MASTER LEASE
 
by and among
 
NIC 12 ARLINGTON PLAZA OWNER LLC, NIC 12 BLAIR HOUSE OWNER LLC,
NIC 12 BLUE WATER LODGE OWNER LLC, NIC 12 BRIARCREST ESTATES
OWNER LLC, NIC 12 CHATEAU RIDGELAND OWNER LLC, NIC 12 CHERRY
LAUREL OWNER LLC, NIC 12 COLONIAL HARBOR OWNER LLC, NIC 12
COUNTRY SQUIRE OWNER LLC, NIC 12 COURTYARD AT LAKEWOOD OWNER
LLC, NIC 12 DESOTO BEACH CLUB OWNER LLC, NIC 12 EL DORADO OWNER
LLC, NIC 12 ESSEX HOUSE OWNER LLC, NIC 12 FLEMING POINT OWNER LLC,
NIC 12 GRASSLANDS ESTATES OWNER LLC, NIC 12 GREELEY PLACE OWNER
LLC, NIC 12 GRIZZLY PEAK OWNER LLC, NIC 12 JACKSON OAKS OWNER LLC,
NIC 12 MAPLE DOWNS OWNER LLC, NIC 12 PARKWOOD ESTATES OWNER LLC,
NIC 12 PIONEER VALLEY LODGE OWNER LLC, NIC 12 REGENCY RESIDENCE
OWNER LLC, NIC 12 SIMI HILLS OWNER LLC, NIC 12 STONEYBROOK LODGE
OWNER LLC, NIC 12 SUMMERFIELD ESTATES OWNER LLC, NIC 12 VENTURA
PLACE OWNER LLC,
 
each a Delaware limited liability company,
 
collectively, as “Landlord”
 
and
 
NCT MASTER TENANT I LLC,
 
a Delaware limited liability company
 
as “Tenant”
 
December 23rd, 2013
 

 

 

 

 
Table of Contents

         
ARTICLE 1 DEFINITIONS
 
1
       
ARTICLE 2 LEASE OF LAND AND FACILITIES
 
16
 
2.1
Letting
 
16
 
2.2
[Intentionally omitted]
 
16
 
2.3
AS IS/WHERE IS
 
16
 
2.4
Transfer of Business Operations of the Facilities
 
17
 
2.5
Single Lease
 
17
         
ARTICLE 3 TERM OF LEASE
 
18
 
3.1
Term of Lease
 
18
         
ARTICLE 4 RENT
 
18
 
4.1
Base Rent
 
18
 
4.2
Security Deposit
 
19
 
4.3
Additional Charges/Late Payments
 
19
 
4.4
Triple Net Lease; No Set-off; Bankruptcy
 
20
 
4.5
Ground Leases
 
24
 
4.6
Payment date
 
24
         
ARTICLE 5 IMPOSITIONS
 
24
 
5.1
Payment of Impositions
 
24
 
5.2
Notice of Impositions
 
25
 
5.3
Adjustment of Impositions
 
26
 
5.4
Escrow for Property Taxes
 
26
 
5.5
Utility Charges
 
26
 
5.6
Insurance Premiums
 
26
         
ARTICLE 6 TERMINATION OR ABATEMENT OF LEASE
 
27
 
6.1
No Termination or Abatement
 
27
 
6.2
Rent Reduction
 
27
         
ARTICLE 7 FF&E AND OTHER CAPITAL IMPROVEMENTS
 
28
 
7.1
Minimum Capital Expenditures
 
28
 
7.2
Capex Shortfall Deposit
 
28
 
7.3
Return of Target Expenditure Shortfall Deposits
 
28
 
7.4
Capital Additions; Alterations
 
29
 
7.5
Lender Requirements
 
29
 
7.6
Initial Improvements
 
30
 
7.7
Survival
 
30
         
ARTICLE 8 OWNERSHIP AND USE OF PROPERTY
 
30
 
8.1
Ownership of the Property
 
30
 
8.2
Use of the Facilities and Land
 
31
 
8.3
Continuous Operations
 
31

 

i

 

 

 

           
8.4
Hazardous Substances
 
32
         
ARTICLE 9 LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS
 
34
 
9.1
Compliance with Legal Requirements, Insurance Requirements and Instruments
 
34
 
9.2
[Intentionally omitted]
 
34
 
9.3
Landlord’s Cooperation
 
34
         
ARTICLE 10 CONDITION OF THE PROPERTY
 
34
 
10.1
Maintenance and Repair
 
34
         
ARTICLE 11 SECURITY FOR PERFORMANCE OF OBLIGATIONS
 
36
 
11.1
Security Agreement
 
36
 
11.2
Additional Collateral Documents
 
36
 
11.3
Compliance with Financial Ratios
 
37
 
11.4
[Intentionally omitted.]
 
37
 
11.5
Subordination of Payments to Affiliates
 
37
         
ARTICLE 12 LIENS
 
38
 
12.1
No Liens on Property
 
38
 
12.2
No Liens on Landlord’s Interest
 
39
         
ARTICLE 13 CONTESTS
 
39
     
ARTICLE 14 INSURANCE
 
40
 
14.1
General Insurance Requirements
 
40
 
14.2
Replacement Cost
 
41
 
14.3
Additional Insurance
 
41
 
14.4
Waiver of Subrogation
 
41
 
14.5
Policy Requirements
 
41
 
14.6
Blanket Policy
 
42
 
14.7
Changed circumstances
 
42
         
ARTICLE 15 INSURANCE PROCEEDS
 
43
 
15.1
Handling of Insurance Proceeds
 
43
 
15.2
Reconstruction in the Event of Damage or Destruction Covered by Insurance
 
43
 
15.3
Reconstruction in the Event of Damage or Destruction Not Covered by Insurance
 
44
 
15.4
Restoration of Capital Additions Paid by Tenant
 
45
 
15.5
Facility Mortgagee Requirements
 
45
 
15.6
Waiver
 
45
 
15.7
Shortfall
 
45
 
15.8
Notice
 
45
         
ARTICLE 16 CONDEMNATION
 
45
 
16.1
Definitions
 
45
 
16.2
Parties’ Rights and Obligations
 
46

 

ii

 

 

 

           
16.3
Total Taking
 
46
 
16.4
Allocation of Award
 
46
 
16.5
Partial Taking
 
46
 
16.6
Temporary Taking
 
47
 
16.7
Facility Mortgagee Requirements
 
47
 
16.8
Notice
 
47
         
ARTICLE 17 DEFAULTS AND REMEDIES
 
47
 
17.1
Events of Default
 
47
 
17.2
Damages
 
49
 
17.3
Application of Funds
 
51
 
17.4
Landlord’s Right to Cure Tenant’s Default
 
51
 
17.5
Waiver
 
51
         
ARTICLE 18 CURE BY TENANT OF LANDLORD DEFAULTS
 
52
 
18.1
Landlord Default
 
52
 
18.2
Mortgagee Cure
 
52
         
ARTICLE 19 HOLDING OVER
 
52
     
ARTICLE 20 LIABILITY OF PARTIES
 
53
 
20.1
Indemnification by Tenant
 
53
 
20.2
Indemnification by Landlord
 
54
 
20.3
Continuing Liability
 
54
         
ARTICLE 21 ASSIGNMENT AND SUBLETTING; MANAGEMENT
 
54
 
21.1
Subtenant
 
54
 
21.2
Assignment
 
55
 
21.3
Change of Control
 
55
 
21.4
Subletting
 
55
 
21.5
Attornment
 
56
 
21.6
Management
 
56
 
21.7
Permitted Transfers
 
56
         
ARTICLE 22 INFORMATION FROM TENANT
 
57
 
22.1
22.1 Estoppel Certificates
 
57
 
22.2
Financial Information
 
58
 
22.3
Confidentiality of Protected Health Information
 
59
         
ARTICLE 23 FACILITY MORTGAGES
 
59
     
ARTICLE 24 LIMITATION OF LIABILITY
 
60
 
24.1
Landlord’s Liability
 
60
 
24.2
Tenant’s Liability
 
61
         
ARTICLE 25 MISCELLANEOUS.
 
61
 
25.1
Landlord’s Right to Inspect
 
61
 
25.2
No Waiver
 
61

 

iii

 

 

 

           
25.3
Remedies Cumulative
 
61
 
25.4
Acceptance of Surrender
 
62
 
25.5
No Merger of Title
 
62
 
25.6
Conveyance by Landlord
 
62
 
25.7
Quiet Enjoyment
 
62
 
25.8
Notices
 
62
 
25.9
Survival of Terms; Applicable Law
 
63
 
25.10
Exculpation of Officers and Agents
 
63
 
25.11
Licenses Following Termination; Tenant’s Cooperation
 
63
 
25.12
Memorandum of Lease
 
64
 
25.13
Entire Agreement; Modifications
 
65
 
25.14
Attorneys’ Fees
 
65
 
25.15
Time is of the Essence
 
65
 
25.16
Submission to Jurisdiction
 
65
 
25.17
Waiver of Jury Trial
 
66
 
25.18
Use of Counterparts
 
66
 
25.19
Calculation of Time Periods
 
66
 
25.20
General REIT Provisions
 
66
 
25.21
Lease Consolidation
 
67
 
25.22
Designated Parties
 
67
 
25.23
State-Specific Provisions
 
67
 
25.24
Compliance with SPE Requirements
 
67
 
25.25
Ground Leases
 
67
         
ARTICLE 26 NON COMPETITION PROVISIONS
 
68
     
ARTICLE 27 CONFIDENTIALITY
 
69
 
27.1
Obligation of Confidence
 
69
 
27.2
Permitted Disclosures
 
69
 
27.3
Confidential Information Defined
 
70
 
27.4
Injunctive Relief
 
70
 
27.5
Suspension Period
 
70
         
ARTICLE 28 SEVERED LEASE
 
71
 
28.1
Severed Lease
 
71
 
28.2
Amendments to this Lease
 
72
 
28.3
Effective Date
 
72
 
28.4
Other Undertakings
 
72
 
28.5
Miscellaneous
 
72

 

iv

 

 

 
MASTER LEASE
 
THIS MASTER LEASE is executed this 23rd day of December, 2013 to become
effective as of the Commencement Date (as hereinafter defined), by and between
NCT MASTER TENANT I LLC, a Delaware limited liability company, having its
principal office at c/o Holiday Retirement, 5885 Meadows Rd., Suite 500, Lake
Oswego, OR 97035, as Tenant (“Tenant”), and each of the undersigned entities
listed under the heading “Landlord” on the signature pages hereto, each a
Delaware limited liability company, having its principal office at c/o Fortress
Investment Group LLC, 1345 Avenue of the Americas, 46th Floor, New York, NY
10105, as Landlord (individually and collectively, “Landlord”).
 
R E C I T A L S
 
A.          Landlord is (i) the owner of those facilities listed on Exhibit O.
 
B.          Landlord and Tenant have reached agreement upon the terms of a lease
under which Tenant will lease or sublease, as applicable, the Facilities from
Landlord.
 
NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
For all purposes of this Lease, unless otherwise expressly provided in this
Lease or unless the context in which such term is used indicates a contrary
intent, (a) the terms defined in this Article shall have the meanings ascribed
to them in this Article, and the terms defined elsewhere in this Lease shall
have the meanings ascribed to them herein, (b) all accounting terms not
otherwise defined in this Article shall have the meanings ascribed to them in
accordance with generally accepted accounting principles at the time applicable
to the accrual method of accounting, applied on a consistent basis, (c) all
references in this Lease to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Lease, and (d) the words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Lease as a whole and not to any particular
Article, Section or other subdivision:
 
“Accounts” means Tenant’s accounts receivable (including healthcare insurance
receivables or other governmental healthcare payments, if applicable) and other
rights to payment arising from the Facilities now existing or hereafter arising
and whether for the sale or provision of goods or services to residents,
including, but not limited to occupancy charges of all kinds.
 
“Additional Charges” shall have the meaning ascribed to such term in Section
4.3.
 

 

 

 

 
“Adjusted Net Worth” means, with respect to a Person, on any date of
determination, for such Person and, if applicable, its Consolidated Subsidiaries
determined on a consolidated basis, an amount equal to the book value of such
Person’s assets as of such date, plus (a) (i) accumulated depreciation and (ii)
the Cumulative Straight-line Rent (to the extent reflected as a liability on the
balance sheet of such Person as of the applicable date of calculation), minus
(b) (i) the liabilities of such Person as of such date, (ii) the book value of
the total intangible assets (excluding resident lease intangibles) of such
Person as of such date, and (iii) the Cumulative Straight-line Rent (to the
extent reflected as an asset on the balance sheet of such Person as of the
applicable date of calculation), each as determined in accordance with GAAP.
 
“Affiliate” shall mean (a) with respect to Tenant or Subtenant, any individual,
corporation, trust, business trust, association, limited liability company,
partnership, joint venture, or other entity which, directly or indirectly,
controls, or is controlled by, or is under common control with, Tenant or
Subtenant, respectively, and (b) with respect to Landlord, any corporation,
business trust, association, company, partnership, joint venture, or other
entity which, directly or indirectly, controls, or is controlled by, or is under
common control with, Landlord.
 
“Agent” shall have the meaning given to such term in Section 8.4(a).
 
“Allocated Facility Rent” means the Base Rent attributable to each Facility in
the amount specified in Schedule 1.1 (each such amount as increased in
accordance with the terms hereof).
 
“Alteration” means any alteration or modification to a Facility.
 
“Applicable Transfer Conditions” mean the following conditions:
 
(a)         neither the Proposed Transferee nor any Affiliate of the Proposed
Transferee is a Prohibited Person;
 
(b)         Tenant has provided Landlord with not less than forty-five (45)
days’ prior written notice of such proposed transaction;
 
(c)         Tenant delivers to Landlord copies of all documentation related to
such proposed transaction; provided, however, that to the extent the Transfer
includes assets or interests in entities other than the Tenant and the
Facilities, Tenant shall be permitted to omit from the delivered documents all
documents or provisions which do not relate to the Tenant and the Facilities;
 
(d)         Tenant shall have delivered to Landlord a certification from an
officer of Tenant confirming that to Tenant’s knowledge, Tenant and any Proposed
Transferee, or its Affiliates, are not the subject of any investigation,
proceeding, audit, inquiry, or examination by any governmental authority,
concerning any actual or alleged violation of any Legal Requirements that could
result in a material adverse effect on the surviving tenant under this Lease or
on the Facilities taken as a whole;
 
(e)         After giving effect to the proposed transaction, no material action
would need to be taken by Tenant or Landlord pursuant to Section 25.20, provided
that, if Landlord reasonably determines that any such material action would need
to be taken, Landlord shall provide
 

2

 

 

 
reasonably acceptable evidence to support its determination to Tenant within the
forty-five (45) day period described in subsection (b) above;
 
(f)          Tenant or Proposed Transferee pays all actual and reasonable out of
pocket reasonable fees, costs, and expenses incurred by Landlord in connection
with the proposed transaction, including, without limitation, all reasonable
legal (for outside counsel) and accounting fees whether or not the transaction
is actually consummated;
 
(g)         Tenant, Guarantor and any Proposed Transferee, as applicable, shall
take such actions and execute and deliver such documents to Landlord, including
without limitation amendments to the Collateral Documents and/or replacement
Collateral Documents, as are reasonably necessary and appropriate for Landlord
to maintain equivalent security interests in Tenant, the Subtenants and the
Facilities, as are provided in favor of Landlord immediately prior to the
proposed transaction;
 
(h)         Proposed Transferee (and any manager of the Facilities following the
proposed transaction) is a Person, or an Affiliate of a Person, that owns or
operates at least twenty (20) senior housing communities (in addition to the
Facilities and any facilities leased pursuant to the Sister Lease) and none of
the chief executive officer, chief financial officer, chief operating officer or
chief compliance officer or any such Person holding a reasonably equivalent
position at the Proposed Transferee or Manager, as applicable, has been
convicted of a felony relating to (A) the ownership or operation of senior
housing facilities or (B) fraud and/or embezzlement; and
 
(i)           either:
 
  (i)           after giving effect to the proposed transaction, (A) Tenant or
Proposed Transferee, as applicable, shall remain, directly or indirectly,
controlled by Guarantor, (B) on a pro forma basis Guarantor shall satisfy, at a
minimum, the financial covenants as set forth on Schedule 1 of the Guaranty, as
evidenced by (I) documentation reasonably acceptable to Landlord or (II) a
certificate provided by an independent accounting firm and (C) all other
representations, warranties and covenants contained in the Guaranty (other than
the representation and warranty contained in the last sentence of Section 10(a)
thereof to the extent, as of the date of the Transfer, Guarantor meets the
requirements of Section 10(b) of the Guaranty) shall remain true and correct on
and as of the effectiveness of any such proposed transaction with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted thereunder; or
 
 
  (ii)          Tenant, Guarantor or any Proposed Transferee shall have
delivered or caused to be delivered a new guaranty to Landlord, in the form of
the Guaranty and from an entity which is an Affiliate of the Tenant (after
giving effect to the Transfer) and, after giving effect to the proposed
Transfer, satisfies the terms and conditions of clause (i) of this Paragraph
(i).
 

3

 

 

 
 
“Approvals” shall have the meaning given to such term in Section 25.11(b).
 
“Approved Landlord” shall mean (a) “Landlord” as of the date hereof and (b) each
successor or assignee landlord provided any such Person, together with all
Affiliates of such Person, have NTA Net Worth, in the aggregate, of not less
than $200,000,000.
 
“Assignment of Contracts and Operating Leases” means the Assignment and
Assumption of Contracts and Operating Leases in the form of Exhibit A attached
hereto and incorporated herein by this reference pursuant to which Tenant shall
assign all of its right, title and interest in the Contracts and Operating
Leases to Landlord (or to Landlord’s successor in title to the Facilities)
effective upon the termination of this Lease.
 
“Assignment of Resident Agreements” means the Assignment and Assumption of
Resident Agreements in the form of Exhibit B attached hereto and incorporated
herein by this reference pursuant to which Tenant shall assign all of its right,
title and interest in the Resident Agreements to Landlord (or to Landlord’s
successor in title to the Facilities) effective upon the termination of this
Lease.
 
“Authority” shall mean the United States, the State, the county, the city or any
other political subdivision in which any portion of the Property is located, and
any other political subdivision, agency, instrumentality, department,
commission, board, court, authority, official, officer, accreditation authority
or any other Person, domestic or foreign, exercising jurisdiction or control
over Landlord, Tenant and/or any portion of the Property.
 
“Award” shall have the meaning ascribed to such term in Section 16.1(c).
 
“Bankruptcy Code” shall have the meaning given to such term in Section
4.4(b)(1).
 
“Base Rent” shall mean the monthly installments of Base Rent payable under this
Lease in the amounts set forth in Section 4.1.
 
“Bill of Sale” means the instrument in the form of Exhibit C attached hereto and
incorporated herein by this reference, pursuant to which Tenant will convey to
Landlord, (or to Landlord’s successor in title to the Facilities), effective
upon the termination of this Lease, all of Tenant’s right, title and interest in
the Transferred Tenant’s Personal Property, Inventory and Records.
 
“Cap Ex Account” shall mean an account established by Landlord into which any
required deposits pursuant to Section 7.2 shall be deposited by Tenant.
 
“Capital Additions” shall mean (a) a material expansion of any Facility, (b) the
renovation of the structural elements of any portion of a Facility, (c) the
construction of an addition to or new wing on, or conversion of, any Facility,
in each case, in order to (i) materially increase the unit, or service capacity,
(ii) improve, add or change any material services, both medical and non-medical,
so as to include services not previously offered at the respective Facility, or
(iii) subject to the provisions of Section 8.2(b), change the purpose for which
any Facility is utilized or (d) any alteration or modification that increases
the size of the footprint of the building and improvements of such Facility.
 

4

 

 

 
“Capital Expenditures” shall mean expenditures which are accounted for as
capitalized expenditures under GAAP and which are for the maintenance,
improvement or preservation of the physical condition of a Facility.
 
“Capital Stock” shall mean, with respect to any Person, any capital stock
(including preferred stock), shares, interests, participation or other ownership
interests (however designated) of such entity and any rights (other than debt
securities convertible into or exchangeable for capital stock), warrants or
options to purchase any thereof; provided, however, that leases of real property
that provide for contingent rent based on the financial performance of the
tenant shall not be deemed to be Capital Stock.
 
“Collateral Documents” shall have the meaning given to such term in Section
11.2.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Combined Lease Right” shall have the meaning given to such term in Section
25.21.
 
“Commencement Date” shall mean the date Landlord acquires record title to all of
the Facilities.
 
“Company” shall have the meaning given to such term on the Signature Page.
 
“Condemnation” shall have the meaning ascribed to such term in Section 16.1(a).
 
“Condemnor” shall have the meaning ascribed to such term in Section 16.1(d).
 
“Consolidated Subsidiaries” shall mean, with respect to a Person, any
subsidiaries or other entities the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.
 
“Contracts” means collectively those agreements (other than the Operating Leases
and Licenses) to which Tenant or Subtenant is a party and under which Tenant
conducts the business of the Facilities.
 
“Control”, including the correlative meanings of the terms “controlled by” and
“under common control with”, as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such entity, through the ownership of
voting securities, partnership interests or other equity interests, or through
any other means, including the right to act as managing member. For the purpose
of this Lease, the transfer or assignment of (a) 51% or more of the ownership
interests in any Person shall constitute a change in Control and (b) less than
51% of the ownership interests in any Person shall not constitute a change in
Control.
 
“CPI” shall mean the United States Department of Labor, Bureau of Labor
Statistics Consumer Price Index for All Urban Consumers, United States City
Average (1982 — 1984 = 100). If the foregoing index is discontinued or revised
during the Term, the governmental index or computation with which it is replaced
shall be used to obtain substantially the same result.
 

5

 

 

 
“CPI Increase” shall mean, for a particular calculation period, the percentage
increase (rounded to two decimal places), if any, in (a) the average CPI
published for each of the trailing 6 months ending on the applicable calculation
date over (b) the average CPI published for each of the trailing 6 months ending
on January 1, 2018.
 
“Cumulative Minimum Portfolio Capex Shortfall” shall mean for each Cumulative
Period, the amount, if any, by which the Cumulative Minimum Portfolio Capex
Target Amount exceeds the sum of (a) the aggregate actual Capital Expenditures
for all Facilities for such period and (b) any amounts held by Landlord or a
Facility Mortgagee pursuant to Section 7.5.
 
“Cumulative Minimum Portfolio Capex Target Amount” shall mean, as of each
December 31st occurring during the Term (or such other date of termination or
expiration of this Lease if not on December 31), an amount equal to the
aggregate number of units at the Facilities multiplied by the amount reflected
for the corresponding December 31st as set forth in Schedule 7.1(a).
 
“Cumulative Period” shall mean the period commencing on the date hereof and
ending on the December 31st that most recently preceded the date of calculation
of the applicable Cumulative Minimum Portfolio Capex Shortfall.
 
“Cumulative Straight-line Rent” shall mean the sum of all non-cash straight-line
rent adjustments made by a given Person or its Consolidated Subsidiaries whether
made before or after the date hereof, but only to the extent such adjustments
remain directly reflected as an asset or as a liability on the balance sheet of
such Person as of the applicable date of calculation.
 
“Date of Taking” shall have the meaning ascribed to such term in Section
16.1(b).
 
“Designated Representative” shall have the meaning given to such term in Section
25.1.
 
“Disclosing Party” shall have the meaning given to such term in Section 27.2(a).
 
“Elapsed Period” shall have the meaning given to such term in Section 7.1(a).
 
“Encumbrance” shall have the meaning ascribed to such term in Article 23.
 
“Event of Default” shall have the meaning ascribed to such term in Section 17.1
and elsewhere throughout this Lease.
 
“Excess Capex Amount” shall have the meaning given to such term in Section
7.5(b).
 
“Excess Capex Deposit” shall mean the amount by which the funds held in the Cap
Ex Account exceed the amounts required to be held in such account pursuant to
Section 7.2.
 
“Facility or Facilities” shall mean any one or more of the twenty-five (25)
independent living facilities described in the Purchase Agreement and shall
include all land, improvements (whether now existing or made during the term of
the Lease), FF&E and other personal property located at and used in the
operation of the Facilities.
 

6

 

 

 
“Facility Mortgage” shall have the meaning ascribed to such term in Section
14.1.
 
“Facility Mortgagee” shall have the meaning given to such term in Section 14.1.
 
“Facility Sublease” shall mean each Sublease dated as of the date hereof between
Tenant and each Subtenant, as the same may be amended or restated from time to
time subject to the terms of this Lease.
 
“Fair Market Value” shall mean the fair market value of the Facilities as
determined in the manner set forth in Exhibit L.
 
“FF&E” shall mean all furniture, furnishings, fixtures, vehicles, equipment
(including non-movable medical equipment), machinery and other items of
property, including all components thereof, now and hereafter located in, on or
used or incorporated into the Facilities, including, without limitation, any and
all furnaces, boilers, heaters, electrical equipment, heating, plumbing,
lighting, ventilating, refrigerating, incineration, air and water pollution
control, waste disposal, air-cooling and air conditioning systems, equipment and
apparatus, sprinkler systems and fire and theft protection equipment, built-in
oxygen and vacuum systems, wiring, tubing, central clock systems, elevators,
dumb waiters, intercom systems, nurse call systems, affixed cabinetry and
counters, pneumatic tube systems, vacuum cleaning systems, conveyor systems,
paging systems, mill work, x-ray protection, pass-through boxes, exhaust
systems, laboratory plumbing and piping, medical gas systems, nurse station
counters, emergency generators and similar items incorporated into and made a
part of the Facilities, together with all replacements, modifications,
alterations and additions thereto. FF&E shall not be deemed to include Tenant’s
Excluded Property.
 
“Fiscal Year” shall mean Tenant’s Fiscal Year, which now ends December 31 in
each calendar year, with the new Fiscal Year beginning on the following January
1. For purposes of this Lease, the partial Fiscal Year between the Commencement
Date and January 1 of the next Fiscal Year shall constitute a separate Fiscal
Year. If Tenant changes its Fiscal Year at any time during the Term, Tenant
shall promptly give Landlord Notice specifying such change. If any such change
is made, all reporting and accounting procedures set forth in this Lease shall
continue to be made in accordance with generally accepted accounting principles,
consistently applied. Any appropriate adjustments to such procedures as a result
of such change shall be made upon the reasonable mutual consent of Landlord and
Tenant. No such change or adjustment shall alter the Term, and Tenant shall bear
any accounting costs reasonably incurred by Landlord as a result of any such
change or adjustment.
 
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and directives of the Financial
Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the accounting profession).
 
“Ground Leases” means (a) that certain Ground Lease, dated August 19, 1988,
between Masonic Hall Corporation of Santa Clara, as lessor, and Santa Clara
Retirement Residence Limited Partnership (as successor by assignment to Matrix
Properties, Inc.), as lessee (as amended, modified, assigned and supplemented
from time to time) (as further amended,
 

7

 

 

 
modified, assigned and supplemented from time to time) and (b) the right, title
and interest of Rocky Hill Retirement Residence LLC, under that certain Ground
Lease, effective November 17, 2013, between Rocky Hill Holdings LLC, as lessor,
and Rocky Hill Retirement Residence LLC, as lessee (as further amended,
modified, assigned and supplemented from time to time).
 
“Guarantor” shall mean Holiday AL Holdings, LP or any successor, assign or
replacement as permitted under this Lease.
 
“Guaranty” shall mean that certain lease guaranty executed by Guarantor in favor
Landlord on the Commencement Date (as amended from time to time), or any
replacement thereof, as applicable, the form of which is attached as Exhibit G.
Upon the execution of a Severed Lease, the term “Guaranty” as used in this Lease
shall refer to the replacement guaranty entered into by Guarantor solely with
respect to this Lease (as amended).
 
“Hazardous Substances” shall mean any hazardous or toxic substances, materials
or wastes listed in the United States Department of Transportation Table (49 CFR
172.101) or by the Environmental Protection Agency as hazardous substances (40
CFR Part 302) and amendments thereto, or such substances, materials and wastes
which are or become regulated under any applicable Legal Requirement relating to
the protection of health or the environment, including any materials, wastes or
substances which are (a) hydrocarbons, petroleum and petroleum products, (b)
asbestos, (c) polychlorinated biphenyls, (d) formaldehyde, (e) radioactive
substances, (f) flammables and explosives, (g) described as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Section
1251 et seq., 33 U.S.C. Section 1321 or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. Section 1317), (h) defined as a “hazardous waste”
pursuant to Section 1004 of the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq. (42 U.S.C. Section 6903), (i) defined as a
“hazardous substance” pursuant to Section 101 of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601 et seq. (42
U.S.C. Section 9601), as the same may be amended from time to time or (j) toxic
mold, fungi, bacteria or other microorganism or any related etiologic agents or
materials (living or nonliving) which is regulated under State or federal law as
a hazardous material, substance or waste.
 
“HHS” shall have the meaning given to such term in Section 22.3.
 
“HIPAA” shall have the meaning given to such term in Section 22.3.
 
“Impositions” shall mean all taxes (including, without limitation, (a) all real
property taxes imposed upon the Land, the Facilities or any of the FF&E, (b) all
other real property taxes and personal property taxes imposed upon the Property,
and (c) all ad valorem, sales, use, single business, gross receipts, transaction
privilege, rent or similar taxes relating to rent that are imposed upon Tenant
or Landlord (excluding income taxes of Landlord), Tenant’s Personal Property or
its business conducted upon any portion of the Land (or the Property or from
within the Facilities), assessments (including, without limitation, all
supplemental real property tax assessments or assessments for public
improvements or benefit, whether or not commenced or completed prior to the date
hereof and whether or not to be completed within the Term), any other covenants,
conditions or restrictions of record with respect to the Property, water, sewer
or other rents and charges, excises, tax levies, fees (including, without
limitation, license, permit,
 

8

 

 

 
franchise, inspection, authorization and similar fees and any and all connection
charges, guaranteed revenues, contributions-in-aid of construction or other
charges under any developer agreement or other agreement of record) and all
other governmental charges, in each case whether general or special, ordinary or
extraordinary, foreseen or unforeseen, of every character or nature whatsoever
imposed with respect to or connected with the Property or the business thereon
or therein by Tenant (including all interest and penalties thereon due to any
failure or delay by Tenant in payment thereof) which at any time prior to,
during or with respect to the Term hereof may be assessed or imposed, and which
become due and payable, on or with respect to, or to the extent unpaid may be a
lien upon (i) Landlord’s interest in the Property, (ii) the Property or any part
thereof or any Rent therefrom or any estate, right, title or interest therein or
(iii) any occupancy, operation, use or possession of, or sales from, or activity
conducted on or in connection with the Property or the leasing or use of the
Property or any part thereof by Tenant. For the purposes of this definition, the
term “real property tax” shall mean for the Facilities all taxes which are
imposed, levied or assessed upon or with respect to the Property, the
Facilities, the Land, or any portion thereof (including increases in real
property taxes which are caused by reason of any new construction in or to the
Property). Notwithstanding the foregoing, Impositions shall not include (1) any
tax based on net income (whether denominated as a franchise, capital stock or
other tax) imposed upon Landlord or any other person, (2) any transfer or net
revenue tax imposed upon Landlord or any other person (including any tax imposed
as a result of a transfer, either partial or total, of Landlord’s interest in
the Property or which are added to a tax or charge hereinbefore included within
the definition of real property tax by reason of such transfer or which are
imposed by reason of this transaction, any modifications hereto, or any
transfers hereof) or (3) any tax imposed with respect to the sale, exchange,
mortgage or other disposition by Landlord of any property (including the
Property) or the proceeds thereof, nor any tax, assessment, tax levy or charge
described in the first sentence of this paragraph which is in effect at any time
during the Term hereof to the extent (and for the period of time) such tax,
assessment, tax levy or charge is totally or partially repealed, unless a tax,
assessment, tax levy or charge set forth in clause (1) or (2) is levied,
assessed or imposed expressly in lieu thereof, in which case the substitute tax,
assessment, tax levy or charge shall be deemed to be an Imposition.
 
“Initial Improvements Account” shall mean an account established by Landlord
into which the required deposits pursuant to Section 7.6 shall have been
deposited by Tenant.
 
“Insurance Requirements” shall mean all terms and conditions of any insurance
policy required by this Lease.
 
“Inventory” means the operating supply of consumable supplies, including food,
drugs, medicines, materials and other supplies used in connection with the
operation of the Facilities.
 
“Land” shall mean the parcels of real property described on the attached Exhibit
D, and any other land acquired and made subject to this Lease in connection with
the Facilities, and including all appurtenant rights relating to any such
parcel.
 
“Lease” shall mean this document, as the same may be amended from time to time
in accordance herewith.
 

9

 

 

 
“Lease Coverage Ratio” means the ratio of Net Operating Income for the
applicable trailing twelve (12) month period for the Facilities in the
aggregate, to the Base Rent for such trailing twelve (12) month period.
 
“Lease Coverage Multiple” means, for any given period, the minimum required
Lease Coverage Ratio specified in Section 11.3.
 
“Lease Term” or “Term” shall have the meaning ascribed to such term in Article
3.
 
“Lease Year” shall mean each twelve (12) consecutive month period throughout the
Term beginning on the Commencement Date and on each anniversary thereof.
 
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
common law, decrees and injunctions affecting the Property or the maintenance,
construction, use, alteration, occupancy or operation thereof (including but not
limited to the Permitted Use), whether now or hereafter enacted and in force
(including any of the foregoing which may require repairs, modifications or
alterations in or to the Property), all Licenses, land use entitlements, zoning
and regulations relating thereto, and all covenants, conditions, agreements,
restrictions, obligations and encumbrances contained in any instruments, either
of record or known to Tenant.
 
“Licenses” shall mean all licenses and permits for the Facilities to operate as
an independent living facility issued by the local, state or federal agencies
having jurisdiction over such Facilities and all other permits (including
building permits), licenses, franchises, certificates (including certificates of
occupancy), certificates of need, letters of non-reviewability, provider
agreements or other governmental approvals and similar authorizations and
entitlements as may be applicable to any Facility or otherwise required under
any and all Legal Requirements to perform any and all of Tenant’s obligations
under this Lease, and to operate the Facilities for the Permitted Use(s).
 
“Manager” means Holiday AL Management Sub LLC, a Delaware limited liability
company, or any successor manager permitted by the terms of this Lease.
 
“Market Capitalization” means, with respect to a Person, the Market Price of
such Person’s Publicly Traded Capital Stock currently outstanding multiplied by
the number of such shares. For purposes of this definition, the number of shares
of a Person’s Publicly Traded Capital Stock currently outstanding shall not
include any shares held (a) by any subsidiary of such Person; or (b) by such
Person as treasury stock or otherwise.
 
“Market Price” means, on any date, the closing sale price per share of a
Person’s Publicly Traded Capital Stock on such date on the New York Stock
Exchange or another registered national stock exchange on which such Person’s
Publicly Traded Capital Stock is then listed, or if there is no such price on
such date, then the closing sale price on such exchange or quotation system on
the date nearest preceding such date.
 
“Minimum Facility Capex Amount” shall have the meaning given to such term in
Section 7.1(b).
 

10

 

 

 
“Minimum Facility Capex Shortfall” shall mean for any rolling two (2) year
period, the amount, if any, by which the Minimum Facility Capex Amount for a
given Facility exceeds the sum of (a) the actual Capital Expenditures for such
Facility for such period and (b) any amounts held by Landlord or a Facility
Mortgagee pursuant to Section 7.5 with respect to such Facility.
 
“NCT” means Newcastle Investment Corp., a Maryland corporation.
 
“Net Operating Income” means, for the applicable measuring period, the sum of
Tenant and Subtenants’ revenues and income from the operation of the Facilities,
less Tenant’s and Subtenants’ operating expenses for the Facilities, which shall
include, without limitation or duplication, an assumed management fee equal to
5% of revenues and income, property taxes, insurance and a capital expenditure
reserve equal to $500 per unit per Facility per year, but excluding, Tenant’s
Base Rent liability to Landlord under this Lease and all actual Capital
Expenditures and depreciation and amortization and other non-cash charges.
 
“Notice” or “Notices” shall mean any notice required under this Lease, all of
which shall be given pursuant to Section 25.8.
 
“Non-Disclosing Party” shall have the meaning given to such term in Section
27.2(e).
 
“NTA Net Worth” means, with respect to a Person, an amount equal to total
consolidated fair market value of tangible assets of such Person (including real
property and financial assets but excluding good will or other intangible
assets) minus total consolidated liabilities as determined in accordance with
GAAP.
 
“Officer’s Certificate” shall mean a certificate of Tenant or Landlord, as
applicable, signed by the chief executive officer, chief financial officer,
chief accounting officer or other duly authorized officer of Tenant or Landlord,
as applicable.
 
“Operating Leases” means collectively those leases of any Personal Property used
by Tenant in connection with the operation of the Facilities.
 
“Other Lease” shall have the meaning given to such term in Section 25.21.
 
“Overdue Rate” shall mean 5.5% above the lease rate (which lease rate shall be
determined from time to time by dividing the then current annual Base Rent by
Four Hundred Ninety Four Million, Eight Hundred Eighteen Thousand Two Hundred
and Forty-One Dollars ($494,818,241).
 
“Permitted Encumbrances” shall mean the matters, if any, for each respective
parcel of Land set forth in Exhibit E, attached hereto and incorporated herein
by this reference.
 
“Permitted Transfer” shall have the meaning given to such term in Section 21.7.
 
“Permitted Use” shall mean the use and operation of the Facilities and all parts
thereof as independent living facilities providing senior residential
accommodations (specifically excluding any use as a condominium, cooperative or
similar arrangement or regime), and, in connection
 

11

 

 

 
therewith, the provision of food services, recreational services, rehabilitative
and/or health care and other ancillary services, all in material compliance with
all applicable Legal Requirements.
 
“Person” means any individual, partnership, association, corporation, limited
liability company, business trust, trust, or other entity.
 
“Personal Property” means all linens, parts, Inventory and other items of
tangible personal property that are owned by Landlord and used for the operation
and/or maintenance of the Facilities. Tenant’s Excluded Property shall be
excluded from the definition of “Personal Property.”
 
“Privacy Standards” shall have the meaning given to such term in Section 22.3.
 
“Prohibited Person” shall mean any Person that is (a) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”), (b) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
or any Executive Order of the President issued pursuant to such statutes, or (c)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons”.
 
“Property” shall have the meaning ascribed to such term in Section 2.1.
 
“Property Transfer Date” shall have the meaning given to such term in Section
28.1(a).
 
“Proposed Transferee” means the proposed assignee, sublessee or transferee of
any direct or indirect interest in this Lease, Tenant, Subtenant or Guarantor
pursuant to Article 21.
 
“Publicly Traded Capital Stock” means Capital Stock which is (i) registered
under the Securities Exchange Act of 1934, as amended, and (ii) listed or
traded, as the case may be, on the New York Stock Exchange, the NASDAQ Stock
Market or any other nationally recognized stock exchange.
 
“Publicly Traded Company” means a company with Publicly Traded Capital Stock.
 
“Purchase Agreement” shall mean that Asset Purchase Agreement dated November 18,
2013 between Seller and Landlord, as Purchaser.
 
“Qualified Fund” means any one or more bona-fide private equity real estate
fund(s) or sub-funds which is/are (i) sponsored by a Person (collectively, if
there are multiple sub-funds) who is recognized in the real estate industry as
an experienced operator or owner of commercial properties, and (ii) has or have,
in the aggregate in the case of funds or sub-funds with the same or related
sponsors that directly or indirectly own an interest in Tenant, total assets or
committed, discretionary capital in excess of $150,000,000.
 
“Qualified Fund LP” means (a) any limited partner of a Qualified Fund and (b)
Retained Interest LLC, a Washington limited liability company.
 

12

 

 

 
“Quarterly Compliance Certificate” shall have the meaning ascribed to such term
in Section 22.2(b).
 
“Records” means files and records, including correspondence with residents and
suppliers, books of account, employment records, resident files, records
pertaining to supplies, advertising records, files and literature and other
written materials of Tenant and/or Subtenant relating exclusively to the
Facilities but specifically excluding any written materials included in Tenant’s
Excluded Property.
 
“REIT Affiliate” shall have the meaning given to such term in Section 25.20.
 
“REIT Requirements” shall have the meaning given to such term in Section 25.20.
 
“Remedial Work” shall have the meaning given to such term in Section 8.4(c).
 
“Rent” shall mean the Base Rent and Additional Charges.
 
“Reputable Manager” means a reputable and experienced professional manager of
senior housing communities that owns or operates at least twenty (20) senior
housing communities (in addition to the Facilities and any facilities leased
pursuant to the Sister Lease) and none of the chief executive officer, chief
financial officer, chief operating officer or chief compliance officer or any
Person holding a reasonably equivalent position at such manager has been
convicted of a felony relating to (A) the ownership or operation of senior
housing facilities or (B) fraud and/or embezzlement.
 
“Requested Capex Deposit Amount” shall have the meaning given to such term in
Section 7.5(a).
 
“Resident Agreements” means collectively all written and oral leases, occupancy
agreements and other agreements granting any resident of the Facilities the
right to occupy certain portions of such Facilities.
 
“Restricted Landlord” shall mean (a) any Person that is a healthcare real estate
investment trust that, together with its Affiliates, as of the Commencement Date
has a total Market Capitalization in excess of $3,000,000,000, (b) any Affiliate
of a Person described in clause (a) above and (c) any successor or assign of any
Person described in clause (a) or (b) above.
 
“Restricted Period” shall have the meaning given to such term in Section 26.
 
“Restricted Period Effective Date” shall have the meaning given to such term in
Section 26.
 
“Restricted Period Termination Date” shall have the meaning given to such term
in Section 26.
 
“Rolling Two Year Period” shall have the meaning given to such term in Section
7.1(b).
 
“Security Agreement” shall have the meaning given to such term in Section 11.1.
 

13

 

 

 
“Security Deposit” shall have the meaning given to such term in Section 4.2.
 
“Seller” shall mean those Persons that own fee title to the Facilities
immediately prior to the Commencement Date.
 
“Severed Lease” shall have the meaning given to such term in Section 28.1(a).
 
“Shortfall Deposit” shall mean, as of the date of calculation, an amount, if
positive, equal to (a) the product of (i) the Base Rent for the trailing twelve
(12) month period and (ii) the applicable Lease Coverage Multiple for such
period, minus (b) the sum of (i) Net Operating Income for such trailing twelve
(12) month period and (ii) any amounts previously funded as the Shortfall
Deposit and still held by or on behalf of Landlord.
 
“Sister Lease” shall mean that certain master lease dated as of the date hereof
between certain Affiliates of Landlord, as landlords, and NCT MASTER TENANT II
LLC, a Delaware limited liability company.
 
“State” shall mean the state in which any one of the Facilities are located.
 
“Subordination Non-Disturbance and Attornment Agreement” shall mean, with
respect to each Subtenant and Manager, a Subordination Non-Disturbance and
Attornment Agreement in substantially the form attached hereto as Exhibit N or,
if requested by a Facility Mortgagee, such other form as is reasonable and
customary.
 
“Subtenant” shall mean, individually or collectively as the context may require,
those Persons listed on Schedule 1.1(S), as the subtenants of the Facilities
(together with each successor or assign permitted pursuant to this Lease).
 
“Successor Entity” shall have the meaning given to such term in Section 26.
 
“Suspension Period” shall have the meaning given to such term in Section 27.5.
 
“Taking” shall mean a taking or voluntary conveyance during the Term hereof of
all or any part of the Property, or any interest therein, right with respect
thereto or use thereof, as a result of, incidental to, or in settlement of any
Condemnation or other eminent domain proceedings affecting such Property,
regardless of whether such proceedings shall have actually been commenced.
 
“Targeted Expenditure Shortfall Deposit” shall mean, as of any calculation date,
the positive difference, if any, between:
 
(a)          the greater of (i) the Cumulative Minimum Portfolio Capex Shortfall
and (ii) the sum of the each Minimum Facility Capex Shortfall, if any, for all
Facilities; and
 
(b)         the amount then on deposit in the Cap Ex Account.
 
“Tenant Capex Threshold” shall have the meaning given to such term in Section
7.5(a).
 

14

 

 

 
“Tenant Control Party” shall mean:
 
(a)         (i) Guarantor, (ii) any direct or indirect subsidiary of Guarantor
that Controls Tenant or a Subtenant, (iii) Tenant and (iv) each Subtenant; or
 
(b)         at such time that Tenant is no longer a direct or indirect
subsidiary of Guarantor, (i) any Person or group of Persons Controlling Tenant
(excluding (x) any Qualified Fund LP, and (y) the general partner of any
Qualified Fund) and (ii) Tenant.
 
“Tenant Pledge Agreement” shall have the meaning given to such term in Section
11.2.
 
“Tenant’s Excluded Property” shall mean (i) Tenant’s Personal Property, (ii)
Tenant’s proprietary property, including, but not limited to, printed materials
(such as operating manuals, policies, procedures and training manuals), computer
software developed by or for the use of Tenant and/or its Affiliates, and trade
names, logos, trademarks and service marks of Tenant and/or its Affiliates
including, but not limited to, to the name “Holiday” and any related trademarks,
logos and service marks, (iii) Tenant’s Accounts and (iv) the books and records
of Manager and Tenant’s direct or indirect parent entities.
 
“Tenant’s Personal Property” shall mean any items of tangible personal property
(including motor vehicles, if any) which are owned or leased by Tenant and used
exclusively in connection with the operation of the Facilities.
 
“Term” shall mean the period commencing on the Commencement Date and, unless
terminated earlier in accordance with the provisions of this Lease, expiring on
the last day of the next full calendar month following the seventeenth (17th)
anniversary of the Commencement Date.
 
“Terminable Facilities” shall have the meaning given to such term in Section
17.2(a).
 
“Transfer” shall mean a sale, exchange, assignment, sublease, mortgage,
hypothecation, attachment, pledge, levy, seizure, transfer, including a merger,
consolidation, or share exchange, and/or all other kinds of conveyances,
dispositions, or alienations, whether direct or indirect.
 
“Transferred Facility” or “Transferred Facilities” shall have the meaning given
to such term in Section 28.1.
 
“Transferred Tenant’s Personal Property” shall have the meaning set forth in
Section 8.1(b).
 
“Unavoidable Delays” shall mean delays due to strikes, lockouts, inability to
procure materials, power failures, acts of God, governmental restrictions, enemy
action, civil commotion, unavoidable casualty and other causes beyond the
control of the party responsible for performing an obligation hereunder,
provided that lack of funds shall not be deemed a cause beyond the reasonable
control of either party hereto.
 
“Warranties” shall have the meaning given to such term in Section 2.1(b).
 

15

 

 

 
ARTICLE 2
 
LEASE OF LAND AND FACILITIES
 
  2.1         Letting.
 
(a)         Landlord hereby leases or subleases to Tenant, as applicable, and
Tenant hereby leases and subleases from Landlord, as applicable, subject to the
terms, covenants, conditions and provisions hereinafter set forth, all of
Landlord’s right, title and interest in and to all the Land, the Facilities, all
rights related to the use and operation of the Facilities sold to Landlord, or
any Affiliate thereof, pursuant to the Purchase Agreement (collectively, the
“Property”).
 
(b)        Landlord hereby assigns to Tenant, without recourse or warranty
whatsoever, all assignable warranties, guaranties, indemnities and similar
rights (collectively, “Warranties”) which Landlord may have against any
manufacturer, seller, engineer, contractor or builder in respect of any of the
Facilities. Such assignment shall remain in effect until the expiration or
earlier termination of this Lease, whereupon such assignment shall cease and all
of the Warranties shall automatically revert to Landlord. In confirmation of
such reversion Tenant shall execute and deliver promptly any certificate or
other document reasonably required by Landlord. Landlord shall also retain the
right to enforce any Warranties during the continuance of an Event of Default.
Tenant shall enforce the Warranties in accordance with their respective terms.
 
  2.2         [Intentionally omitted].
 
  2.3         AS IS/WHERE IS.  Tenant is familiar with each and every aspect of
the Facilities, including the condition of the Land and all improvements
thereon, and hereby accepts same on an AS IS/WHERE IS BASIS WITH ALL FAULTS and
without reliance upon any representations or warranties of Landlord of any kind
or nature whatsoever except as set out in Section 2.2 above, whether express or
implied, and subject to all matters of every kind and description including,
without limitation, (a) the existing state of title, including all covenants,
conditions, restrictions, ground leases, easements, Legal Requirements,
mortgages, fixture filings, security agreements, financing statements and other
financing instruments and any and all other matters, including matters known to
Tenant, all matters of record and other matters, (b) matters which would be
disclosed by an inspection of the Property or by an accurate survey of each
parcel of the Land and (c) all other matters which should reasonably have been
known to Tenant (but excluding any matters created or caused by any acts of
Landlord). Except for matters arising by, through or under Landlord, Tenant
waives any and all claims, demands and cause or causes of action heretofore or
hereafter arising against Landlord with respect to the condition of the Property
or the ability of Tenant to conduct any business from the Facilities. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, LANDLORD MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY AT THE
FACILITIES OR ANY PART THEREOF, EITHER AS TO ITS DESIGN, CONDITION,
HABITABILITY, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE
(INCLUDING, WITHOUT LIMITATION, THE PERMITTED USES) OR AS TO THE QUALITY THEREOF
OR THE PRESENCE OR
 

16

 

 

 
ABSENCE OF DEFECTS IN THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT.
TENANT ACKNOWLEDGES AND AGREES THAT, AS OF THE COMMENCEMENT DATE, THE PROPERTY
AT THE FACILITIES SHALL BE CONCLUSIVELY DEEMED TO HAVE BEEN INSPECTED BY TENANT
AND SHALL BE CONCLUSIVELY DEEMED TO BE SATISFACTORY TO IT IN ALL RESPECTS, AND
TENANT SPECIFICALLY ACKNOWLEDGES ANY ISSUES WITH RESPECT TO THE PROPERTY THAT
ARE SET FORTH IN THE DISCLOSURE SCHEDULES ATTACHED TO THE PURCHASE AGREEMENT.
 
  2.4         Transfer of Business Operations of the Facilities.  Landlord makes
no warranty or representation to Tenant, express or implied, and shall be
subject to no liability, with respect to the past operation or management of the
Facilities, or any part thereof, including, but not limited to, any matter
relating to any of the following:
 
(i)        the availability to Tenant of any licenses or permits needed to
operate the Facilities or any part thereof;
 
(ii)       the enforceability of any Resident Agreement with any resident of the
Facilities;
 
(iii)      the status of any account of any resident of the Facilities
including, but not limited to, the status of any security deposits, trust
accounts, or prepayments for services;
 
(iv)      the availability of service from or the status of any existing account
with other persons, including utility providers, which provide services
necessary or useful to the operation of the Facilities as an independent living
facility;
 
(v)       the status of any health care regulatory issues relating to the
Facilities;
 
(vi)      the status of any reports, cost reports or reimbursement issues
relating to the Facilities;
 
(vii)     the status of any deficiency reports or certifications relating to the
operation of the Facilities; or
 
(viii)    any matter relating to any past or present employee or independent
contractor who worked at the Facilities including but not limited to issues
concerning wages, employer contributions and withholdings, employment benefits,
accrued benefits, workmen’s compensation claims or unemployment insurance
contributions or premiums.
 
The validity of this Lease shall not be affected by any claim, demand or cause
of action regarding the past or future operation of the Facilities as an
independent living facility.
 
  2.5         Single Lease.  Tenant and Landlord acknowledge and agree that this
Lease constitutes a single, indivisible lease of all of the Facilities, and
together the Facilities constitute
 

17

 

 

 
a single economic unit. Landlord has agreed to all the provisions of this Lease,
including Base Rent and other amounts payable based on the intent to lease all
of the Facilities as a single and inseparable transaction, and such provisions
would have been materially different had the parties intended to enter into
separate leases or a divisible lease. Tenant hereby knowingly waives and
relinquishes all of its rights under Section 365 (11 U.S.C. §365) of the Federal
Bankruptcy Code or any successor or replacement thereof or any analogous state
or federal law, to assume, reject, or assign, selectively or individually, the
right to lease any of the Facilities covered by this Lease separately from the
other Facilities covered by this Lease.
 
ARTICLE 3
 
TERM OF LEASE
 
  3.1         Term of Lease.  The Property shall be leased by Landlord to Tenant
for the Term.
 
ARTICLE 4
 
RENT
 
During the Term, Tenant shall pay the Rent, including the Base Rent and all
Additional Charges due hereunder, to NCT on behalf of Landlord, or to the
appropriate governmental agency, as applicable, in lawful money of the United
States of America, in immediately available funds. Any such payments to NCT
shall be without right of offset, by wire transfer in accordance with the
following instructions:
 
Bank Name: Wells Fargo Bank
ABA/Routing Number: 121000248
Account Number: 4123606493
Account Name: NIC 12 Maple Downs Owner LLC
Bank City & State: San Francisco, CA
 
or to such other account, address, place, or Person, as Landlord may designate
from time to time in a Notice. The Base Rent and Additional Charges shall be
paid in accordance with this Article.
 
  4.1         Base Rent.  Annual Base Rent shall equal Thirty Two Million, One
Hundred Sixty Three Thousand One Hundred Eighty Six Dollars ($32,163,186) and
shall be paid to Landlord in twelve (12) equal monthly installments on the 1st
day of each month commencing on the Commencement Date and shall be prorated for
any period shorter than a whole month. Base Rent shall increase January 1, 2015,
January 1, 2016 and January 1, 2017 to an amount equal to one hundred four and
one half percent (104.5%) of the Base Rent for the prior twelve (12) month
period. Effective January 1, 2018 and each January 1 thereafter during the Term,
Base Rent shall increase to an amount equal to the sum of:
 
(a)         The Base Rent applicable to the immediately preceding Lease Year,
plus
 

18

 

 

 
(b)         the product of (i) the Base Rent applicable to the calendar year
immediately preceding the date of such Base Rent increase, multiplied by (ii)
the lesser of (1) three and 75/100 percent (3.75%) and (2) the greater of (a)
three and 50/100 percent (3.50%) and (b) the CPI Increase during the period
commencing on January 1, 2018 and ending on December 30 of the calendar year
immediately preceding the date of such Base Rent increase.
 
  4.2         Security Deposit.  Tenant shall deposit as directed by Landlord,
and Landlord shall hold, the amount of Twenty One Million Four Hundred and Forty
Two Thousand One Hundred and Twenty Four Dollars ($21,442,124), (the “Security
Deposit”), which shall serve as security for the performance by Tenant and
Subtenants of the provisions of this Lease and shall not be deemed advance rent.
If an Event of Default has occurred and is continuing, Landlord may use the
Security Deposit, or any portion of it, to satisfy any outstanding obligation of
Tenant under this Lease. Tenant shall pay Landlord a sum equal to the portion of
the Security Deposit expended or applied by Landlord as provided in this Lease,
within ten (10) days after written request by Landlord. At the expiration or
termination of this Lease, Landlord (or any successor and assign) shall return
the Security Deposit to Tenant; provided, however, Landlord may retain an amount
of the Security Deposit, as it shall reasonably determine, to secure the payment
of any Rent, the amount of which Landlord is then unable to determine finally,
or until Tenant confirms (by certificate or otherwise) expenditure by the Tenant
of all amounts required under Section 7.1 (prorated as necessary in accordance
with Section 7.1(c)) (and Landlord shall return any such retained amount to
Tenant promptly following the final determination of such Rent amount and the
full payment to Landlord of such Rent, or following confirmation of the
expenditure of all amounts required under Section 7.1, as the case may be). The
Security Deposit shall be the property of Landlord and, to the extent permitted
by Legal Requirements, Landlord may commingle the Security Deposit with other
assets of Landlord, and Tenant shall not be entitled to any interest on the
Security Deposit; provided, however, if at any time the landlord under this
Lease is not an Approved Landlord, the foregoing deposits attributable to such
Facility shall be segregated in a separate interest bearing account, and such
deposit shall be held by the applicable landlord in trust for the benefit of
Tenant. Unless the Security Deposit or any other deposit provided by Tenant
pursuant to this Lease (each such deposit, a “Deposit”) was made available to a
Facility Mortgagee or Mezzanine Lender (as hereinafter defined), Tenant agrees
to look solely to the landlord under this Lease which was provided the Deposit
(or any transferee of such funds), as applicable, and not the Facility Mortgagee
or Mezzanine Lender, as applicable, for a return of the applicable Deposit in
accordance with the terms of this Lease (provided that for these purposes, if
there is a change in a landlord’s identity or equity ownership following a
foreclosure or conveyance in lieu of foreclosure on the Facility Mortgage or on
any pledge of equity interests, the landlord will be regarded as a new landlord,
and the Deposits will be regarded as having been received by a previous
landlord). “Mezzanine Lender” means any lender to a direct or indirect parent of
Landlord, whose loan is secured by a pledge of the equity in Landlord or a
direct or indirect parent of Landlord.
 
  4.3         Additional Charges/Late Payments.  Except for property taxes for
which funds may be escrowed and paid out as described in Section 5.4 hereof and
subject to Tenant’s rights of contest pursuant to the provisions of Article 13,
Tenant shall pay and discharge prior to delinquency all Impositions directly to
the persons to whom such Impositions are owed. Except as otherwise provided in
Section 5.2, if Tenant fails or refuses to pay any Impositions, Tenant shall
promptly pay and discharge every fine, penalty, interest and cost which may
arise or accrue
 

19

 

 

 
for the non-payment or late payment of such items. The aforementioned amounts,
liabilities, obligations, Impositions, fines, penalties, interest and costs and
any and all other amounts which Tenant may owe to Landlord or any governmental
agency pursuant to the terms of this Lease are referred to herein as “Additional
Charges.” The Additional Charges shall constitute rent hereunder. Tenant hereby
acknowledges that late payment by Tenant to Landlord of any Rent due under this
Lease will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed on Landlord by the terms of any Encumbrance
covering the Property. Accordingly, if any Rent (but as to Additional Charges,
only those which are payable directly to Landlord) shall not be paid on or
before its due date, Tenant shall pay Landlord on demand, as an Additional
Charge, a late charge (to the extent permitted by law) equal to five percent
(5%) of the overdue amount and, in such event, the parties hereby agree that
such late charge will represent a fair and reasonable estimate of the costs
Landlord will incur by reason of the late payment by Tenant. Landlord and Tenant
acknowledge and agree that there is a five (5) calendar day grace period for
payment of Base Rent and that if payments are not made on or before the fifth
(5th) day of the month, then the late charge shall be imposed. Acceptance of
such late charge by Landlord shall in no event constitute a waiver of Tenant’s
default with respect to such overdue amount, nor prevent Landlord from
exercising any other rights and remedies to which it may be entitled hereunder.
If Tenant fails to pay any Rent payable to Landlord when due or within any
applicable grace period thereafter, such Rent shall thereafter bear interest at
the Overdue Rate until paid. Any payment by Tenant of Additional Charges to
Landlord pursuant to any requirement of this Lease shall relieve Tenant of its
obligation to pay such Additional Charges to the entity to which such payment
would otherwise be paid.
 
  4.4         Triple Net Lease; No Set-off; Bankruptcy.  It is the purpose and
intent of Landlord and Tenant that the Rent shall be absolutely net to Landlord
so that Tenant shall pay or discharge, as additional charges hereunder, any and
all Impositions, charges, costs, interest, reimbursements, liabilities, expenses
and obligations of any nature whatsoever in connection with the ownership,
operation and maintenance of the Property, excepting only (a) any payments for
principal, interest, and premiums under any mortgage, security agreement, deed
of trust or other Encumbrance Landlord may place upon all or any portion of the
Property, (b) any costs actually incurred by Landlord for its own benefit with
respect to the Property, such as costs for consultants or advisers retained by
Landlord, provided that such costs (i) are not otherwise payable by Tenant
hereunder, and (ii) do not, directly or indirectly, arise or grow out of or in
connection with Tenant’s non-performance and/or non-compliance with any
obligation, covenant, term or provision of this Lease and (c) those items
specifically excluded from the definition of Impositions.
 
(a)         No set-off of Rent.  Landlord shall receive all Rent (but as to
Additional Charges, only those which are payable directly to Landlord) due
hereunder and Rent shall be due and payable by Tenant in all events, without
notice or demand and without any set­-off (except as otherwise specifically
provided in this Lease), counterclaim, abatement, suspension, deduction or
defense whatsoever. In addition to the Rent, except as set forth in the
foregoing paragraph, Tenant shall pay to the parties respectively entitled
thereto all Impositions (subject to Tenant’s rights to contest pursuant to the
provisions of Article 13), insurance premiums (as provided in Article 14),
operating charges, maintenance charges, construction costs
 

20

 

 

 
and any other charges, costs, interest, reimbursements, liabilities, expenses
and obligations which arise with respect to the Property or which otherwise may
be contemplated under any provisions of this Lease during the Term hereof. All
of such charges, costs, interest, reimbursements, liabilities, expenses and
obligations shall constitute Additional Charges, and upon the failure of Tenant
to pay any such costs, charges, interest, reimbursements, liabilities, expenses
or obligations and if such failure is not cured within the applicable cure
period described in Section 17.1 hereof, Landlord shall have the rights and
remedies provided in this Lease. It is the intention of the parties hereto that,
except as herein expressly provided, this Lease shall not be terminable for any
reason by Tenant. Any present or future law to the contrary shall not alter this
agreement of the parties.
 
(b)         Bankruptcy.  Except for exercising Tenant’s rights and prerogatives
under Section 365(h) of the Bankruptcy Code (as defined below) or other
applicable law, Tenant covenants and agrees that it will remain obligated under
this Lease in accordance with its terms, and that Tenant will not take any
action to terminate, rescind, or avoid this Lease, notwithstanding the
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution, winding-up or other proceeding affecting Landlord or any assignee
of Landlord in any such proceeding and notwithstanding any action with respect
to this Lease which may be taken by any trustee or receiver of Landlord or any
such assignee in any such proceeding or by any court in any such proceeding.
 
(1)       In the event that Tenant shall file a petition, or an order for relief
is entered against Tenant, under Chapter 7, 9, 11 or 13 of the Bankruptcy Code
11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), and Tenant or the trustee of
Tenant shall elect to assume this Lease whether or not for the purpose of
assigning the same, and subject to the applicable provisions of Section 365 of
the Bankruptcy Code, such assumption and assignment may only be made if all of
the terms and conditions of subsections (2) and (3) hereof are satisfied.
 
(2)       No election to assume this Lease shall be effective unless in writing
and addressed to Landlord and unless all of the following conditions have been
satisfied.
 
(A)        The trustee or the debtor-in-possession has cured or has provided
Landlord “adequate assurance” (as defined hereunder) that:
 
(i)          within ten (10) days from the date of such assumption, the trustee
(or debtor-in-possession) will cure all monetary defaults under this Lease; and
 
(ii)         within thirty (30) days from the date of such assumption, the
trustee (or debtor-in possession) will cure all non-monetary defaults under this
Lease (to the extent curable within said thirty (30) day period).

 

21

 

 

 
(B)         The trustee or the debtor-in-possession has compensated, or has
provided to Landlord adequate assurance that within ten (10) days from the date
of assumption Landlord will be compensated, for any actual pecuniary loss
incurred by Landlord arising from the default of Tenant, the trustee, or the
debtor-in possession, as recited in Landlord’s written statement of pecuniary
loss sent to the trustee or debtor-in-possession.
 
(C)         The trustee or the debtor-in-possession has provided Landlord with
“adequate assurance” of the future performance of each of Tenant’s obligations
under the Lease with respect to the Facilities; provided, however, that:
 
(i)           the trustee or debtor-in-possession shall also deposit with
Landlord, as security for the timely payment of Rent, an amount equal to three
(3) months of the then current Base Rent; and
 
(ii)          the obligations imposed upon the trustee or debtor-in-possession
shall continue with respect to Tenant after the completion of bankruptcy
Proceedings.
 
(D)         Landlord has determined that the assumption of the Lease will not:
 
(i)           breach any provision in any agreement by which Landlord is bound
relating to the Property or Landlord has obtained any consents or waivers
required to ensure that no such breach occurs; or
 
(ii)          disrupt, in Landlord’s reasonable judgment, the reputation and
profitability of the Property.
 
(3)           For purposes of this subsection 4.4(b)(3), “adequate assurance”
shall mean:
 
(i)           Landlord shall determine that the trustee or the
debtor-in-possession has and will continue to have sufficient unencumbered
assets (other than by liens in favor of Landlord) after the payment of all
secured obligations and administrative expenses to assure Landlord that the
trustee or debtor-in possession will have sufficient funds to fulfill the
obligations of Tenant under this Lease; and
 

22

 

 

 
(ii)          an order shall have been entered segregating sufficient cash
payable to Landlord and/or there shall have been granted a valid and perfected
first lien and security interest in property of Tenant, trustee or
debtor-in-possession, acceptable as to value and kind to Landlord, to secure to
Landlord the obligation of the Trustee or debtor-in-possession to cure the
monetary and/or non-monetary defaults under this Lease within the time periods
set forth above.
 
(4)           If the trustee or debtor-in-possession has assumed the Lease
pursuant to the terms and provisions of subsections (1) and (2) herein, for the
purpose of assigning (or election to assign) Tenant’s interest under this Lease
or the estate created thereby, to any other person, such interest or estate may
be so assigned only if Landlord shall acknowledge in writing that the intended
assignee has provided “adequate assurance” (which for purposes of this Section
4.4(b)(4) shall have the meaning set forth in this Section 4.4(b)(4)) of future
performance of all of the terms, covenants and conditions of this Lease to be
performed by Tenant. For purposes of this subsection 4.4(b)(4), adequate
assurance of future performance shall mean that Landlord shall have ascertained
that each of the following conditions has been satisfied:
 
(A)       The assignee has submitted a current financial statement audited by
independent certified public accountants of recognized standing in the state of
Washington or any State selected by Tenant and reasonably acceptable to Landlord
which shows a NTA Net Worth and working capital in amounts determined to be
sufficient by Landlord to assure the future performance by such assignee of
Tenant’s obligations under this Lease;
 
(B)        Landlord has obtained all consents or waivers from any third parties
required under any lease, mortgage, financing arrangement or other agreement by
which Landlord is bound to enable Landlord to permit such assignment;
 
(C)         The assignee has deposited six months of Base Rent as an adequate
security deposit with Landlord; and
 
(D)        The assignee has demonstrated to the reasonable satisfaction of
Landlord that its intended use of the Property is consistent with the terms of
this Lease and will not diminish the reputation of any Facility.
 
(E)         assignee has all necessary permits and licenses required to operate
the Facilities in accordance with past practice.
 

23

 

 

 
(5)         When, pursuant to the Bankruptcy Code, the trustee or
debtor-in-possession shall be obligated to pay reasonable use and occupancy
charges for the use of the Property or any portion thereof, such charges shall
not be less than the then current Base Rent and any Additional Charges which may
become due and other monetary obligations of Tenant.
 
(6)         Neither Tenant’s interest in the Lease, nor any lesser interest of
Tenant herein, nor any estate of Tenant hereby created, shall pass to any
trustee, receiver, assignee for the benefit of creditors, or any other Person,
or otherwise by operation of law under the laws of any state having jurisdiction
of the person or property of Tenant unless Landlord shall consent to such
transfer in writing. No acceptance by Landlord of Rent or any other payments
from any such trustee, receiver, assignee, person or other entity shall be
deemed to have waived, nor shall it waive the need to obtain Landlord’s consent
or Landlord’s right to terminate this Lease for any transfer of Tenant’s
interest under this Lease without such consent.
 
(7)         Any Person to which this Lease is assigned pursuant to the
provisions of the Bankruptcy Code shall be deemed without further act or deed to
have assumed all of the obligations arising under this Lease relating to the
Facilities on or after the date of such assignment. Any such assignee shall,
upon demand, execute and deliver to Landlord an instrument confirming such
assumption.
 
4.5           Ground Leases.  In the event that any of the Ground Lease is
terminated other than due to an act or omission of Tenant, such that any
Facility covered by such Ground Lease is no longer leased to Landlord, then Base
Rent shall be reduced by an amount equal to the Allocated Facility Rent for the
applicable Facility. Any such reduction in Base Rent shall begin in the Lease
Year in which such Property ceases to be leased to Landlord. Further, any such
reduction in Base Rent shall be prorated for any partial Lease Year based on the
date that such Property ceases to be leased to Landlord.
 
4.6           Payment date.  If the date on which any amount due to Landlord
from Tenant hereunder is not a business day, such amount shall be due and
payable on the immediately preceding business day.
 
ARTICLE 5
 
IMPOSITIONS
 
5.1           Payment of Impositions.  Subject to Tenant’s rights of contest
pursuant to the provisions of Article 13, Tenant shall pay, or cause to be paid,
all Impositions due or becoming due from and after the Commencement Date as and
when such Impositions become due and payable and directly to the parties to whom
such Impositions are payable prior to the date on which any fine, penalty,
interest or cost may be added for non-payment; provided, however, Tenant shall
not be in breach of its obligations under this Section 5.1 in the event of a
breach by Landlord of its obligations under Section 5.2. Upon request by
Landlord, Tenant shall furnish to Landlord prior to the date on which any such
fine, penalty, interest or cost may be added for non-payment, copies of receipts
or other reasonably satisfactory evidence of such
 

24

 

 

 
payments. Such payments shall be made directly to the authorities levying or to
the other persons entitled to such Impositions, if possible. Subject to Tenant’s
rights of contest pursuant to the provisions of Article 13, Tenant’s obligation
to pay Impositions shall be deemed absolutely fixed upon the date such
Impositions become due to the authority or person entitled thereto. If any such
Imposition may, at the option of the payor, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
Tenant may pay the same (and shall pay any accrued interest on the unpaid
balance of such Imposition) in installments, and in such event shall pay such
installments (subject to Tenant’s right of contest pursuant to the provisions of
Article 13) as the same become due and before any fine, penalty, premium,
further interest or cost is added thereto. Impositions for which escrowed funds
are held by Landlord or its lender under Section 5.4 hereof shall be paid as
provided in Section 5.4 and the timely payment by Tenant of any amount to be
paid to Landlord or a Facility Mortgagee, if applicable, under Section 5.4 shall
be deemed to satisfy Tenant’s obligation to pay the Imposition for which funds
are escrowed. Landlord shall, at its expense and to the extent required or
permitted by applicable laws and regulations, prepare and file all returns with
respect to Landlord’s net income, gross receipts, sales, use, single business,
transaction privilege, rent, ad valorem and franchise taxes, and with respect to
taxes on Landlord’s capital stock. Tenant shall, at its expense, and to the
extent required or permitted by applicable laws and regulations, prepare and
file all other tax returns and reports with respect to any Imposition as may be
required by governmental agencies, authorities or other persons entitled to the
receipt of the Impositions. If any refund shall be due from any taxing authority
or other persons entitled to the receipt of the Impositions with respect to any
Imposition paid by Tenant, the same shall be paid over to and retained by Tenant
unless an Event of Default shall have occurred hereunder and be continuing, in
which case such refund shall be paid over to and retained by Landlord to either
be (i) applied by Landlord to the cost of curing such Event of Default with the
balance, if any, thereafter remitted by Landlord to Tenant, or (ii) retained by
Landlord and applied as provided in Article 17 if the Event of Default cannot be
cured. Landlord and Tenant shall, each upon a request by the other, provide such
information as is maintained by the party to whom the request is made with
respect to the Property as may be reasonably necessary to prepare any required
returns or reports. If any governmental agency or authority classifies any
property covered by this Lease as personal property, Tenant shall file all
personal property tax returns in such jurisdictions where it may legally so
file. Landlord, to the extent it possesses the same, and Tenant, to the extent
it possesses the same, will provide to the other party, promptly upon request,
cost and depreciation records reasonably necessary for filing returns for any
property so classified as personal property. If Landlord is legally required to
file any personal property tax returns, Landlord shall provide Tenant with
copies of any assessment notices with respect thereto in sufficient time for
Tenant to file a protest with respect thereto if it so elects pursuant to
Article 13.
 
5.2           Notice of Impositions.  Unless Tenant otherwise has knowledge of
any such Imposition, Landlord shall be required to give prompt Notice to Tenant
of all Impositions payable by Tenant hereunder of which Landlord at any time has
knowledge. Notwithstanding the foregoing, however, Landlord’s failure to give
any such Notice shall in no way diminish Tenant’s obligations hereunder to pay
such Impositions, but Landlord shall be responsible for any fine, penalty or
interest resulting from its failure to give such Notice and any default by
Tenant hereunder shall be obviated for a reasonable time after Tenant receives
Notice of any Imposition which it is obligated to pay.
 

25

 

 

 
5.3           Adjustment of Impositions.  Impositions imposed with respect to
the tax period during which the Term expires or terminates shall be adjusted and
prorated between Landlord and Tenant, whether or not such Imposition is imposed
before or after such expiration or termination, so that Tenant is only obligated
to pay that portion of such Imposition(s) pertaining to the tax period within
the Term. The obligation of Tenant to pay its prorated share of Impositions
shall survive expiration or earlier termination of this Lease. Likewise any
refund of any Imposition paid with respect to any tax period within the Term
which refund is received by Landlord during or after the expiration or
termination of this Lease shall be prorated and shared with Tenant. This Section
5.3 shall survive the expiration or termination of this Lease.
 
5.4           Escrow for Property Taxes.  Upon the written demand of Landlord,
if required by a Facility Mortgagee or from and after a breach by Tenant of its
obligations with respect to the payment of property taxes, which breach is not
cured within ten (10) days after receipt of written notice from Landlord, Tenant
shall make monthly payments to Landlord or a Facility Mortgagee, if so directed
by Landlord, in escrow on the same day Base Rent is due, or such later date as
directed by a Facility Mortgagee, in the amount of one twelfth of the annual ad
valorem tax or such other amounts as required by a Facility Mortgagee, plus a
one-time additional deposit of the amount accrued in the applicable tax year
prior to the first such payment. The monthly tax escrow payment shall be
adjusted from time to time to reflect changes in the tax rate or changes in the
assessed value of the Land, Facility or personal property. The deposits shall
not bear interest, shall not be required to be held by Landlord in trust or as
an agent of Tenant and may be commingled with other assets of Landlord;
provided, however, if at any time the landlord under this Lease is not an
Approved Landlord, the foregoing deposits shall be segregated in a separate
interest bearing account, and such deposit shall be held by the applicable
landlord in trust for the benefit of Tenant. To the extent that sufficient funds
exists in the tax escrow account, Landlord or the Facility Mortgagee shall
release funds from the tax escrow account to pay to the tax authorities the
installments of tax due on the Property or any part thereof. If there are not
sufficient funds in the tax escrow account to meet an installment when due, upon
receipt of a written request from Landlord or the Facility Mortgagee setting
forth in reasonable detail the shortfall amount, the Tenant shall pay to
Landlord or the Facility Mortgagee the shortfall in order for the full payment
then due to be paid. In the event that Tenant pays any tax payment to the taxing
authority for which funds are held in the tax escrow account without having made
a prior request to Landlord or the Facility Mortgagee to release such escrowed
funds for the purposes of making such payment, Landlord shall reimburse Tenant
for such payment upon Landlord’s receipt of proof of full payment to the tax
authority. In the event that Tenant pays any tax payment to the taxing authority
for which funds are held in the tax escrow account after Landlord or the
Facility Mortgagee has wrongfully failed to release such funds after receipt of
a request from Tenant for the release thereof, then the amount of the tax
payment made by Tenant shall reduce, and be deemed to be offset against, the
Rent and any other amounts thereafter payable by to Landlord.
 
5.5           Utility Charges.  Tenant shall pay or cause to be paid all charges
(including any connection charges and deposits) for all utilities, including,
but not limited to, electricity, power, gas, oil and water, used at or for the
Property during the Term.
 
5.6           Insurance Premiums.  Upon the written demand of Landlord, if
required by a Facility Mortgagee or from and after a breach by Tenant of its
obligations with respect to
 

26

 

 

 
the maintenance of the insurance required by the terms of this Lease, which
breach is not cured within ten (10) days after receipt of written notice from
Landlord, Tenant shall make, or cause to be made, monthly payments in escrow to
Landlord or, if directed by Landlord, to the Facility Mortgagee, on the same day
Base Rent is due in an amount equal to one-twelfth of the annual insurance
premiums, plus a one-time additional deposit of the amount accrued in the
applicable insurance year prior to the first such payment.
 
ARTICLE 6
 
TERMINATION OR ABATEMENT OF LEASE
 
6.1           No Termination or Abatement.  Tenant, to the fullest extent
permitted by law and unless specifically provided herein, shall remain bound by
this Lease in accordance with its terms in all events. Except as expressly
permitted herein, Tenant shall not take any action without the prior written
consent of Landlord to modify, surrender or terminate this Lease. The
obligations of Landlord and Tenant hereunder shall be separate and independent
covenants and agreements, and Rent and all other sums shall continue to be
payable by Tenant hereunder in any event unless (i) the obligation of Tenant to
pay the same abates or terminates pursuant to the express provisions of this
Lease (other than by reason of an Event of Default by Tenant) or (ii) Rent and
such other sums abates or is reduced as provided in Section 4.5, Section 5.4 or
Section 6.2. Without limiting the generality of the immediately preceding
sentence Tenant shall not seek or be entitled to any abatement or reduction
(other than as provided in Section 4.5, Section 5.4, Section 6.2 or as otherwise
specifically provided by this Lease), deduction, deferment or reduction of Rent,
or set-off against Rent, nor shall the respective obligations of Landlord and
Tenant be otherwise affected by reason of (a) any damage to, or destruction of,
all or any portion of the Property from whatever cause or any Taking of all or
any portion of the Property; (b) the lawful or unlawful prohibition of, or
restriction upon, Tenant’s use of all or any portion of the Property or the
interference with such use or with Tenant’s quiet enjoyment of the Property by
any Person (other than Landlord); (c) the eviction of Tenant from the Property
or any portion thereof by any person whose rights or interest arise other than
by, through or under Landlord, whether by paramount title or otherwise; (d) any
claim which Tenant has or may have against Landlord by reason of any default or
breach of any warranty by Landlord under this Lease or any other agreement
between Landlord and Tenant or to which Landlord and Tenant are parties; (e) any
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution, winding up or other proceeding affecting Landlord or any assignee
or transferee of Landlord; or (f) any other cause, whether similar or dissimilar
to any of the foregoing. Tenant hereby specifically waives all rights, arising
from any occurrence whatsoever, which (i) may now or hereafter be conferred upon
it by law or otherwise to modify, surrender or terminate this Lease or quit or
surrender all or any portion of the Property or (ii) entitle Tenant to any
abatement, reduction, suspension or deferment of Rent or other sums payable by
Tenant hereunder, in the case of either (i) or (ii) immediately above, except to
the extent expressly provided in Section 4.5, Section 5.4, Section 6.2 or as
otherwise specifically provided by this Lease.
 
6.2           Rent Reduction.  In the event of any damage or destruction or
Condemnation of any Facility as contemplated in Article 15 and Article 16,
respectively, the Base Rent shall be reduced to the extent provided in Section
15.2, Section 15.3 or Section 16.3, as applicable. In no event shall the Rent
hereunder abate in any manner whatsoever prior to the
 

27

 

 

 
termination of this Lease in accordance with its terms, except as otherwise
specifically provided by this Lease.
 
ARTICLE 7
 
FF&E AND OTHER CAPITAL IMPROVEMENTS
 
7.1           Minimum Capital Expenditures.
 
(a)         Minimum Portfolio Capital Expenditures.  During the period
commencing on January 1, 2014 and ending as of the most recent December 31st
that has occurred during the Term (the “Elapsed Period”), Tenant shall incur, or
cause Subtenant to incur, Capital Expenditures in an amount such that, as of the
end of such Elapsed Period, an amount equal to the Cumulative Minimum Portfolio
Capex Target Amount shall have been incurred during the Elapsed Period. Any
Capital Expenditures incurred in satisfaction of the requirements of Section
7.1(b) shall be recognized in determining whether the requirements of the
foregoing Section 7.1(a) have been satisfied.
 
(b)         Minimum Facility Capital Expenditures.  During each two (2) calendar
year period (a “Rolling Two Year Period”) occurring during the Term commencing
with the two (2) year period ending on December 31, 2015, Tenant shall incur, or
cause Subtenant to incur, Capital Expenditures with respect to each Facility, in
an amount such that, as of the end of each Rolling Two Year Period, Tenant and
Subtenant shall have incurred, in the aggregate, an amount at each Facility
equal to $1,000 per unit at each such Facility during such Rolling Two Year
Period (such amount, for each Facility, the “Minimum Facility Capex Amount”).
 
(c)         Pro ration.  If this Lease expires or terminates on a day other than
the last day of a calendar year, the amount of Capital Expenditures Tenant or
Subtenant shall be required to have incurred under the foregoing Section 7.1(a)
and (b) for the period immediately prior to the Lease expiration or termination,
shall be pro rated based on the number of days in the calendar year that have
elapsed prior to such expiration or termination.
 
7.2           Capex Shortfall Deposit.  In the event the report required to be
furnished to Landlord under Section 22.2(d) shows that Tenant failed during the
applicable period to make Capital Expenditures in accordance with Section 7.1(a)
or (b), then Tenant shall deliver to Landlord for deposit into the Cap Ex
Account the Target Expenditure Shortfall Deposit, subject to Tenant’s right to
have the same returned pursuant to Section 7.3 hereof. Amounts in the Cap Ex
Account shall not bear interest, shall not be required to be held by Landlord in
trust or as an agent of Tenant and may be commingled with other assets of
Landlord; provided, however, if at any time the landlord under this Lease is not
an Approved Landlord, the foregoing deposits shall be segregated in a separate
interest bearing account, and such deposit shall be held by the applicable
landlord in trust for the benefit of Tenant.
 
7.3           Return of Target Expenditure Shortfall Deposits.  Provided that no
uncured monetary Event of Default exists and Tenant is in compliance with
Article 7, Tenant shall have the right during the Term to have any Excess Capex
Deposit returned immediately
 

28

 

 

 
following delivery of a report under Section 22.2(d) that confirms compliance
with the provisions hereof.
 
Upon expiration or termination of the Lease or termination of Tenant’s right to
possession of the Facilities, any Targeted Expenditure Shortfall Deposits
remaining in the Cap Ex Account shall automatically and immediately become the
property of Landlord.
 
7.4           Capital Additions; Alterations.  During each calendar year, Tenant
either directly or through the Subtenant, may not make any Capital Additions
with respect to any single Facility that, inclusive of all related materials and
work, cost, individually or in the aggregate with other Capital Additions at
such Facility during such calendar year, greater than $500,000, without the
prior written consent of Landlord (such consent not to be unreasonably withheld,
conditioned or delayed) and, if applicable, a Facility Mortgagee.
Notwithstanding anything else to the contrary in this Lease, provided that
Landlord is not a Restricted Landlord, Tenant may not make any Alteration if
such Alteration is prohibited by a Facility Mortgagee. For the avoidance of
doubt, routine landscaping, painting and floor and wallcovering replacements
shall not be deemed Capital Additions within the meaning of this Section 7.4.
All alterations or modifications of a Facility, including all Capital Additions,
shall be made in a good and workmanlike manner, in accordance with all
applicable Legal Requirements and shall comply with the requirements of
insurance policies required under this Lease. In connection with the granting of
consent under this Section 7.4, Landlord may require appropriate insurance to be
carried by contractors performing work at a Facility.
 
7.5           Lender Requirements.
 
(a)         Upon the written demand of Landlord, if required by a Facility
Mortgagee, Tenant shall make deposits for Capital Expenditures to Landlord or a
Facility Mortgagee, as directed by Landlord (any such amount, the “Requested
Capex Deposit Amount”), in escrow on the same day Base Rent is due, or such
later date as directed by a Facility Mortgagee, in an amount required to satisfy
the requirements of the Facility Mortgagee; provided, however, that Tenant shall
only be required to make deposits up to a maximum of $400 per unit per Facility
per calendar year (the “Tenant Capex Threshold”).
 
(b)         If the Requested Capex Deposit Amount exceeds Tenant Capex Threshold
(such excess amount, the “Excess Capex Amount”) and Landlord funds such Excess
Capex Amount, then:
 
(i)      if Landlord uses the Security Deposit to fund the Excess Capex Amount,
which Landlord may do in its discretion, (A) Tenant shall have no obligation to
replenish the Security Deposit on account of any such deposits made by Landlord,
(B) Tenant shall elect at the conclusion of each Elapsed Period, by delivering
notice to Landlord, to treat any Excess Capex Amount actually spent on a
Facility as Capital Expenditures for the purpose of Article 7 and (C) Landlord
shall, subject to the terms of this Lease, be obligated to return to Tenant (I)
the full amount of the Security Deposit paid to Tenant pursuant to this Lease
less (II) any Excess Capex Amounts which have been treated as Capital
Expenditures under (B) above; and
 

29

 

 

 
(ii)      if Landlord funds the Excess Capex Amount out of funds other than the
Security Deposit, which Landlord may do in its discretion, any such Excess Capex
Amount spent on the Facilities shall not be considered Capital Expenditures
except to the extent Tenant, in its discretion, reimburses Landlord for the
funding of such amounts.
 
7.6           Initial Improvements.  On the date hereof, Tenant shall have
funded into the Initial Improvements Account an amount with respect to each
Facility that is specified in Exhibit M1 attached hereto (the “Initial
Improvement Funds”). Landlord shall promptly make the Initial Improvement Funds
available to Tenant in accordance with the plan agreed between Landlord and
Tenant with respect to improvements at the Facilities, and Tenant agrees to
carry out such improvements in accordance with the terms and timeline specified
in such plan. The expenditure of Initial Improvement Funds shall not count
towards amounts required to be spent by Tenant pursuant to Section 7.1.
 
7.7           Survival.  This Article 7 shall survive the termination of this
Lease.
 
ARTICLE 8
 
OWNERSHIP AND USE OF PROPERTY
 
8.1           Ownership of the Property.  The Property is, and throughout the
Term shall continue to be, the property of Landlord. Tenant has only the right
to the exclusive possession and use of the Property, upon the terms and subject
to the conditions set forth in this Lease. At the expiration or termination of
this Lease, the following provisions shall apply:
 
(a)         Tenant or Subtenant shall, for no additional consideration, sell,
transfer and convey to Landlord or Landlord’s designee, the Inventory owned by
Tenant as of the termination date and located at the Facilities.
 
(b)         Tenant or Subtenant shall, for no additional consideration, sell,
transfer and convey to Landlord or Landlord’s designee, Tenant’s Personal
Property (the “Transferred Tenant’s Personal Property”) and, relative to any
Tenant property that is leased by Tenant, Tenant agrees, at its expense, to use
commercially reasonable efforts to acquire title thereto, in order to be able to
convey title thereto to Landlord as provided in this Section 8.1(b) or, if
Tenant is unable to convey title thereto to Landlord, at Landlord’s request, use
commercially reasonable efforts to assign the lease for such property to
Landlord or Landlord’s designee.
 
(c)         Subject to applicable Legal Requirements, Tenant or Subtenant shall
permit Landlord or Landlord’s designee to make copies of the Records.

     

--------------------------------------------------------------------------------

1 Note: Amounts to be reasonably determined by Landlord (and any Facility
Mortgagee as of the Commencement Date) and Tenant based on the PCRs.

 

30

 

 

 
(d)         Tenant or Subtenant shall execute a Bill of Sale in favor of
Landlord in the form of Exhibit C with respect to the assets being conveyed to
Landlord or Landlord’s designee pursuant to this Section 8.1.
 
(e)         Except as otherwise specifically set forth in this Section
8.1, Landlord shall not succeed to the ownership of Tenant’s Excluded Property
at the end of the term of the Lease.
 
8.2           Use of the Facilities and Land.
 
(a)         Tenant will be responsible for acquiring at Tenant’s cost and
expense any and all Licenses necessary for its use and operation of the Property
during the Term, and will keep and maintain in full force and effect such
Licenses as are, from time to time, required for the uses conducted by Tenant on
the Property, in accordance with all Legal Requirements.
 
(b)         Throughout the entire Term and subject to Tenant’s due contest right
as set forth in Article 13, Tenant shall use the Facilities solely in accordance
with its Permitted Use(s) in material compliance with all applicable Legal
Requirements and all other terms, covenants, provisions and conditions of this
Lease. Tenant may not use the Facilities for any purpose other than the
Permitted Use without the prior written consent of Landlord.
 
(c)         Tenant shall not commit or suffer to be committed any waste nor
shall Tenant cause or permit any nuisance on the Property.
 
(d)         Tenant shall neither suffer nor permit all or any portion of the
Property, including any Capital Addition, whether or not financed or paid for by
Landlord, to be used in such a manner as (i) would, or would reasonably be
expected to, materially adversely impair the Landlord’s title to the Property or
to any portion thereof or (ii) would, or would reasonably be expected to, make
possible a claim or claims of adverse use, adverse possession or implied
dedication of all or any portion of the Property to the public.
 
(e)         Tenant will perform the obligations of Landlord required under the
Permitted Encumbrances.
 
8.3           Continuous Operations.  Tenant shall maintain continuous
operations at the Facilities in accordance with the provisions of this Lease and
shall not cease such operations other than a temporary cessation during any
period of repair or reconstruction required as a result of damage to or
destruction or Condemnation of any of the Property. Tenant shall not voluntarily
reduce the number of units and Tenant shall not close any Facility, without the
prior written consent of Landlord. Notwithstanding the foregoing, Tenant shall
have the right, without the consent of Landlord, to do any of the following: (a)
reduce the number of units at any given Facility by not more than ten percent
(10%) of the number of units at such Facility as of the Commencement Date (which
number shall be reduced to take into account permanent reductions in the number
of units from any partial casualty or condemnation at a Facility), and (b)
voluntarily close and cease operations at any one (1) Facility at any given time
(in addition to any closures resulting from a casualty or condemnation, or any
temporary or partial closures as may be required to enable Tenant to satisfy its
maintenance obligations under this Lease), in
 

31

 

 

 
which event, the number of units attributable to such closed Facility shall not
count towards the unit closures permitted by Section 8.3(a) above.
 
8.4           Hazardous Substances.
 
(a)         Tenant will keep the Facilities free and clear of all Hazardous
Substances other than those Hazardous Substances which are required for the
operation of the Facilities (which Hazardous Substances shall be handled, used
and disposed of in material compliance with the Legal Requirements and Insurance
Requirements) and Tenant shall pay all costs required to properly use, handle
and dispose of all Hazardous Substances introduced by Tenant or its Agents (as
defined below) or otherwise first arising on the Property after the Commencement
Date as and when due and Tenant will keep the Property free and clear of any
lien relating to Hazardous Substances first arising on the Property after the
Commencement Date which may be imposed pursuant to the Legal Requirements and
imposed as a result of the presence of such Hazardous Substance at the
Facilities. For the purposes of this Article, the term “Property” shall also
include, in addition to the items specified in Section 2.1, all air, soil,
groundwater, surface water or soils vapor at, on, about, under or within any
portion of the Land. All operations or activities upon, or any use or occupancy
of the Property, or any portion thereof, by Tenant, or any agent, contractor or
employee, or subtenant of Tenant (any of the foregoing being defined herein as
Tenant’s “Agent”) shall at all times during the Term be in all respects in
material compliance with any and all Legal Requirements relating to Hazardous
Substances, including, but not limited to, the discharge and removal of
Hazardous Substances. Tenant will not, nor will Tenant permit, any agent,
contractor or employee of subtenant of Tenant, to allow the manufacture,
storage, voluntary transmission or presence of any Hazardous Substances over or
upon the Property or any portion thereof (except in material compliance with the
Legal Requirements). Landlord shall have the right at any time to conduct, at
its cost, an environmental audit of the Property or any portion thereof and
Tenant shall cooperate in the conduct of such environmental audit, provided that
any such audit shall not disturb or interfere with the residents at, or the
operation of, the Facilities. Tenant shall promptly notify Landlord in writing
of any order, receipt of any notice of violation or noncompliance with any
applicable law, rule, regulation, standard or order, any threatened or pending
action by any regulatory agency or other governmental authority, or any claims
made by any third party, in each case relating to Hazardous Substances on,
emanations of Hazardous Substances on or from, releases of Hazardous Substances
on or from, or threats of releases on or from any of the Property; and shall
promptly furnish the Landlord, following written request by Landlord, with
copies of any correspondence, notices, or legal pleadings in connection
therewith. Landlord shall have the right, but shall not be obligated, to notify
any governmental authority of any state of facts which may come to its attention
with respect to Hazardous Substances on, released from or emanating from any
part of the Property which Landlord reasonably believes may cause harm to any
persons or property.
 
(b)         [Intentionally omitted]
 
(c)         In the event any investigation or monitoring of site conditions or
any clean-up, containment, restoration, removal or other remedial work is
required under any applicable Legal Requirement, any judicial order, or any
order of any governmental entity, or in order to comply with any agreements
affecting all or any portion of the Property because of, or in
 

32

 

 

 
connection with the release, discharge or disposal of Hazardous Substances at
the Property caused by the actions or omissions of Tenant (collectively, the
“Remedial Work”), Tenant shall perform or cause to be performed the Remedial
Work in compliance with such law, regulation, order or agreement; provided, that
Tenant may withhold such compliance pursuant to a good faith dispute regarding
the application, interpretation or validity of the law, regulation, order, or
agreement, subject to the requirements of subsection (d) below; provided,
however, that Landlord shall reasonably cooperate with Tenant to the extent
necessary to deliver such authorization as may be required in order for Tenant
to perform its obligations under this subsection (c). All Remedial Work shall be
performed by one or more contractors, selected by Tenant and approved in advance
in writing by Landlord (such approval not to be unreasonably withheld, delayed
or denied), and under the supervision of a consulting engineer, selected by
Tenant and approved in advance in writing by Landlord in its reasonable
discretion (such approval not to be unreasonably withheld, delayed or denied).
All reasonable costs and expenses of such Remedial Work shall be paid by Tenant,
including, without limitation, the reasonable charges of such contractor(s)
and/or the consulting engineer and reasonable costs incurred by Landlord “in
house”, (such as photocopying charges and travel costs for Landlord’s employees)
in connection with monitoring or review of such Remedial Work. In the event
Tenant shall fail timely to commence, or cause to be commenced, or fail
diligently to prosecute, or cause to be prosecuted, to completion, or fail to
complete, or cause to be completed, such Remedial Work in compliance with Legal
Requirements, Landlord may, but shall not be required, to cause such Remedial
Work to be performed, and all costs and expenses thereof, or incurred in
connection therewith, shall be Costs within the meaning of subsection (b) above.
All such Costs shall be due and payable upon demand therefor by Landlord. If
Tenant fails to perform its obligations hereunder, Landlord shall be subrogated
to any rights Tenant may have under any indemnifications from any present,
future or former owners, tenants or other occupants or users of the Property (or
any portion thereof), relating to the matters covered by this Section 8.4.
 
(d)         Notwithstanding any provision of this Section 8.4 to the contrary,
but without limiting the provisions of Article 13 or Tenant’s obligations of
protection, defense and indemnification under Section 20.1, Tenant will be
permitted to contest or cause to be contested, subject to compliance with the
requirements of this subsection (d) and Article 13, by appropriate action any
Remedial Work requirement, and Landlord shall not perform such requirement on
its behalf, so long as Tenant has given Landlord Notice that Tenant is
contesting or shall contest or cause to be contested the same, and Tenant
actually contests or causes to be contested the application, interpretation or
validity of the Legal Requirements, order or agreement pertaining to the
Remedial Work by appropriate proceedings conducted in good faith with due
diligence; provided, such contest shall not subject Landlord to civil liability
and does not jeopardize Landlord’s interest in the Property or affect in any way
the payment of any sums to be paid under this Lease. Tenant shall give such
security or assurances as may be reasonably required by Landlord to insure
compliance with the legal requirements pertaining to the Remedial Work (and
payment of all costs, expenses, interest and penalties in connection therewith)
and to prevent any sale, forfeiture or loss by reason of such nonpayment or
noncompliance.
 
(e)         The obligations of Tenant under this Section 8.4 shall survive
expiration or earlier termination of this Lease.
 

33

 

 

 
ARTICLE 9
 
LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS
 
9.1           Compliance with Legal Requirements, Insurance Requirements and
Instruments.  Subject to the rights of Tenant as provided in Article 13 relating
to permitted contests, Tenant, at its sole cost and expense, shall promptly (a)
comply with all applicable Legal Requirements and Insurance Requirements from
time to time with respect to the use, operation, maintenance, repair and
restoration of the Facilities, whether or not compliance therewith shall require
the construction of any additional parking spaces or the structural change in
the Facilities or interfere with the use and enjoyment of the Facilities
(Landlord makes no representation or warranty that any of the Facilities or the
operation thereof currently comply with Legal Requirements), and (b) procure,
maintain and comply with all appropriate Licenses necessary for the use then
conducted on the Facilities by Tenant, which use must be a Permitted Use, and
for the proper erection, installation, operation and maintenance of the
Facilities or any part thereof, including, without limitation, any Capital
Additions.
 
9.2            [Intentionally omitted].
 
9.3           Landlord’s Cooperation.  Landlord shall cooperate, as reasonably
necessary or required, with Tenant in applying for and maintaining all
appropriate Licenses necessary to operate the Facilities for the Permitted
Use(s) in accordance with the provisions of this Lease and to otherwise comply
with applicable Legal Requirements, provided that such cooperation is in
conformance with all Legal Requirements. Tenant shall promptly advance to
Landlord such amounts as are reasonably necessary to pay for all costs and
expenses incident to such cooperation. Tenant agrees to indemnify, defend,
protect, save and hold Landlord harmless from and against any and all costs,
expenses, losses, demands, claims, obligations and liabilities against or
incurred by Landlord in connection with such cooperation, except in any cases of
fraud, misrepresentation, willful misconduct or intentional non-compliance with
Legal Requirements on the part of Landlord. Such indemnity shall survive the
expiration or termination of this Lease.
 
ARTICLE 10
 
CONDITION OF THE PROPERTY
 
10.1         Maintenance and Repair.
 
(a)         Tenant, at its sole cost and expense, shall, subject to the express
terms of this Lease, keep all portions of the Property and the FF&E and all
private roadways, parking surfaces, sidewalks and curbs appurtenant thereto in
good order, condition and repair. Except as may otherwise be expressly provided
to the contrary in this Section 10.1 and in Articles 14, 15, or 16, Tenant shall
with reasonable promptness, at Tenant’s sole cost and expense, make all
necessary and appropriate repairs and replacements thereto of every kind and
nature, whether interior or exterior, structural or nonstructural, ordinary or
extraordinary, patent or latent, foreseen or unforeseen, and regardless of the
cause necessitating repair. Tenant’s duty to maintain the Property and the FF&E
shall include such actions as are needed in the reasonable
 

34

 

 

 
judgment of Tenant to be consistent with standards and practices in the industry
to prevent the deterioration of the value and usefulness of the Property for its
then current use. Tenant shall also be obligated at its expense to make all
repairs, modifications and renovations necessary to comply with all licensing,
safety and health and building codes and regulations applicable to the
Facilities for Tenant’s use of the Facilities in accordance with this Lease.
Tenant shall be obligated to repair at Tenant’s sole cost and expense any damage
to any portion of the Land, the improvements thereon and the Facilities caused
by cave ins, collapse of sub surface support, subsidence of the surface of the
land, the extraction of minerals from the Land (whether through the surface of
the Land or by mining) but specifically excluding any damages arising from cave
ins, collapse of sub surface support, subsidence of the surface of the land
and/or the extraction of minerals from the Land (whether through the surface of
the Land or by mining) occurring pursuant to any reserved mineral rights in any
deed running from Seller, as grantor, to Landlord, as grantee, or to Seller or
any predecessor in title. All repairs by Tenant shall be made in a good and
workmanlike manner using materials of good quality and in accordance with all
Legal Requirements.
 
(b)         Landlord shall not under any circumstances be required to build or
rebuild any Facility, or to make any repairs, replacements, alterations,
restorations or renewals of any nature or description to the Property, whether
interior or exterior, structural or nonstructural, ordinary or extraordinary,
patent or latent, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto, in connection with this Lease, nor shall Landlord under
any circumstances be required to maintain the Property or any portion thereof in
any way or manner whatsoever. Tenant hereby waives, to the fullest extent
permitted by law, the right to make repairs at the expense of Landlord pursuant
to any law or equitable principle in effect at the time of the execution of this
Lease or hereafter enacted. Landlord shall have the right to give, record and
post, at the Facilities and otherwise, as appropriate, notices of
non-responsibility under any construction or mechanic’s lien laws now or
hereafter existing, and any other notices of a similar nature that Landlord may
reasonably elect to give, record or post from time to time during the Term. Use
of casualty insurance proceeds held by Landlord shall be handled as provided in
Article 15.
 
(c)         Nothing contained in this Lease, and no action or inaction by
Landlord, shall be deemed or construed in any manner as (i) constituting the
consent or request of Landlord, expressed or implied, to any contractor,
subcontractor, laborer, materialman or vendor to or for the performance of any
labor or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to all or any
portion of the Property or the FF&E or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such a manner as would
permit the making of any claim against Landlord or Landlord’s interest in any
portion of the Property or the FF&E with respect thereto, or to make any
agreement that may create, or in any way may be the basis for the assertion of
any right, title, interest, lien, claim or other encumbrance upon the estate of
Landlord in all or any portion of the Property or the FF&E.
 
(d)         Within thirty (30) days’ after Landlord’s written request at the
expiration of the Term or earlier termination of this Lease, Tenant shall
provide to Landlord a schedule listing the FF&E which exists at the Facilities.
 

35

 

 

 
(e)         Tenant shall, upon the expiration or earlier termination of this
Lease, vacate and surrender the Facilities and all FF&E to Landlord in the
condition in which the Facilities was originally received from Landlord, except
as repaired, rebuilt, restored, altered or added to as permitted or required by
the provisions of this Lease, and except for casualty, condemnation or ordinary
wear and tear (but subject to the obligation of Tenant under this Section to
maintain the Property in good order, condition and repair during the entire Term
of this Lease) and subject to the provisions of this Lease with respect to
casualties, insurance proceeds and condemnation and containing such Inventory to
operate the Facilities in the ordinary course of business for a period of no
less than seven (7) days after the expiration or earlier termination of this
Lease.
 
(f)         The maintenance and repair obligations of Tenant under this Section
10.1 shall survive the expiration or earlier termination of this Lease as
regards any condition requiring repair which existed as of the date of such
expiration or termination notwithstanding that such condition is not discovered
by Landlord until after the date of such expiration or termination.
 
ARTICLE 11
 
SECURITY FOR PERFORMANCE OF OBLIGATIONS
 
11.1         Security Agreement.  Tenant and each Subtenant shall execute in
favor of Landlord a security agreement in a form reasonably agreed between
Landlord and Tenant (each such agreement, a “Security Agreement”), granting to
Landlord a first priority security interest in all Tenant’s Personal Property,
deposit accounts, Accounts (to the extent permitted by law), general
intangibles, contract rights (to the extent permitted by law) and healthcare
insurance receivables (to the extent applicable and permitted by law) arising
from the operations of the Facilities and other interests of Tenant which
security interest shall secure the payment of all Rent and the performance of
all other obligations of Tenant under this Lease. Tenant shall cooperate in
filing all financing statements needed to perfect such security interest.
 
11.2         Additional Collateral Documents.  As further security for the
performance by Tenant of its obligations under this Lease, (a) Tenant shall
cause the Manager and each Subtenant to execute and deliver a Subordination
Non-Disturbance and Attornment Agreement, (b) Tenant shall cause Holiday AL
Mezzanine I, LLC to execute and deliver a pledge of 100% of the equity in Tenant
in a form reasonably agreed between Landlord and Tenant (the “Tenant  Pledge
Agreement”), (c) Tenant shall cause the Guarantor to execute and deliver the
Guaranty, (d) Tenant and each Subtenant shall execute a Security Agreement and
(e) Tenant shall fulfill, and shall cause Guarantor and Subtenant to fulfill,
its and their obligations under each such document (the “Collateral Documents”).
Notwithstanding the foregoing, at such time as any landlord under this Lease or
an Affiliate thereof is a Restricted Landlord, the pledge of equity in Tenant
granted pursuant to the Tenant Pledge Agreement shall be deemed to be
automatically released and Landlord or its successor or assign, as applicable,
shall execute such documents as are reasonably necessary and appropriate to
effectuate the same.
 

36

 

 

 
11.3         Compliance with Financial Ratios.  Tenant will, or will cause the
Subtenant to, operate the Facilities during the term of this Lease in order to
meet the following minimum financial standard:
 
(a)         From and after the quarter ending December 31, 2014 and for each
subsequent quarter through the quarter ending December 31, 2018, the Facilities
shall have a Lease Coverage Ratio of not less than 1.00 to 1.00.
 
(b)         From and after the quarter ending March 31, 2019 and for each
subsequent quarter through the quarter ending December 31, 2023, the Facilities
shall have a Lease Coverage Ratio of not less than 1.05 to 1.00.
 
(c)         From and after the quarter ending March 31, 2024 and for each
subsequent quarter through the quarter ending December 31, 2028, the Facilities
shall have a Lease Coverage Ratio of not less than 1.10 to 1.00.
 
(d)         From the quarter ending March 31, 2029 and for each quarter
thereafter, the Facility shall have a Lease Coverage Ratio of 1.15 to 1.00.
 
Compliance with the Lease Coverage Ratio shall be measured quarterly commencing
with the quarter ending December 31, 2014 and shall be based upon a trailing
twelve (12) month period of operation then ending. Notwithstanding the
foregoing, Tenant shall not be deemed in violation of the terms of this Section
11.3 if the Lease Coverage Ratio as at the end of any quarter on a trailing
twelve month basis is less than the amounts set forth above and Tenant provides
to Landlord, within thirty (30) days after the end of such quarter, the
Shortfall Deposit. During the Term, Landlord shall promptly release the
Shortfall Deposit back to Tenant upon receipt of an Officer’s Certificate which
reflects compliance with the covenant set forth above for two consecutive
quarters. Tenant shall provide Landlord evidence of compliance with this Section
11.3 and such backup documentation as required by Landlord within forty-five
(45) days of the end of each calendar quarter of each Fiscal Year of Tenant
(commencing for the last quarter of calendar year 2014). Upon the expiration or
earlier termination of the Term, Landlord shall be authorized to apply any
Shortfall Deposit then being held by Landlord to satisfy any monetary obligation
which may then be outstanding under the Lease beyond any applicable notice and
cure period, with the balance, if any, remitted by Landlord to Tenant. The
Shortfall Deposit shall not bear interest, shall not be required to be held by
Landlord in trust or as an agent of Tenant and may be commingled with other
assets of Landlord; provided, however, if at any time the landlord under this
Lease is not an Approved Landlord, the Shortfall Deposit shall be segregated in
a separate interest bearing account, and such deposit shall be held by the
applicable landlord in trust for the benefit of Tenant.
 
11.4         [Intentionally omitted.].
 
11.5         Subordination of Payments to Affiliates.  After the occurrence and
during the continuance of an Event of Default, Tenant shall not make and shall
cause Subtenant not to make any payments or distributions (including, without
limitation, salary, bonuses, fees, principal, interest, dividends, liquidating
distributions, management fees, cash flow distributions or lease payments) to
any shareholder, member or partner of Tenant or Subtenant (as applicable)
 

37

 

 

 
or any Affiliate except (1) payments or distributions on account of obligations
owed to third parties which are not Affiliates of Tenant or Subtenant for goods
or services provided to any Facility in a manner consistent with past practice
(taking into account changed operational requirements at each Facility), (2)
payments of salaries, wages, benefits and bonuses of employees located at and
providing services to any Facility at customary rates consistent with past
practice, and (3) payments of (A) salaries, wages, benefits and bonuses of
employees that are not located at any Facility but which employees provide
accounting and/or other administrative services to any Facility at customary
rates consistent with past practice and (B) any other costs and expenses charged
by Affiliates of Guarantor or Tenant with respect to the use or operation of the
Facilities, provided the aggregate amount of payments pursuant to this Section
11.5 shall not exceed 2% of the aggregate annual rental revenue at all
Facilities.
 
ARTICLE 12
 
LIENS
 
12.1         No Liens on Property.  Subject to the provisions of Article 13
relating to permitted contests, Tenant shall not create or allow to remain and
shall promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon any portion of the Property caused by Tenant
or its Agents or on Tenant’s Accounts or any attachment, levy, claim or
encumbrance in respect of Rent, not including, however, (a) this Lease, (b)
Permitted Encumbrances, if any, (c) liens for those taxes of Landlord which
Tenant is not then currently required to pay hereunder, (d) subleases and liens,
if any, permitted by Article 21, (e) liens for Impositions or for sums resulting
from noncompliance with Legal Requirements so long as the same are not yet
payable or are payable without the addition of any fine or penalty or are in the
process of being contested as permitted by Article 13, (f) liens in favor of
Landlord, (g) liens of mechanics, laborers, materialmen, suppliers or vendors
for sums either disputed or not yet due, provided that, notwithstanding the
provisions of Article 13, at Landlord’s request, Tenant shall remove any such
lien from record title to any interest in the Property (including, without
limitation, Tenant’s interest under this Lease), at Tenant’s sole cost and
expense, by depositing with the appropriate public authority a sum of money, or
filing in such forum a bond executed as surety by a surety insurer licensed to
do business in the State, in the amount and in the manner required by applicable
law of the State and otherwise in a manner sufficient to effectively remove such
lien from record title to the Property; provided, further (i) the payment of
such sums shall not be postponed for more than seven days after the completion
of the action giving rise to such lien (but in no event in excess of any period
of redemption) and such reserve or other appropriate provisions as shall be
required by law or generally accepted accounting principles shall have been made
therefor and/or (ii) any such liens are in the process of being contested as
permitted by Article 13, (h) any Encumbrances which are the responsibility of
Landlord pursuant to the provisions of Article 23 or which arise from the acts
or omissions of Landlord and/or its officers, agents or employees and (i) leases
or financing agreements with third party vendors/lessors with respect to
personal property located at, and used in connection with the operation of the
Facilities, including, but not limited to, telephone systems, kitchen equipment
and laundry equipment, provided that the aggregate payments due thereunder shall
be on market terms, consistent with the terms obtained by comparable operators.
Notwithstanding the foregoing, in no event shall Tenant or any Subtenant be
permitted to lease any personal property
 

38

 

 

 
for use at a Facility if the aggregate annual rental payment for all personal
property at such Facility exceeds $50,000 (adjusted each year by the increase in
CPI).
 
12.2         No Liens on Landlord’s Interest.  In no event shall the interest of
Landlord in the Property be subject to liens for improvements made by Tenant,
whether under Article 10 or this Article 12. Tenant shall notify any and all
contractors making any improvements, repairs or additions to any portion of the
Property that any lien to which such contractor may be entitled pursuant to the
laws of the State shall not extend to the interest of Landlord in the Property.
 
ARTICLE 13
 
CONTESTS
 
Tenant, on its own or on Landlord’s behalf (or in Landlord’s name), but at
Tenant’s sole cost and expense, may contest, by appropriate legal proceedings
conducted in good faith and with due diligence, the amount, validity or
application, in whole or in part, of any Imposition, Legal Requirement,
Insurance Requirement, lien, attachment, levy, encumbrance, charge or claim not
otherwise permitted by Article 12, provided that (a) in the case of an unpaid
Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Landlord or Tenant and from the portion of the Property subject to
such contest, (b) neither such Property nor any Rent therefrom nor any part
thereof nor interest therein would be subject to any risk of being sold,
forfeited, attached, foreclosed, or lost as a result of such non-payment or
non-compliance, (c) in the case of a Legal Requirement, Landlord would not be in
any danger of civil or criminal liability for failure to comply therewith
pending the outcome of such proceedings, (d) [Intentionally omitted], (e) in the
case of a Legal Requirement or an Imposition, lien, encumbrance or charge,
Tenant shall give such security as may be demanded by Landlord to insure
ultimate payment of the same and to prevent any sale or forfeiture of the
affected portion of the Property or the Rent by reason of such non-payment or
non-compliance, including, without limitation, a guaranty in form and substance
acceptable to Landlord and executed by a guarantor reasonably acceptable to
Landlord (provided Tenant shall only be required to comply with this subsection
(e) if the aggregate amount then due and payable with respect to all Legal
Requirements, Impositions, liens, encumbrances or charges, directly affecting
the Facilities, exceeds $15,000,000), (f) in the case of an Insurance
Requirement, the coverage required by Article 14 shall be maintained, and (g) if
such contest be finally resolved against Landlord or Tenant, Tenant shall, as
Additional Charges due hereunder, promptly pay the amount required to be paid,
together with all interest and penalties accrued thereon, or comply with the
applicable Legal Requirement or Insurance Requirement. Notwithstanding any
express or implied provision of this Article to the contrary, the provisions of
this Article shall not be construed to permit Tenant to contest the payment of
Base Rent (except as to contests concerning the method of computation) or any
other sums payable by Tenant to Landlord hereunder. Landlord, at Tenant’s
expense, shall execute and deliver to Tenant such authorizations and other
documents as may reasonably be required in any such contest and, if reasonably
requested by Tenant or if Landlord so desires, Landlord shall join as a party
therein. Tenant shall indemnify, defend and save Landlord harmless against any
liability, cost or expense of any kind that may be imposed upon Landlord in
connection with any such contest and any loss resulting therefrom.
 

39

 

 

 
ARTICLE 14
 
INSURANCE
 
14.1         General Insurance Requirements.  During the Term, Tenant shall at
all times keep the Facilities, and all property located in or on the Facilities,
including all Capital Additions, the FF&E and the Personal Property, insured
with the kinds and amounts of insurance described below. Each element of the
insurance described in this Article shall be maintained with respect to the
Facilities and the Personal Property and operations thereon. This insurance
shall be written by companies authorized to do insurance business in the State
in which the Facilities are located. All liability type policies (except
professional liability and workers compensation) must name Landlord as an
“additional insured” through an endorsement on the policy. All property, loss of
rental and business interruption type policies shall name, through a policy
endorsement, Landlord as “loss payee” to the extent of Landlord’s insurable
interest therein with respect to the property required to be insured by Tenant.
Losses shall be payable to Landlord and/or Tenant as provided in Article 15. In
addition, the policies, as appropriate, shall name as an “additional insured” or
“loss payee” the holder of any mortgage, deed of trust or other security
agreement (“Facility Mortgagee”) securing any indebtedness or any other
Encumbrance placed on the Facilities in accordance with the provisions of
Article 23 (“Facility Mortgage”) by way of a standard form of mortgagee’s loss
payable endorsement; provided that Landlord delivers the name and address of any
such Facility Mortgagee to Tenant at least five (5) business days prior to the
desired effective date of such endorsement. If required by any applicable
Facility Mortgagee, any loss adjustment in excess of $500,000 shall require the
written consent of the Facility Mortgagee. Notwithstanding anything to the
contrary in this Lease (but subject to the immediately following sentence), if
requested by Landlord, Tenant shall be obligated to comply with insurance
requirements imposed on the Property and set forth in any Encumbrance, provided
such requirements are customary in the industry for properties similar to the
Facilities in the same general areas in which the Facilities are located, are
customarily required by institutional lenders, are commercially reasonable and
consistent with industry standards at the applicable time, and such insurance is
available at commercially reasonable rates. Landlord agrees to use commercially
reasonable efforts and cooperate with Tenant for the purpose of obtaining
waivers from any Facility Mortgagee and otherwise securing any Facility
Mortgagee’s agreement that such coverage is in compliance with a Facility
Mortgagee’s requirements; provided, however, if, despite such efforts, such
waivers are not obtained, then the provisions of the immediately preceding
sentence will apply. Evidence of insurance shall be deposited with Landlord and,
if requested, with the Facility Mortgagee(s). The policies shall insure against
the following risks:
 
 
14.1.1      Loss or damage by fire, vandalism and malicious mischief, extended
coverage and other perils commonly known as “all risk or special perils”,
earthquake (including earth movement), sinkhole and windstorm in an amount not
less than the insurable value on a replacement cost basis (as defined below in
Section 14.2) and including a building ordinance or law coverage endorsement;
 
14.1.2      Loss or damage by mechanical breakdown, electrical injury and
explosion of steam boilers, pressure vessels or similar apparatus, now or
hereafter installed in the Facilities, on a “replacement cost basis”;
 

40

 

 

 
14.1.3      Flood (when the improvements comprising the Facilities are located
in whole or in part within a FEMA-designated 100-year flood plain area);
 
14.1.4      Loss of rental value in an amount not less than twelve (12) months’
Rent payable hereunder or business interruption in an amount not less than
twelve (12) months of income and normal operating expenses including payroll and
Rent payable hereunder with an endorsement extending the period of indemnity by
at least ninety (90) days; and
 
14.1.5      Bodily injury or property damage under a policy of commercial
general liability insurance (including broad form property damage and broad form
contractual liability) and medical professional liability, with amounts not less
than $1,000,000 per occurrence and $3,000,000 in the annual aggregate. Any
combination of primary or umbrella/excess insurance may be utilized to provide
the total required general and professional liability insurance limits set forth
in this Section 14.1.5.
 
14.2         Replacement Cost.  The term “replacement cost” shall mean the
actual replacement cost of the insured property from time to time with new
materials and workmanship of like kind and quality and in compliance with
current building codes. If Tenant has made improvements to the Facilities,
Landlord may at Tenant’s expense have the replacement cost re­-determined at any
time after such improvements are made, regardless of when the replacement cost
was last determined.
 
14.3         Additional Insurance.  In addition to the insurance described
above, Tenant shall maintain, or shall cause Manager and any replacement thereof
to maintain, the statutory workers’ compensation coverage or comparable coverage
(including non-subscriber coverage in Texas (if applicable)), as required by the
Legal Requirements for all Persons employed by Tenant, Manager and any
replacement thereof, in the Facilities, or, in the alternative, to the extent
permitted by Legal Requirements.
 
14.4         Waiver of Subrogation.  All insurance policies covering the
Facilities and Tenant’s Personal Property including contents, fire and casualty
insurance, and including all third party liability and workers compensation
insurance to the extent not prohibited by law shall expressly permit waiver of
rights of subrogation against the other party, its officers, directors, members,
agents and employees. Each party hereby waives any claims it has against the
other party, its officers, directors, members, agents and employees, to the
extent such claim is covered or should be covered by the required insurance,
including amounts under deductibles or self-insured retentions, even if the loss
is caused by the sole negligence of such other party, its officers, directors,
and members, agents or employees.
 
14.5         Policy Requirements.  All of the policies of insurance referred to
in this Article shall be written in form reasonably satisfactory to Landlord and
by insurance companies with a policyholder rating of “A-” and a financial rating
of “7” in the most recent version of Best’s Key Rating Guide. Additionally,
except as otherwise provided in this Lease, all of the insurance referred to in
this Article shall be on an occurrence or claims-made basis. If Tenant obtains
and maintains the general and medical professional liability insurance described
in Section 14.1.5 above on a “claims-made” basis, Tenant shall provide
continuous liability coverage for claims arising during the Term either by
obtaining an endorsement providing for an
 

41

 

 

 
extended reporting period reasonably acceptable to Landlord in the event such
policy is canceled or not renewed for any reason whatsoever, or by obtaining
either (a) “tail” insurance coverage converting the policies to “occurrence”
basis policies providing coverage for a period of at least three (3) years
beyond the expiration of the Term, or (b) retroactive coverage back to the
commencement date (which date shall be at least three (3) years prior to the
expiration of the Term) for the policy in effect prior to the expiration of the
Term and maintaining such coverage for a period of at least three (3) years
beyond the expiration of the Term. All policies of insurance required herein
shall be endorsed to be primary to all insurance available to Landlord, with
Landlord’s insurance (if any) being excess, secondary and non-contributing.
Tenant shall pay all of the premiums therefor, and deliver certificates thereof
to Landlord prior to their effective date (and with respect to any renewal
policy, shall deliver evidence of renewal no more than five (5) days after the
expiration of the existing policy), and in the event of the failure of Tenant
either to effect such insurance in the names herein called for or to pay the
premiums therefor, or to deliver certificates thereof to Landlord, at the times
required and if Tenant fails to cure such default within ten (10) days after
receipt of written notice from Landlord, Landlord shall be entitled, but shall
have no obligation, to effect such insurance and pay the premiums therefor, in
which event the cost thereof, together with interest thereon at the Overdue
Rate, shall be repayable to Landlord upon demand therefor. Each insurer shall
agree, by endorsement on the policy or policies issued by it, or by independent
instrument furnished to Landlord, that it will give to Landlord thirty (30)
days’ written notice before such insurer cancels or does not renew the policy or
policies in question. Each policy shall have a deductible or deductibles, if
any, which are no greater than those normally maintained for similar facilities
in the State of similar size, financial condition, resident mix and number. Each
party shall be responsible for funding deductibles or retentions under its own
insurance policies. Tenant shall be responsible for funding all claims within
self-insured retention, including claims applying to Landlord as an additional
insured.
 
14.6           Blanket Policy.  Notwithstanding anything to the contrary
contained in this Article 14, Tenant’s obligations to carry the insurance
provided for herein may be brought within the coverage of a so-called blanket
policy or policies of insurance carried and maintained by Tenant or its
Affiliates; provided, however, that the coverage afforded Landlord will not be
reduced or diminished or otherwise be materially different from that which would
exist under a separate policy meeting all other requirements hereof by reason of
the use of the blanket policy, and provided further that the requirements of
this Article 14 are otherwise satisfied.
 
14.7           Changed circumstances.  Notwithstanding anything to the contrary
herein (a) if any insurance required to be maintained by Tenant under this
Article 14 ceases to be available, Tenant shall not be in breach of this Lease
provided Tenant promptly obtains such alternative insurance as is customary in
the industry for properties similar to the Facilities in the same general areas
in which the Facilities are located and consistent with industry standards at
the applicable time and (b) if any insurance provider of Tenant fails to
maintain the ratings required under Section 14.5 during the term of the then
existing policy, Tenant shall not be in breach of this Lease provided Tenant
promptly obtains replacement insurance from an insurance provider that satisfies
the ratings required under Section 14.5 (provided Tenant shall continue to
maintain the then existing policy until such time as the replacement policy is
issued).
 

42

 

 

 
ARTICLE 15
 
INSURANCE PROCEEDS
 
15.1         Handling of Insurance Proceeds.  Except as otherwise provided
herein, all proceeds from any policy of property damage insurance (excluding
business interruption insurance), required by Article 14 of this Lease shall be
paid to and held in trust by Landlord or a Facility Mortgagee; provided,
however, that if the originally named Landlord is not then the Landlord
hereunder, such payments shall be paid to and held by a reputable insurance
trustee having substantial experience operating in such capacity, which trustee
shall be mutually acceptable to Landlord and Tenant and shall hold and disburse
such funds in accordance with written instructions mutually acceptable to
Landlord and Tenant; and provided, further, that in the event the amount of such
proceeds is less than $1,000,000 (or such lesser amount as is required by a
Facility Mortgagee) and there is no monetary Event of Default then outstanding
under this Lease, such proceeds shall be released by Landlord to Tenant to be
applied in the manner set forth in this Article 15. Provided that no Event of
Default then exists, any such payments received by Landlord shall be made
available by Landlord, or the trustee for reconstruction or repair, as the case
may be, of any damage to or destruction of all or any portion of the Property to
which such proceeds relate, and shall be paid out by Landlord, (or such
insurance trustee) from time to time in accordance with and subject to the
provisions hereof for the cost of such reconstruction or repair, subject to
reasonable and customary controls to ensure funds disbursed by Landlord (or such
insurance trustee) are in fact used for such purpose. Tenant acknowledges that
such insurance proceeds may not be used towards satisfaction of the minimum
Capital Expenditures required pursuant to Section 7.1 of this Lease. Any unused
portion shall be retained by Landlord upon completion of such repair and
restoration to be held in reserve by Landlord and disbursed by Landlord to
Tenant for further maintenance or repair of the Property as requested by Tenant
and reasonably approved by Landlord; provided, however, any such unused
insurance proceeds which remain at the time this Lease expires or is terminated
shall be refunded to Tenant upon Tenant’s concurrent payment to Landlord of all
amounts, if any, then due to Landlord from Tenant under other provisions of this
Lease. All salvage resulting from any risk covered by insurance shall belong to
Landlord.
 
15.2         Reconstruction in the Event of Damage or Destruction Covered by
Insurance.
 
(a)         Subject to subsection (c) below, if during the Term a Facility is
totally or substantially destroyed by a risk covered by the insurance described
in Article 14 so that the Facility thereby is rendered unsuitable for its
Permitted Use(s) (taking into account all relevant factors, including, but not
limited to, the number of useable units and the amount of square footage
reasonably available for use by Tenant and the type and amount of revenue lost),
Tenant shall use insurance proceeds hereunder to restore the Facility to
substantially the same condition as existed immediately before the damage or
destruction, and this Lease shall continue in full force and effect. The
insurance proceeds shall be paid to Tenant or its designee in accordance with
Section 15.1 from time to time as necessary to pay for the costs of such
restoration.
 

43

 

 

 
(b)         If the cost of any such repair or restoration exceeds the amount of
proceeds received by Landlord (or the insurance trustee described in Section
15.1) and paid over to Tenant from the insurance required under Article 14,
Tenant shall contribute any and all excess amounts necessary to repair or
restore the Facility.
 
(c)         Notwithstanding the foregoing, in the event that either (i) more
than seventy five percent (75%) of any Facility (by area or value) is
substantially destroyed during the final twelve (12) months of the Term as a
result of a fully insured (subject to the deductible provision of the insurance
coverage) casualty (including but not limited to, the business interruption
coverage described in Section 14.1.4) or (ii) regardless of the extent of such
damage or destruction (A) the repair or reconstruction of the Facility is
prohibited under applicable law, including, but not limited to, licensure law,
zoning law and/or building code law or (B) the proceeds of insurance are paid to
Landlord or a Facility Mortgagee, and such proceeds are not promptly made
available to Tenant by Landlord or a Facility Mortgagee, as applicable, in
either event, Tenant may elect, by giving written notice to Landlord within
thirty (30) days of the date of such casualty, to terminate this Lease as to the
affected Facility effective as of the date such notice of termination is given.
If the Lease is so terminated, all insurance proceeds including the business
interruption coverage required in Section 14.1.4 above, shall be paid to
Landlord and the Base Rent shall be reduced by an amount equal to the Allocated
Facility Rent for such Facility. In addition, Tenant shall pay to Landlord an
amount equal to any deductible feature of the casualty insurance coverage.
 
15.3         Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance.  If during the Term a Facility is totally destroyed or materially
damaged (i) from a risk not covered by insurance described in Article 14 or (ii)
from a risk for which insurance coverage is voided due to any act or omission by
Tenant, whether or not the Facility is thereby rendered unsuitable for its
Permitted Use(s), Tenant shall restore the Facility to substantially the same
condition as existed immediately prior to such damage or destruction, this Lease
shall continue in full force and effect, and Tenant shall continue to pay Rent,
in the manner and at the times herein specified, including the full amounts of
Base Rent and Additional Charges. Notwithstanding the foregoing, in the event
that either (i) more than seventy five percent (75%) of the Facility (by area or
value) is substantially destroyed during the final twelve (12) months of the
Term as a result of a fully insured (subject to the deductible provision of the
insurance coverage) casualty (including but not limited to, the business
interruption coverage described in Section 14.1.4) or (ii) regardless of the
extent of such damage or destruction, the repair or reconstruction of the
Facility is prohibited under applicable law, including, but not limited to,
licensure law, zoning law and/or building code law, Tenant may elect, by giving
written notice to Landlord within thirty (30) days of the date of such casualty,
to terminate this Lease as to the affected Facility effective as of the date
such notice of termination is given and (A) the Base Rent shall be reduced by an
amount equal to the Allocated Facility Rent for such Facility, and (B) all
insurance proceeds including the business interruption coverage required in
Section  14.1.4 above, shall be paid to Tenant and (D) payment shall be made by
Tenant to Landlord in an amount equal to the Fair Market Value of the Facility
and fee title to the Facility shall thereupon be transferred to Tenant free and
clear of all Encumbrances and exceptions to title except those (I) created by
Tenant or (II) in existence as of the date of this Lease.
 

44

 

 

 
15.4         Restoration of Capital Additions Paid by Tenant.  All insurance
proceeds payable solely by reason of any loss of or damage to any Capital
Additions fully paid for by Tenant in their entirety shall be paid to Tenant and
Tenant shall hold such insurance in trust to pay the cost of repairing or
replacing damaged Capital Additions fully paid for by Tenant in their entirety;
provided, however, that if the damaged Capital Additions fully paid for by
Tenant in their entirety are deemed by Tenant to no longer be useful to Tenant’s
operations, Tenant shall not be obligated to repair or replace them.
 
15.5         Facility Mortgagee Requirements.  Notwithstanding anything to the
contrary in this Lease, (a) Landlord shall only be obligated to make insurance
proceeds resulting from any casualty available to Tenant to the extent the same
are made available to Landlord pursuant to the terms of any Encumbrance and (b)
in the event insurance proceeds are not made available to Tenant, Tenant shall
have no obligation to repair or restore the Facilities or any portion thereof.
 
15.6         Waiver.  Tenant hereby waives any rights at law or in equity and
any statutory rights of termination which may arise by reason of any damage or
destruction of the Property which Landlord is obligated to restore or may
restore under any of the provisions of this Lease.
 
15.7         Shortfall.  If (a) a Facility is damaged or destroyed, in whole or
in part, by fire or other casualty, (b) Tenant is obligated to repair such
Facility pursuant to the terms of this Lease and (c) the amount of insurance
proceeds available to Tenant in connection therewith is less than the amount
required to complete the repair or restoration of such Facility (the “Casualty
Shortfall Amount”), Tenant shall promptly transfer funds, in an amount equal to
the Casualty Shortfall Amount, to Landlord or as otherwise directed by Landlord,
provided such funds are segregated in a separate interest bearing account, and
such funds shall be held in trust for the benefit of Tenant. Promptly following
written request by Tenant, Landlord or its designee shall make disbursements of
the Casualty Shortfall Amount to Tenant in an amount equal to the costs to be
incurred from time to time for the work to repair or restore the applicable
Facility, provided such request also contains reasonable evidence documenting
the costs to be incurred. Tenant shall have no obligation to repair or restore
the applicable Facility unless the Casualty Shortfall Amount is made available
to Tenant in accordance with the foregoing.
 
15.8         Notice.  If a Facility is damaged or destroyed, in whole or in
part, by fire or other casualty, the cost of which to repair is greater than
$250,000, Tenant shall give prompt written notice of such damage to Landlord.
 
ARTICLE 16
 
CONDEMNATION
 
16.1         Definitions.
 
(a)         “Condemnation” means (a) the exercise of any governmental power,
whether by legal proceedings or otherwise, by a Condemnor, the purpose and
intent of which is to effect a Taking, or (b) a voluntary sale or transfer by
Landlord with Tenant’s consent
 

45

 

 

 
(provided that such consent shall be required only if no Event of Default has
occurred and is continuing at such time) to any Condemnor, either under threat
of condemnation or while legal proceedings for condemnation are pending.
 
(b)         “Date of Taking” means the first date the Condemnor has the right to
immediate possession of the property being condemned.
 
(c)         “Award” means all compensation, sums and any other value awarded,
paid or received on a total or partial condemnation of any portion of the
Property and shall specifically exclude any separate award made to Tenant as
allowed in Section 16.4 below.
 
(d)         “Condemnor” means any public or quasi-public authority, or private
corporation or individual, having the power of condemnation.
 
16.2         Parties’ Rights and Obligations.  If during the Term there is any
Taking of all or any part of the Property or of any interest in this Lease by
Condemnation, the rights and obligations of the parties shall be determined by
this Article. Tenant shall not consent to the settlement of any Award to be made
in connection with any Condemnation, without the prior written consent of
Landlord and any applicable Facility Mortgagee (such consent not to be
unreasonably withheld, conditioned or delayed), if the proposed amount of such
Award exceeds $500,000.
 
16.3         Total Taking.  If title to the fee of the whole of any Facility
shall be the subject of any Condemnation by any Condemnor, this Lease shall
cease and terminate as of the Date of Taking as to the affected Facility. If
title to the fee of less than the whole of any Facility shall be so taken or
condemned, which nevertheless renders the Facility unsuitable for its Permitted
Use(s) (taking into account all relevant factors, including, but not limited to,
the number of useable units, the amount of square footage reasonably available
for use by Tenant, and the type and amount of revenue lost), Tenant and Landlord
each shall have the option by Notice to the other, to terminate this Lease as of
the Date of Taking as to the affected Facility. In either of such events, the
Base Rent shall be reduced by an amount equal to the Allocated Facility Rent for
such Facility.
 
16.4         Allocation of Award.  In the event of a Taking as described in
Section 16.3, Landlord and Tenant shall cooperate with each other in order to
maximize the amount of the Award. Tenant shall have the right to seek damages or
a separate condemnation award for Tenant’s loss of any Capital Additions paid
for by Tenant, loss of business and relocation expenses and any such award shall
be the sole property of Tenant. Subject to the rights of any Facility Mortgagee,
the Award shall be allocated entirely to Landlord.
 
16.5         Partial Taking.  If title to the fee of less than the whole of any
Facility shall be the subject of a Taking or Condemnation, and the Facility is
still suitable for its then existing use, or if Tenant or Landlord shall be
entitled, but shall not elect, to terminate this Lease with respect to the
Facility as provided in Section 16.3 hereof, Tenant at its own cost and expense
shall with all reasonable diligence restore the untaken portion of the Facility
so that the Facility shall constitute a complete architectural unit of the same
general character and condition (as nearly as may be possible under the
circumstances) as existing immediately prior to such
 

46

 

 

 
Condemnation or Taking. Landlord and Tenant shall cooperate with each other to
maximize the amount of any Award. Landlord shall contribute the entire amount of
the Award to the cost of restoration. The proceeds of any Award shall be held
and distributed in the same manner as provided by Section 15.1 for insurance
proceeds. Any remaining balance of such proceeds after such restoration is
completed shall be retained by or paid to Landlord.
 
16.6         Temporary Taking.  If the whole or any part of any portion of the
Property or of Tenant’s interest under this Lease shall be the subject of a
Taking or Condemnation by any Condemnor for its temporary use or occupancy, this
Lease shall not terminate, and Tenant shall continue to pay, in the manner and
at the times herein specified, the full amount of Rent. Except to the extent
Tenant may be prevented from so doing pursuant to the terms of any order for the
benefit of the Condemnor, Tenant shall continue to perform and observe all of
the other terms, covenants, conditions and obligations hereof on the part of
Tenant to be performed and observed as though such Taking or Condemnation had
not occurred. Upon any such Taking or Condemnation described in this Section,
the entire amount of any such Award made for such Taking or Condemnation
allocable to the Term of this Lease, whether paid by way of damages, Rent or
otherwise, shall be paid to Tenant. If any part of such Award is allocable for a
period beyond the term of this Lease, that part shall be paid to Landlord.
Tenant covenants that upon the termination of any such period of temporary use
or occupancy as set forth in this Section, Tenant will, at its sole cost and
expense (subject to any contribution by Landlord as set forth in Section 16.5),
restore the Property as nearly as may be reasonably possible to the condition in
which the same was immediately prior to such Taking or Condemnation, unless such
period of temporary use or occupancy shall extend beyond the expiration of the
Term, in which case Tenant shall not be required to make such restoration but
shall pay to Landlord from the Award received by Tenant and not applied by
Tenant to satisfy its Rent obligations during the period of such Taking, to the
costs of such restoration work.
 
16.7         Facility Mortgagee Requirements.  Notwithstanding anything to the
contrary in this Lease, (a) Landlord shall only be obligated to make an Award
resulting from any Condemnation available to Tenant to the extent the same are
made available to Landlord pursuant to the terms of any Encumbrance and (b) in
the event any Award is not made available to Tenant, Tenant shall have no
obligation to repair or restore the Facilities or any portion thereof.
 
16.8         Notice.  If a Facility is subject to a Condemnation with a proposed
Award greater than $250,000, Tenant shall give prompt written notice of such
Condemnation to Landlord and shall deliver to Landlord copies of any and all
papers served in connection with such Condemnation.
 
ARTICLE 17
 
DEFAULTS AND REMEDIES
 
17.1         Events of Default.  Any one or more of the following events shall
be deemed an “Event of Default” hereunder:
 

47

 

 

 
(a)         Tenant shall fail to pay Rent payable by Tenant under this Lease as
and when the same becomes due and payable and such failure continues for more
than three (3) business days after Notice thereof from Landlord;
 
(b)         Tenant or Guarantor shall fail to observe or perform any other term,
covenant or condition of this Lease or Guaranty and such failure is not cured by
Tenant or Guarantor, as the case may be, within a period of thirty (30) days
after Notice thereof from Landlord; provided, however, if any such failure is
not capable of being cured within such thirty (30) day period but is capable of
being cured, Tenant shall have an additional ninety (90) days to cure the
failure provided Tenant promptly commences its attempt to cure the failure and
diligently proceeds in good faith to cure the same as expeditiously as possible;
 
(c)         Any representation or warranty made by (i) Tenant in this Lease,
whether under Article 22 of this Lease or otherwise, shall prove to be false or
misleading, as of the date made, in any material respect and the same is not
corrected within ten (10) days after notice thereof from Landlord, provided
Tenant shall have no right to cure any willful and intentional misstatement or
(ii) Guarantor in the Guaranty shall prove to be false or misleading, as of the
date made, in any material respect and the same is not corrected within ten (10)
days after notice thereof from Landlord, provided Guarantor shall have no right
to cure any willful and intentional misstatement;
 
(d)         Tenant or Guarantor shall (i) admit in writing its inability to pay
its debts generally as they become due, (ii) file a petition in bankruptcy or a
petition to take advantage of any insolvency law, (iii) make a general
assignment for the benefit of its creditors, (iv) consent to the appointment of
a receiver of itself or of the whole or any substantial part of its property, or
(v) file a petition or answer seeking reorganization or arrangement under the
Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State thereof;
 
(e)         Tenant or Guarantor shall, on a petition in bankruptcy filed against
it, be adjudicated bankrupt or have an order for relief thereunder entered
against it or a court of competent jurisdiction shall enter an order or decree
appointing, without the consent of Tenant or Guarantor, a receiver of Tenant or
Guarantor or of the whole or substantially all of its property, or approving a
petition filed against Tenant or Guarantor seeking reorganization or arrangement
of Tenant or Guarantor under the federal bankruptcy laws or any other applicable
law or statute of the United States of America or any state thereof, and such
judgment, order or decree shall not be vacated or set aside or stayed within
ninety (90) days from the date of the entry thereof;
 
(f)         Tenant or Guarantor shall be liquidated or dissolved (except for an
involuntary dissolution due to a failure to file an annual report with the
Secretary of State or other applicable officer or department of the State so
long as such failure is cured within 30 days of any notice thereof to Tenant or
Guarantor, whether from the State or otherwise), or shall begin proceedings
toward such liquidation or dissolution, or shall, in any manner, permit the sale
or divestiture of substantially all of its assets other than in connection with
a merger or consolidation of Tenant or Guarantor into, or a sale of
substantially all of Tenant’s or Guarantor’s assets to, another Person;
 

48

 

 

 
(g)        the estate or interest of Tenant in the Property or any part thereof
shall be levied upon or attached in any proceeding and the same shall not be
vacated or discharged within the later of sixty (60) days after commencement
thereof or thirty (30) days after Notice thereof from Landlord (unless Tenant
shall be contesting such lien or attachment in good faith in accordance with
Article 13 hereof);
 
(h)        Tenant closes any Facility or ceases operations on the Property in
violation of Section 8.3;
 
(i)         Tenant or Subtenant, as applicable, fails to (i) comply with the
terms of Article 14, (ii) comply with Section 11.3 (financial covenant), (iii)
comply with Article 21, or (iv) comply with the SPE Requirements if such failure
under this clause (i)(iv) results in substantive consolidation with Persons
other than each of Tenant, the Subtenants and Guarantor;
 
(j)         Tenant, an Affiliate of Tenant or any Guarantor shall fail to pay
when due or within any applicable notice and grace period any amount due to
Landlord on any indebtedness, guaranty, endorsement, indemnity agreement, lease
or other obligation (excluding amounts under this Lease) now or hereafter
entered into, whether contingent or otherwise, (each, a “debt”) or on any
security (as “security” is defined for purposes of the federal securities laws),
or any event shall occur or any condition shall exist with respect to any debt
or security of Tenant in favor of Landlord, the effect of which would (i) cause
any or all of such debt or security to become due prior to its stated maturity
or its regularly scheduled dates of payment and (ii) have a material adverse
effect on Tenant and the Facilities taken as a whole;
 
(k)         An event described in Section 2(c) of the Guaranty occurs (after
taking into account all stated notice and cure periods); and
 
(l)         the Guaranty becomes unenforceable and Guarantor fails to provide a
replacement guaranty on the same terms within five (5) days thereof.
 
17.2         Damages.
 
(a)         Upon the occurrence and during the continuance of any Event of
Default, Landlord shall have the right (i) to terminate this Lease and Tenant’s
right to possession of the Facilities by any lawful means, upon ten (10) days’
Notice of such termination (during which time Tenant shall have the opportunity
to cure any such Event of Default) in which case, if Tenant shall fail to cure
all Events of Default within the foregoing ten (10) day period, this Lease shall
terminate and all of Tenant’s rights hereunder shall cease and Tenant shall
immediately surrender possession of the Property to Landlord and, in such event,
Landlord shall be entitled to recover from Tenant all damages incurred by reason
of such Event of Default determined in the manner set forth in this Section
17.2, (ii) to terminate Tenant’s right to possession of the Facilities without
thereby terminating this Lease (provided that (A) Landlord shall only be
permitted to take such action if, due to Legal Requirements, Landlord is
restricted from terminating the Lease and thereafter suing for damages and (B)
if Landlord takes such action, Tenant shall be immediately released from all
obligations under or relating to this Lease except Tenant’s monetary obligations
to Landlord) and/or relet the same for Tenant’s account, and (iii) to enforce
all of Landlord’s rights and remedies under this Lease, including the right to
recover
 

49

 

 

 
the damages provided for in this Section 17.2. Neither the termination of this
Lease or of Tenant’s right to possession of the Facilities pursuant to this
Section 17.2, the repossession of the Facilities, the failure of Landlord,
notwithstanding reasonable good faith efforts, to relet the same, nor the
reletting of all or any portion of the Property, shall relieve Tenant of its
liability and obligations hereunder (other than its non-monetary obligations),
all of which shall survive any such termination, repossession or reletting until
Landlord has collected from Tenant the damages due hereunder. Notwithstanding
anything to the contrary herein, in the case of an Event of Default described in
Section 17.1(b) or (c), that solely relates to one or more single Facilities
(the “Terminable Facilities”), Landlord shall only be permitted to exercise the
foregoing remedies and terminate this Lease as to the Terminable Facilities;
provided, however, following the termination of this Lease as to any two (2)
Facilities, upon the occurrence and during the continuance of any subsequent
Event of Default, Landlord shall be entitled to either (I) terminate this Lease
in its entirety as contemplated above or (II) exercise the foregoing remedies
and terminate this Lease solely as to the Terminable Facilities. Following the
termination of this Lease as to any Terminable Facility, (x) to the extent
Landlord exercises its right to accelerate the payment of Base Rent with respect
to such Terminable Facility, thereafter the Base Rent payable shall be reduced
by an amount equal to the Allocated Facility Rent for such Terminable Facility
(provided that the foregoing Rent reduction shall in no way prevent Landlord
from suing for damages in accordance with this Article 17), (y) for the purpose
of determining the Lease Coverage Ratio, the Base Rent shall be deemed to be
reduced by an amount equal to the Allocated Facility Rent for such Terminable
Facility (regardless of whether or not Landlord exercises its right to
accelerate the payment of Base Rent with respect to such Terminable Facility)
and (y) Tenant shall have no further obligation to perform and observe all of
the terms, covenants and conditions of this Lease that it would be otherwise
required to undertake as tenant and operator of such Terminable Facility.
 
(b)         Upon any such termination of this Lease or of Tenant’s right of
possession of any of the Property, Tenant shall, forthwith pay to Landlord the
full amount of Landlord’s damages suffered by reason of such Event of Default in
an amount equal to the sum of:
 
(i)      the worth at the time of the award of the unpaid Rent due and payable
to and including the date of such termination, repossession or reletting;
 
(ii)     the worth at the time of the award, of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that could have been reasonably avoided;
 
(iii)    the worth at the time of the award of the amount by which the unpaid
Rent for the balance of the Term after the time of the award exceeds the amount
of such rental loss that could be reasonably avoided; and
 
(iv)    any other amount reasonably necessary to compensate Landlord for the
reasonable costs incurred in regaining possession and reletting the Property,
including, but not limited to, brokerage fees and commissions, construction
costs, rent concessions, and all legal costs and expenses.
 

50

 

 

 
(c)         The “worth at the time of the award” of the amounts referred to in
subparagraphs (b)(i) and (b)(ii) above shall be computed by allowing interest at
the Overdue Rate. The “worth at the time of award” of the amount referred to in
subparagraph (b)(iii) above shall be computed by discounting such amount at the
discount rate of Federal Reserve Bank of San Francisco at the time of award plus
1%.
 
 
(d)         If an Event of Default described in Section 17.1(a) shall occur, or
if this Lease shall be terminated in whole or part as provided in Section
17.2(a), Landlord, without notice, may dispossess Tenant as to the Facilities,
or Terminable Facilities in the case of a partial termination, as applicable, by
summary proceedings or by any suitable action or proceeding at law or otherwise.
No receipt of moneys by Landlord from Tenant after the termination of this Lease
or after the giving of any notice of the termination of this Lease shall
reinstate, continue or extend the Term or affect any notice theretofore given to
Tenant, or operate as a waiver of the right of Landlord to enforce the payment
of Rent payable by Tenant hereunder or thereafter falling due, or operate as a
waiver of the right of Landlord to recover possession of a Facility by proper
remedy, except as herein otherwise expressly provided, it being agreed that
after the service of notice to terminate this Lease or the commencement of any
suit or summary proceedings, or after a final order or judgment for the
possession of a Facility, Landlord may demand, receive and collect any moneys
due or thereafter falling due with respect to such Facility without in any
manner affecting such notice, proceeding, order, suit or judgment, all such
moneys collected being deemed payments on account of the use and occupancy of
such Facility or, at the election of Landlord, on account of Tenant’s liability
hereunder.
 
17.3         Application of Funds.  Any payments normally made to Tenant
hereunder which are made to and received by Landlord under any of the provisions
of this Lease during the continuance of any Event of Default shall be applied to
Tenant’s obligations in the order which Landlord may determine.
 
17.4         Landlord’s Right to Cure Tenant’s Default.  If an Event of Default
occurs under this Lease and is not cured within the time provided under this
Lease with respect to such Event of Default, Landlord, without waiving or
releasing any obligation of Tenant, and without waiving any such Event of
Default, may (but shall be under no obligation to) at any time thereafter cure
such Event of Default for the account and at the expense of Tenant, and may, to
the extent permitted by law and subject to Landlord’s compliance with applicable
law, including but not limited to, applicable licensure laws and the laws
governing the confidentiality of resident and employee records, enter upon any
portion of the Property for such purpose and take all such action thereon as, in
Landlord’s sole judgment, may be necessary or appropriate with respect thereto.
No such entry by Landlord on any portion of the Property shall be deemed an
eviction of Tenant. All sums so paid by Landlord and all costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses, in each
case to the extent permitted by law) so incurred, together with a late charge
thereon (to the extent permitted by law) at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord until paid, shall
be paid by Tenant to Landlord on demand. The obligations of Tenant and rights of
Landlord contained in this Article shall survive the expiration or earlier
termination of this Lease.
 
17.5         Waiver.  If this Lease is terminated pursuant to the provisions of
this Article, Tenant waives, to the extent permitted by applicable law, (a) any
right of redemption, re-
 

51

 

 

 
­entry or repossession, (b) any right to trial by jury in the event of summary
proceedings to enforce the remedies set forth in this Article, and (c) the
benefit of any laws now or hereafter in force exempting Tenant’s property from
liability for rent or for debt.
 
ARTICLE 18
 
CURE BY TENANT OF LANDLORD DEFAULTS
 
18.1         Landlord Default.  Landlord shall be in default of its obligations
under this Lease if Landlord shall fail to observe or perform any term, covenant
or condition of this Lease on its part to be performed, and such failure shall
continue for a period of thirty (30) days after Notice thereof from Tenant (or
such shorter time as may be necessary in order to cure or correct any condition,
the presence of which substantially or materially interferes with Tenant’s
conduct of its usual business for the Permitted Use(s) or to protect the health
or welfare of any resident of the Property or to ensure the ongoing compliance
of the Property with applicable law), unless such failure cannot be cured with
due diligence within a period of thirty (30) days (or the above-described
shorter time period), in which case such failure shall not be deemed to continue
if Landlord, within such thirty (30) days (or the above-described shorter time
period), promptly commences its attempt to cure the failure and diligently
attempts to complete the curing thereof. The time within which Landlord shall be
obligated to cure any such failure shall also be subject to extension of time
due to the occurrence of any Unavoidable Delay. If Landlord fails to commence
such cure as provided herein, Tenant may cure such default, and so long as
Tenant continues to pay Rent, Tenant shall have the right (subject to Section
6.1), as Tenant’s sole remedy (except as otherwise provided in this Section
18.1), by separate and independent action to pursue any claim it may have
against Landlord for monetary damages caused by Landlord’s failure to cure such
default.
 
18.2         Mortgagee Cure.  Should Landlord fail to observe or perform any of
the covenants or conditions contained in this Lease, before taking any action,
Tenant shall comply with the requirements of any subordination agreement to
which it may then be a party with respect to the granting of notice and an
opportunity to cure to any such Landlord default. All payments made, and all
acts performed by such lenders in order to cure shall be effective to prevent a
forfeiture of the rights of Landlord under this Lease and a termination of this
Lease as if the payments and acts were performed by Landlord instead of by the
lenders.
 
ARTICLE 19
 
HOLDING OVER
 
If Tenant for any reason remains in possession of any portion of the Property
after the expiration of the Term or earlier termination of the Term, such
possession shall be a tenancy at sufferance during which time Tenant shall pay
to Landlord as rental each month one hundred twenty-five percent (125%) of the
aggregate of (i) one-twelfth of the aggregate Base Rent for the Facilities
payable with respect to the next 12 calendar months of the Term, (ii) all
Additional Charges accruing during the month with respect to which such payment
relates, and (iii) all other sums, if any, payable by Tenant pursuant to the
provisions of this Lease with respect to the Facilities. During such period of
month-to-month tenancy at sufferance, Tenant shall be
 

52

 

 

 
obligated to perform and observe all of the terms, covenants and conditions of
this Lease, but shall have no rights hereunder other than the right, to the
extent mandated by law applicable to tenancies at sufferance, to continue its
occupancy and use of the Facilities. Nothing contained herein shall constitute
the consent, express or implied, of Landlord to the holding over of Tenant after
the expiration or earlier termination of this Lease. Notwithstanding anything to
the contrary herein, the continued occupancy by residents at the Facilities
following the expiration or earlier termination of the Term shall not constitute
holding over by Tenant which would trigger the foregoing terms of this Article
19.
 
ARTICLE 20
 
LIABILITY OF PARTIES
 
20.1         Indemnification by Tenant.  Notwithstanding the existence of any
insurance provided for in Article 14, and notwithstanding the policy limits of
any such insurance, but subject to the waiver of the right of subrogation set
forth in Section 14.4 hereof, Tenant shall indemnify, defend, protect, save and
hold Landlord and any successor person who is the owner or operator of the
Facilities harmless from and against any and all liabilities, losses,
obligations, claims, damages, penalties, fines, causes of action, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) imposed upon, incurred by or asserted against Landlord arising out of,
connected with or incidental to the following and arising from events occurring
during the Term:
 
(a)         any Hazardous Substance located in, on or under the Land or the
Facilities;
 
(b)         any accident, injury to or death of persons, or loss of or damage to
property, occurring on or about the Facilities including, without limitation,
any claims of malpractice, except for any such accident, injury, death, loss or
damage proximately caused by Landlord’s gross negligence or willful misconduct
and not resulting from Tenant’s failure to perform and comply with the terms,
covenants, conditions and provisions of this Lease;
 
(c)         any past, present or future use, misuse, non-use, condition,
management, maintenance or repair by Tenant or its agents of the Property, and
any litigation, proceeding or claim by governmental entities or other third
parties relating thereto to which Landlord is made a party;
 
(d)         any Impositions which are the obligations of Tenant to pay pursuant
to the applicable provisions of this Lease if the same are not paid when due or
within any cure period provided for herein;
 
(e)         any failure on the part of Tenant to perform or comply with any of
the terms of this Lease when due or within any cure period provided for in this
Lease;
 
(f)         the non-performance of any of the terms and provisions of any and
all existing and future subleases of the Facilities to be performed by Tenant
thereunder; and
 

53

 

 

 
(g)         any claims by state or federal governmental agencies for repayment
of claims for reimbursement of costs incurred by Tenant in providing care or
services to residents under government supported healthcare or government
supported residential programs, provided Landlord promptly provides Tenant with
written notice thereof and otherwise complies with the terms of this Section
20.1.
 
Any amounts payable by Tenant under this Section shall be paid within ten (10)
days after Tenant’s liability therefor is determined by litigation or otherwise.
If such amounts are not timely paid, they shall bear a late charge at the
Overdue Rate from the date of such determination to the date paid. Tenant, at
its expense, shall contest, resist and defend any such claim, action or
proceeding asserted or instituted against Landlord, or may, with Landlord’s
prior written consent, compromise or otherwise dispose of the same as Tenant
sees fit. If Tenant shall have fully paid to Landlord any and all amount due
under this Section 20.1, Tenant shall be entitled to receive any insurance
proceeds relating to such indemnified matter up to the amount paid by Tenant to
Landlord. Nothing herein shall be construed as indemnifying Landlord against its
own gross negligence or willful misconduct.
 
Tenant, at its expense, may contest, resist, and defend any such claim, action,
or proceeding contemplated by Section 20.1(g), with counsel chosen by Tenant, in
its discretion, in which event Tenant shall have the right to control the
defense or settlement of such claim, action or proceeding. Landlord shall not,
under any circumstances, compromise or otherwise dispose of any suit, action, or
proceeding without obtaining Tenant’s prior consent. Landlord, at its election
and sole cost and expense, shall have the right, but not the obligation, to
participate in the defense of any claim.
 
20.2         Indemnification by Landlord.  Landlord shall indemnify, defend,
save and hold Tenant harmless from and against any and all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including, without limitation, reason-able attorneys, fees and expenses)
imposed upon, incurred by or asserted against Tenant arising out of, connected
with or incidental to the gross negligence or willful misconduct of Landlord;
provided, however, that Tenant’s right to indemnification as provided herein
shall be subject to the limitation set forth in Article 24.
 
20.3         Continuing Liability.  Tenant’s and Landlord’s liability for a
breach of the provisions of this Article arising during the Term hereof shall
survive any termination of this Lease or of Tenant’s right to possession of the
Property.
 
ARTICLE 21
 
ASSIGNMENT AND SUBLETTING; MANAGEMENT
 
21.1         Subtenant.  Landlord consents to Tenant’s sublease of each Facility
to a Subtenant pursuant to the Facility Sublease. Tenant shall not terminate a
Facility Sublease, or amend or modify a Facility Sublease except to a de minimis
extent, without the prior written consent of Landlord (such consent not to be
unreasonably withheld, conditioned or delayed). Tenant shall give Landlord
prompt notice following any amendment, modification or termination of a Facility
Sublease. Landlord agrees to accept as performance by Tenant with respect to any
 

54

 

 

 
obligation of Tenant under this Lease, if such obligation has been met or
satisfied by the Subtenant. If required by Landlord or a Facility Mortgagee,
Tenant shall obtain from each Subtenant a Subordination Non-Disturbance and
Attornment Agreement in favor of Landlord and Facility Mortgagee, if applicable.
Tenant and Subtenant shall also execute a Security Agreement in favor of
Landlord to secure the obligations of Tenant to Landlord hereunder and Subtenant
to Tenant under the Facility Sublease.
 
21.2         Assignment.  Subject to the terms of Section 21.7 hereof,
Landlord’s prior written consent shall be required for an assignment of any of
Tenant’s right, title and interest in and to this Lease to any Person whether or
not such proposed assignment relates to all Facilities or to one or more, but
fewer than all, the Facilities. Subject to the terms of Section 12.1 and Section
21.7 hereof, Tenant shall not, without Landlord’s prior written consent in each
instance, allow, cause, permit or suffer, whether by operation of law or
otherwise, any assignment, conveyance or transfer of, or any lien, mortgage,
pledge, charge, security interest or other encumbrance (including conditional
sales or other title retention agreements) upon: (x) all or any portion of the
Property (other than obsolete Tenant Personal Property and FF&E which Tenant may
sell in its discretion); or (y) any right, title, interest or estate of Tenant
in this Lease. Landlord may, in Landlord’s sole and absolute discretion, grant,
withhold or place conditions upon such consent. If Tenant desires at any time to
assign any interest in this Lease, it shall first notify Landlord of its desire
to do so and shall submit in writing to Landlord: (i) the name of the proposed
assignee; (ii) the terms and provisions of the proposed assignment; and (iii)
for as long as Landlord or any successor or assign of Landlord is not a
Restricted Landlord, such financial information as Landlord reasonably may
request concerning assignee.
 
21.3         Change of Control.  Subject to Section 21.7, Landlord’s prior
written consent shall be required for a Transfer of any direct or indirect
stock, partnership, membership, or other equity interest in, or Transfer of all
or substantially all of the assets of, any Tenant, Guarantor or any Tenant
Control Party, or the consummation of any other transaction with another Person,
that results, in any such case, in a change in Control of Tenant or Guarantor,
unless the Applicable Transfer Conditions are met.
 
21.4         Subletting.  Neither Tenant nor Subtenant shall, without the prior
written consent of Landlord and, if applicable, the prior written consent of
Facility Mortgagee, in each instance, allow, cause, permit or suffer all or any
portion of the Property to be leased, subleased or licensed to, or used or
occupied by, any other party or parties, other than (a) residents of any
Facility (including short-term and temporary residents), (b) Persons permitted
to temporarily enter upon the Property from time to time for the sole purpose of
rendering services or providing products (e.g., barber or beautician services or
therapists) to such residents and (c) Persons pursuant to subleases,
sub-subleases, licenses or use agreements, provided in the case of this
subsection (c) that (i) the aggregate space subject to all such arrangements at
any given Facility is not more than ten percent (10%) of the total square
footage of such Facility and (ii) such space is used for a purpose that is not
inconsistent with Tenant’s use of the balance of the Facility for the Permitted
Use and such use is not prohibited by applicable Legal Requirements. Except as
otherwise permitted by this Section 21.4, each Subtenant shall at all times be
an Affiliate of Tenant.
 

55

 

 

 
21.5         Attornment.  Tenant shall insert in any sublease to which Landlord
may consent (without obligation for Landlord to do so) provisions satisfactory
to Landlord which provide for the benefit of Landlord that (a) such sublease is
subject and subordinate to all of the terms and provisions of this Lease (b) in
the event this Lease shall terminate before the expiration of such sublease, the
sublessee thereunder will attorn to Landlord and waive any right the sublessee
may have to terminate the sublease or surrender possession under such sublease,
and (c) in the event the sublessee receives a Notice from Landlord or Landlord’s
assignees, if any, stating that Tenant is in default under this Lease, the
sublessee shall thereafter be obligated to pay all rentals accruing under such
sublease directly to the party giving such Notice, or as such party may
otherwise direct. All rentals received from the sublessee by Landlord or
Landlord’s assignees, if any, as the case may be, shall be credited against the
amounts owed to Landlord under this Lease.
 
21.6         Management.  Landlord consents to the management of the Facilities
by Manager, Tenant, Subtenant, Guarantor or any Affiliate of any of the
foregoing. As a condition to Subtenant or Tenant entering into a management
agreement with a manager for all or any of the Facilities, Tenant shall cause
Manager to deliver to Landlord a Subordination Non-Disturbance and Attornment
Agreement in favor of Landlord and a Facility Mortgagee, if applicable. Except
in connection with any Permitted Transfer which involves the Proposed Transferee
or an Affiliate thereof managing the Facilities, Tenant agrees that it will not
enter into any other management agreement (or similar arrangement) under which
the right to manage the operations of the Facility is granted to a third party
without the prior written consent of Landlord and, if applicable, a Facility
Mortgagee (in each case, not to be unreasonably withheld or delayed). If a
Manager ceases to be a Reputable Manager, Tenant shall have a period of
forty-five (45) days to either terminate Manager or replace such Manager with a
Manager that is a Reputable Manager. Upon any assignment or execution of any
such management agreement, the assignee shall agree to assume all of the
obligations of the Manager under such management agreement and the Subordination
Non-Disturbance and Attornment Agreement, a copy of which assignment shall be
delivered to Landlord within two (2) business days of the effective date of such
assignment.
 
21.7         Permitted Transfers.  Notwithstanding anything in this Lease to the
contrary, and provided that no Event of Default has occurred and is continuing,
any of the following may be consummated without the consent of Landlord (each a
“Permitted Transfer”):
 
(a)         a Transfer by any Tenant or Subtenant of all or a portion of its
right, title and interest in and to this Lease or any Sublease, as applicable,
to Guarantor or an Affiliate thereof, subject to the provisions of this Lease
and the applicable Subordination and Non-Disturbance Agreements;
 
(b)         provided the Applicable Transfer Conditions are satisfied, a
Transfer by any Tenant or Subtenant of all or a portion of its right, title, or
interest in and to this Lease to any Person;
 
(c)         provided the Applicable Transfer Conditions are satisfied, a
Transfer to any Person of any stock, partnership, membership, or other equity
interests in any Tenant,
 

56

 

 

 
Guarantor or any Tenant Control Party that would otherwise require Landlord’s
consent under Section 21.3;
 
(d)         an initial public offering of Guarantor, Tenant, Subtenant or any
direct or indirect equity owner of the foregoing; and/or
 
(e)         any other Transfer that is not expressly prohibited under Article
21.
 
ARTICLE 22
 
INFORMATION FROM TENANT
 
22.1         Estoppel Certificates.
 
(a)         Tenant Certificates.  At any time and from time to time, upon not
less than twenty (20) days’ Notice by Landlord which notice shall make specific
reference to this Section 22.1, Tenant shall furnish to Landlord or to the
Facility Mortgagees and to any persons intending to purchase the Facilities or
to lease the Facilities at the termination or expiration of this Lease an
estoppel certificate (which shall be an Officer’s Certificate) certifying that
this Lease is unmodified and in full force and effect (or that this Lease is in
full force and effect as modified and setting forth the modifications); the date
to which the Rent has been paid; whether, to Tenant’s actual knowledge and
belief, there exists any Event of Default or any situation which, with the
giving of notice, passage of time, or both, would constitute an Event of Default
hereunder, whether Tenant contends that Landlord is in default hereunder, and if
Tenant so contends, the basis for such contention, the date upon which the Term
terminates and such other information (which can be provided within twenty (20)
days) as Landlord reasonably may request. The failure by Tenant to deliver such
estoppel certificate to Landlord within twenty (20) days of Landlord’s request
therefor shall be conclusively deemed to be Tenant’s certification (i) that this
Lease is in full force and effect, without modification except as represented by
Landlord; (ii) that there are no uncured defaults in Landlord’s performance
hereunder, (iii) that not more than one month’s Rent has been paid in advance;
and (iv) that all reports previously given to Landlord are true and correct. Any
such certificate furnished pursuant to this Section 22.1 shall be addressed to
Landlord and to any prospective purchaser or tenant of the Property and/or any
Facility Mortgagee, as Landlord may request, and may be relied upon by the
parties to whom such certificate is addressed.
 
(b)         Landlord Certificates.  At any time and from time to time, upon not
less than twenty (20) days’ Notice by Tenant, Landlord shall furnish to Tenant
an estoppel certificate (which shall be an Officer’s Certificate) certifying
that this Lease is unmodified and in full force and effect (or that this Lease
is in full force and effect as modified and setting forth the modifications),
the date to which the Base Rent has been paid, and whether to Landlord’s actual
knowledge and belief there exists any Event of Default or any situation which
with the giving of notice, passage of time, or both, would constitute an Event
of Default hereunder, and if Landlord so contends, the basis for such
contention, the date upon which the Term terminates, and such other information
(which can be provided within twenty (20) days) as Tenant reasonably may
request. In the event Landlord should fail to provide an estoppel certificate
within the time allowed after Tenant’s request therefore duly made, such failure
to respond shall be deemed to
 

57

 

 

 
constitute Landlord’s certification that (i) this Lease is in full force and
effect, without modification except as represented by Tenant in its request to
Landlord, (ii) that there are no uncured defaults in Tenant’s performance and
(iii) that not more than one month’s rent has been paid in advance. Any such
certificate furnished pursuant to this Section 22.1(b) may be relied upon by
Tenant and any assignee (so long as such assignee is approved and consented to
by Landlord in accordance with Article 21) or lender of Tenant to whom such
certificate is addressed.
 
22.2         Financial Information.  Tenant shall furnish within the time
periods specified with respect thereto, the following statements to Landlord:
 
(a)         Annual Financials/Tenant.  As soon as available and in any event
within fifty (50) days after the end of each Fiscal Year of Tenant, a copy of an
annual unaudited report for such Fiscal Year of Tenant, including therein the
balance sheet statement of earnings and statement of cash flow for such Fiscal
Year, in each case certified in a manner reasonably acceptable to Landlord by
independent certified public accountants of recognized standing and reasonably
acceptable to Landlord. If an Event of Default is continuing, Landlord may
require that such annual report be audited by the aforementioned accountants;
 
(b)         Quarterly Financials/Tenant.  As soon as available and in any event
within thirty (30) days of the end of each calendar quarter of each Fiscal Year
of Tenant, a balance sheet, statement of earnings and statement of cash flow of
Tenant for such quarter and for the Fiscal Year to date setting forth in
comparative form and details the figures for the corresponding period of the
previous Fiscal Year, certified by an officer of Tenant, and a Certificate of
Compliance in the form attached hereto as Exhibit J and incorporated herein by
this referenced signed by an officer of Tenant (the “Quarterly Compliance
Certificate”);
 
(c)         Monthly Facility Information.  As soon as available after the end of
each month but in any event no later than thirty (30) days after the end of the
preceding month, (i) an itemized balance sheet and operating statement for each
Facility’s operations by month and year to date showing all revenues and
operating costs of the Facility, (ii) a schedule in form reasonably satisfactory
to the Landlord but excluding such information as Tenant reasonably determines
is required to be deleted in order for Tenant and Landlord to comply with their
obligations under Section 22.3 of this Lease, setting forth by unit number the
name, charges and source of payment of or for each resident and showing whether
any amounts are past due from the resident and (iii) a monthly occupancy summary
showing percentage occupancy and pay source;
 
(d)         Capital Expenditure Compliance Certificate.  Within fifty (50) days
after the end of each Fiscal Year, a certificate of compliance certified by an
officer of Tenant stating: (i) the amount of Capital Expenditures made at each
Facility during the prior year, (ii) whether the Cumulative Minimum Portfolio
Capex Target Amount and Minimum Facility Capex Amount was met for the prior
year, and (iii) if the Cumulative Minimum Portfolio Capex Target Amount and
Minimum Facility Capex Amount has not been met, stating the amount to be
deposited into the Cap Ex Account. At Landlord’s written request, Tenant shall
provide to Landlord copies of invoices or other reasonable supporting
documentation for the Capital Expenditures reflected in each such annual
certificate of compliance.
 

58

 

 

 
(e)         Notice to Authorities.  Concurrently with any material notice from
Tenant to any Authority, copies of such notice;
 
(f)         Other Information.  Such other information about Tenant, Subtenant,
Manager and its/their operations at the Facility as Landlord (provided Landlord
is not a Restricted Landlord) or any Facility Mortgagee may reasonably request
from time to time including, without limitation, such information as may be
required to satisfy requirements of the Securities and Exchange Commission.
 
22.3         Confidentiality of Protected Health Information.  For purposes of
this Section of this Lease, “protected health information”, or PHI, shall have
the meaning defined by the Standards for Privacy of Individually Identifiable
Health Information, 45 C.F.R. Part 160 and Subparts A and E of Part 164 (the
“Privacy Standards”), as promulgated by the Department of Health and Human
Services (“HHS”) pursuant to the Administrative Simplification provisions of the
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”). Tenant
agrees to reasonably safeguard PHI from any intentional or unintentional
disclosur e in violation of the Privacy Standards by implementing appropriate
administrative, technical and physical safeguards to protect the privacy of PHI.
Tenant further agrees to implement as required by law appropriate
administrative, technical and physical safeguards to limit incidental
disclosures of PHI, including disclosures to Landlord, its subcontractors and
agents. The parties agree that neither the Landlord nor its contractors,
subcontractors or agents shall need access to, nor shall they use or disclose,
any PHI of Tenant. However, in the event PHI is disclosed by Tenant or its
agents to Landlord, its contractors, subcontractors or agents, regardless as to
whether the disclosure is inadvertent or otherwise, Landlord agrees to take
reasonable steps to maintain, and to require its contractors, subcontractors and
agents to maintain, the privacy and confidentiality of such PHI. The parties
agree that the foregoing does not create, and is not intended to create, a
“business associate” relationship between the parties as that term is defined by
the Privacy Standards.
 
ARTICLE 23
 
FACILITY MORTGAGES
 
(a)         Without the consent of Tenant, Landlord may, subject to the terms
and conditions set forth below in this Article, from time to time, directly or
indirectly, create or otherwise cause to exist any mortgage, deed of trust or
lien (“Encumbrance”) upon the Property, or any portion thereof or interest
therein, whether to secure any borrowing or other means of financing or
refinancing. Except as otherwise expressly stated herein, any such Encumbrance
shall provide that it is subject to the rights of Tenant under this Lease;
provided, however, that Tenant agrees that its interest under this Lease is
subordinate to any mortgage or deed of trust that may hereafter from time to
time be recorded on the Property, and to any and all advances made or to be made
thereunder, and to renewals, replacements and extensions thereof. Any such
subordination, however, shall be subject to the condition precedent that the
mortgagee under such mortgage or the beneficiary under such deed of trust enter
into a written non-disturbance and attornment agreement with Tenant, in form and
content reasonably satisfactory to such lender and Tenant, or in a form
customarily used by institutional lenders, whereunder it is agreed that in the
event of a sale or foreclosure under such mortgage or deed of trust, the
purchaser of the Facilities (including the mortgagee or beneficiary under such
mortgage or deed of trust), shall
 

59

 

 

 
acquire or hold the Facilities subject to this Lease and Tenant’s rights
hereunder so long as no Event of Default exists. Tenant hereby agrees to
recognize such purchaser as the landlord under this Lease and agrees to attorn
to such purchaser and, if instructed to do so by such purchaser, to make rental
payments directly to it. Such subordination agreement may also include an
acknowledgment by Tenant that any purported cancellation of this Lease,
reduction in its effective rate of rent, shortening of its term or extension of
its term at a reduced effective rate of rent, shall not be binding upon any
encumbrancer or any other person, firm or corporation acquiring the Property at
any sale or other proceedings, or pursuant to the exercise of any rights, powers
or remedies under any Encumbrance, without such encumbrancer’s prior written
consent.
 
(b)         To the extent required by a Facility Mortgagee and provided that
Landlord is not a Restricted Landlord, Tenant agrees to reasonably cooperate
with Landlord with respect to Landlord securing any indebtedness or any other
Encumbrance placed on the Facilities in accordance with the provisions of this
Article 23, which cooperation shall include, without limitation, upon Landlord’s
request, (i) Tenant agreeing to be bound by certain terms of such financing
provided such terms do not materially increase the monetary obligations of
Tenant and are customarily required by institutional lenders at the time (and
Tenant shall agree to be bound so long as any increase in a monetary obligation
beyond a de minimis extent is, at Tenant’s election, either satisfied directly
by Landlord or promptly reimbursed to Tenant by Landlord), (ii) Tenant’s payment
of Rent and Additional Charges to a lockbox or other account designated by the
Facility Mortgagee, (iii) establishment of a lockbox mechanism (for the benefit
of a Facility Mortgagee) to collect subrent from Subtenants, (iv) modifications
to the SPE requirements in Schedule 17.1 in line with customary lending market
practices at the time, and application of such requirements to Subtenants, (v)
Tenant to give each Facility Mortgagee notice of all material defaults of
Landlord under this Lease, and to provide such Facility Mortgagee with a
reasonable opportunity to cure such default, not to exceed thirty (30) days,
before the Tenant exercises any rights or remedies in respect thereof and (vi)
maintenance and submission of financial records and accounts that relate
exclusively to the operation of the Facilities and other information regarding
operator, Tenant and Subtenant, and the Facilities themselves. Notwithstanding
the foregoing, Tenant shall not be required to comply with, or agree to, (A) any
decrease of rights, except to a de minimis extent, (B) financial covenants in
addition to those contained in either Section 11.3, (C) any revisions to the
financial covenants in Section  11.3, or (D) any obligation that would
materially adversely affect the use or operation of a Facility. The parties
hereto acknowledge that (x) an increase in the monetary obligations of Tenant
shall not in and of itself constitute a decrease in Tenant’s rights and (y)
Tenant’s compliance with any matter set forth in clauses (ii) – (iv) immediately
above, in each case, shall not in and of itself constitute a decrease in
Tenant’s rights.
 
ARTICLE 24
 
LIMITATION OF LIABILITY
 
24.1         Landlord’s Liability.  Tenant specifically agrees that neither
Landlord, nor any officer, shareholder, employee or agent of Landlord, shall be
held to any personal liability, jointly or severally, for any obligation of, or
claims against Landlord. Notwithstanding any other provisions of this Lease
which may be to the contrary, Tenant agrees to look solely to Landlord’s equity
interest in the Property for recovery of any judgment under this Lease. The
provisions of
 

60

 

 

 
this Section shall not limit any right that Tenant might otherwise have under
this Lease for specific performance or other injunctive relief against Landlord.
In no event shall Landlord (original or successor) or any Affiliate of Landlord
be required to respond in monetary damages from Landlord’s assets other than
Landlord’s equity interest in any portion of the Property. Furthermore, in no
event shall Landlord or any Affiliate of Landlord (original or successor) ever
be liable to Tenant for any indirect or consequential damages suffered by Tenant
from whatever cause.
 
24.2         Tenant’s Liability.  Landlord specifically agrees that no officer,
shareholder, employee or agent of Tenant shall be held to any personal
liability, jointly or severally, for any obligation of, or claims against
Tenant. Furthermore, in no event shall Tenant or any Affiliate of Tenant
(original or successor) ever be liable to Landlord for any indirect or
consequential damages suffered by Landlord from whatever cause.
 
ARTICLE 25
 
MISCELLANEOUS
 
25.1         Landlord’s Right to Inspect.  Landlord and its authorized
representatives may, at any time and from time to time, upon reasonable notice
to Tenant, inspect the Facilities during usual business hours subject to any
security, health, safety or resident confidentiality requirements of Tenant or
any governmental agency, or created by any Insurance Requirement or Legal
Requirement relating to the Facilities; provided, however, if an Event of
Default has not occurred and is continuing, (a) Landlord or its representatives
shall have scheduled an appointment with a person designated in writing to
Landlord by Tenant (the “Designated Representative”), (b) such Designated
Representative shall accompany Landlord or its representative (if so required by
Tenant), and (c) Landlord shall provide not less than five (5) days’ prior
written notice to Tenant (which notice may be via email to
NCT.portfolio@holidaytouch.com).
 
25.2         No Waiver.  No failure by Landlord or Tenant to insist upon the
strict performance of any term hereof or to exercise any right, power or remedy
provided hereunder, and no acceptance of full or partial payment of Rent during
the continuance of any such breach, shall constitute a waiver of any such breach
or of any such term. To the extent permitted by applicable law, no waiver of any
breach shall affect or alter this Lease, which shall continue in full force and
effect with respect to any other then existing or subsequent breach.
 
25.3         Remedies Cumulative.  To the extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord or Tenant now or
hereafter provided either in this Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy. The exercise or beginning of the exercise by Landlord or Tenant of
any one or more of such rights, powers and remedies shall not preclude the
simultaneous or subsequent exercise by Landlord or Tenant of any or all of such
other rights, powers and remedies. The provisions of this Section are subject in
all respects to the provisions of Article 24.
 

61

 

 

 
25.4         Acceptance of Surrender.  No surrender to Landlord of this Lease or
of all or any portion of or interest in the Facilities shall be valid or
effective unless agreed to and accepted in writing by Landlord, and no act by
Landlord or any representative or agent of Landlord, other than such a written
acceptance by Landlord, shall constitute an acceptance of any such surrender by
Tenant.
 
25.5         No Merger of Title.  There shall be no merger of this Lease or of
the leasehold estate created hereby if the same person, firm, corporation or
other entity acquires, owns or holds, directly or indirectly, this Lease or the
leasehold estate created hereby or any interest in this Lease or such leasehold
estate, and the fee estate in the Property.
 
25.6         Conveyance by Landlord.  If Landlord or any successor owner of the
Property conveys the Property in accordance with the terms hereof (other than as
security for a debt), and the grantee or transferee of the Property expressly
assumes all obligations of Landlord hereunder arising or accruing from and after
the date of such conveyance or transfer, Landlord or such successor owner, as
the case may be, thereupon shall be released from all liabilities and
obligations of Landlord under this Lease arising after such conveyance or
transfer.
 
25.7         Quiet Enjoyment.  So long as Tenant pays all Rent as the same
becomes due and fully complies with all of the terms of this Lease and fully
performs its obligations hereunder when due or within any cure period provided
for herein, Tenant shall peaceably and quietly have, hold and enjoy the Property
for the Term hereof, free of any claim or other action by Landlord or anyone
claiming by, through or under Landlord, but subject to the Permitted
Encumbrances and/or any liens and encumbrances of record hereafter consented to
by Tenant.
 
25.8         Notices.  All notices, demands, requests, consents, approvals and
other communications (“Notice” or “Notices”) hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or received by
telegraphic or other electronic means (including e-mail, telecopy and telex) or,
if mailed, five days after being deposited in the United States mail, certified
or registered mail, postage prepaid, or if sent via Federal Express or similar
courier service via overnight delivery, the next business day following receipt,
addressed to the respective parties as follows (or to such other address as a
party may hereafter designate):
 
 
 
If to Tenant:
c/o Fortress Investment Group LLC

 
1345 Avenue of the Americas

 
New York, New York 10105

 
Attn: Cameron MacDougall

 
Tel: (212) 479-1522

 
Email: cmacdougall@fortress.com

 
 
and a copy to:
c/o - Holiday Retirement

 
5885 Meadows Rd., Suite 500

 
Lake Oswego, OR 97035

 
Attn: Chief Legal Officer

 
Email: legal@holidaytouch.com

 

62

 

 

 
 
and a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP

 
4 Times Square

 
New York, New York 10036

 
Attn: Neil Rock

 
Tel: (212) 735-3787

 
Fax: (917) 777-3787

 
Email: neil.rock@skadden.com

 
 
If to Landlord:
NIC 12 Maple Downs Owner LLC, on behalf of all

 
Landlords

 
c/o Fortress Investment Group LLC

 
1345 Avenue of the Americas, 46th Floor

 
New York, NY 10105

 
Telephone: (212) 798-6100

 
Attention: Jonathan Brown

 
 
and a copy to:
Cleary Gottlieb Steen & Hamilton LLP

 
One Liberty Plaza

 
New York NY 10006

 
Attention: Donald A. Stern

 
Telephone: (212) 225-2640

 
Email: dstern@cgsh.com

 
25.9         Survival of Terms; Applicable Law.  Anything contained in this
Lease to the contrary notwithstanding, all claims against, and liabilities of,
Tenant or Landlord arising prior to any date of termination of this Lease shall
survive such termination. If any term or provision of this Lease or any
application thereof shall be invalid or unenforceable for any reason whatsoever,
the remainder of this Lease and any other application of such term or provisions
shall not be affected thereby. If any late charge or any interest rate provided
for in any provision of this Lease based upon a rate in excess of the maximum
rate permitted by applicable law, such charges shall be fixed at the maximum
permissible rate. Subject to any limitations on assignment contained in this
Lease, all the terms and provisions of this Lease shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. The headings in this Lease are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof. The Recitals to this
Lease are incorporated herein by this reference. This Lease shall be governed by
and construed in accordance with the laws of the State of Texas.
 
25.10       Exculpation of Officers and Agents.  This Lease is made on behalf of
Landlord and Tenant by an officer of each, not individually, but solely in his
capacity in such office as authorized by the managers or directors of each,
pursuant to their respective bylaws. The obligations of this Lease are not
binding upon, nor shall resort be had to the private property of, any of the
managers, directors, shareholders, officers, members, employees or agents of
Landlord or Tenant.
 
25.11       Licenses Following Termination; Tenant’s Cooperation.
 

63

 

 

(a)         To the extent not then prohibited by applicable Legal Requirements,
unless otherwise directed by Landlord, upon the expiration or termination of the
Term, Tenant shall use reasonable good faith efforts to (i) transfer to Landlord
or Landlord’s nominee (or to cooperate with Landlord or Landlord’s nominee in
connection with the processing by Landlord or Landlord’s nominee of any
applications for) all Licenses then in effect which relate to the operation of
the Facilities and/or cooperate with Landlord or its nominee in their efforts to
secure licenses for which Landlord or its nominee wishes to apply and which may
be required by Landlord or Landlord’s nominee relating to the ownership and
operation of the Facilities (provided, however, that the costs and expenses of
any such transfer or the processing of any such application shall be paid by
Landlord or Landlord’s nominee), and (ii) file all final cost reports, if any,
relating to Tenant’s operation of the Facilities.
 
(b)         Tenant acknowledges and agrees that to the extent and only to the
extent permitted by law, title to (i) any zoning or building approvals, or other
governmental approvals (the “Approvals”) which, by their nature, pertain to the
Facilities, its ownership and its use and occupancy and (ii) all licenses and
permits which, by their nature, pertain specifically to the Facilities, its
ownership and its use and occupancy shall, in every respect, be and remain with
the Facilities or Landlord, as the case may be, and are not and shall not be the
property of Tenant. Tenant shall take no action and shall have no right, power
or authority to encumber same except in favor of Landlord and then only to the
extent permitted by applicable law or to sell, assign or transfer same to any
third person other than Landlord or its nominee in accordance with the
provisions of Section 25.11(a), either during the Term or upon any termination
of this Lease, or to use, in any manner which would impair or adversely affect
the use of such Approvals with respect to the Facilities, such Approvals at any
other location.
 
(c)         Upon the expiration or earlier termination of the Term, Tenant shall
execute in favor of the Landlord the Assignment of Resident Agreements, to the
extent and only to the extent permitted by law, and the Assignment of Contracts
and Operating Leases. In addition, Tenant shall cooperate with Landlord in order
to ensure a smooth transfer without interruption of the operation of the
Facilities from Tenant to Landlord or Landlord’s nominee. Such cooperation shall
include, without limitation, turning over (i) all Records and other information
with respect to residents of the Facilities which are in the possession of
Tenant or any Affiliate of Tenant (subject to applicable Legal Requirements
governing confidentiality of resident records, Tenant agreeing, however, that
Tenant’s cooperation under this subparagraph (c) shall include cooperation in
facilitating requests to the residents of the Facilities to consent to the
transfer of such records), and (ii) a cash amount equal to all prepaid income,
rents, and revenues of any kind with respect to the Facilities, including, but
not limited to, security deposits, rents and other sums paid by residents
covering any period from and after the date of such expiration or termination,
but reduced to the extent and amount any such prepaid items must be, and are,
refunded to the payor(s) by Tenant.
 
(d)         Upon the expiration or earlier termination of this Lease, Tenant
shall reasonably cooperate with Landlord or its designee to facilitate and
effectuate the transitioning of the operations of the Facilities to Landlord or
its designee.
 
25.12       Memorandum of Lease.  Landlord and Tenant shall, concurrently with
the execution of this Lease, enter into a short form memorandum of this Lease
for the Facilities in
 

64

 

 

 
form suitable for recording under the laws of the State. Tenant shall be
responsible for all costs and expenses of recording such memorandum of this
Lease.
 
25.13       Entire Agreement; Modifications.  This Lease contains the entire
agreement between Landlord and Tenant regarding the subject matter hereof and
supersedes any and all other prior oral or written agreements, communications,
covenants, representations or warranties between the parties regarding the
subject matter hereof. No provision of this Lease may be waived, amended,
supplemented or otherwise modified except by an agreement in writing signed by
the parties hereto or their respective successors in interest.
 
25.14       Attorneys’ Fees.  During the Term each party shall pay all
reasonable legal fees and other out-of-pocket costs of the other incurred in
connection with any event which would after due notice and the passage of time
would constitute an Event of Default if not cured; and in the event either party
brings an action to enforce any of the terms hereof or in connection herewith,
the prevailing party in such action shall be entitled to and the losing party
agrees to pay the reasonable attorneys’ fees and expenses, including attorneys’
fees and expenses of appellate proceedings, of the prevailing party. Tenant
shall be responsible for Landlord’s reasonable attorneys’ fees and expenses in
connection with the administration and enforcement of this Lease, including
without limitation, any renewals, modifications or extensions of this Lease, and
the review of any documents related to Landlord consents. Tenant shall be
responsible for Landlord’s reasonable attorneys’ fees and expenses in the event
Tenant requests that Landlord amend the Lease, grant an easement over the
Property or execute and deliver an estoppel certificate.
 
25.15       Time is of the Essence.  Time is hereby expressly made of the
essence with respect to each and every term and provision of this Lease,
including, but in no way limiting the generality of the foregoing, with respect
to each and every time constraint and deadline imposed by the terms of this
Lease. The parties intend that they be strictly bound by the provisions
concerning the timing performance of their respective obligations contained in
this Lease. Further, if any attempt is made by either party to perform an
obligation required by it to be performed or comply with a provision of this
Lease required by it to be complied with, in any manner, other than in strict
compliance with the time constraints applicable thereto, even if such purported
attempt is but one day late, then such purported attempt at performance or
compliance shall be deemed (i) a violation of this “Time is of the Essence”
clause, (ii) in contravention of the intent of the parties thereto and (iii)
null and void and of no force and effect.
 
25.16       Submission to Jurisdiction.  Landlord and Tenant each hereby
irrevocably:
 
(i)       submits, in any legal proceeding related to this Lease, to the
non-exclusive in personam jurisdiction of Texas or any United States court of
competent jurisdiction sitting in any State and agree to suit being brought in
any such court;
 
(ii)      waives any objection that it may now or hereafter have to the venue of
such proceeding in any such court located in any county in which the Facilities
is located, or the State of Texas or that such proceeding was brought in any
inconvenient court; and
 

65

 

 

 
 
(iii)     agrees that nothing herein shall affect the right of either party to
bring any legal proceedings (including a proceeding for enforcement of a
judgment entered by any of the aforementioned courts) against the other party in
any other court or jurisdiction in accordance with applicable law.
 
25.17       Waiver of Jury Trial.  EACH OF LANDLORD AND TENANT HEREBY SEVERALLY,
VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN CONNECTION
WITH, OR IN ANY WAY RELATED TO, DIRECTLY OR INDIRECTLY, THIS LEASE, AND/OR ANY
RELATIONSHIP, COURSE OF CONDUCT OR DEALINGS OR NEGOTIATIONS PERTAINING TO ANY OF
THE FOREGOING. EACH OF LANDLORD AND TENANT SEVERALLY ACKNOWLEDGES THAT THIS
WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO LANDLORD AND TENANT TO ENTER
INTO THIS LEASE, AND THAT EACH OF LANDLORD AND TENANT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL, SELECTED BY SUCH PARTY’S OWN FREE WILL, AND HAS HAD
AN OPPORTUNITY TO CONSULT WITH SUCH INDEPENDENT LEGAL COUNSEL CONCERNING THE
LEGAL EFFECT OF THIS WAIVER.
 
25.18       Use of Counterparts.  This Lease may be executed in two or more
counterparts and each counterpart shall be deemed to be an original. Facsimile
or e-mailed signatures shall be sufficient to evidence any party’s agreement to
this Lease and to bind such party hereto.
 
25.19       Calculation of Time Periods.  Unless otherwise specified, in
computing any period of time described herein, the day of the act or event on
which the designated period of time begins to run shall not be included and the
last day of the period so computed shall be included, unless such last day is a
Saturday, Sunday or legal holiday, in which event the period shall run until the
5:00 PM Central Time on the next day which is not a Saturday, Sunday or a legal
holiday.
 
25.20       General REIT Provisions.  Tenant understands that, in order for
Landlord’s Affiliate, NCT, or any successor Affiliate that is a real estate
investment trust for U.S. federal income tax purposes (a “REIT Affiliate”), to
qualify as a real estate investment trust, certain requirements under the Code
(the “REIT Requirements”) must be satisfied, including the provisions of Section
856 of the Code. Accordingly, Tenant agrees, and agrees to cause its Affiliates,
permitted subtenants, if any (other than pursuant to a residency agreement), and
any other parties subject to its control by ownership or contract, to reasonably
cooperate with Landlord to ensure that the REIT Requirements are satisfied,
including providing Landlord or any REIT Affiliate with information about the
direct ownership of Tenant and Guarantor. Tenant agrees, and agrees to cause its
Affiliates, upon request by Landlord or any REIT Affiliate, which request shall
be made concurrently with or prior to the granting of any required consent by
Landlord to an action by Tenant hereunder, if applicable, to take all action
reasonably necessary to ensure compliance with the REIT Requirements. Landlord
shall fully reimburse Tenant and its Affiliates for any and all reasonable
out-of-pocket costs, expenses or liabilities arising out of, connected with or
in any manner related to such request by Landlord or such action; provided,
however, if such request is made, or action taken, as a result of (i) an act of
Tenant, Guarantor or 
 

66

 

 

 
an Affiliate of either (other than a Qualified Fund LP or its direct or indirect
owners), (ii) a change in direct or indirect ownership of Tenant, Guarantor or
an Affiliate of either (other than a Qualified Fund LP or its direct or indirect
owners), (iii) any matter requiring the consent of Landlord hereunder, (iv) the
occurrence or continuance of an Event of Default, or (v) any matter under the
control of Tenant, Guarantor or an Affiliate of either (other than a Qualified
Fund LP or its direct or indirect owners), Landlord shall not be responsible to
reimburse Tenant and its Affiliates for any such out-of-pocket costs, expenses
or liabilities and Tenant shall fully reimburse Landlord for any and all
reasonable attorneys’ fees incurred in connection with such matters.
 
25.21       Lease Consolidation.  Notwithstanding anything to the contrary in
this Lease or any other lease to which Landlord or any Affiliate thereof is a
party, in the event Landlord or any Affiliate thereof is entitled pursuant to
any other lease (the “Other Lease”), to cause such lease to be combined or
consolidated with this Lease (the “Combined Lease Right”), then (a) the Combined
Lease Right shall be deemed waived by Landlord and its Affiliate, as applicable,
(b) the Combined Lease Right shall not be enforceable against Tenant, Guarantor,
any Affiliate thereof, or any of their respective successors and assigns or any
Person that is a party to the Other Lease, as tenant or tenants, and (c)
Landlord shall not, and shall cause its Affiliate to refrain from, exercising
the Combined Lease Right.
 
25.22       Designated Parties.  Landlord hereby designates NIC 12 MAPLE DOWNS
OWNER LLC to act for and on behalf of all Landlords with respect to matters
related to this Lease, including, without limitation, for the purpose of
obtaining consents.
 
25.23       State-Specific Provisions.  The provisions in Schedule 25.23 are
hereby incorporated by reference, and will be applicable in respect of
Facilities in the respective states indicated in such Schedule.
 
25.24       Compliance with SPE Requirements.  Tenant and each Subtenant shall
comply with the special purpose entity requirements (“SPE Requirements”) set
forth on Schedule 25.24.
 
25.25       Ground Leases.
 
(a)         With respect to the Ground Leased Facilities, this Lease shall
constitute a sublease (or sub-sublease) of the Ground Leased Facilities. In
addition to the terms and conditions required under this Lease, Tenant shall be
obligated to perform all of the obligations of Landlord under each of the Ground
Leases as if they were obligations of Tenant under this Lease.
 
(b)         Notwithstanding any other provision of this Lease, Landlord shall
not modify, change, terminate, amend or replace any Ground Lease without first
obtaining the prior written consent of Tenant.
 
(c)         With respect to the Ground Leased Facilities only, in the event of
any inconsistency between the terms of this Lease and any Ground Lease, the
provisions of the Ground Lease shall be controlling.
 

67

 

 

 
ARTICLE 26
 
NON COMPETITION PROVISIONS
 
Tenant covenants and agrees that, for a period commencing on the Restricted
Period Effective Date (as hereinafter defined) and expiring on the Restricted
Period Termination Date (the “Restricted Period”), no Tenant Control Party will
directly or indirectly: (a) develop, construct, finance or invest in the
development, redevelopment, or construction of any Competing Facility (as
hereinafter defined); (b) participate in the development, redevelopment,
construction or financing of, any Competing Facility; (c) act as an officer,
director, member, employee, principal, agent, representative, consultant,
investor, owner, developer, partner, manager, or joint venturer in or with
respect to the development, redevelopment, or construction of any Competing
Facility; or (d) permit his, her, or its name to be used by, or in connection
with, the development, redevelopment, or construction of any Competing Facility.
For purposes of this Article 26 a “Competing Facility” shall be an independent
living facility developed, redeveloped or constructed after the date of this
Lease, that (a) competes in any direct or indirect way with, or is comparable in
any way to, any Facility and (b) is located within a 10-mile radius of any
Facility leased by the applicable Tenant Control Party, excluding (i) any
independent living facility in respect of which construction or development or
redevelopment has commenced as of the date of this Lease and (ii) any
independent living facility constructed or developed or redeveloped, or the
construction or development or redevelopment of which commenced, by or on behalf
of any Successor Entity (as hereinafter defined) after the date of this Lease,
but on or prior to the date such Person enters into a definitive agreement that,
if consummated, would result in such Person becoming a Successor Entity.
“Restricted Period Effective Date” shall mean, with respect to any Tenant,
Guarantor or any Successor Entity, the date such Person became a party to this
Lease or a Guaranty. “Restricted Period Termination Date” shall mean, with
respect to any Tenant, Guarantor or any Successor Entity, the earlier of (i) the
date such Person ceases to be a party to this Lease or a Guaranty following a
Transfer that does not breach the terms of this Lease and (ii) the termination
or expiration of this Lease. “Successor Entity” means any Person that is a
successor to Tenant, Subtenant or Guarantor. The provisions of this Article 26
shall survive the expiration or termination of this Lease. Tenant understands
and acknowledges that the violation of this covenant not to compete by a Tenant
Control Party, would cause irreparable harm to Landlord and Landlord would be
entitled to seek an injunction from any court of competent jurisdiction
enjoining and restraining each Tenant Control Party, from any act prohibited by
this Article 26. Tenant and Landlord recognize and acknowledge that the area and
time limitations contained in this Article 26 are reasonable. In addition,
Tenant and Landlord recognize and acknowledge that the area and time limitations
are properly required for the protection of the business interests of Landlord
due to the status and reputation of Tenant in the industry. The parties agree
that nothing in this Article 26 shall be construed as prohibiting Landlord from
pursuing any other remedies available to it for any breach or threatened breach
of this covenant not to compete, including the recovery of damages from Tenant
or any other Person acting in concert with Tenant. Tenant agrees that, in the
event that Tenant, or any subsidiary thereof, breaches this covenant not to
compete, Tenant will pay reasonable attorney’s fees and expenses incurred by
Landlord in enforcing this covenant not to compete.
 
It is further agreed that if at any time it shall be determined that this
covenant not to compete is unreasonable as to time or area, or both, by any
court of competent jurisdiction,
 

68

 

 

 
Landlord shall be entitled to enforce this covenant for such period of time and
within such area as such court may determine to be reasonable.
 
ARTICLE 27
 
CONFIDENTIALITY
 
27.1         Obligation of Confidence.  Except as otherwise provided in this
Article 27, each of Tenant and Landlord shall keep confidential all Confidential
Information provided to it or its agents, employees, or representatives by the
other and shall not, without other party’s prior consent, disclose such
information in whole or in part to any Person.
 
27.2         Permitted Disclosures.  Notwithstanding anything to the contrary
contained herein:
 
(a)         Tenant and Landlord, as applicable (the “Disclosing Party”) may
disclose (i) such information to its respective (A) Affiliates, (B) counsel, (C)
accountants, (D) lenders (including any lender to a direct or indirect parent
entity of Landlord or Tenant), together with any bona fide investors,
transferees, participants (including potential investors, transferees and
participants) in the loans made to Tenant, Landlord or their parent entities, as
applicable, (E) underwriters, (F) tax advisors and (G) consultants, as necessary
to conduct the business of such Disclosing Party (or any of the foregoing
Persons) in the ordinary course and consistent with past practices, in each
case, provided the Disclosing Party notifies the recipient of the confidential
nature of such information, or (ii) any information which has otherwise become
publicly available through no fault of the recipient party.
 
 
(b)         Each of Tenant and Landlord (or any of their respective Affiliates)
shall be able to disclose such Confidential Information as is, in the good faith
judgment of such Person’s counsel, accountants or advisors, required or
reasonably advisable to be disclosed by operation of law, rule, regulation or
legal process, a governmental agency such as the Internal Revenue Service or
Securities and Exchange Commission, or a stock exchange such as the New York
Stock Exchange, court order or requirement of any Governmental Authority
(including, without limitation, in connection with the preparation for, or
consummation of, a public offering of debt or equity by Landlord or an Affiliate
thereof).
 
(c)         Each of Tenant (if Tenant is a Publicly Traded Company (as defined
in the Guaranty)) and Landlord (or any of their respective Affiliates) shall be
entitled to disclose such Confidential Information as is, in the good faith
judgment of the disclosing party’s counsel, accountants or advisors, required or
reasonably advisable to be disclosed in connection with such party’s (or any of
its Affiliates’) quarterly earnings results or financing activities, including
the name of the non-disclosing party and the Facilities, the amount invested by
Landlord in the Facilities and the rent payable under this Lease.
 
(d)         Landlord (or any of its Affiliates) shall be entitled to disclose
such Confidential Information as is commonly disclosed by other publicly traded
landlords under leases of facilities similar to the Facilities, including the
name of the Tenants and the Facilities, the amount invested by Landlord in the
Facilities and the rent payable under this Lease.
 

69

 

 

 
(e)         The Disclosing Party shall be responsible for any breach of this
Article 27 by such party’s officers, directors, agents, and employees but shall
not be liable to the non-disclosing party (the “Non-Disclosing Party”) for any
breach by any counsel, accountants, underwriters, advisors or consultants if the
Disclosing Party enters into a confidential relationship or confidentiality
arrangements with such Person and assigns to the Non-Disclosing Party the
Disclosing Party’s rights under such confidentiality agreement, confidentiality
relationship, or other obligations.
 
27.3         Confidential Information Defined.  The term “Confidential
Information” means terms and provisions of this Lease and all and any data,
reports, forecasts, records, agreements, and other information furnished by a
Non-Disclosing Party or by any of its representatives or advisors to the
Disclosing Party that is material and proprietary, but shall not apply to any
Confidential Information that (a) was known to the Disclosing Party prior to the
Non-Disclosing Party’s disclosure of such Confidential Information to the
Disclosing Party (unless the Disclosing Party’s knowledge was obtained
confidentially or from a source that to the Disclosing Party’s knowledge was not
permitted to disclose such Confidential Information to the Disclosing Party) or
(b) becomes available to the Disclosing Party on a non-confidential basis from a
source (other than the Non-Disclosing Party or any of its employees, agents,
representatives, or advisors) who to the knowledge of the Disclosing Party is
not prohibited from disclosing such Confidential Information to the Disclosing
Party by any legal, contractual, or fiduciary obligation.
 
27.4         Injunctive Relief.  Each of Landlord and Tenant acknowledges that
remedies at law may be inadequate to protect against breach of the provisions of
this Section 27, and hereby in advance agrees that the Non-Disclosing Party
shall not be obligated to establish actual damages or the inadequacy of monetary
damages in seeking an injunction. Such injunctive relief will not be deemed to
be the exclusive remedy for a breach by a Disclosing Party of the provisions of
this Section 27, but will be in addition to all other rights and remedies
available at law or in equity to the Non-Disclosing Party.
 
27.5         Suspension Period.  Each of Landlord and Tenant shall have the
right to temporarily suspend the other party’s obligation to provide it with
Confidential Information pursuant to the terms of this Lease or otherwise for a
specified period of time or for a period of time terminating upon the occurrence
of a specified event, including notice from the Non-Disclosing Party (the
“Suspension Period”). During the Suspension Period, the applicable party shall,
if requested by the Non-Disclosing Party, deliver such Confidential Information
to a third party in a confidential relationship with the Non-Disclosing Party.
Upon expiration or termination of the Suspension Period, the applicable party
will deliver to the Non-Disclosing Party within three business days all
Confidential Information that the Disclosing Party otherwise would have been
required to deliver during the Suspension Period and shall immediately, once
again, be subject to all of the information delivery requirements set forth in
this Lease.
 

70

 

 

 
ARTICLE 28
 
SEVERED LEASE
 
28.1         Severed Lease.  Landlord shall have the right, at any time and from
time to time during the Term, by written notice to Tenant, to require Tenant to
execute an amendment to this Lease whereby one or more Facilities (individually,
a “Transferred Facility” or collectively, “Transferred Facilities”) are
separated and removed from this Lease (a “Lease Severance”), and simultaneously
to execute a substitute lease with respect to such Transferred Facility(ies), in
which case:
 
(a)         Severed Lease Terms.  Landlord and Tenant shall execute a new lease
(the “Severed Lease”) for such Transferred Facility(ies), effective as of the
date specified in Section 28.3 below (the “Property Transfer Date”), in the same
form and substance as this Lease, but with the following changes thereto:
 
(i)       Minimum Rent.  The initial Minimum Rent for such Transferred
Facility(ies) shall be an amount equal to the Allocated Facility Rent for the
Transferred Facility(ies). Any rental escalations required under this Lease
shall be made under the Severed Lease on the same date and in the same manner as
is required under this Lease, in the full amount required as if such Transferred
Facility(ies) had been under the Severed Lease.
 
(ii)      Liabilities and Obligations.  The Severed Lease and this Lease (as
amended) shall provide that the tenant under this Lease following the Lease
Severance (A) shall continue to be responsible for the payment, performance and
satisfaction of all duties, obligations and liabilities arising under this
Lease, insofar as they relate to the Transferred Facility(ies), that were not
paid, performed and satisfied in full prior to the Property Transfer Date and
(B) shall not be responsible for the payment, performance or satisfaction of any
duties, obligations and liabilities, insofar as they relate to the Transferred
Facility(ies), arising after the Property Transfer Date.
 
(b)        Deletion of Provisions.  At the election of Landlord, Section 25.20
of the Severed Lease pertaining to the REIT status of NCT shall be deleted.
 
(c)         Secured Amount; Capital Expenditures Reserve.  Such Severed Lease
shall contemplate both a security deposit and tax and insurance escrows and
capital expenditures reserve in the same manner and fashion as required by this
Lease with respect to the particular Facility. Such security deposit or capital
expenditure reserve amounts under the Severed Lease shall initially be funded by
Landlord out of the Cap Ex Account, tax and insurance escrow and the Security
Deposit, as applicable, previously provided by Tenant. The Security Deposit
under the Severed Lease shall be equal to an amount determined by multiplying
(i) the Security Deposit under this Lease at the applicable time by (ii) a
fraction determined by dividing the Allocated Facility Rent attributable to such
Facility by the aggregate Base Rent.
 
(d)         Replacement Guaranties.  Contemporaneously with the execution of any
Severed Lease, Guarantor shall execute a new guaranty for each of this Lease and
each
 

71

 

 

 
Severed Lease, pursuant to which Guarantor shall separately guaranty Tenant’s
obligations under this Lease (as amended) and each Severed Lease on the same
terms and to the same extent as Tenant’s obligations under this Lease are
guaranteed by Guarantor pursuant to the then existing Guaranty, and thereupon,
the then existing Guaranty with respect to this Lease shall be automatically be
deemed terminated and of no further force or effect.
 
(e)         Collateral.  Each tenant under a Severed Lease will execute any
documentation reasonably necessary for Landlord to maintain its security
interest in the collateral of such tenant as is currently secured under this
Lease.
 
28.2         Amendments to this Lease.  Upon execution of such Severed Lease,
and effective as of the Property Transfer Date, this Lease shall be deemed to be
amended as follows:
 
(a)         the Transferred Facility(ies) shall be excluded from the Facilities
hereunder;
 
(b)         Base Rent hereunder shall be reduced by an amount equal to the
Allocated Facility Rent for the Transferred Facility(ies); and
 
(c)         the Exhibits and Schedules attached hereto and any Security Deposit
shall be amended and reduced, respectively, to delete and eliminate the
Transferred Facility(ies) therefrom and reduce the Secured Deposit under this
Lease as a result of the elimination of the Transferred Facility(ies) in
accordance with the computation provided in Sections 28.1(c) above.
 
The foregoing amendments shall occur automatically and without the necessity of
any further action by Landlord or Tenant, but, at either Landlord’s or Tenant’s
election, the same shall be reflected in a formal amendment to this Lease, which
amendment shall be promptly executed by Landlord and Tenant.
 
28.3         Effective Date.  Any Severed Lease shall be effective on the date
which is the earlier of: (i) the date the Severed Lease is fully executed and
delivered by the parties thereto and (ii) the date specified in the written
notice from Landlord to Tenant requiring a Severed Lease as described above,
which date shall be no sooner than ten (10) days, nor later than sixty (60)
days, after the date such notice is issued.
 
28.4         Other Undertakings.  Landlord and Tenant shall take such actions
and execute and deliver such documents, including without limitation the Severed
Lease and an amendment to this Lease, as are reasonably necessary and
appropriate to effectuate fully the provisions and intent of this Article 28.
 
28.5         Miscellaneous.  Notwithstanding anything contained herein which may
be construed to the contrary (a) Tenant’s compliance with Section 11.3 (Lease
Coverage Ratio) shall be measured on a combined basis across this Lease and all
other Severed Leases as if Landlord had not caused this Lease to be severed and
(b) except as amended in accordance with the foregoing, this Lease (as amended
following the creation of a Severed Lease) and any Severed Lease shall each be
on the same terms as provided herein, regardless of whether the provisions
thereof are expressed to relate to multiple Facilities.
 

72

 

 

 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease to become
effective as of December ___, 2013.
 

 
TENANT:
          By: NCT Master Tenant I LLC, a Delaware limited liability company    
      By: /s/ Christopher J. Bouchard       Name:  Christopher J. Bouchard      
Title:     Secretary  

 
STATE OF OREGON
:
   
:
ss
COUNTY OF CLACKAMAS
:
 

 
On this, the 18th day of December, 2013, before me, the undersigned officer,
personally appeared Christopher J. Bouchard, who acknowledged himself to be the
Secretary of NCT Master Tenant I LLC, a Delaware limited liability company
(“Company”), and being duly sworn according to law deposes and says that he, as
such officer, being authorized to do so, executed the foregoing Instrument for
the purposes therein contained, by signing the name of the Company by himself as
Secretary of NCT Master Tenant I LLC.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal the day and year
first above written.
 

  /s/ Leah Renae Kuor     Notary Public for Oregon           My Commission
Expires: 4/23/2014  

 
Signature Pages to the NCT I Master Lease
 

 

 

 

 
LANDLORD:
 
NIC 12 ARLINGTON PLAZA OWNER LLC
NIC 12 BLAIR HOUSE OWNER LLC
NIC 12 BLUE WATER LODGE OWNER LLC
NIC 12 BRIARCREST ESTATES OWNER LLC
NIC 12 CHATEAU RIDGELAND OWNER LLC
NIC 12 CHERRY LAUREL OWNER LLC
NIC 12 COLONIAL HARBOR OWNER LLC
NIC 12 COUNTRY SQUIRE OWNER LLC
NIC 12 COURTYARD AT LAKEWOOD OWNER LLC
NIC 12 DESOTO BEACH CLUB OWNER LLC
NIC 12 EL DORADO OWNER LLC
NIC 12 ESSEX HOUSE OWNER LLC
NIC 12 FLEMING POINT OWNER LLC
NIC 12 GRASSLANDS ESTATES OWNER LLC
NIC 12 GREELEY PLACE OWNER LLC
NIC 12 GRIZZLY PEAK OWNER LLC
NIC 12 JACKSON OAKS OWNER LLC
NIC 12 MAPLE DOWNS OWNER LLC
NIC 12 PARKWOOD ESTATES OWNER LLC
NIC 12 PIONEER VALLEY LODGE OWNER LLC
NIC 12 REGENCY RESIDENCE OWNER LLC
NIC 12 SIMI HILLS OWNER LLC
NIC 12 STONEYBROOK LODGE OWNER LLC
NIC 12 SUMMERFIELD ESTATES OWNER LLC
NIC 12 VENTURA PLACE OWNER LLC, each a
Delaware limited liability company
 

 
 By:
/s/ Andrew White       Name:  Andrew White       Title:   Chief Executive
Officer, President and Secretary  

 
Signature Page to NCT I Master Lease
 

 

 

 

 
STATE OF NEW YORK
:
   
:
ss
COUNTY OF NEW YORK
:
 

 
On this, the 20th day of December, 2013, before me, the undersigned officer,
personally appeared Andrew White, who acknowledged himself to be the Chief
Executive Officer, President and Secretary of each of the above-signed entities
listed under the heading “Landlord” (collectively, “Landlord”), each a Delaware
limited liability company, and being duly sworn according to law deposes and
says that he, as such officer for each Landlord, being authorized to do so,
executed the foregoing Instrument for the purposes therein contained, by signing
the name of each Landlord by himself as Chief Executive Officer, President and
Secretary of each Landlord.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal the day and year
first above written.
 

    /s/ Diana Kosik       Notary Public  

 
Notary Page to NCT I Master Lease
 

 

 

 

 
SCHEDULE 1.1
 
(A) ALLOCATED FACILITY RENT
 
Facility
Allocated Facility Rent (6.5%
of Allocated Purchase Price)
ARLINGTON PLAZA
$725,003
BLAIR HOUSE
$1,051,652
BLUE WATER LODGE
$1,089,848
BRIARCREST ESTATES
$1,231,003
CHATEAU RIDGELAND
$588,842
CHERRY LAUREL
$1,548,100
COLONIAL HARBOR
$1,589,318
COUNTRY SQUIRE
$1,220,536
COURTYARD AT LAKEWOOD, THE
$1,056,776
DESOTO BEACH CLUB
$1,587,800
EL DORADO, THE
$997,917
ESSEX HOUSE
$1,802,864
FLEMING POINT
$1,452,984
GRASSLANDS ESTATES
$1,327,331
GREELEY PLACE
$945,549
GRIZZLY PEAK
$1,219,358
JACKSON OAKS
$1,777,507
MAPLE DOWNS
$1,983,967
PARKWOOD ESTATES
$1,326,292
PIONEER VALLEY LODGE
$1,358,909
REGENCY RESIDENCE
$1,057,618
SIMI HILLS
$1,778,923
STONEYBROOK LODGE
$1,432,809
SUMMERFIELD ESTATES
$387,002
VENTURA PLACE
$1,625,279
 
$32,163,186

 

76

 

 

 
SCHEDULE 1.1(S)
 
SUBTENANTS
 
NCT I Tenant
NH Arlington Plaza LLC
NH Blair House LLC
NH Blue Water Lodge LLC
NH Briarcrest Estates LLC
NH Chateau Ridgeland LLC
NH Cherry Laurel LLC
NH Colonial Harbor LLC
NH Country Squire LLC
NH Courtyard At Lakewood LLC
NH Desoto Beach Club LLC
NHH El Dorado LLC
NH Essex House LLC
NH Fleming Point LLC
NH Grasslands Estates LLC
NH Greeley Place LLC
NH Grizzly Peak LLC
NH Jackson Oaks LLC
NH Maple Downs LLC
NH Parkwood Estates LLC
NH Pioneer Valley Lodge LLC
NH Regency Residence LLC
NH Simi Hills LP
NH Stoneybrook Lodge LLC
NH Summerfield Estates LLC
NH Ventura Place LLC

 

77

 

 

 
SCHEDULE 7.1(a)
 
CAPEX PER UNIT
 
YEAR
AMOUNT
   
2014
$500.00
   
2015
$1,010.00
   
2016
$1,530.20
   
2017
$2,060.80
   
2018
$2,602.02
   
2019
$3,154.06
   
2020
$3,717.14
   
2021
$4,291.48
   
2022
$4,877.31
   
2023
$5,474.86
   
2024
$6,084.36
   
2025
$6,706.04
   
2026
$7,340.17
   
2027
$7,986.97
   
2028
$8,646.71
   
2029
$9,319.64
   
2030
$10,006.04

 

78

 

 

 
SCHEDULE 25.23
 
STATE-SPECIFIC PROVISIONS
 
THE PROVISIONS OF THIS SCHEDULE SHALL APPLY AND GOVERN (A) ONLY TO THE EXTENT
THAT THE SUBSTANTIVE LAW OF THE APPLICABLE STATE INDICATED BELOW SHALL APPLY TO
THIS LEASE AND ITS ENFORCEMENT, WHETHER OR NOT CONSISTENT WITH THE CHOICE OF LAW
AND CHOICE OF FORUM PROVISIONS IN SECTIONS 25.9 AND 25.16 OF THE LEASE; OR (B)
IF LANDLORD AVAILS ITSELF OF THE LAW AND/OR FORUMS OF SUCH APPLICABLE STATE IN
ENFORCING ITS RIGHTS HEREUNDER.
 
Subject to the foregoing, if any portion of the Lease should conflict with the
applicable terms of this Schedule, then the terms of this Schedule shall
control. Defined terms not otherwise defined in this Schedule shall have the
meanings given to such terms in the Lease. All references to the “Lease” in the
Lease or in this Schedule shall mean, collectively, the Lease as modified by
this Schedule.
 
None of the provisions of this Schedule relating to the rights and obligations
of the parties under the laws of any State shall be construed in any respect (by
implication or otherwise) to affect (a) the intention of the parties that this
Lease be governed by, and construed in accordance with, the law specified in
Section 25.9 or (b) any of the rights or obligations of the parties not governed
by the laws of such State.
 
Section 1.1     Louisiana Provisions.
 
Section 1.1.1     Terms.  The following terms have the following additional
meanings for purposes of this Lease in addition to those meanings otherwise
provided therein:
 
“Fixtures” means and includes “component parts” of buildings and other
structures as provided under and subject to the pertinent provisions of the
Louisiana Civil Code and Louisiana Revised Statutes. Fixtures are immovable
property under Louisiana law and are not Personal Property.
 
“Joint and several” liability additionally includes “solidary” or “in solido”
liability under and subject to the pertinent provisions of the Louisiana Civil
Code and Louisiana Revised Statutes.
 
“Personal Property” means and includes property that is and remains a “movable”
under and subject to the pertinent provisions of the Louisiana Civil Code and
Louisiana Revised Statutes. Personal Property does not include integral or
component parts of immovables under Louisiana Civil Code articles 463, 465 and
466, or property that has been declared to be an immovable under Louisiana Civil
Code article 467.
 
“Real property” and “real estate” mean and include “immovable property” under
and subject to the pertinent provisions of the Louisiana Civil Code and
Louisiana Revised Statutes.
 

79

 

 

 
“Tangible personal property” means and includes “corporeal movable property”
under and subject to the pertinent provisions of the Louisiana Civil Code and
Louisiana Revised Statutes.
 
Section 1.1.2     LOUISIANA CIVIL CODE ART. 2699. IN ACCORDANCE WITH THE
PROVISIONS OF LOUISIANA CIVIL CODE ART. 2699, TENANT WAIVES THE WARRANTIES
AGAINST VICES AND DEFECTS UNDER LOUISIANA CIVIL CODE ARTICLES 2696 AND 2697.
TENANT ACKNOWLEDGES THAT THIS WAIVER HAS SPECIFICALLY BEEN BROUGHT TO ITS
ATTENTION.
 
Section 1.1.3     La. Rev. Stat. Ann. § 9:3221. Tenant assumes full
responsibility and liability for the condition of the Facilities in accordance
with the provisions of La. Rev. Stat. Ann. § 9:3221.
 
Section 1.1.4     Section 17.2. In addition to Landlord’s remedies under Section
17.2 of the Lease, Landlord shall have the further option to enforce this Lease
against Tenant and in connection therewith to declare all of the unpaid
installments of rent at once due and exigible and the whole thereof shall become
and be immediately due and payable, anything herein to the contrary
notwithstanding, and proceed to enforce its legal remedies hereunder. Attorneys’
fees and all other charges that may be assessed against the Tenant hereunder
shall constitute Rental and be secured by Landlord’s lien and privilege.
 
Section 1.2     Nevada Provisions.  Pursuant to Nevada Revised Statutes (“NRS”)
108.234, Landlord hereby informs Tenant that Tenant must comply with the
requirements of NRS 108.2403 and NRS 108.2407. Tenant shall take all actions
necessary under Nevada law to ensure that no liens encumbering Landlord’s
interest in the Facilities arise as a result of Tenant’s construction of any
Improvements or Alterations, which actions shall include, without limitation,
the recording of a notice of posted security in the Official Records of Clark
County, Nevada, in accordance with NRS 108.2403, and either (i) establishing a
construction disbursement account pursuant to NRS 108.2403(1)(b)(1), or (ii)
furnishing and recording, in accordance with NRS 108.2403(1)(b)(2), a surety
bond for the prime contract for the improvements or any alterations at the
Facilities that meets the requirements of NRS 108.2415. Tenant may not begin any
improvements or alterations in the Facilities until Tenant has delivered
evidence satisfactory to Landlord that Tenant has complied with the terms of
this Section. Failure by Tenant to comply with the terms of this Section shall
permit Landlord to declare a Default hereunder. Notwithstanding the foregoing,
Tenant’s ability to construct any improvement or any alteration is limited by
the other provisions of the Lease. Further, Landlord shall have the right to
post and maintain any notices of non-responsibility.
 
Section 1.3     Michigan Provisions.  The Property is not an environmentally
contaminated “facility” under MCL 324.20101(o).
 
Section 1.4     Florida Provisions.
 
Section 1.4.1     In accordance with the applicable provisions of Chapter 713 of
the Florida Statutes, Tenant has no authority to and shall not create any liens
for labor or material on or against the Property or any interest therein, and no
such liens shall extend to the interest of
 

80

 

 

 
Landlord in the Land, the Facilities or any other portion of the Property under
any circumstances. Tenant agrees to notify all materialmen, suppliers,
contractors, mechanics, or laborers involved with demolition, construction,
installation, alteration or repair of any improvements on, within or about the
Land, the Facility or other Property at Tenant’s request, that such party must
look only to Tenant or Tenant’s other property interests for payment. All such
materialmen, suppliers, contractors, mechanics and laborers may be put on notice
that they must look only to Tenant and to Tenant’s interest in the Property for
such work or improvements as provided in this Section by the recordation, at
Landlord’s option, of a notice in accordance with Florida Statutes 713.10 in the
Public Records of the county in which the Property is located, or the inclusion
of notice of this provision in the recorded short form memorandum of this Lease
contemplated by Section 25.12.
 
Section 1.4.2     Prior to commencement by Tenant of any work on the Property,
Tenant will record or file a notice of commencement (“Notice of Commencement”)
in the land records of the county in which the Property is located identifying
Tenant as the party for whom such work is being performed, stating such other
matters as may be required by law and requiring the service of copies of all
notices, liens or claims of lien with respect to the work covered by the Notice
of Commencement to Landlord. The Notice of Commencement shall clearly reflect
that the interest of Tenant in the Property is that of a leasehold estate. A
copy of the Notice of Commencement will be furnished to Landlord after filing of
such Notice of Commencement.
 
Section 1.4.3     In the event of the termination of the Lease or possession of
the Leased Premises, Landlord shall have the right to accelerate Rent as
permitted by Florida law.
 
Section 1.4.4     The lien and security interest granted by the applicable
section in the lease is in addition to Landlord’s statutory lien under Chapter
83 of the Florida Statutes and is cumulative thereto.
 
Section 1.4.5     Radon Gas. Radon is a naturally occurring radioactive gas
that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from your county health department.
 
Section 1.5     Texas Provisions.
 
Section 1.5.1     TENANT HEREBY WAIVES ALL RIGHTS TO PROTEST THE APPRAISED VALUE
OF THE PROPERTY OR TO APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF
REAPPRAISALS AS SET FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE.
 
Section 1.5.2     Landlord and Tenant acknowledge, agree and confirm to each
other that they are knowledgeable and experienced in commercial lease
transactions; and Landlord and Tenant agree that the provisions of this Lease
for determining Tenant’s Rent, including Base Rent and Additional Charges, are
commercially reasonable and acceptable to the parties for determining such
charges, even though such calculations may not state precisely the formulas for
determining the same. ACCORDINGLY, TENANT HEREBY VOLUNTARILY AND
 

81

 

 

 
KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS TO WHICH TENANT MAY BE ENTITLED UNDER
SECTION 93.012 OF THE TEXAS PROPERTY CODE.
 
Section 1.5.3     TENANT HEREBY WAIVES ITS STATUTORY LIEN UNDER SECTION 91.004
OF THE TEXAS PROPERTY CODE.
 
Section 1.5.4     Waiver of Consumer Rights. LANDLORD AND TENANT EACH
ACKNOWLEDGE, ON ITS OWN BEHALF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS, THAT
THE TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT, SECTION 17.41 ET
SEQ. OF THE TEXAS BUSINESS AND COMMERCE CODE (“DTPA”), IS NOT APPLICABLE TO THIS
LEASE. ACCORDINGLY, THE RIGHTS AND REMEDIES OF LANDLORD AND TENANT WITH RESPECT
TO ALL ACTS OR PRACTICES OF THE OTHER, PAST, PRESENT OR FUTURE, IN CONNECTION
WITH THIS LEASE SHALL BE GOVERNED BY LEGAL PRINCIPLES OTHER THAN THE DTPA.
LANDLORD AND TENANT EACH HEREBY WAIVES ITS RIGHTS UNDER THE DTPA, A LAW THAT
GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN
ATTORNEY OF ITS OWN SELECTION, LANDLORD AND TENANT, RESPECTIVELY, VOLUNTARILY
CONSENT TO THIS WAIVER.
 
Section 1.5.5     THIS LEASE AND ALL THE OTHER DOCUMENTS EXECUTED IN CONNECTION
HEREWITH EMBODY THE FINAL, ENTIRE AGREEMENT OF LANDLORD AND TENANT AND SUPERSEDE
ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF LANDLORD AND TENANT. THERE ARE NO
ORAL AGREEMENTS BETWEEN LANDLORD AND TENANT.
 
Section 1.6     Connecticut Provisions.  TENANT, FOR ITSELF AND ALL PERSONS
CLAIMING THROUGH OR UNDER IT, HEREBY ACKNOWLEDGES THAT THIS LEASE CONSTITUTES A
COMMERCIAL TRANSACTION, AS SUCH TERM IS USED AND DEFINED IN SECTION 52-278 OF
THE CONNECTICUT GENERAL STATUTES, AND HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS
WHICH ARE OR MAY BE CONFERRED UPON TENANT BY SAID STATUTORY PROVISION TO ANY
NOTICE OR HEARING PRIOR TO A PREJUDGMENT REMEDY.
 
Section 1.7     California Provisions.
 
Section 1.7.1     Remedies.  In addition to the remedies otherwise provided
elsewhere in this Lease, Landlord shall have the following remedies upon an
Event of Default:
 
(a)           Terminate Tenant’s right to possession of the Properties by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Properties to Landlord. In such event
Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default, including (i) the cost of recovering
 

82

 

 

 
possession of the Properties, expenses of reletting, including necessary
renovation and alteration of the Properties, reasonable attorneys’ fees and
costs, and any real estate commissions actually paid; (ii) the worth at the time
of award of the unpaid Rent that had been earned at the time of termination;
(iii) the worth at the time award of the amount by which the unpaid Rent that
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Tenant proves could have been reasonably
avoided; (iv) the worth at the time of award, by the court having jurisdiction
thereof, of the amount by which the unpaid Rent for the balance of the term
after the time of such award exceeds the amount of such rental loss of the same
period that Tenant proves could be reasonably avoided; (v) that portion of any
leasing commission paid by Landlord applicable to the unexpired term of this
Lease; and (vi) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under the lease or which in the ordinary course of things would be likely to
result therefrom. As used herein, the “worth at the time of award” shall be
computed by allowing interest at the maximum rate permitted by law, but not
higher than 13%. As used in herein, the “worth at the time of award” shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).
 
(b)           Maintain Tenant’s right to possession in which case this Lease
shall continue in full force and effect whether or not Tenant shall have
abandoned the Properties. In such event, Landlord shall be entitled to enforce
all of its rights and remedies under this Lease, including the right to recover
the Rent as it becomes due hereunder.
 
(c)           Exercise the remedy described in California Civil Code Section
1951.4 (Landlord may continue Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations).
 
Section 1.8     Kentucky Provisions.  With respect to any Leased Property
located in the State of Kentucky, Landlord and Tenant acknowledge and agree that
agree that Article 19 shall operate in lieu of any applicable holdover provision
prescribed under Kentucky law.
 
Section 1.9     Mississippi Provisions.  Tenant waives the benefits of Miss.
Code Ann. § 89-7-3, if any, to abate rent after destruction other than as
expressly provided in this Lease.
 
Section 1.10     Virginia Provisions.  The parties agree that this Lease shall
be deemed a “deed of lease” for the purposes of Section 55.2 of the Code of
Virginia (1950), as amended.
 

83

 

 

 
SCHEDULE 25.24
 
SINGLE PURPOSE ENTITY REQUIREMENTS
 
Tenant hereby covenants, as of the date hereof and until the expiration or
earlier termination of this Lease, that Tenant:
 
(1) has not guaranteed and will not guarantee, has not pledged and will not
pledge its assets as security for, and has not and will not otherwise become
liable on or in connection with, any obligation of any other Person;
 
(2) does not own and will not own any asset other than (a) its leasehold
interest in the Property, and (b) incidental personal property necessary for the
operation of such Property;
 
(3) is not engaged and will not engage, either directly or indirectly, in any
business other than the ownership, management, and operation of the aforesaid
Property;
 
(4) has not made and will not make any loans or advances to any Person
(including any Affiliate);
 
(5) will conduct and operate the Business in its own name and as presently
conducted and operated;
 
(6) will maintain financial statements, books and records, and bank accounts
separate from those of its Affiliates; provided, however, that Tenant may be
included in consolidated financial statements of another Person, provided that
such consolidated financial statements contain a note indicating that Tenant is
a separate legal entity, that Tenant’s assets and liabilities are neither
available to pay the debts of the consolidated entity nor constitute obligations
of the consolidated entity and that the consolidated entity is not liable for
any of the liabilities of such Tenant (except insofar as it is a Guarantor
hereunder);
 
(7) will be, and at all times will hold itself out to the public as, a legal
entity separate and distinct from any other entity (including any Affiliate);
 
(8) will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, provided that the foregoing shall not require
the direct or indirect owners Tenant to make capital contributions to Tenant;
 
(9) will not commingle the funds and other assets of Tenant with those of any
Affiliate or any other Person, except with Subtenants;
 
(10) has and will maintain its assets in such a manner that it is not costly or
difficult to segregate, ascertain, or identify its individual assets from those
of any Affiliate or any other Person;
 
(11) does not and will not hold itself out to be responsible for the debts or
obligations of any other Person;
 

84

 

 

 
(12) will not hold title to Tenant’s assets other than in Tenant’s name;
 
(13) will correct any known misunderstanding regarding its separate identity and
existence;
 
(14) will participate in the fair and reasonable allocation of any and all
overhead expenses and other common expenses for Facilities, goods, or services
provided to multiple entities;
 
(15) has not and will not institute proceedings to be adjudicated bankrupt or
insolvent; or consent to the institution of bankruptcy or insolvency proceedings
against it; or file a petition seeking, or consenting to, reorganization or
relief under any applicable Legal Requirements relating to bankruptcy; or
consent to the appointment of a receiver, liquidator, assignee, trustee, or
sequestrator (or other similar official) of Tenant or a substantial part of
Tenant’s property; or make any assignment for the benefit of creditors; or admit
in writing its inability to pay its debts generally as they become due; or take
any action in furtherance of any of the foregoing.
 
Notwithstanding anything herein to the contrary, subject to Section 11.5, Tenant
may, from time to time, (a) make lawful distributions in accordance with
applicable Legal Requirements or loans on an arm’s length basis to its
Affiliates subject to the provisions of Item (8) above, or (b) obtain loans on
an arm’s length basis or lawful capital contributions in accordance with
applicable Legal Requirements from its Affiliates to the extent necessary to
satisfy its obligations as they become due; provided, however, that all such
transactions are accurately reflected in the books and records of Tenant and
each of its applicable Affiliates and are otherwise permitted under this Lease.
 

85

 

 

 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND OPERATING LEASES
 
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND OPERATING LEASES (this
“Assignment”) is made and entered into as of the [•] day of [•] (the “Effective
Date”) by and between the undersigned tenant, a (“Tenant”), and [•], a [•]
(“Landlord”).
 
R E C I T A L S:
 
WHEREAS, Landlord and Tenant entered into a Lease dated [•], 2013 (the
“Agreement”) for the lease of certain improved real property having a legal
description as set forth on Exhibit A attached hereto and incorporated herein by
this reference and known generally as [Name of Facilities], together with
certain personal property located upon and used in connection with such improved
real property, all as more particularly described in the Agreement (collectively
the “Project”); and,
 
WHEREAS, the Agreement requires that upon the termination thereof, Tenant shall
deliver to Landlord this Assignment pursuant to which Tenant will convey to
Landlord all of Tenant’s right, title and interest in the Contracts and
Operating Leases; and
 
WHEREAS, the Agreement has been terminated effective as of the date first above
written.
 
NOW, THEREFORE, in consideration of the foregoing premises, for the
consideration as set forth in the Agreement, and for other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do covenant and agree as follows:
 
1.           Defined Terms. Capitalized terms not otherwise defined in this
Assignment, including without limitation these recitals and the exhibits, shall
have the meanings set forth in the Agreement.
 
2.           Contracts and Operating Leases. Tenant hereby grants, bargains,
sells, assigns, transfers and conveys unto Landlord to the extent assignable all
of Tenant’s right, title and interest in and to all of the Contracts and
Operating Leases set forth on Exhibit B attached hereto and incorporated herein
by reference (herein the “Assigned Rights”).
 
3.           Cancellation and Indemnification. Tenant agrees to cancel any and
all Contracts and Operating Leases except those listed in Exhibit B hereto (the
“Assumed Contracts and Operating Leases”) and those listed on Exhibit C hereto
(the “Master Contracts and Operating Leases”) and to indemnify and hold Landlord
harmless against any claims and losses under such cancelled Contracts and
Operating Leases, it being the intention of the parties that Landlord will not
assume Tenant’s obligations under any Contract or Operating Lease except those
listed in Exhibit B, if any. With respect to the Master Contracts and Operating
Leases, Tenant shall not be required to terminate the same but shall be required
to remove the Project from any continuing benefits or obligations thereunder
from and after the Effective Date.
 

86

 

 

 
4.           Assumption. Landlord accepts the assignment of all of the Assigned
Rights and Landlord does hereby assume and undertake to abide by the same
according to their respective terms and conditions insofar as they pertain to
the Project as such obligations arise on or after the Effective Date and are not
related to causes occurring prior to the Effective Date. Landlord hereby agrees
to indemnify and hold Tenant harmless from any and all expenses, charges, claims
and liabilities, including costs and attorneys’ fees relating to the Assigned
Rights arising as a result of any action or omission of Landlord from and after
the Effective Date not related to causes occurring prior to the Effective Date.
Tenant agrees to indemnify and hold Landlord harmless from any and all expenses,
charges, claims and liabilities, including costs and attorneys’ fees, associated
with the Assigned Rights or related thereto arising as a result of any action or
omission of Tenant prior to the Effective Date.
 
5.           Limitation. To the extent that any of the assignments or
assumptions under this Agreement are now or are hereafter deemed to be in
violation of the terms of any of the Operating Contracts and Operating Leases,
such assignment and assumption shall be deemed to be retracted and null and
void.
 
6.           Counterparts. This Assignment may be executed in counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute but one and the same instrument.
 
7.           Entirety. This Assignment represents the entire and final agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior discussions or writings with respect thereto.
 
IN WITNESS WHEREOF, the parties have caused this Assignment to be executed as of
the Effective Date.
 

TENANT: [TENANT]             By:     

 

  Print Name:      

 

  Title:      

 

87

 

 

 

LANDLORD: [LANDLORD]             By:     

 

  Print Name:      

 

  Title:      

 

88

 

 

 
 
EXHIBIT A
 
Legal Description
 
EXHIBIT B
 
Contracts and Operating Leases
 
EXHIBIT C
 
Master Contracts and Operating Leases
 

89

 

 

 
EXHIBIT B
 
ASSIGNMENT AND ASSUMPTION OF RESIDENT AGREEMENTS
 
THIS ASSIGNMENT AND ASSUMPTION OF RESIDENT AGREEMENTS (this “Assignment”) is
made and entered into as of the [•] day of [•] (the “Effective Date”) by and
between the undersigned tenant, a [•] (“Tenant”), and [•], a [•] (“Landlord”).
 
R E C I T A L S:
 
WHEREAS, Tenant and Landlord entered into a Lease dated [•], 2013 (the
“Agreement”) for the lease of certain improved real property having a legal
description as set forth on Exhibit A attached hereto and incorporated herein by
this reference and known generally as [Name of Facilities], together with
certain personal property located upon and used in connection with such improved
real property, all as more particularly described in the Agreement (collectively
the “Project”); and,
 
WHEREAS, the Agreement requires that, upon the termination thereof, Tenant shall
deliver to Landlord this Assignment pursuant to which Tenant will convey to
Landlord all of Tenant’s right, title and interest in the Resident Agreements,
including without limitation all security deposits, trust accounts and tenant
applications held in connection therewith (collectively the “Resident
Agreements”); and
 
WHEREAS, the Agreement has been terminated effective as of the date first above
written.
 
NOW, THEREFORE, in consideration of the foregoing premises, for the
consideration as set forth in the Agreement, and for other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do covenant and agree as follows:
 
1.           Defined Terms.  Capitalized terms not otherwise defined in this
Assignment, including without limitation these recitals and the exhibits, shall
have the meanings set forth in the Agreement.
 
2.           Resident Agreements.  Tenant hereby grants, bargains, sells,
assigns, transfers and conveys unto Landlord all of Tenant’s right, title and
interest in and to all of the Resident Agreements to the extent assignable,
including without limitation the Resident Agreements set forth on Exhibit B
attached hereto and incorporated herein by reference. The information set forth
on Exhibit C attached hereto and incorporated herein by this reference regarding
each of the Resident Agreements, including without limitation information
regarding security deposits, custodial and trust accounts, prepaid amounts and
delinquent amounts, is true and correct as of the Effective Date.
 
3.           Payments Under Resident Agreements.  Tenant hereby grants,
bargains, sells, assigns, transfers and conveys unto Landlord all of its right,
title and interest in and to (a) payments under the Resident Agreements, and (b)
third party payments received in lieu of payments required under Resident
Agreements, which payments under either (a) or (b) are for
 

90

 

 

 
services, goods or rentals accruing from and after the Effective Date. Any
payments received by Landlord for services, goods or rentals accruing prior to
the Effective Date that are received by Landlord shall be promptly remitted by
Landlord to Tenant. Landlord agrees to indemnify and hold Tenant harmless from
any and all expenses, charges, claims and liabilities, including costs and
reasonable attorneys’ fees, associated with the Assignment and Assumption or
related thereto arising as a result of any action or omission of Landlord on or
after the Effective Date.
 
4.           Assumption.  Landlord accepts the assignment of all of the Resident
Agreements set forth in Exhibit B, together with deposits, and amounts held in
custodial and trust accounts as shown on Exhibit C, and Landlord does hereby
assume and undertake to abide by the same according to their respective terms
and conditions insofar as they pertain to the Project (the “Assignment and
Assumption”), as such obligations arise on or after the Effective Date and are
not related to causes occurring prior to the Effective Date. Landlord hereby
agrees to indemnify and hold Tenant harmless from any and all expenses, charges,
claims and liabilities, including costs and reasonable attorneys’ fees,
associated with the Assignment and Assumption or related thereto arising as a
result of any action or omission of Landlord from and after the Effective Date
not related to causes occurring prior to the Effective Date. Tenant agrees to
indemnify and hold Landlord harmless from any and all expenses, charges, claims
and liabilities, including costs and reasonable attorneys’ fees, associated with
the Assignment and Assumption or related thereto arising as a result of any
action or omission of Tenant prior to the Effective Date.
 
5.           Limitation.  To the extent that any of the assignments or
assumptions under this Agreement are now or are hereafter deemed to be in
violation of any applicable law or regulation, such assignment and assumption
shall be deemed to be retracted and null and void.
 
6.           Counterparts.  This Assignment may be executed in counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute but one and the same instrument.
 
7.           Entirety.  This Assignment represents the entire and final
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior discussions or writings with respect thereto.
 
IN WITNESS WHEREOF, the parties have caused this Assignment to be executed as of
the Effective Date.

          TENANT: [TENANT]             By:               Print Name:            
  Title:  

                                                                           

91

 

 

 

          LANDLORD: [LANDLORD]             By:               Print Name:        
      Title:  

                                                               

92

 

 

 
EXHIBIT A
 
Legal Description
 
EXHIBIT B
 
Resident Agreements
 
EXHIBIT C
 
Information Regarding Security Deposits,
Trust Accounts, Prepaid Amounts and Delinquency Reports
 

93

 

 

 
EXHIBIT C
 
BILL OF SALE
 
This BILL OF SALE (this “Bill of Sale”) is executed as of the [•] day of [•] by
the undersigned tenant, a [•] (“Tenant”), to [•], a [•] (“Landlord”).
 
R E C I T A L S:
 
WHEREAS, Tenant and Landlord entered into a Lease dated [•], 2013 (the
“Agreement”) for the lease of certain improved real property having a legal
description as set forth on Exhibit A attached hereto and incorporated herein by
this reference and known generally as [Name of Facilities], together with
certain personal property located upon and used in connection with such improved
real property, all as more particularly described in the Agreement; and,
 
WHEREAS, the Agreement requires that upon the termination thereof, Tenant shall
deliver to Landlord a Bill of Sale pursuant to which Tenant will convey to
Landlord all of Tenant’s right, title and interest in the Transferred Tenant’s
Personal Property, the Inventory and the Records; and
 
WHEREAS, the Agreement has been terminated effective as of the date first above
written.
 
NOW, THEREFORE, in consideration of the foregoing premises, the consideration
set forth in the Agreement, and for other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, Tenant hereby agrees
as follows:
 
1.           Defined Terms.  Capitalized terms not otherwise defined in this
Bill of Sale, including without limitation these recitals and the exhibits,
shall have the meanings set forth in the Agreement.
 
2.           Conveyance.  Tenant hereby sells, assigns, conveys, transfers and
delivers to Landlord the following described assets and property (the
“Property”): (a) the Transferred Tenant’s Personal Property; (b) the Inventory;
and (c) the Records, all to the extent of Tenant’s interest therein. A
non-exhaustive list of the Property is set forth on Exhibit B attached hereto
and incorporated herein by this reference. The sale and assignment of the
Records shall be subject to all applicable rules and regulations governing
confidentiality of resident records.
 

94

 

 

 
IN WITNESS WHEREOF, Tenant has caused this Bill of Sale to be executed as of the
date first above written.

          TENANT: [TENANT]             By:               Print Name:            
  Title:  

 

95

 

 

 
EXHIBIT A
 
Real Property Description
 
EXHIBIT B
 
Property Description
 

96

 

 

 
EXHIBIT D
 
LEGAL DESCRIPTION OF LAND PARCELS
 
[See attached]
 

97

 

 

 
Simi Hills
 
Real property in the County of Ventura, State of California, described as
follows:
 
PARCEL A:
 
LOT 77 OF TRACT NO. 5124, IN THE CITY OF SIMI VALLEY, COUNTY OF VENTURA, STATE
OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 139, PAGES 62 THROUGH 73 OF
MISCELLANEOUS RECORDS (MAPS), IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.
 
PARCEL B:
 
AN EASEMENT FOR INGRESS, EGRESS, ACCESS, USE AND ENJOYMENT OF THE COMMON
DRIVEWAY OVER AND ACROSS THAT PORTION OF LOT 76 OF TRACT NO. 5124, AS PER MAP
RECORDED IN BOOK 139, PAGE 62 THROUGH 73 OF MISCELLANEOUS RECORDS (MAPS), AS SET
FORTH IN THAT CERTAIN DECLARATION, RECORDED MARCH 23, 2000 AS INSTRUMENT NO.
00-50229 OF OFFICIAL RECORDS.
 
PARCEL C:
 
AN EASEMENT FOR ELEVEN (11) UNCOVERED VEHICULAR PARKING SPACES OVER THAT PORTION
OF LOT 76 OF TRACT NO. 5124, AS PER MAP RECORDED IN BOOK 139, PAGES 62 THROUGH
73 OF MISCELLANEOUS RECORDS (MAPS), AS SET FORTH IN THAT CERTAIN DECLARATION,
RECORDED JULY 7, 2000 AS INSTRUMENT NO. 00-106363 OF OFFICIAL RECORDS.
 
PARCEL D:
 
AN EASEMENT FOR DRAINAGE OVER AND ACROSS THAT PORTION OF LOT 76 OF TRACT NO.
5124, IN THE CITY OF SIMI VALLEY, AS PER MAP RECORDED IN BOOK 139, PAGES 62
THROUGH 73 OF MISCELLANEOUS RECORDS (MAPS), IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY, AS SET FORTH IN THAT CERTAIN EASEMENT AGREEMENT DATED JUNE 28,
2000, RECORDED JULY 7, 2000 AS INSTRUMENT NO. 00-106365 OF OFFICIAL RECORDS.
 

 

 

 

 
Courtyard at Lakewood
 
Real property in the County of Jefferson, State of Colorado, described as
follows:
 
Block 46, Lakewood,
 
Together with the West 5 feet of vacated street adjoining said Block 46 on the
East.
 
Together with the East 1/2 of vacated Teller Street adjoining Block 46 on the
West vested in the owner of
said Block 46 by Vacation recorded January 11, 1927 in Book 293 at Page 152, and
including the vacated
alley of said Block 46;
 
Except that portion conveyed to the City of Lakewood in Warranty Deed recorded
October 31, 1986 at Reception
No. 86134439, and
 
Except that portion conveyed to The Regional Transportation District in Warranty
Deed recorded March 22, 2010 at Reception No. 2010024580,
 
County of Jefferson, State of Colorado.
 

 

 

 

 
Greeley Place
 
Real property in the County of Weld, State of Colorado, described as follows:
 
Lots 9 through 16, inclusive, Block 26,
City of Greeley,
County of Weld,
State of Colorado.
 

 

 

 

 
Parkwood Estates
 
Real property in the County of Larimer, State of Colorado, described as follows:
 
Parcel I:
 
Tract 1, NAZARENE CHURCH P.U.D., a Planned Unit Development, according to the
plat recorded May 23, 1986 at Reception No. 86026706 and Affidavit recorded
August 19, 1986 at Reception No. 86046343, in the City of Fort Collins, County
of Larimer, State of Colorado.
 
Parcel II:
 
Easement for parking and access as created in Access and Parking Easement
Agreement recorded December 4, 1986 at Reception No. 86070760, County of
Larimer, State of Colorado.
 

 

 

 

 
Regency Residence
 
LEGAL DESCRIPTION: Real property in the County of Pasco, State of Florida,
described as follows:
 
A PORTION OF TRACTS 15 AND 16 OF PORT RICHEY LAND COMPANY SUBDIVISION IN SECTION
21, TOWNSHIP 25 SOUTH, RANGE 16 EAST, AS SHOWN ON THE PLAT RECORDED IN PLAT BOOK
1, PAGES 60 AND 61 OF THE PUBLIC RECORDS OF PASCO COUNTY, FLORIDA; AND ALSO A
PORTION OF TRACT D EMBASSY HILLS UNIT ONE AS SHOWN ON THE PLAT RECORDED IN PLAT
BOOK 11, PAGES 86, 87 AND 88 OF THE PUBLIC RECORDS OF PASCO COUNTY, FLORIDA ALL
BEING FURTHER DESCRIBED AS FOLLOWS:
 
COMMENCE AT THE SOUTHEAST CORNER OF THE SOUTHWEST 1/4 OF THE NORTHEAST 1/4
SECTION 21, TOWNSHIP 25 SOUTH, RANGE 16 EAST, PASCO COUNTY, FLORIDA, FOR A POINT
OF BEGINNING; THENCE RUN ALONG THE NORTH BOUNDARY LINE OF SAID TRACT “D”
S.89°44'30"E., A DISTANCE OF 29.16 FEET TO THE NORTHEAST CORNER OF SAID TRACT
“D”; THENCE ALONG THE EAST BOUNDARY LINE OF SAID TRACT “D” THE FOLLOWING COURSES
AND DISTANCES: S.00°16'30"W., 85.00 FEET; N.89°44'30"W., 15.00 FEET;
S.00°16'30"W., 377.50 FEET TO THE SOUTH BOUNDARY LINE OF SAID TRACT “D”; THENCE
ALONG THE SAID SOUTH BOUNDARY LINE OF SAID TRACT “D”; N.89°44'30"W., A DISTANCE
OF 275.00 FEET; THENCE N.00°16'30"E., A DISTANCE OF 300.00 FEET; THENCE
N.89°44'30"W., A DISTANCE OF 455.15 FEET, TO A POINT ON THE EAST BOUNDARY OF A
50 FOOT DRAINAGE EASEMENT AS RECORDED IN OFFICIAL RECORD BOOK 1096, PAGE 330 OF
THE PUBLIC RECORDS OF PASCO COUNTY, FLORIDA; THENCE ALONG SAID EAST BOUNDARY
N.00°10'26'W., A DISTANCE OF 135.00 FEET; THENCE RUN S.89°44'33"E., A DISTANCE
OF 163.46 FEET; THENCE RUN N.28°40'59"E., A DISTANCE OF 130.76 FEET; THENCE RUN
S.89°44'33"E., A DISTANCE OF 28.43 FEET; THENCE RUN N.48°15'30"E., A DISTANCE OF
275.00 FEET; THENCE RUN N.35°15'30"E., A DISTANCE OF 285.00 FEET; THENCE RUN
N.29°49'00"E., A DISTANCE OF 195.43 FEET TO A POINT ON THE EAST BOUNDARY LINE OF
THE SOUTHWEST 1/4 OF THE NORTHEAST 1/4 OF SAID SECTION 21, THENCE ALONG EAST
BOUNDARY LINE; S.00°22'14"W., A DISTANCE OF 674.84 FEET TO THE POINT OF
BEGINNING.
 
LESS AND EXCEPT THAT PORTION DEEDED TO PASCO COUNTY BY INSTRUMENT RECORDED IN
OFFICIAL RECORDS BOOK 1518, PAGE 1997 OF THE PUBLIC RECORDS OF PASCO COUNTY,
FLORIDA, BEING DESCRIBED AS FOLLOWS:
 
THAT PORTION OF TRACT “D” OF EMBASSY HILLS UNIT ONE, AS RECORDED IN PLAT BOOK
11, PAGE 86 OF THE PUBLIC RECORDS OF PASCO COUNTY, FLORIDA BEING FURTHER
DESCRIBED AS FOLLOWS:
 

 

 

 

 
BEGINNING AT THE SOUTHEAST CORNER OF SAID TRACT “D”; THENCE ALONG THE SOUTH LINE
OF SAID TRACT; N.89°44'30"W., 275.00 FEET; THENCE LEAVING SAID SOUTH LINE;
N.00°16'30"E., 12.00 FEET; THENCE ALONG A LINE 12.00 FEET NORTH OF AND PARALLEL
WITH SAID SOUTH LINE; S.89°44'30"E., 275.00 FEET TO THE EAST LINE OF SAID TRACT;
THENCE ALONG SAID EAST LINE; S.00°16'30"W., 12.00 FEET TO THE POINT OF
BEGINNING.
 

 

 

 

 
Desoto Beach Club
 
LEGAL DESCRIPTION: Real property in the County of Sarasota, State of Florida,
described as follows:
 
PARCEL 1:
 
LOTS 15 AND 16 OF THE SUBDIVISION OF THE EAST 1/2 OF THE NE 1/4 OF SECTION 2,
TOWNSHIP 36 SOUTH, RANGE 18 EAST, KNOWN AS SARASOTA GARDENS, AS PER PLAT THEREOF
RECORDED IN PLAT BOOK 2, PAGE 107, TOGETHER WITH THAT PORTION OF UNNAMED ROAD
LYING BETWEEN SAID LOTS 15 AND 16 VACATED BY RESOLUTION RECORDED IN OFFICIAL
RECORDS INSTRUMENT NO. 1999118500, LESS THAT PORTION TAKEN FOR HONORE AVENUE IN
OFFICIAL RECORDS BOOK 2969, PAGE 1331, ALL OF THE PUBLIC RECORDS OF SARASOTA
COUNTY, FLORIDA.
 
ALSO DESCRIBED AS FOLLOWS:
 
BEGIN AT THE SOUTHWEST CORNER OF LOT 15, SARASOTA GARDENS SUBDIVISION, AS
RECORDED IN PLAT BOOK 2, PAGE 107, OF THE PUBLIC RECORDS OF SARASOTA COUNTY,
FLORIDA, SAID CORNER BEING THE INTERSECTION OF THE NORTH RIGHT OF WAY LINE OF
DESOTO ROAD (A PUBLIC R/W, WIDTH VARIES) AND THE EAST RIGHT OF WAY LINE OF AN
UNNAMED ROAD (A 50' WIDE PUBLIC R/W); THENCE, LEAVING SAID NORTH RIGHT OF WAY
LINE AND ALONG THE WEST LINE OF SAID LOT 15, ALSO BEING THE EAST RIGHT OF WAY
LINE OF SAID UNNAMED ROAD, N 00°13'53" W, 640.79 FEET TO THE NORTHWEST CORNER OF
SAID LOT 15; THENCE ALONG THE NORTH LINES OF SAID LOTS 15 AND 16, SARASOTA
GARDENS, N 89°26'16" E, 617.92 FEET TO ITS INTERSECTION WITH THE WEST RIGHT OF
WAY LINE OF HONORE AVENUE (PUBLIC R/W, WIDTH VARIES), AS PER A RIGHT OF WAY
TAKING (PARCEL 104-A), AS RECORDED IN OFFICIAL RECORDS BOOK 2969, PAGE 1331, OF
THE PUBLIC RECORDS OF SARASOTA COUNTY, FLORIDA; THENCE LEAVING SAID NORTH LINE
OF LOT 16 AND ALONG THE SAID WEST RIGHT OF WAY LINE OF HONORE AVENUE, S
00°31'48"E, 606.74 FEET TO THE BEGINNING OF A CURVE TO THE RIGHT; THENCE IN A
SOUTHWESTERLY DIRECTION, ALONG THE ARC OF SAID CURVE, HAVING A RADIUS OF 35.00
FEET AND A CENTRAL ANGLE OF 90°33'14", 55.32 FEET TO A POINT LYING ON THE
AFOREMENTIONED NORTH RIGHT OF WAY LINE OF DESOTO ROAD; THENCE ALONG SAID NORTH
RIGHT OF WAY LINE N 89°20'21" W, 581.99 FEET TO THE POINT OF BEGINNING.
 
PARCEL 2:
 
AN EASEMENT FOR VEHICULAR AND PEDESTRIAN INGRESS AND EGRESS ACCESS TO AND FROM
THAT CERTAIN PUBLIC RIGHT-OF-WAY KNOWN AS HONORE AVENUE AS CONTAINED IN THAT
CERTAIN ACCESS EASEMENT AGREEMENT RECORDED JULY 2 , 2004 AS INSTRUMENT NO.
2004129541.
 

 

 

 

 
Cherry Laurel
 
LEGAL DESCRIPTION: Real property in the County of Leon, State of Florida,
described as follows:
 
BEGIN AT THE SOUTHEAST CORNER OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF
SECTION 28, TOWNSHIP 1 NORTH, RANGE 1 EAST, RUN THENCE WEST 197.5 FEET TO A
POINT; THENCE RUN NORTH ALONG THE EAST BOUNDARY LINE OF A PUBLIC ROAD A DISTANCE
OF 1925.6 FEET TO A POINT WHICH IS THE POINT OF BEGINNING; THENCE RUN NORTH 470
FEET; THENCE NORTH 67°20' EAST 517.47 FEET TO A POINT; THENCE SOUTH 669.4 FEET
TO A POINT; THENCE RUN WEST 477.5 FEET TO THE POINT OF BEGINNING.
 
LESS AND EXCEPT ANY PORTION OF THE ABOVE DESCRIBED PROPERTY LYING WITHIN THE
RIGHT OF WAY OF U.S. HIGHWAY 90 (ALSO KNOWN AS EAST TENNESSEE STREET AND ALSO
KNOWN AS MAHAN DRIVE).
 
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
COMMENCE AT A TERRA COTTA CONCRETE MONUMENT MARKING THE SOUTHEAST CORNER OF THE
SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 28, TOWNSHIP 1 NORTH, RANGE 1
EAST, LEON COUNTY, FLORIDA, AND RUN NORTH 89°09'56" WEST 197.64 FEET TO THE
EASTERLY RIGHT-OF-WAY BOUNDARY OF CONCORD AVENUE; THENCE RUN NORTH 00°52'42"
EAST ALONG SAID RIGHT-OF-WAY BOUNDARY 1926.34 FEET TO AN IRON PIPE MARKING THE
POINT OF BEGINNING. FROM SAID POINT OF BEGINNING CONTINUE NORTH 00°52'42" EAST
ALONG SAID RIGHT-OF-WAY BOUNDARY 402.63 FEET TO A RE-ROD (MARKED #4261) LYING ON
THE INTERSECTION WITH THE SOUTHERLY RIGHT-OF-WAY BOUNDARY OF U.S. HIGHWAY NO.
90; THENCE RUN NORTH 67°16'09" EAST ALONG SAID SOUTHERLY RIGHT-OF-WAY BOUNDARY
226.29 FEET TO A REROD; THENCE RUN NORTH 00°02'51" WEST 27.10 FEET TO A RE-ROD
(MARKED #4261); THENCE RUN NORTH 67°16'09" EAST ALONG SAID RIGHT-OF-WAY BOUNDARY
283.24 FEET TO A RE-ROD (MARKED #4261); THENCE LEAVING SAID RIGHT-OF-WAY
BOUNDARY, RUN SOUTH 00°04'31" EAST 626.46 FEET TO AN ANGLE IRON; THENCE RUN
SOUTH 89°59'14" WEST 476.93 FEET TO THE POINT OF BEGINNING.
 

 

 

 

 
Blair House
 
LEGAL DESCRIPTION: Real property in the County of Mclean, State of Illinois,
described as follows:
 
LOT 1 IN BLAIR HOUSE SUBDIVISION, NORMAL, ILLINOIS, BEING A PART OF THE NORTH
HALF OF SECTION 27 AND THE WEST HALF OF THE NORTHWEST QUARTER OF SECTION 26, ALL
IN TOWNSHIP 24 NORTH, RANGE 2 EAST OF THE THIRD PRINCIPAL MERIDIAN AS SHOWN BY
THE PLAT THEREOF RECORDED APRIL 14, 1988 AS DOCUMENT NUMBER 88­5514, SITUATED IN
MCLEAN COUNTY, ILLINOIS.
 

 

 

 

 
Grasslands Estates
 
LEGAL DESCRIPTION: Real property in the County of Sedgwick, State of Kansas,
described as follows:
 
LOT 1, WICHITA RETIREMENT RESIDENCE ADDITION, AN ADDITION IN THE CITY OF
WICHITA, SEDGWICK COUNTY, KANSAS.
 

 

 

 

 
Jackson Oaks
 
LEGAL DESCRIPTION: Real property in the County of Mccracken, State of Kentucky,
described as follows:
 
Being Tract 3 as shown on the Plat of Lake Forest Plaza of record in Plat
Section “K”, Page 1941, McCracken County Clerk’s Office.
 
Being the same property conveyed to Paducah Retirement Residence LLC, an Oregon
limited liability company, by deed dated January 17, 2003, of record in Deed
Book 999, Page 705, McCracken County Court Clerk’s Office.
 

 

 

 

 
Summerfield Estates
 
Real property in the County of Caddo, State of Louisiana, described as follows:
 
Lot 4, South Shreveport Medical Plaza, a subdivision of the City of Shreveport,
Caddo Parish, Louisiana, as per plat thereof recorded in Conveyance Book 2050,
Page 311 and as corrected by instrument recorded in Book 2481, Page 465 of the
Records of Caddo Parish, Louisiana.
 

 

 

 

 
Blue Water Lodge
 
LEGAL DESCRIPTION: Real property in the County of Saint Clair, State of
Michigan, described as follows:
 
Land in the Township of Fort Gratiot, St. Clair County, Michigan, described as
follows: Being part of the Southwest quarter of Section 15, Town 7 North, Range
17 East, described as: Commencing at the South quarter corner of Section 15;
thence North 89 degrees 32 minutes 36 seconds West 913.33 feet along the South
line of said Section 16 to the point of beginning; thence North 01 degrees 06
minutes 55 seconds East 769.96 feet to the Southerly line of “Bardamar Estates”,
according to the plat thereof as recorded in Liber 82 of Plats, page 3, St.
Clair County Register of Deeds Office; thence North 89 degrees 27 minutes 30
seconds West 410.00 feet along the said Southerly line of “Bardamar Estate”;
thence South 01 degrees 06 minutes 55 seconds West 770.57 feet to the South line
to Section 15; thence South 89 degrees 32 minutes 36 seconds East 410.00 feet
along the said South line of Section 15 to the point of beginning. Containing
7.250 acres.
 

 

 

 

 
Briarcrest Estates
 
LEGAL DESCRIPTION: Real property in the County of ST. LOUIS, State of Missouri,
described as follows:
 
A tract of land in the Southwest Fractional Quarter of Section 24, Township 45
North, Range 4 East, St. Louis County, Missouri and being more particularly
described as follows: Beginning at a point in the Northern line of Clayton Road
(60 feet wide) said point being on the Western line of the above mentioned
Section 24, and also being the Southeast corner of property now or formerly of
The Young Men’s Christian Association (YMCA), as recorded in Book 6227, Page 94
of the St. Louis County, Missouri Records; thence leaving the North line of said
Clayton Road, along the Western line of said Section 24, also being the Eastern
line of said YMCA property North 08 degrees 44 minutes 07 seconds West, a
distance of 541.31 feet to a point, said point being the Northeastern most
corner of said YMCA property, and being the Southwestern corner of property now
or formerly of Earl M. and Judith D. Taylor, as recorded in Book 7617, Page 1392
of the St. Louis County, Missouri Records, said point also being the Southern
most corner of U.S. Survey 412; thence leaving the Southern most corner of said
U.S. Survey 412, and the Southwestern corner of said Taylor property, along the
Southern line of said U.S. Survey 412, also being the Southern line of said
Taylor property North 48 degrees 41 minutes 0 seconds East, a distance of 73.35
feet to a point, said point being the Northwestern corner of property now or
formerly of the Ballwin colored cemetery; thence leaving the South line of said
Taylor property and the Southern line of said U.S. Survey 412, along the Western
line of said Ballwin Colored Cemetery South 41 degrees 25 minutes 59 seconds
East, a distance of 460.17 feet to a point, said point being on the Western line
of a 15 foot wide roadway; thence leaving the Western line of said Ballwin
Colored Cemetery along the Western line of said 15 foot wide roadway South 08
degrees 44 minutes 27 seconds East, a distance of 165.65 feet to a point in the
Northern line of aforementioned Clayton Road; thence leaving the Western line of
said 15 foot wide roadway along the Northern line of said Clayton Road along a
curve to the right having a radius of 925.36 feet and an arc length of 309.27
feet a chord of which bears South 76 degrees 00 minutes 32 seconds West, a chord
distance of 307.83 feet to a point; thence continuing along the Northern line of
said Clayton Road South 85 degrees 35 minutes 00 seconds West, a distance of
3.89 feet back to the point of beginning, less and excepting that portion
thereof conveyed to The State of Missouri, acting by and through the Missouri
Highway and Transportation Commission by General Warranty Deed recorded in Book
8961, Page 1161.
 

 

 

 

 
Country Squire
 
LEGAL DESCRIPTION: Real property in the County of Buchanan, State of Missouri,
described as follows:
 
PART OF TRACT “C”, COUNTRY SQUIRE FIFTH PLAT, A SUBDIVISION IN ST. JOSEPH,
BUCHANAN COUNTY, MISSOURI, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF SAID TRACT “C” OF COUNTRY SQUIRE FIFTH
PLAT, AN ADDITION TO ST. JOSEPH, BUCHANAN COUNTY, MISSOURI; THENCE S 90°00'00" E
ALONG THE NORTH LINE OF SAID TRACT “C”, 329.47 FEET TO THE NORTHEAST CORNER OF
SAID TRACT “C”, SAID POINT BEING ON THE WESTERLY RIGHT-OF-WAY LINE OF BUCKINGHAM
STREET; THENCE S 00°00'00" W ALONG THE EASTERLY LINE OF TRACT “C” AND THE
WESTERLY RIGHT-OF-WAY LINE OF BUCKINGHAM STREET, 159.33 FEET; THENCE CONTINUING
ALONG SAID RIGHT-OF-WAY LINE ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF
1185.76 FEET FOR AN ARC LENGTH OF 227.59 FEET CHORD BEARING S 05°29'55" E;
THENCE S 80°30'44" W, 306.33 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY LINE
OF INTERSTATE 29 AND THE WEST LINE OF TRACT “C”; THENCE N 06°25'30" W ALONG SAID
RIGHT-OF-WAY LINE, 438.77 FEET TO THE POINT OF BEGINNING.
 

 

 

 

 
Chateau Ridgeland
 
Real property in the County of Madison, State of Mississippi, described as
follows:
 
A parcel of land being located and situated in the Southeast Quarter (SE) of
Section 31, Township 7 North, Range 2 East, Madison County, Mississippi, and
being a part of Lot 1 of Block 35 and a part of Lot 8 of Block 33 of Highland
Colony, a subdivision, the map or plat of which is recorded in the Office of the
Chancery Clerk of Madison County, at Canton, Mississippi and being more
particularly described as follows:
 
Commencing at an iron pin which marks the intersection of the West line of Lot 7
of the said Block 35 with the North right-of-way line of county line road as it
existed in 1982 and run thence South 89° 59' 45" East a distance of 737.79 feet
along the said North right-of-way line of county line road to an iron pin;
thence turn left through a deflection angle of 89° 59' and run North 0° 01' 15"
East a distance of 743.48 feet; (said point also being the Northwest corner of
that certain parcel conveyed to Putt-Putt of Jackson, Inc. by deed recorded in
Deed Book 174 at Page 398 and the Southwest corner of that certain parcel
conveyed by Special Warranty Deed to the Regent, a Texas Limited Partnership,
surveyed by T.E. McDonald, Inc., Jackson, Mississippi, R. L. S. No. 1661,
recorded in Deed Book 204, Page 228, reference to which is hereby made); thence
run South 89° 59' 45" East for a distance of 225.26 feet to an iron pin set in
concrete and the Point of Beginning for the parcel herein described; thence run
North 00° 10' 59" West for a distance of 300.00 feet to an iron pin set in
concrete, thence run South 89° 59' 45" East for a distance of 329.34 feet to an
iron pin set in concrete in the West right-of-way of Pear Orchard Road; thence
run South 00° 10' 59" East for a distance of 300.00 feet to an iron pin set in
concrete in the West right-of-way of a Pear Orchard Road; thence run North 89°
10' 59" West for a distance of 329.34 feet to the Point of Beginning, containing
98,800 square feet or 2.27 acres, more or less.
 

 

 

 

 
Grizzly Peak
 
LEGAL DESCRIPTION: Real property in the County of Missoula, State of Montana,
described as follows:
 
A tract of land located in the SE1/4SE1/4 of Section 7 and the NE1/4NE1/4 of
Section 18, Township 13 North, Range 19 West, P.M.M., Missoula County, Montana,
more particularly described as Tract 2 of Certificate of Survey No. 4589.
 
Less tract 2A of Certificate of Survey No. 4700 conveyed by Warranty Deed
recorded in Book 520 of Micro Records at Page 1554.
 
Commonly known as: 3600 American Way, Missoula, MT 59808
 

 

 

 

 
Maple Downs
 
LEGAL DESCRIPTION: Real property in the County of Onondaga, State of New York,
described as follows:
 
ALL THAT TRACT OR PARCEL OF LAND, SITUATE IN THE TOWN OF MANLIUS, COUNTY OF
ONONDAGA AND STATE OF NEW YORK, BEING PART OF LOT 74 IN SAID TOWN AND BEING MORE
SPECIFICALLY DESCRIBED AS FOLLOWS:
 
BEGINNING AT A POINT IN THE CENTERLINE OF EAST GENESEE STREET AT THE NORTHWEST
CORNER OF A PARCEL OF LAND CONVEYED TO ELEANOR EVANS ESTABROOK AND RECORDED
MARCH 14, 1913 IN THE ONONDAGA COUNTY CLERK’S OFFICE IN BOOK OF DEEDS 429 AT
PAGE 71;
 
RUNNING THENCE SOUTH 82° 48' 35" EAST ALONG THE CENTERLINE OF EAST GENESEE
STREET A DISTANCE OF 250.00 FEET TO A POINT;
 
THENCE SOUTH 07° 11' 25" WEST A DISTANCE OF 305.00 FEET TO A POINT;
 
THENCE SOUTH 82° 48' 35" EAST A DISTANCE OF 275.00 FEET TO A POINT;
 
THENCE NORTH 07° 11' 25" EAST A DISTANCE OF 305.00 FEET TO A POINT IN THE
CENTERLINE OF EAST GENESEE STREET;
 
THENCE SOUTH 82° 48' 35" EAST ALONG THE CENTERLINE OF EAST GENESEE STREET A
DISTANCE OF 274.89 FEET TO A POINT WHICH IS 1057.06 FEET (1059.06' RECORD)
MEASURED ALONG SAID CENTERLINE FROM ITS INTERSECTION WITH MOTT ROAD;
 
THENCE SOUTH 07° 26' 10" WEST A DISTANCE OF 205.82 FEET TO A POINT;
 
THENCE SOUTH 55° 20' 41" WEST A DISTANCE OF 723.56 FEET TO A POINT;
 
THENCE NORTH 82° 33' 35" WEST A DISTANCE OF 265.00 FEET TO A POINT IN THE
WESTERLY LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO ELEANOR EVANS
ESTABROOK, WHICH POINT IS NORTHERLY 1790.64 FEET MEASURED ALONG SAID WESTERLY
LINE FROM ITS INTERSECTION WITH THE NORTHERLY LINE OF MOTT ROAD;
 
THENCE NORTH 07° 36' 25" EAST A DISTANCE OF 687.38 FEET ALONG THE WESTERLY LINE
OF SAID PARCEL OF LAND CONVEYED TO ELEANOR EVANS ESTABROOK TO THE POINT OF
BEGINNING.
 
EXCEPTING THEREFROM ALL THAT LAND LYING IN THE BED OF EAST GENESEE STREET.
 

 

 

 

 
Fleming Point
 
LEGAL DESCRIPTION: Real property in the County of Monroe, State of New York,
described as follows:
 
ALL THAT TRACT OR PARCEL OF LAND, SITUATED IN TOWN LOT 18, SECOND DIVISION,
TOWNSHIP 2, SHORT RANGE, MILL SEAT TRACT OF THE PHELPS GORHAM PURCHASE, TOWN OF
GREECE, COUNTY OF MONROE, STATE OF NEW YORK, AND MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
 
BEGINNING AT A POINT ON THE NORTH RIGHT OF WAY OF LATTA ROAD (49.5' WIDE), SAID
POINT BEING 260.00 FEET WEST OF GREENLEAF ROAD,
 
RUNNING THENCE; WESTERLY ALONG THE NORTH RIGHT OF WAY OF LATTA ROAD ON A BEARING
OF NORTH 89° - 15' - 35" WEST A DISTANCE OF 324.94' TO AN ANGLE POINT,
 
THENCE WESTERLY ALONG A LINE BEARING NORTH 88° - 42' - 19" WEST A DISTANCE OF
46.11' TO A POINT,
 
THENCE NORTHERLY ALONG A LINE BEARING OF NORTH 01° - 17' - 41" EAST A DISTANCE
OF 150.00' TO A POINT,
 
THENCE WESTERLY ALONG A LINE BEARING NORTH 88° - 42' - 19" WEST A DISTANCE OF
364.02' TO A POINT,
 
THENCE NORTHERLY ALONG A LINE BEARING NORTH 16° - 50' - 36" WEST A DISTANCE OF
92.86' TO A POINT,
 
THENCE; NORTHERLY ALONG A LINE BEARING NORTH 04° - 23' - 42" WEST A DISTANCE OF
417.29' TO A POINT,
 
THENCE; EASTERLY ALONG A LINE BEARING SOUTH 77° - 50' - 54" EAST A DISTANCE OF
394.58' TO A POINT,
 
THENCE; SOUTHEASTERLY ALONG A LINE BEARING SOUTH 39° - 17' - 35" EAST A DISTANCE
OF 272.47' TO A POINT,
 
THENCE; EASTERLY ALONG A LINE BEARING NORTH 50° - 42' - 25" EAST A DISTANCE OF
150.00' TO A POINT ON THE SOUTH RIGHT OF WAY OF DOHRCREST DRIVE,
 
THENCE; SOUTHEASTERLY ALONG SOUTH RIGHT OF WAY OF DOHRCREST DRIVE ON A BEARING
OF SOUTH 39° - 17' - 35" WEST A DISTANCE OF 154.56' TO A POINT,
 

 

 

 

 
THENCE; SOUTHEASTERLY ALONG SOUTH RIGHT OF WAY OF DOHRCREST DRIVE ON A CURVE TO
THE RIGHT HAVING A RADIUS OF 108.10', LENGTH OF 76.56' AND A DELTA ANGLE OF 40°
- 36' - 33" TO A POINT,
 
THENCE; SOUTHERLY ALONG A LINE BEARING SOUTH 01° - 16' - 58" WEST A DISTANCE OF
279.01' TO THE POINT OF BEGINNING AS SHOWN ON A MAP FILED IN THE MONROE COUNTY
CLERK’S OFFICE IN LIBER 317 OF MAPS, PAGE 43.
 
EXCEPTING THEREFROM THE FOLLOWING AS CONVEYED TO THE WEGMAN GROUP LLC BY DEED
RECORDED IN LIBER 10584 CP 302:
 
ALL THAT TRACT OR PARCEL OF LAND SITUATED IN THE TOWN LOT 18, SECOND DIVISION,
TOWNSHIP 2, SHORT RANGE, TOWN OF GREECE, COUNTY OF MONROE, STATE OF NEW YORK AND
MORE PARTICULARLY DESCRIBED AS FOLLOWS.
 
CONTINUED...
 
TITLE NO. NCS-634972-43-OR1
SCHEDULE “A” CONTINUED
 
BEGINNING AT A POINT ON THE NORTH RIGHT OF WAY OF LATTA ROAD, SAID POINT BEING
260.00 FEET WEST OF THE WEST RIGHT OF WAY OF GREENLEAF ROAD, AS DEPICTED ON THE
THAYER RE- SUBDIVISION FILED IN THE MONROE COUNTY CLERKS OFFICE IN LIBER 317 OF
MAPS, PAGE 43, RUNNING THENCE,
 
1. WESTERLY, ALONG NORTH RIGHT OF WAY OF LATTA ROAD BEARING OF NORTH 89° 15' 35"
WEST A DISTANCE OF 173.00' TO A POINT, THENCE;
 
2. NORTHERLY, ALONG A LINE BEARING OF NORTH 00° 44' 25" EAST A DISTANCE OF
425.14' TO A POINT, THENCE,
 
3. NORTHEASTERLY, ALONG A LINE BEARING OF NORTH 50° 42' 25" EAST A DISTANCE OF
66.46' TO A POINT ON THE WEST RIGHT OF WAY OF DOHRCREST DRIVE, THENCE,
 
4. SOUTHEASTERLY, ALONG THE WEST RIGHT OF WAY OF DOHRCREST DRIVE BEARING SOUTH
39° 17' 35" EAST WITH A DISTANCE OF 154.56' TO A POINT OF CURVATURE, THENCE,
 
5. ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 108.10' AND A LENGTH OF 76.56'
TO A POINT OF TANGENCY, THENCE;
 
6. SOUTHERLY ALONG A LINE BEARING SOUTH 01° 16' 58" WEST A DISTANCE OF 279.01'
TO THE TRUE POINT OF BEGINNING, AND INTENDING TO DESCRIBE PARCEL OF LAND KNOWN
AS LOT R- A A2 OF THE THAYER RESUBDIVISION
 

 

 

 

 
AS SHOWN ON A MAP THEREOF FILED IN MONROE COUNTY CLERKS OFFICE IN LIBER 332 OF
MAPS, PAGE 64.
 

 

 

 

 
Stoneybrook Lodge
 
Real property in the County of Benton, State of Oregon, described as follows:
 
LOT 47, STONEYBROOK VILLAGE RETIREMENT COMMUNITY, (PLAT BOOK 9, PAGE 0076)
BENTON COUNTY, OREGON.
 
EXCEPT THEREFROM: COMMENCING AT A 5/8 INCH IRON ROD AT THE MOST WESTERLY
NORTHWEST CORNER OF LOT 47, STONEYBROOK VILLAGE RETIREMENT COMMUNITY, BENTON
COUNTY, OREGON;
THENCE ALONG THE NORTH LINE OF SAID LOT 47 NORTH 89º54'41" EAST, 63.69 FEET TO A
5/8 INCH IRON ROD AT THE TRUE POINT OF BEGINNING;
THENCE CONTINUING ALONG SAID NORTH LINE OF LOT 47 NORTH 89º54'41" EAST, 13.20
FEET TO A 5/8 INCH IRON ROD AND SOUTH 45º29'44" EAST, 55.25 FEET TO A 5/8 INCH
IRON ROD;
THENCE NORTH 84º41'12" WEST, 14.66 FEET TO A 5/8 INCH IRON ROD;
THENCE NORTH 45º29'44" WEST, 53.28 FEET TO THE TRUE POINT OF BEGINNING.
 
THE LEGAL DESCRIPTION WAS CREATED PRIOR TO JANUARY 01, 2008.
 

 

 

 

 
Essex House
 
LEGAL DESCRIPTION: Real property in the County of Cumberland, State of
Pennsylvania, described as follows:
 
ALL THAT CERTAIN parcel or tract of ground situate in Lemoyne Borough,
Cumberland County, Pennsylvania, known as Lot 5, of a Preliminary/Final
Subdivision Plan, of Lemoyne Retirement Community, as recorded in the Office of
the Recorder of Deeds for Cumberland County, Pennsylvania, recorded August 18,
2001 in Plan Book 83, Page 123, more particularly bounded and described as
follows to wit:
 
BEGINNING at a rebar on the northeastern corner of Lot 5; thence along lands now
or formerly of Glenn L. Miller and Robert Lloyd Kulp South 66 degrees 03 minutes
47 seconds West a distance of 401.62 feet to a point; thence along lands now or
formerly of Michael A. Serluco North 28 degrees 31 minutes 29 seconds West a
distance of 261.39 feet to a rebar; thence continuing along the lands now or
formerly of Michael A. Serluco South 61 degrees 33 minutes 36 seconds West a
distance of 22.65 feet to a point; thence along lands now or formerly of
Agincourt Limited Partnership North 45 degrees 26 minutes 30 seconds West a
distance of 410.11 feet to a point at the corner of Lot 4; thence continuing
along the dividing line between Lot 1 through 4 and Lot 5 North 64 degrees 30
minutes 58 seconds East a distance of 448.64 feet to a point; thence along lands
now or formerly of Robert W. Farver and lands now or formerly of Anna M. Priar
South 42 degrees 40 minutes 54 seconds East a distance of 349.79 feet to a rebar
at the corner of lands now or formerly of Anna W. Priar and Walnut Street;
thence continuing along same a distance of 61.90 feet to a point; thence along
lands now or formerly of Van E. and Patsy K. Milbrand South 61 degrees 33
minutes 36 seconds West a distance of 5.99 feet to a point; thence continuing
along lands now or formerly of Van E. and Patsy K. Milbrand South 28 degrees 26
minutes 24 seconds East a distance of 262.92 feet to a rebar, the place of
BEGINNING.
 
CONTAINING 275,387.18 square feet; 6.3220 acres.
 
BEING THE SAME PREMISES conveyed unto Lemoyne Retirement Residence LP, by its
deed from Lemoyne Retirement Residence LP,
dated September 28,2001 and recorded October 11, 2001 in the Cumberland County
Recorder of Deeds in Book 248, Page 3673.
 

 

 

 

 
Arlington Plaza
 
Real property in the County of Tarrant, State of Texas, described as follows:
 
Being Lot 5-R, of CORDY J. ELLIS SUBDIVISION, an Addition to the City of
Arlington, Tarrant County, Texas, according to the Map thereof recorded in
Volume 388-189, Page 6, of the Map Records of Tarrant County, Texas.
 

 

 

 

 
El Dorado
 
Real property in the County of Dallas, State of Texas, described as follows:
 
Real property in the County of Dallas, State of Texas, described as follows:
 
BEING a tract or parcel of land lying and situated in the John Edmonds Survey,
Abstract No 429, m the City of Richardson, Dallas County, Texas and being all of
Lot I, Block One of Richardson Retirement Residence Addition, according to the
map thereof recorded in Volume 95178, Page 3215, Deed Records, Dallas County,
Texas and being part of a called 3.7105 acre tract of land as described in a
deed to Michael D. Thompson and Sidney M. Cole, as recorded in Volume 95018,
Page 5883, Deed Records, Dallas County, Texas and being more particularly
described as Follows:
 
COMMENCING at a 1/2" iron rod found for reference at the North end of a 10' x
10' cutback located at the intersection of the North right-of-way line of
Arapaho Road (100' public ROW.) and the West right-of-way line of Floyd Road
(60' public ROW.);
 
THENCE, South 44 degrees 43 minutes 40 seconds West, along said cutback line, a
distance of 14.13 feet to a point for reference in the North right-of-way line
of said Arapaho Road;
 
THENCE, South 89 degrees 43 minutes 40 seconds West along the North right-of-way
line of said Arapaho Road, a distance of 243.15 feet to a 1/2", iron rod with
cap stamped "RPLS 5633' set at the Southeast corner of said Lot 1 and being the
point of beginning of herein described tract;
 
THENCE South 89 degrees 43 minutes 40 seconds West, continuing along the North
right-of-way line of said Arapaho Road, a distance of 403.38 feet to a “X” found
for corner at the Southwest corner of said Lot I and the Southeast corner of Lot
2 of Bushman McCharge Subdivision as recorded in Volume 84237, Page 4377, Map
Records Dallas County, Texas;
 
THENCE, North 00 degrees 08 minutes 00 seconds West, along the common line of
said Lots 1 and 2, a distance of 395.69 feet to a “X” set for corner in the
South right-of-way line of a 15' alley;
 
THENCE, North 89 degrees 43 minutes 39 seconds East, along the South
right-of-way line of said alley, a distance of 403.38 feet to a P.K. nail set
for corner in the East: line of said Lot 1 and the West line of a tract of land
described in a deed to Eleven Eleven Floyd Place, a joint venture as recorded in
Volume 72083, Page 0111 Deed Records, Dallas County, Texas;
 
THENCE, South 00 degrees 08 minutes 00 seconds East, along the East line of said
Lot 1, passing at 195.00 feet the Southwest corner of said Eleven Eleven Floyd
place tract and the Northeast corner of Lot 1, Block 1, of Arapaho Professional
Center, an Addition to the City of Richardson, Dallas County, Texas as recorded
in Volume 84205, Page 2070, Deed Records, Dallas County, Texas in all a distance
of 395.69 feet to the Point of Beginning and containing 3.664 acres (159,613
square feet) of land (being the same property described in a
 

 

 

 

 
commitment for title insurance issued by First American Title Insurance Company,
with a G.F. Number of 05R23575 ND7, with an effective dated of October 02,
2005,)
 

 

 

 

 
Ventura Place
 
Real property in the County of Lubbock, State of Texas, described as follows:
 
Tract A, Lubbock Retirement Residence, LP, an addition to the City of Lubbock,
Lubbock County, Texas, according to the map, plat and/or dedication deed
thereof, recorded in Volume 5300, Page 11, Official Real Property Records,
Lubbock County, Texas and being further described by metes and bounds as
follows:
 
Beginning at a 1/2" iron rod found with cap in the East right-of-way line of
Gary Avenue which bears N 89°58'50" W, a distance of 1242.41 feet and South a
distance of 760.79 feet from the Northeast corner of the Northwest Quarter of
Section 7, Block E-2, Lubbock County, Texas;
 
Thence S 86°29'15" E, a distance of 668.39 feet to a 1/2" iron rod found with
cap;
 
Thence South a distance of 505.14 feet to a 1/2" iron rod with cap found in the
North right-of-way line of 54th Street;
 
Thence N 86°29'15" W, along said North right-of-way, a distance of 629.90 feet
to a 1/23" iron rod with cap set for a point of curvature;
 
Thence northwesterly around a curve to the right, said curve having a radius of
15.94 feet, a central angle of 86°29'15", tangent lengths of 14.99 feet and a
chord distance of 21.84 feet to a 1/2" iron rod with cap set for a point of
tangency in the East right-of-way line of Gary Avenue;
 
Thence North, along said East right-of-way line, a distance of 34.22 feet to a
3/4" iron pipe found at a point of curvature;
 
Thence northwesterly, continuing along said East right-of-way line, around a
curve to the left, said curve having a radius of 3049.41 feet, a central angle
of 3°45'20", tangent lengths of 99.98 feet and a chord distance of 199.84 feet
to a 1/2" iron rod found with cap at a point of tangency;
 
Thence N 03°45'20" W, continuing along said East right-of-way line, a distance
of 258.18 feet to the Point of Beginning.
 
Note: The Company is prohibited from insuring the area or quantity of the land
described herein. Any statement in the above legal description of the area or
quantity of land is not a representation that such area or quantity is correct,
but is made only for informational and/or identification purposes and does not
override Item 2 of Schedule B hereof.
 

 

 

 

 
Pioneer Valley Lodge
 
LEGAL DESCRIPTION: Real property in the County of Cache, State of Utah,
described as follows:
 
Lot 6 of the North Logan Retirement Residence Subdivision as filed for record on
June 7, 2000, as Filing No. 739844, in the office of the Recorder of Cache
County, Utah.
 

 

 

 

 
Colonial Harbor
 
LEGAL DESCRIPTION: Real property in the County of York, State of Virginia,
described as follows:
 
All that certain piece or parcel of land, with all improvements thereon and
appurtenances thereunto belonging, lying and being in Nelson (formerly Grafton)
Magisterial District, York County, Virginia, containing 8.2375 acres, and more
particularly shown and designated as “Lot 2- A 8.2375 Acres 358,824 Sq. Ft.” on
that certain plat entitled “Subdivision of Parcel 2, Property of Memorial
Highway Associates, Ltd., Nelson Magisterial District, County of York,
Virginia”, prepared by Davis & Associates, P.C., Surveyors-Planners, dated
January 24, 2003, a copy of which said plat is recorded in the Clerk's Office,
Circuit Court of York County, Virginia, as Instrument Number 040012996, and to
which reference is made for a more particular description.
 
Together with non-exclusive easements storm water drainage facilities for storm
water runoff and detention facilities as contained in Storm Water Pond Easement,
Drainage Easement, Access Easement and Maintenance Agreement by and between
William E. Colson and Daniel R. Baty and Pamela Baty and Memorial Highway
Associates, Ltd., a Virginia general partnership, dated June 22, 2004, recorded
June 24, 2004, as Instrument No. LR040013205, Page 432, in the Clerk’s Office,
Circuit Court, County of York, Virginia.
 
Together with non-exclusive easement for ingress, egress and passage by vehicles
and by pedestrians over and across that portion of the Access Easement located
on the Memorial Property as contained in Access Easement and Maintenance
Agreement by and between Memorial Highway Associates, Ltd., a Virginia general
partnership and William E. Colson, Daniel R. Baty and Pamela Baty, dated June
22, 2004, recorded June 24, 2004, as Instrument No. LR040013204, Page 422, in
the Clerk’s Office, Circuit Court, County of York, Virginia.
 

 

 

 

 
EXHIBIT E
 
PERMITTED ENCUMBRANCES
 
[See attached]
 

127

 

 

 
Simi Hills
 
1.
An easement for water pump station and incidental purposes, recorded March 12,
1990 as Instrument No. 90-36009 of Official Records.

 
In Favor of:
Blakeley Swartz, a California general partnership and The Ronald Reagan
Presidential Foundation, a California non-profit corporation

 
Affects:
As described therein

 
2.
The terms and provisions contained in the document entitled “Resolution No. SVPC
32-98” recorded November 3, 1998 as Instrument No. 98-190077 and November 3,
1998 as Instrument No. 98-190078, both of Official Records.

 
3.
An easement shown or dedicated on the map filed or recorded October 25, 1999 in
Tract No. 5124 in Book 139, Pages 62 through 73 of Miscellaneous Records (Maps)

 
 
For:
Public service and traffic signal and incidental purposes.

 
4.
Abutter’s rights of ingress and egress to or from Madera Road, have been
dedicated or relinquished on the map of Tract No. 5124 on file in Book 139,
Pages 62 through 73, of Miscellaneous Records (Maps).

 
5.
An easement for pipelines and incidental purposes, recorded December 28, 1999 as
Instrument No. 99-237901 of Official Records.

 
 
In Favor of:
Southern California Gas Company, a California corporation

 
Affects:
As described therein

 
6.
The terms and provisions contained in the document entitled “Declaration
Establishing Shared Use and Maintenance Affecting Lots 76 and 77 of Tract No.
5124 (Common Driveway, Parkway and Median Landscaping and Fuel Modification)”
recorded March 23, 2000 as Instrument No. 00­50229 of Official Records.

 
7.
The terms and provisions contained in the document entitled “Declaration-Joint
Declaration Establishing Shared Maintenance Affecting Tract No. 5124 (Detention
Basin)” recorded March 23, 2000 as Instrument No. 00-50230 of Official Records.

 
8.
The terms, provisions and easement(s) contained in the document entitled
“Declaration of Parking Easement” recorded July 7, 2000 as Instrument No.
00-106363 of Official Records.

 
9.
The terms, provisions and easement(s) contained in the document entitled
“Easement Agreement” recorded July 7, 2000 as Instrument No. 00-106365 of
Official Records.

 
10.
The terms and provisions contained in the document entitled “Covenant and
Agreement Regarding Stormwater Treatment Device Maintenance” recorded August 31,
2004 as Instrument No. 2004-0239119 of Official Records.

 

 

 

 

 
11.
The terms, provisions and easement(s) contained in the document entitled
“Reciprocal Easement Agreement” recorded December 22, 2004 as Instrument No.
04-0339195 of Official Records.

 
12.
The terms and provisions contained in the document entitled “Certificate of
Administrative Approval” recorded March 23, 2005 as Instrument No.
050323-0070883 of Official Records.

 
13.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Thienes Engineering,
Inc. on January 26, 2004, last revised December 13, 2004, designated Job Number
2457C:

 
(A) Fence crosses the boundary line onto the right-of-way on the Southern part
of the subject property; (B) Pump house on the south side of subject property is
onto Schedule B item #6A.

 
14.
The rights of tenants, as tenants only, with no purchase rights, under
unrecorded leases executed prior to the date hereof.

 

 

 

 

 
Courtyard at Lakewood
 
1.
Terms, conditions, provisions, obligations, easements and agreements as set
forth in the Multi Dwelling Unit Easement and Maintenance Agreement recorded
July 23, 1985 at Reception No. 85068230.

 
2.
Terms, conditions, provisions, obligations, easements and agreements as set
forth in the Permanent Easement recorded October 31, 1986 at Reception No.
86134436.

 
3.
Easements, notes, covenants, restrictions and rights-of-way as shown on the map
of Congregate Care Facility O.D.P, recorded December 12, 1986 at Reception No.
86154248, and on the map of Congregate Care Facility 12th and Teller
Modification recorded January 7, 1988 at Reception No. 88001836.

 
 
NOTE: Affidavit of Modification in connection therewith recorded August 19, 1988
at Reception No. 88081385.

 
4.
An easement for utilities and incidental purposes granted to Public Service
Company of Colorado, as set forth in an instrument recorded January 11, 1988 at
Reception No. 88002855.

 
5.
An easement for utilities and incidental purposes granted to Public Service
Company of Colorado, as set forth in an instrument recorded July 15, 1988 at
Reception No. 88068869.

 
6.
Terms, conditions, provisions, obligations and agreements as set forth in the
Fire Lane Agreement recorded May 18, 1995 at Reception No. F0057375.

 
7.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Power Surveying Co.
Inc. for Bock & Clark’s National Surveyors Network on November 5, 2013, last
revised December 10, 2013, designated Job Number 201302464/ Site 12:

 
(A) West side of building is into 8' utility easement #10 of the Schedule B by
3.7 feet.

 

 

 

 

 
Greeley Place
 
1.
Ordinance No. 57, 1998, Changing the Official Zoning Map, recorded September 22,
1998 at Reception No. 2641717.

 
2.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by R & R
Engineers-Surveyors, Inc. for Bock & Clark’s National Surveyors Network on
November 6, 2013, last revised December 13, 2013, designated Job Number
201302464/Site 13:

 
(A) Business sign encroaches into the right-of-way for 11th Avenue by 0.4 feet
and into the right-of-way for 6th Street by 1.0 feet.

 
(B) Business sign encroaches into the right-of-way for 10th Avenue by 6.7 feet.

 

 

 

 

 
Parkwood Estates
 
1.
Terms, conditions, provisions, obligations and agreements as set forth in the
Site and Landscape Covenant recorded May 23, 1986 at Reception No. 86026708.

 
2.
Terms, conditions, provisions, obligations, easements and agreements as set
forth in the Access and Parking Easement Agreement recorded December 4, 1986 at
Reception No. 86070760.

 
3.
Terms, conditions, provisions, obligations, easements and agreements as set
forth in the Grant of Easement recorded May 16, 2000 at Reception No.
2000031819.

 
4.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Inter-Mountain
Engineering Ltd. for Bock & Clark Surveyors Network on October 28, 2013, last
revised December 16, 2013, designated Job Number 13-9016:

 
Overhang encroachments onto easement for utilities, access and drainage.

 

 

 

 

 
Regency Residence
 
1.
Embassy Hills, Unit One Restrictions recorded in Book 638, Page 221, as affected
by Book 967, Page 1654; Book 971, Page 1376 and Book 1305, Page 1187, but
deleting any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c).

 
2.
The terms, provisions and conditions contained in that certain Franchise
Agreement for Street Lightning, Sewer Service and Water Service recorded in Book
638, Page 230, as affected by Bill of Sale recorded in Book 986, Page 662; which
documents contain a provision for the Utility Company to have easements and the
right to repair, maintain or replace such laterals, lines or meter and the
Utility Company shall have the right to file a lien having the same effect as a
Mechanic’s Lien in accordance with the statutes of the State of Florida.

 
3.
Telephone Distribution Easement granted to General Telephone Company recorded in
Book 1508, Page 1596.

 
4.
Electric Utility Service Easement granted to Withlacoochee River Electric
Cooperative, a Cooperative corporation recorded in Book 1530, Page 1993.

 
5.
Drainage Easement recorded in Book 1518, Page 1954.

 
6.
The terms, provisions and conditions contained in that certain Declaration of
Easements recorded in Book 1450, Page 393.

 
7.
An easement shown or dedicated on the Plat of Embassy Hills, Unit 1, recorded in
Plat Book 11, Page 86, as to the portion of the lands lying within Tract D

 
For:                                     drainage and utility easement along
westerly line of Tract D.

 
8.
The terms, provisions and conditions contained in that certain Certificate of
Establishing Water Basin Boundaries of the Southwest Florida Water Management
District recorded in Book 190, Page 91.

 
9.
The terms, provisions and conditions contained in that certain West Coast
Regional Water Supply Authority Agreement recorded in Book 773, Page 57.

 
10.
The terms, provisions and conditions contained in that certain Grant of Easement
and Memorandum of Agreement recorded in Book 4677, Page 320.

 
11.
The terms, provisions and conditions contained in that certain Easement and
Memorandum of Agreement recorded in Book 8775, Page 1510.

 
12.
The rights of the following tenants, as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date hereof.

 
 
<attach Rent Roll>

 

 

 

 

 
13.
The terms, provisions and conditions contained in that certain Land Use
Restriction Agreement recorded in Book 1462, Page 1909, as affected by
Certificate Relating To Land Use Restriction Agreement recorded in Book 1646,
Page 103; Agreement recorded in Book 1646, Page 105; Assignment Agreement
recorded in Book 1462, Page 1956; The above Agreement is subject to a Qualified
Termination of Land Use Restriction Agreement recorded in Book 3440, Page 111.

 
 
Note: The original Land Use Restriction Agreement does not affect, at the dated
of the issuance of this Commitment, the land described in Schedule A herein.
However, pursuant to the Qualified Termination of Land Use Restriction, should a
“related person” of Outlook Income Fund 9, a California limited partnership, a
“related person” being defined within the meaning of Treasury Regulation Section
1.103.10(E), obtain an ownership interest in the land described in Schedule A
herein for tax purposes, then the original Land Use Restriction Agreement shall
reattach and again become a burden on the land described in Schedule A herein.

 
14.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Bock & Clark’s
National Surveyors Network on October 30, 2013, last revised December 12, 2013,
designated Job Number 201302464-18:

 
(A) 15 foot side setback along easterly and westerly boundaries.

 
(B) 20 foot front setback along southerly boundary

 
(C) wood fence encroachment along southerly boundary.

 
(D) PER PHASE I ENVIRONMENTAL SITE ASSESMENT PREPARED BY EMGCORP., PROJECT NO.
107672.13R - 018.051, WITH A REPORT DATE OF NOVEMBER 2, 2013, “Wetlands are
indicated within the northwestern portion of the Project in association with a
stormwater retention area. Any development of wetland areas, or of areas that
might disturb wetlands, should be coordinated with applicable federal, state,
and local agencies.”

 

 

 

 

 
Desoto Beach Club
 
1.
Easement for detention pond and stormwater flowage in favor of the Sarasota
County, Florida as contained in Order of Taking, recorded in Official Records
Book 2486, Page 95, as affected by; Amended Stipulated Final Judgment, recorded
in Official Records Book 2969, Page 1331 and Amended Order of Taking as to
Parcel 104, recorded in Official Records Book 2969, Page 1384.

 
2.
Terms and provisions contained in Notice of Stipulations and Limitations
Encumbering Real Property Pursuant to the Sarasota County Zoning Code, recorded
in Official Records Book 2906, Page 1057.

 
3.
Access Easement Agreement, recorded as Instrument No. 2004129541.

 
4.
Easement granted to Florida Power & Light Company by instrument recorded as
Instrument No. 2005177846.

 
5.
Exclusive Permanent Lift Station Easement, recorded as Instrument No.
2006030721.

 
6.
Ingress/Egress, Utility and Drainage Easement for Water, Wastewater, and
Reclaimed Water Facilities, recorded as Instrument No. 2006030722.

 
7.
Flowage Easement, recorded as Instrument No. 2006030723.

 
8.
Permanent Non-Exclusive Waterline Easement, recorded as Instrument No.
2006030724.

 
9.
The terms, provisions and conditions contained in that certain Memorandum of
Agreement recorded as Instrument No. 2009045911.

 
10.
Riparian and/or littoral rights are not insured.

 
11.
The rights of the following tenants, as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date hereof:

 
 
attach Rent Roll

 
12.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by George F. Young, Inc.
on October 25, 2013, last revised December 19, 2013, designated Job Number
0373003106:

 
(A) There is a Sarasota County sanitary lift station located at the SW corner of
the property.

 

 

 

 

 
Cherry Laurel
 
The lien of real estate taxes for relevant period (2013) and subsequent periods,
not yet due and payable.
 
1.
The terms, provisions and conditions contained in that certain Reciprocal
Stormwater Management Agreement recorded in Book R2374, Page 2247.

 
2.
Communication Systems Right of Way and Easement Agreement recorded in Book
R2762, Page 352.

 
3.
The rights of the following tenants, as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date hereof.

 
4.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Thurman Roddenberry
and Associates for Bock & Clark’s National Surveyors Network on November 05,
2013, last revised November 21, 2013, designated Job Number 201302464-20:

 
No survey matters

 

 

 

 

 
Blair House
 
1.
Easement for public utilities and storm sewer as disclosed by the plat of
subdivision recorded April 14, 1988 as document 88-5514.

 
 
(Affects the South, West and East 10 feet and 20 foot wide utility easement
across the North end of the East side of the land)

 
2.
Memorandum of Agreement recorded July 6, 2009 as document 2009-00021448 made by
and between Blair House Retirement Residence Limited Partnership and Comcast of
Illinois/Indiana/Ohio, LLC, and the terms and provisions contained therein.

 
3.
Rights of any interested parties in and to the coal, oil, gas and other minerals
underlying the surface of the land and all easements in favor of the estate of
said coal, oil, gas and other minerals.

 
4.
The rights of the following tenants, as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date hereof:

 

 

 

 

 
Grasslands Estates
 
1.
Easements, restrictions, setback lines and drainage plans as per plat, PC 108-7.

 
2.
The terms and provisions contained in the document entitled “P.U.D. Certificate”
filed as Film 1999, Page 1448, by which notice is given that subject property is
subject to the Wichita Retirement Residence P.U.D.-10.

 
3.
An easement for utility, recorded as Film 2019, Page 1611.

 
In favor of: The City of Wichita, Kansas

 
Affects: a portion of subject property

 
4.
The rights of the following tenants, as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date hereof: ( Attach Rent Roll )

 
5.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Abbott Land Survey
for Bock and Clark Corporation on November 11, 2013, last revised December 12,
2013, designated Job Number 201302464-74: None

 

 

 

 

 
Jackson Oaks
 
1.
Subject to restrictions of record in Deed Book 712, Page 245, in the McCracken
County Court Clerk’s Office. A copy is attached for your review.

 
2.
Subject to protective covenants of record in Deed Book 883, Page 681, in the
McCracken County Court Clerk’s Office. A copy is attached for your review.

 
3.
Subject to conditions, covenants, easements, restrictions and minimum building
lines as shown on Plat Section “K”, Page 1941, in the McCracken County Court
Clerk’s Office. A copy is attached for your review.

 
4.
Subject to an easement from Rolling Hills of Paducah, Inc. to Lone Oak Water
District dated February 13, 1987 and recorded in Deed Book 698, Page 216, in the
McCracken County Court Clerk’s Office. Said easement is 10-15 feet wide and
located along Bleich Road. A copy is attached for your review.

 
5.
The lien of real estate taxes for the year 2013 and subsequent periods not yet
due and payable.

 
6.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Bock and Clark
Corporation on November 5, 2013 being last revised December 16, 2013, designated
Job Number 201302464-31:

 
(A) Vinyl fence in the southwesterly corner of subject property extends outside
boundary line into right of way by 1.4'; (B) Guy wires on the north side of
subject property fall outside easement; (C) Guy wire near the southwest corner
of subject property does not fall within an easement.

 
7.
The rights of the following Tenants as Tenants only, with no rights to purchase
under unrecorded leases executed prior to the date hereof. To Follow.

 

 

 

 

 
Summerfield Estates
 
1.
Any mineral or mineral rights leased, granted or retained by current or prior
owners.

 
2.
Right of Way granted to Southwestern Electric Power Company, dated August 17,
1966, recorded August 22, 1966 in Book 1122, Page 49 under Registry No. 413374
of the Conveyance Records of Caddo Parish, Louisiana.

 
3.
Restriction and Mineral reservation contained in instrument recorded May 17,
1971 under Registry No. 528040 in Donation Book F, Page 13 of the Donation
Records of Caddo Parish, Louisiana.

 
4.
Right of Way Easement granted to South Central Bell Telephone Company, dated
March 22, 1979, recorded May 10, 1979 in Book 1727, Page 346 under Registry No.
793491 of the Conveyance Records of Caddo Parish, Louisiana.

 
5.
Right of Way granted to City of Shreveport for water and/or sewer main across
the westerly 15 feet of the property recorded May 13, 1986 under Registry No.
01090204 in Book 2334, Page 498 of the Conveyance Records of Caddo Parish,
Louisiana.

 
6.
Right of Way granted to Southwestern Electric Power Company, recorded November
6, 1987 under Registry No. 01165275, Book 2470, Page 509 of the Conveyance
Records of Caddo Parish, Louisiana.

 
7.
Memorandum of Agreement by and between Shreveport Retirement Residence II and
Comcast of Louisiana/Mississippi/Texas, LLC, recorded October 11, 2010 under
Registry No. 2317069, Book 4415, Page 602, of the Conveyance Records of Caddo
Parish, Louisiana.

 
8.
Any circumstance arising out of the existence of a gravel filled swale as shown
on Map of Survey prepared by Aillet, Fenner, Jolly & McClelland dated December
22, 2000 and last revised January 12, 2001.

 
9.
Polling Place Lease Agreement between Shreveport Retirement Residence II LLC, as
Lessor and the Parish of Caddo, as Lessee, recorded March 20, 2013 under
Registry No. 2446526 in Book 4644, Page 371 of the Conveyance Records of Caddo
Parish, Louisiana.

 
10.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Collins and
Associates for Bock & Clark’s National Surveyors Network on October 31, 2013,
last revised December 13, 2013, designated Job Number 201302484-32:

 
(A) Flowerbed crosses the east boundary line of the subject property onto the
adjoining property by 5.9'.

 

 

 

 

 
Blue Water Lodge
 
1.
Easement granted to the County of St. Clair disclosed by instrument recorded in
Liber 977, Page 353, Saint Clair County Records.

 
2.
Easement granted to The Detroit Edison Company, a Michigan corporation disclosed
by instrument recorded in Liber 2122, Page 814, Saint Clair County Records.

 
3.
The terms, provisions and conditions contained in that certain Memorandum of
Agreement recorded May 11, 2009 in Liber 3943, Page 741.

 
4.
Easement granted to the Carrigan and Grace Drain Drainage District disclosed by
instrument recorded in Liber 4343, Page 594, Saint Clair County Records.

 
5.
The terms, provisions and conditions contained in that certain Declaration of
Taking recorded January 17, 1973 in Liber 993, Page 968.

 
6.
Interest of others in oil, gas and mineral rights, if any, recorded in the
public records or unrecorded.

 
7.
The rights of the following tenants, as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date hereof:

 
<attach Rent Roll>

 
8.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by LSG Engineers &
Surveyors for Bock & Clark’s National Surveyors Network on October 29, 2013,
last revised December 12, 2013, designated Job Number 201302464-034:

 
Carrigan Drain 100 foot right of way along portions of northerly and
northwesterly boundaries.

 
9.
The acreage stated in the legal description of the land is for description
purposes only. The quantity of the land is not insured.

 

 

 

 

 
Country Squire
 
1.
A 15-foot utility easement as per plat, Plat Book 8, Page 69.

 
2.
Terms and conditions of perpetual right of way and easement, for the
transmission of electrical energy upon, under, along and across subject
property, granted to St. Joseph Light & Power Company by instrument filed for
record January 4, 1990 in Book 1767 at Page 94 in said Recorder’s Office. Note:
A “notice of final description for grant of right of way” was filed for record
March 13, 1990 in Book 1773 at Page 180 in said Recorder’s Office.

 
3.
Matters as disclosed by Survey dated September 9, 1999, prepared by Bartlett’s
West Engineers, Inc., as Job No. 2321 (W.O.8610.152):

 
 
Lack of abutters’ rights of direct access to Interstate Route 29 which adjoins
subject property on the West;

 
 
Encroachment of building onto the twenty three foot variance setback line near
the Southwest corner;

 
 
Encroachment of garage onto the building setback line across the North end of
subject property;

 
 
Encroachment of garage onto the building setback line across the West end of
subject property;

 
 
Encroachment of garage onto fifteen foot wide utility easement across the North
end of subject property.

 
4.
The rights of the following tenants, as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date hereof.

 
5.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Whitehead
Consultants, Inc. for Bock & Clark’s National Surveyor’s Network on November 21,
2013 last revised December 20, 2013, designated Job Number 201302464-36:

 
A) Easterly portion of sign lies east of the east deed line, by no more than 6'.

 
B) Existing fence, owner unknown, lies west of the west deed line, by no more
than 1.7'.

 

 

 

 

 
Chateau Ridgeland
 
1.
Any mineral or mineral rights leased, granted or retained by the current or
prior owners.

 
2.
Right of way to the City of Ridgeland, Mississippi recorded in Book 189, Page
222.

 
3.
No coverage is provided as to the amount of acreage or square footage of the
land.

 
4.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Wise Land Surveying,
Inc. for Bock & Clark’s National Surveyors Network on October 25, 2013, last
revised December 17, 2013 designated Job Number 201302464, Site 38:

 
(A) Sidewalk on the west side of the subject property crosses the boundary line
into the adjoining property by 1.0 feet to 3.0 feet.

 

 

 

 

 
Grizzly Peak
 
1.
Any right, title or interest in any minerals, mineral rights or related matters,
including but not limited to oil, gas, coal and other hydrocarbons, sand, gravel
or other common variety materials, whether or not shown by the public records.

 
2.
County road rights-of-way not recorded and indexed as a conveyance of record in
the office of the Clerk and Recorder pursuant to Title 70, Chapter 21, M.C.A.,
including, but not limited to any right of the Public and the County of Missoula
to use and occupy those certain roads and trails as depicted on County
Surveyor’s maps on file in the office of the County Surveyor of Missoula County.

 
3.
Easement recorded in Book ‘N’ of Miscellaneous at Page 473.

 
4.
Easement recorded in Book ‘N’ of Miscellaneous at Page 475.

 
5.
Easement recorded in Book 240 of Deeds at Pages 233 and 236.

 
6.
Easement recorded in Book 355 of Micro Records at Page 961.

 
7.
Provisions contained in that Certificate, executed by the State of Montana,
Department of Health and Environmental Services, File No. 2994, as recorded in
Book 474 of Micro Records at Page 658, records of Missoula County, Montana.

 
8.
Easement recorded in Book 527 of Micro Records at Page 1436.

 
9.
Easement recorded in Book 569 of Micro Records at Page 833.

 
10.
Easement recorded in Book 569 of Micro Records at Page 837.

 
11.
Easement recorded in Book 569 of Micro Records at Page 846.

 
12.
Easement recorded in Book 569 of Micro Records at Page 848.

 
13.
Easement upon its terms and provisions as recorded in Book 605 of Micro Records
at Page 540.

 
14.
Easement recorded in Book 696 of Micro Records at Page 1227.

 
15.
The rights of the following tenants, as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date thereof: (Attach Rent Roll)

 
16.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by WGM Group, Inc. for
Bock & Clark’s National Surveyors Network on November 9, 2013, last revised
________, designated Job Number 201302464-39:

 
________

 

 

 

 

 
Maple Downs
 
1.
The rights of the following tenants, as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date hereof: <Attach Rent Roll>

 
2.
Sanitary Sewer Easement recorded 7/31/2002 in Liber 4737 of Deeds, page 544.

 
3.
Sanitary Sewer Easement reserved in a deed recorded 7/31/2002 in Liber 4737 of
Deeds, page 548.

 
4.
Water Easement Agreement recorded 10/9/2002 in Liber 4747 of Deeds, page 813.

 
5.
Underground Line Easement Agreement recorded 10/22/2002 in Liber 4749 of Deeds,
page 556.

 
6.
Policy does not insure any title to land lying in the bed of East Genesee
Street.

 
 
7.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Genzel Land Surveying
P.C. for Bock & Clark’s National Surveyors Network on November 10, 2013, last
revised December 11, 2013, designated Job Number 201302464/Site No. 44:

 
(A) 3.31 foot chain link fence encroachment onto neighboring property on
northeast boundary line.

 

 

 

 

 
Fleming Point
 
1.
The rights of the following tenants, as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date hereof: (Attach Rent Roll)

 
2.
Easement for drainage to Town of Greece in Liber 3530 of Deeds, page 412 on
12/31/1963.

 
3.
Utility easements granted to Rochester Gas & Electric Corporation and Rochester
Telephone Corporation by instrument recorded in Liber 3766 of Deeds, at page 282
on 9/16/1966.

 
4.
Easement for sidewalk to Town of Greece by instrument recorded in Liber 4031 of
Deeds, at page 456 on 12/30/1969 and Liber 4034 of Deeds at page 236 on
1/15/1970.

 
5.
Easement for sidewalk and snow storage to Town of Greece by instrument recorded
in Liber 6007 of Deeds, at page 81 on 7/15/1981.

 
6.
Terms and conditions of Agreement dated 3/21/1966 between Samuel G. Thayer,
Spoleta Development Corp. and Town of Greece recorded 3/25/1966 in Liber 3721 of
Deeds, page 551.

 
7.
Utility easements granted to Rochester Gas and Electric Corporation, Frontier
Telephone of Rochester, Inc. and Time-Warner Entertainment Company by instrument
recorded in Liber 9916 of Deeds, at page 280 on 2/10/2004.

 
8.
Utility easements granted to Rochester Gas and Electric Corporation, Frontier
Telephone of Rochester, Inc. and Time-Warner Entertainment Company by instrument
recorded in Liber 10175 of Deeds, at page 399 on 8/25/2005.

 
9.
Reciprocal Easement Agreement for Ingress/Egress and Cross-Access made by and
between GREECE RETIREMENT RESIDENCE LLC and The Wegman Group, LLC dated
2/21/2008 and recorded 2/22/2008 in Liber 10584 Cp 306.

 
10.
Policy excepts the rights of others in and to the natural and unobstructed flow
of the Fleming Creek crossing the premises described in Schedule A herein.

 
11.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Bock & Clark National
Surveyors Network on November 06, 2013, last revised December 18, 2013,
designated Job Number 201302464 / Site No. 45:

 
(A) Concrete walk on the south side extends past boundary line onto subject
property;

 
(B) Overhead Utility Line on the north side of subject property does not fall
within an easement.

 

 

 

 

 
Stoneybrook Lodge
 
1.
Easements for public utilities purposes as shown on the recorded plat of
Stoneybrook Village Retirement Community.

 
2.
Easements for public storm drainage and waterline purposes as shown on the
recorded plat of Stoneybrook Village Retirement Community.

 
3.
Easements for public waterline purposes as shown on the recorded plat of
Stoneybrook Village Retirement Community.

 
4.
Restrictions shown on the recorded plat/partition as follows: As set forth on
said plat, this subdivision is subject to the conditions of approval per City of
Corvallis Case File No. PD-97-7, S-97-5 Stoneybrook Village Retirement
Community.

 
5.
Easement, including terms and provisions contained therein:

 
Recording Information:
May 10, 2000 as Fee No. M-283674, Microfilm Records
In Favor of:
TCI Cablevision of Oregon, Inc.,
For:
Multi-Channel Television Programming

 
6.
Covenants, conditions, restrictions and easements in the document recorded
October 21, 2003 as Fee No. 2003-355215 of Microfilm Records, but deleting any
covenant, condition or restriction indicating a preference, limitation or
discrimination based on race, color, religion, sex, handicap, familial status,
national origin, sexual orientation, marital status, ancestry, source of income
or disability, to the extent such covenants, conditions or restrictions violate
Title 42, Section 3604(c), of the United States Codes. Lawful restrictions under
state and federal law on the age of occupants in senior housing or housing for
older persons shall not be construed as restrictions based on familial status.

 
7.
Provisions of the Articles of Incorporation and By-Laws of the Stoneybrook
Village Owners Association, and any tax, fee, assessments or charges as may be
levied by said association.

 
Recorded:
February 13, 2006
Recording No.:
Fee No. 2006-399787, Microfilm Records

 
 
The terms and provisions contained in the document entitled “Amended and
Restated ByLaws of Stoneybrook Village Owners Association” recorded October 06,
2011 as Fee No. 2011-483477 of Official Records.

 
8.
Covenants, conditions, restrictions and easements in the document recorded
October 06, 2011 as Fee No. 2011-483476 of Official Records, but deleting any
covenant, condition or restriction indicating a preference, limitation or
discrimination based on race, color, religion, sex, handicap, familial status,
national origin, sexual orientation, marital status, ancestry, source of income
or disability, to the extent such covenants, conditions or restrictions violate
Title 42, Section 3604(c), of the United States Codes. Lawful

 

 

 

 

 
restrictions under state and federal law on the age of occupants in senior
housing or housing for older persons shall not be construed as restrictions
based on familial status.
 
Said document amends and restates document recorded August 13, 1998 as Fee
number M-251291-98.
 
Document(s) declaring modifications thereof recorded October 31, 2002 as Fee No.
M-328171-­02, Microfilm Records
 
Document(s) declaring modifications thereof recorded April 28, 2003 as Fee No.
2003-340202, Microfilm Records
 
Document(s) declaring modifications thereof recorded January 29, 2008 as Fee No.
2008-432875, Microfilm Records of Official Records.
 
9.
Provisions of the Articles of Incorporation and By-Laws of the Stoneybrook
Village Owner’s Association, a nonprofit membership corporation established
under the laws of the State of Oregon, and any tax, fee, assessments or charges
as may be levied by said association.

 
Recorded:
October 06, 2011
Recording No.:
2011-483476

 
Said document amends and restates document recorded August 13, 1998 as Fee No.
M-251291­-98 of Microfilm Records.
 
Document(s) declaring modifications thereof recorded October 31, 2002 as Fee No.
M-328171­-02, Microfilm Records
 
Document(s) declaring modifications thereof recorded April 28, 2003 as Fee No.
2003-340202, Microfilm Records
 
Document(s) declaring modifications thereof recorded January 29, 2008 as Fee No.
2008-432875, Microfilm Records of Official Records.
 
The terms and provisions contained in the document entitled “Amended and
Restated ByLaws of Stoneybrook Village Owners Association” recorded October 06,
2011 as Fee No. 2011-483477 of Official Records.
 
10.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Bock & Clark’s
National Surveyor’s Network on November 12, 2013, last revised December 12,
2013, designated Job Number 201302464-052:

 
(A) Trash enclosure with a 6' chain link fence in the southeast corner of
subject property extends past boundary line to the south by 4.8'

 
11.
The rights of tenants, as tenants only, with no purchase rights, under
unrecorded leases executed prior to the date hereof.

 

 

 

 

 
Essex House
 
1.
Subject to all matters shown on the Plan as recorded in the Recorder’s Office of
Cumberland County, Pennsylvania in Plan Book 83 Page 123.

 
2.
Rights granted to PPL Electric Utilities Corporation as set forth in Misc. Book
684 Page 158.

 
3.
Easement Agreement as set forth in Misc. Book 692 Page 2038 and Misc. Book 702
Page 4503.

 
4.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Bock & Clark’s
National Surveying Network on November 06, 2013 and last revised December 12,
2013, designated Job Number 201302464-56:

 
(A) Roadway crosses parcel by 41.6 feet in the northly portion of the property.

 
5.
Rights of the following tenants, as tenants only, with no purchase rights under
unrecorded leases executed prior to the date hereof:

 
6.
The acreage stated in the legal description of the land is for description
purposes only. The quantity of the land is not insured.

 

 

 

 

 
Arlington Plaza
 
a.
The following easements and/or building lines, as shown on plat recorded in
Volume 388-189, Page 6, Map Records, Tarrant County, Texas:

 
7.5' Utility easement and
25' building line.
 
b.
Easement granted by Arlington Retirement Residence Limited Partnership to Texas
Utilities Electric Company, filed 11/03/1986, recorded in Volume 8736, Page
1523, Real Property Records, Tarrant County, Texas.

 
c.
Easement granted by Dera Arrington to Texas Electric Service Company, filed
02/02/1937, recorded in Volume 1328, Page 241, Real Property Records, Tarrant
County, Texas.

 
d.
Easement granted by W. A. Cheney and wife, Tennie L. Cheney to Texas Electric
Service Company, filed 05/30/1972, recorded in Volume 5249, Page 801, Real
Property Records, Tarrant County, Texas.

 
e.
Easement for the installation, operation and maintenance of an underground cable
television system granted to Time Warner Cable Inc. Through Its West
Region-North Texas, by instrument filed 01/04/2013, recorded in cc# D213004370,
Real Property Records, Tarrant County, Texas.

 
f.
Mineral lease, together with all rights privileges and immunities incident
thereto, to Vantage Fort Worth Energy LLC, as Lessee, from Harvest Arlington
Retirement Residence, a Delaware limited liability company, as Lessor,, as
evidenced by Memorandum of Oil and Gas Lease, filed 11/18/2010, recorded in cc#
D2100286133, Real Property Records, Tarrant County, Texas. Title to said
interest not checked subsequent to the date thereof.

 

 

 

 

 
El Dorado
 
a.
All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals, together with all rights, privileges, and immunities relating
thereto, appearing in the Public Records whether listed in Schedule B or not.
There may be leases, grants, exceptions or reservations of mineral interest that
are not listed.

 
b.
Easement granted by Arapaho Associates, Inc. to the City of Richardson, filed
04/19/1984, recorded in Volume 84080, Page 1601, Real Property Records, Dallas
County, Texas.

 
c.
Terms, provisions, conditions, and easements, contained in License and
Memorandum of Agreement, filed 01/08/2013, recorded in cc# 201300005761, Real
Property Records, Dallas County, Texas.

 
d.
The following easements and/or building lines, as shown on plat recorded in
Volume 95178, Page 3215, Map Records, Dallas County, Texas:

 
None
 
e.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Bock & Clark’s
National Surveyors Network on October 30, 2013, last revised November 8, 2013,
designated Job Number 201302464-65: (A) Concrete sidewalk crosses the Southern
part of the boundary line onto the subject property; (B) Northern part of the
property building is over 50. building line.

 

 

 

 

 
Ventura Place
 
a.
The West 20 feet of captioned property for underground utility easement as set
forth on plat recorded 5300, Page 11, Official Real Property Records, Lubbock
County, Texas.

 
b.
The North 6 feet of captioned property for underground utility easement as set
forth on plat recorded 5300, Page 11, Official Real Property Records, Lubbock
County, Texas.

 
c.
The South 5 feet of the North 11 feet of captioned property for underground
utility easement as set forth on plat recorded 5300, Page 11, Official Real
Property Records, Lubbock County, Texas.

 
d.
Two 6 x 6 foot switching enclosure easements located in the Northwest corner of
captioned property as set forth on plat recorded 5300, Page 11, Official Real
Property Records, Lubbock County, Texas.

 
e.
Two 6 x 6 foot switching enclosure easements located in the Northeast corner of
captioned property as set forth on plat recorded 5300, Page 11, Official Real
Property Records, Lubbock County, Texas.

 
f.
Blanket transformer pad and underground utility easement as set forth on plat
recorded 5300, Page 11, Official Real Property Records, Lubbock County, Texas.

 
g.
Underground utility easement as set forth in instrument dated September 24,
1997, recorded in Volume 5601, Page 311, Official Real Property Records, Lubbock
County, Texas, executed by Lubbock Retirement Residence Limited Partnership, an
Oregon limited partnership to the City of Lubbock.

 
h.
Rights incident to the ownership and lessees of the minerals reserved in Volume
684, Page 181, Deed Records, Lubbock County, Texas. Title to said interest not
checked subsequent to date of aforesaid instrument.

 
“Endorsement coverage under renew”.
 
i.
Rights incident to the ownership and lessees of the Remainder of the minerals
reserved in Volume 3388, Page 260, Official Real Property Records, Lubbock
County, Texas. Title to said interest not checked subsequent to date of
aforesaid instrument.

 
j.
All leases, grants, exceptions or reservations of coal, lignite, oil, gas, or
other minerals, together with all rights, privileges, and immunities relating
thereto, appearing in the Public Records whether listed in Schedule B or not.
There may be leases, grants, exceptions or reservations of mineral interest that
are not listed.

 
k.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by LGF Land Surveying,
LLC, for Bock & Clark’s National Surveyors Network on November 10, 2013, last
revised December 12, 2013, designated Job Number 201302464-69:

 
No survey matters

 

 

 

 

 
Pioneer Valley Lodge
 
1.
Any water rights or claims or title to water in or under the land.

 
2.
An unrecorded Management and Consulting Agreement, dated June 1, 2000.

 
3.
Building setback lines, public utility easements, irrigation ditch easement,
ingress-egress easement and other easements and restrictions as shown on the
official plat for the North Logan Retirement Residence Subdivision as Filed for
record on June 7, 2000, as Entry No. 739844.

 
4.
The following matters disclosed by an ALTA/ACSM survey made by Red Plains
Surveying Company, signed by James M. Powers, RN# 5659228-2201 on July 17, 2006,
designated Network Project No. 20060002-38:

 
 
A.
The fact that the 14 foot asphalt drive encroaches over the Westerly lot line.

 
 
B.
The fact that the 1 story building in the Southwest corner of the land
encroaches over the 30 foot setback line.

 
 
C.
The fact that a generator encroaches over the Westerly lot line.

 
 
D.
The fact that a transformer and two telephone pedestals encroach over the
Westerly lot line.

 
 
E.
Any unrecorded easements or lesser rights of drainage and water runoff in and to
the Detention Pond in the Northwest corner of the land.

 
5.
Rights of tenants, as tenants only, with no purchase rights under unrecorded
leases executed prior to the date hereof:

 
6.
Subject to the plat of the North Logan Retirement Residence Subdivision, and any
subsequent amendments, as shown in the office of the Cache County Recorder.

 
7.
Said property is located within the boundaries of North Logan City without
Cemetery and Cache County and is subject to the charges and assessments levied
thereunder. No such assessment is due and payable as of the date of this Policy.

 
8.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Red Plains Surveying
Company for Bock & Clark’s National Surveyors Network on November 9, 2013, last
revised December 13, 2013, designated Job Number 201302464-70:

 
(A) The Asphalt Driveway is over on the west property line onto the adjoiner’s
property by a maximum of 3.3; (B) Generator is over the west property line onto
the adjoiner’s property by a maximum of 11.6 without benefit of easement; (C)
Electric Transformer is over the west property line onto the adjoiner’s property
by a maximum of 2.3 without

 

 

 

 

 
benefit of easement; (D) Building located on the West Property line encroaches a
maximum of 20.9' into the rear setback per zoning.
 

 

 

 

 
Colonial Harbor
 
1.
Taxes subsequent to the first half of 2013 and any and all supplemental taxes, a
lien not yet due and payable.

 
2.
The right of the following tenants as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date hereof. Rent roll to follow.

 
3.
Easements granted in Deed from Seventeen Eighty One, Incorporated, a Virginia
corporation to the Commonwealth of Virginia, dated September 12, 1973, recorded
April 11, 1974, in Deed Book 265, Page 391.

 
4.
Easement granted to Virginia Electric and Power Company, dated May 14, 1985,
recorded June 20, 1985 in Deed Book 418, Page 719.

 
5.
Easement granted to The City of Newport News, dated July 18, 1985, recorded
September 9, 1985 in Deed Book 424, Page 62.

 
6.
Easement granted to the County of York, Virginia, dated January 4, 1988,
recorded February 26, 1988 in Deed Book 511, Page 8.

 
7.
Easement granted to the County of York, Virginia, dated June 14, 1989, recorded
July 7, 1989 in Deed Book 554, Page 316.

 
8.
Easements, including but not limited to access drives, contained in Shopping
Center Easement Agreement between Memorial Highway Associates and McDonald’s
Corporation dated June 7, 1989, recorded July 7, 1989, in Deed Book 554, Page
328.

 
9.
Easement granted to the Commonwealth of Virginia, dated May 30, 2002, recorded
July 16, 2002, as Instrument Number 020014030.

 
10.
Such state of facts as are disclosed on Subdivision plat recorded in Plat Book
11, Page 89 and Subdivision Plat recorded as Instrument No. 040012996.

 
11.
Terms, conditions and provisions as contained in Storm Water Pond Easement,
Drainage Easement, Access Easement and Maintenance Agreement by and between
William E. Colson and Daniel R. Baty and Pamela Baty and Memorial Highway
Associates, Ltd., a Virginia general partnership, dated June 22, 2004, recorded
June 24, 2004, as Instrument No. 040013205.

 
12.
Terms, conditions and provisions as contained in Access Easement located on the
Memorial Property as contained in Access Easement and Maintenance Agreement by
and between Memorial Highway Associates, Ltd., a Virginia general partnership
and William E. Colson, Daniel R. Baty and Pamela Baty, dated June 22, 2004,
recorded June 24, 2004, as Instrument No. 040013204.

 
13.
Deed of Easement granted to the County of York, Virginia, dated June 10, 2004,
recorded June 22, 2004, as Instrument No. 040012997.

 

 

 

 

 
14.
Declaration of Restrictions of Yorktown Retirement Residence LLC, dated November
30, 2004, recorded December 1, 2004 as Instrument No. 040024975.

 
15.
Easement granted to Virginia Electric and Power Company, dated December 21,
2004, recorded January 7, 2005 as Instrument No. 050000369.

 
16.
Easement granted to the City of Newport News, dated May 24, 2005, recorded
September 16, 2005 as Instrument No. 050022862.

 
17.
County of York Stormwater Management/BMP Maintenance Agreement, dated April 8,
2009, recorded May 6, 2009, as Instrument No. 090009064.

 
18.
Certificate of Assumed Name recorded March 30, 2004, as Instrument No.
GM040000157.

 
19.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Nobles and Associates
for Bock & Clark’s National Surveyors Network on November 2, 2013, last revised
December 10, 2013 designated Job Number 201302464-71:

 
No survey matters

 

 

 

 

 
Briarcrest Estates
 
1.
General and/or Special Taxes by the City of Chesterfield, if any.

 
None now due and payable.
 
2.
Stormwater control and retention basin easement granted to St. Louis County,
Missouri according to instrument recorded in Book 8406, Page 2068.

 
3.
Utility and Sidewalk Easement granted to St. Louis County, Missouri, according
to instrument recorded in Book 8406, Page 2070.

 
4.
Storm Sewer Easement granted to St. Louis County, Missouri according to
instrument recorded in Book 8406, Page 2072.

 
5.
Terms, conditions, provisions and limitations, according to Conditional Use
Permit Number-570, approved by the City of Chesterfield on July 16, 1987 in Book
8416, Page 695 of the St. Louis County Recorder’s office.

 
6.
Sanitary Sewer Easement granted to The Metropolitan St. Louis Sewer District,
according to instrument recorded in Book 8446, Page 970.

 
7.
Storm Water Sewer Maintenance Agreement executed by St. Louis Retirement
Residence Limited Partnership in favor of the City of Chesterfield and The
Metropolitan St. Louis Sewer District according to instrument recorded in Book
8515, Page 687.

 
8.
Storm Water Sewer Maintenance Agreement executed by St. Louis Retirement
Residence Limited Partnership in favor of The Metropolitan St. Louis Sewer
District according to instrument recorded in Book 8839, Page 25.

 
9.
Sewer Easement granted to The Metropolitan St. Louis Sewer District according to
instrument recorded in Book 8839, Page 28.

 
10.
Easement for Water Pipe granted to St. Louis County Water Company according to
instrument recorded in Book 9345, Page 2345 and Book 9345, Page 2352.

 
11.
Sewer Easement granted to The Metropolitan St. Louis Sewer District according to
instrument recorded in Book 16857, Page 1941.

 
12.
Easement(s) granted to Charter Communications Entertainment I, LLC recorded in
Book 18269, Page 1296.

 
13.
Charges and assessments by Trustees of said Subdivision, sewer service charges,
sewer lateral charges, roadway maintenance assessments and/or public water
supply district charges and assessments, if any.

 
14.
The rights of the following tenants, as tenants only, with no purchase rights,
under unrecorded leases executed prior to the date hereof: <attach rent roll>

 

 

 

 

 
15.
Any facts, rights, interests or claims that may exist or arise by reason of the
following matters disclosed by an ALTA/ACSM survey made by Sherrill Associates,
Inc. for Bock & Clark’s National Surveyors Network on November 12, 2013, last
revised December 19, 2013, designated Job Number 201302464-35:

 
(A) West side of building crosses 40' conditional use setback by 1.30'.

 

 

 

 

 
EXHIBIT G
 
GUARANTY
 
[See attached]
 

159

 

 

 
GUARANTY OF LEASE
 
GUARANTY OF LEASE (this “Guaranty”) made as of December __, 2013, by Holiday AL
Holdings LP, a Delaware limited partnership (“Guarantor”), to each of the
undersigned entities listed under the heading “Landlord” on the signature pages
hereto (individually and collectively, “Landlord”), each a Delaware limited
liability company (“Landlord”).
 
R E C I T A L S
 
A.            Landlord has been requested by NCT Master Tenant I LLC (together
with its permitted successors and assigns, “Tenant”), to enter into a Master
Lease dated as of the date hereof (as amended from time to time, the “Lease”),
whereby Landlord would lease to Tenant, and Tenant would rent from Landlord,
certain premises at the locations set forth on Schedule 2 attached hereto, as
more particularly described in the Lease (the “Premises”).
 
B.            Guarantor is the indirect parent of Tenant, and will derive
substantial economic benefit from the execution and delivery of the Lease.
 
C.            Guarantor acknowledges that Landlord would not enter into the
Lease unless this Guaranty accompanied the execution and delivery of the Lease.
 
D.            Guarantor hereby acknowledges receipt of a copy of the Lease.
 
NOW, THEREFORE, in consideration of the execution and delivery of the Lease and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor covenants and agrees as follows:
 
1.             DEFINITIONS. Defined terms used in this Guaranty and not
otherwise defined herein have the meanings assigned to them in the Lease.
 
2.             COVENANTS OF GUARANTOR.
 
(a)           Guarantor absolutely, unconditionally and irrevocably guarantees,
as a primary obligor and not merely as a surety: (i) the full and prompt payment
of all Base Rent and Additional Charges and all other rent, sums and charges of
every type and nature payable by Tenant under the Lease, whether due by
acceleration or otherwise, including costs and expenses of collection
(collectively, the “Monetary Obligations”), and (ii) the full, timely and
complete performance of all covenants, terms, conditions, obligations,
indemnities and agreements to be performed by Tenant under the Lease, including
any indemnities or other obligations of Tenant that survive the expiration or
earlier termination of the Lease (all of the obligations described in clauses
(i) and (ii), are collectively referred to herein as the “Obligations”). If
Tenant defaults under the Lease, Guarantor will, without notice or demand,
promptly pay and perform all of the outstanding Obligations, and pay to
Landlord, when and as due, all Monetary Obligations due and payable by Tenant
under the Lease, together with all damages, costs and expenses to which Landlord
is entitled pursuant to any or all of the Lease, this Guaranty and applicable
Legal Requirements; provided, however, that Landlord shall not commence any
litigation against
 

1

 

 

 
Guarantor with respect to such Obligations unless and until an Event of Default
has occurred and is continuing.
 
(b)           Guarantor agrees with Landlord that (i) any action, suit or
proceeding of any kind or nature whatsoever (an “Action”) commenced by Landlord
against Guarantor to collect Base Rent and Additional Charges and any other
rent, sums and charges due under the Lease for any month or months shall not
prejudice in any way Landlord’s rights to collect any such amounts due for any
subsequent month or months throughout the Lease Term in any subsequent Action,
(ii) Landlord may, at its option, without prior notice or demand, join Guarantor
in any Action against Tenant in connection with or based upon either or both of
the Lease and any of the Obligations, (iii) Landlord may seek and obtain
recovery against Guarantor in an Action against Tenant or in any independent
Action against Guarantor without Landlord first asserting, prosecuting, or
exhausting any remedy or claim against Tenant or against any security of Tenant
held by Landlord under the Lease, (iv) Landlord may (but shall not be required
to) exercise its rights against each of Guarantor and Tenant concurrently, and
(v) Guarantor will be conclusively bound by a judgment entered in any Action in
favor of Landlord against Tenant, as if Guarantor were a party to such Action,
irrespective of whether or not Guarantor is entered as a party or participates
in such Action.
 
(c)           The occurrence of any of the following events shall constitute an
Event of Default by Tenant under the Lease, and there shall be no cure period
therefor except as otherwise provided:
 
(i)           Guarantor fails to observe or perform any term, covenant, or other
obligation of Guarantor set forth in Section 9 and such failure is not cured
within ten (10) days after receipt of notice of such failure from Landlord;
provided, however, that any such failure shall not be deemed an Event of Default
if Guarantor commences to cure same within ten (10) days after Guarantor
receives notice thereof from Landlord, diligently prosecutes such cure and, in
any event, cures such failure within thirty (30) days after receipt of notice of
such failure from Landlord; and
 
(ii)           Guarantor’s failure to observe or comply with the provisions of
Section 10.
 
(d)           Guarantor agrees that, in the event of the rejection or
disaffirmance of the Lease by Tenant or Tenant’s trustee in bankruptcy, pursuant
to bankruptcy law or any other law affecting creditors’ rights, Guarantor will,
if Landlord so requests, assume all obligations and liabilities of Tenant under
the Lease, to the same extent as if Guarantor was a party to such document and
there had been no such rejection or disaffirmance; and Guarantor will confirm
such assumption, in writing, at the request of Landlord upon or after such
rejection or disaffirmance. Guarantor, upon such assumption, shall have all
rights of Tenant under the Lease to the fullest extent permitted by law.
 
(e)           If Landlord proposes to grant a mortgage on, or refinance any
mortgage encumbering the Premises or any portion thereof, Guarantor shall
cooperate in the process, and shall permit Landlord and the proposed mortgagee
to meet with Guarantor or, if applicable, officers of Guarantor and to discuss
Guarantor’s business and finances. On request of Landlord,
 

2

 

 

 
Guarantor agrees to provide any such prospective mortgagee the information to
which Landlord is entitled hereunder, provided that if any such information is
not publicly available, such nonpublic information shall be made available on a
confidential basis. Guarantor agrees to execute, acknowledge and deliver
documents reasonably requested by the prospective mortgagee (such as a consent
to the financing, without encumbering Guarantor’s or Tenant’s assets, a consent
to a collateral assignment of the Lease and of this Guaranty, estoppel
certificate, and a subordination, non-disturbance and attornment agreement), in
a form reasonably acceptable to Guarantor and customary for tenants and their
guarantors to sign in connection with mortgage loans to landlords, so long as
such documents are in form then customary among institutional lenders.
 
3.             GUARANTOR’S OBLIGATIONS UNCONDITIONAL.
 
(a)           This Guaranty is an absolute and unconditional guaranty of payment
and of performance, and not of collection, and shall be enforceable against
Guarantor without the necessity of the commencement by Landlord of any Action
against Tenant, and without the necessity of any notice of nonpayment,
nonperformance or nonobservance, or any notice of acceptance of this Guaranty,
or of any other notice or demand to which Guarantor might otherwise be entitled,
all of which Guarantor hereby expressly waives in advance, other than as
expressly required under the Lease. The obligations of Guarantor hereunder are
independent of, and to the extent expressly set forth in this Guaranty may
exceed, the obligations of Tenant.
 
(b)           This Guaranty shall apply notwithstanding any extension or renewal
of the Lease, or any holdover following the expiration or termination of the
Lease Term or any renewal or extension of the Lease Term.
 
(c)           This Guaranty is a continuing guarantee and will remain in full
force and effect notwithstanding, and, except as set forth in Section 2(c), the
liability of Guarantor hereunder shall be absolute and unconditional
irrespective of any or all of the following: (i) any renewals, extensions,
modifications, alterations or amendments of the Lease (regardless of whether
Guarantor consented to or had notice of same); (ii) any releases or discharges
of Tenant other than the full release and complete discharge of all of the
Obligations; (iii) Landlord’s failure or delay to assert any claim or demand or
to enforce any of its rights against Tenant; (iv) any extension of time that may
be granted by Landlord to Tenant; (v) any assignment or transfer of all or any
part of Tenant’s interest under the Lease (whether by Tenant, by operation of
law, or otherwise); (vi) any subletting, concession, franchising, licensing or
permitting of the Premises or any portion thereof; (vii) any changed or
different use of the Premises (or any portion thereof); (viii) any other
dealings or matters occurring between Landlord and Tenant; (ix) the taking by
Landlord of any additional guarantees, or the receipt by Landlord of any
collateral, from Tenant or any other persons or entities; (x) the release by
Landlord of any other guarantor; (xi) Landlord’s release of any security
provided under the Lease; (xii) Landlord’s failure to perfect any landlord’s
lien or other lien or security interest available under applicable Legal
Requirements; (xiii) any assumption by any person of any or all of Tenant’s
obligations under the Lease, or Tenant’s assignment of any or all of its rights
and interests under the Lease, (xiv) the power or authority or lack thereof of
Tenant to execute, acknowledge or deliver the Lease; (xv) the existence,
non-existence or lapse at any time of Tenant as a legal entity or the existence,
non-existence or termination of any corporate, ownership, business or other
relationship between
 

3

 

 

 
Tenant and Guarantor; (xvi) any sale or assignment by Landlord of either or both
of this Guaranty and the Lease (including, but not limited to, any direct or
collateral assignment by Landlord to any mortgagee) in accordance with the terms
of the Lease; (xvii) the solvency or lack of solvency of Tenant at any time or
from time to time; or (xviii) any other cause, whether similar or dissimilar to
any of the foregoing, that might constitute a legal or equitable discharge of
Guarantor (whether or not Guarantor shall have knowledge or notice thereof)
other than payment and performance in full of the Obligations. Without in any
way limiting the generality of the foregoing, Guarantor specifically agrees that
(A) if Tenant’s obligations under the Lease are modified or amended with the
express written consent of Landlord, this Guaranty shall extend to such
obligations as so amended or modified without notice to, consideration to, or
the consent of, Guarantor, and (B) this Guaranty shall be applicable to any
obligations of Tenant arising in connection with a termination of the Lease,
whether voluntary or otherwise. Guarantor hereby consents, prospectively, to
Landlord’s taking or entering into any or all of the foregoing actions or
omissions. For purposes of this Guaranty and the obligations and liabilities of
Guarantor hereunder, “Tenant” shall be deemed to include any and all successors
and assignees of the tenant under the Lease, as fully as if any of the same were
the named Tenant under the Lease.
 
(d)           Guarantor hereby expressly agrees that the validity of this
Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished or impaired by reason of the assertion or the
failure to assert by Landlord against Tenant, of any of the rights or remedies
reserved to Landlord pursuant to the provisions of the Lease or by relief of
Tenant from any of Tenant’s obligations under the Lease or otherwise by (i) the
release or discharge of Tenant in any state or federal creditors’ proceedings,
receivership, bankruptcy or other proceeding; (ii) the impairment, limitation or
modification of the liability of Tenant or the estate of Tenant in bankruptcy,
or of any remedy for the enforcement of Tenant’s liability under the Lease,
resulting from the operation of any present or future provision of the United
States Bankruptcy Code (11 U.S.C. § 101 et seq., as amended), or from other
statute, or from the order of any court; or (iii) the rejection, disaffirmance
or other termination of the Lease in any such proceeding. This Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
the payment of any amount due under the Lease or this Guaranty is rescinded or
must otherwise be returned by Landlord for any reason, including, without
limitation, the insolvency, bankruptcy, liquidation or reorganization of Tenant,
Guarantor or otherwise, all as though such payment had not been made, and, in
such event, Guarantor shall pay to Landlord an amount equal to any such payment
that has been rescinded or returned.
 
4.             WAIVERS OF GUARANTOR.
 
(a)           Without limitation of the foregoing, Guarantor waives (i) notice
of acceptance of this Guaranty, protest, demand and dishonor, presentment, and
demands of any kind now or hereafter provided for by any statute or rule of law,
(ii) notice of any actions taken by Landlord or Tenant under the Lease or any
other agreement or instrument relating thereto, (iii) notice of any and all
defaults by Tenant in the payment of Base Rent and Additional Charges or other
rent, charges or amounts, or of any other defaults by Tenant under the Lease,
(iv) all other notices, demands and protests, and all other formalities of every
kind in connection with the enforcement of the Obligations, omission of or delay
in which, but for the provisions of this Section 4, might constitute grounds for
relieving Guarantor of its obligations hereunder, and (v)
 

4

 

 

 
any requirement that Landlord protect, secure, perfect, insure or proceed
against any security interest or lien, or any property subject thereto, or
exhaust any right or take any action against Tenant or any other person or
entity (including any additional guarantor or Guarantor) or against any
collateral.
 
(b)           GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PERSON OR ENTITY WITH RESPECT TO ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH: THIS GUARANTY; THE
LEASE; ANY LIABILITY OR OBLIGATION OF TENANT IN ANY MANNER RELATED TO THE
PREMISES OR ANY PORTION THEREOF; ANY CLAIM OF INJURY OR DAMAGE IN ANY WAY
RELATED TO THE LEASE AND/OR THE PREMISES (OR ANY PORTION THEREOF); ANY ACT OR
OMISSION OF TENANT, ITS AGENTS OR EMPLOYEES; OR ANY ASPECT OF THE USE OR
OCCUPANCY OF, OR THE CONDUCT OF BUSINESS IN, ON OR FROM THE PREMISES (OR ANY
PORTION THEREOF). GUARANTOR SHALL NOT IMPOSE ANY COUNTERCLAIM OR COUNTERCLAIMS
OR CLAIMS FOR SET­OFF, RECOUPMENT OR DEDUCTION OF RENT IN ANY ACTION BROUGHT BY
LANDLORD AGAINST GUARANTOR UNDER THIS GUARANTY, EXCEPT TO THE EXTENT PERMITTED
BY THE LEASE. GUARANTOR SHALL NOT BE ENTITLED TO MAKE, AND HEREBY WAIVES, ANY
AND ALL DEFENSES AGAINST ANY CLAIM ASSERTED BY LANDLORD OR IN ANY SUIT OR ACTION
INSTITUTED BY LANDLORD TO ENFORCE THIS GUARANTY OR THE LEASE EXCEPT THE
PERFORMANCE OF THE OBLIGATIONS. IN ADDITION, GUARANTOR HEREBY WAIVES, BOTH WITH
RESPECT TO THE LEASE AND WITH RESPECT TO THIS GUARANTY, ANY AND ALL RIGHTS WHICH
ARE WAIVED BY TENANT UNDER THE LEASE, IN THE SAME MANNER AS IF ALL SUCH WAIVERS
WERE FULLY RESTATED HEREIN. THE LIABILITY OF GUARANTOR UNDER THIS GUARANTY IS
PRIMARY AND UNCONDITIONAL.
 
(c)           Guarantor expressly waives any and all rights to defenses arising
by reason of (i) any “one-action” or “anti-deficiency” law or any other law that
may prevent Landlord from bringing any action, including a claim for deficiency,
against Guarantor before or after Landlord’s commencement or completion of any
action against Tenant; (ii) ANY ELECTION OF REMEDIES BY LANDLORD (INCLUDING,
WITHOUT LIMITATION, ANY TERMINATION OF THE LEASE) THAT DESTROYS OR OTHERWISE
ADVERSELY AFFECTS GUARANTOR’S SUBROGATION RIGHTS OR GUARANTOR’S RIGHTS TO
PROCEED AGAINST TENANT FOR REIMBURSEMENT; (iii) any disability, insolvency,
bankruptcy, lack of authority or power, death, insanity, minority, dissolution,
or other defense of Tenant, of any other guarantor (or any other Guarantor), or
of any other person or entity, or by reason of the cessation of Tenant’s
liability from any cause whatsoever, other than full and final payment in legal
tender and performance of the Obligations; (iv) any right to claim discharge of
any or all of the Obligations on the basis of unjustified impairment of any
collateral for the Obligations; (v) any change in the relationship between
Guarantor and Tenant or any termination of such relationship; (vi) any
irregularity, defect or unauthorized action by any or all of Landlord, Tenant,
any other guarantor (or Guarantor) or surety, or any of their respective
officers, directors or other agents in executing and delivering any instrument
or agreements relating to the Obligations or in carrying out or attempting to
carry out the terms of any such agreements; (vii)
 

5

 

 

 
any assignment, endorsement or transfer, in whole or in part, of the
Obligations, whether made with or without notice to or consent of Guarantor;
(viii) if the recovery from Tenant or any other Person (including without
limitation any other guarantor) becomes barred by any statute of limitations or
is otherwise prevented; (ix) the benefits of any and all statutes, laws, rules
or regulations applicable in the State of Texas which may require the prior or
concurrent joinder of any other party to any action on this Guaranty; (x) any
release or other reduction of the Obligations arising as a result of the
expansion, release, substitution, deletion, addition, or replacement (whether or
not in accordance with the terms of the Lease) of the Premises or any portion
thereof; or (xi) any neglect, delay, omission, failure or refusal of Landlord to
take or prosecute any action for the collection or enforcement of any of the
Obligations or to foreclose or take or prosecute any action in connection with
any lien or right of security (including perfection thereof) existing or to
exist in connection with, or as security for, any of the Obligations, it being
the intention hereof that Guarantor shall remain liable as a principal on the
Obligations notwithstanding any act, omission or event that might, but for the
provisions hereof, otherwise operate as a legal or equitable discharge of
Guarantor. Guarantor hereby waives all defenses of a surety to which it may be
entitled by statute or otherwise.
 
5.             SUBORDINATION; SUBROGATION.
 
(a)           Guarantor subordinates to the Obligations (i) any present and
future debts and obligations of Tenant to Guarantor (the “Indebtedness”),
including: (A) fees, reimbursement of expenses and other payments pursuant to
any independent contractor arrangement; (B) principal and interest pursuant to
any Indebtedness; (C) distributions payable to any partners, members or
shareholders of Guarantor or Affiliates of Guarantor, solely to the extent such
distributions are payable by using distributions received from Tenant; (D) lease
payments pursuant to any leasing arrangement; (E) any management fees; and (F)
all rights, liens and security interests of Guarantor, whether now or hereafter
arising, in any assets of the Tenant, and (ii) any liens or security interests
securing payment of the Indebtedness. Notwithstanding the foregoing, payments of
Indebtedness may be made (I) at any time provided no Event of Default is
continuing and (II) during the continuance of an Event of Default, to the extent
permitted pursuant to the Lease. Guarantor shall have no right to possession of
any assets of Tenant or to foreclose upon any such asset, whether by judicial
action or otherwise, unless and until the Obligations have been paid and
performed in full. Guarantor agrees that Landlord shall be subrogated to
Guarantor with respect to Guarantor’s claims against Tenant and Guarantor’s
rights, liens and security interest, if any, in any of Tenant’s assets and
proceeds thereof until all of the Obligations have been paid and performed in
full.
 
(b)           After the occurrence and during the continuance of an Event of
Default and until such Event of Default is cured or during the continuance of
any bankruptcy or insolvency proceeding by or against Tenant and until such
proceeding is dismissed, Guarantor shall not: (i) make any distributions or
other payments to any partners, parent entities, or Affiliates of Guarantor
(other than to Tenant), solely to the extent such distributions are payable by
using distributions received from Tenant; or (ii) ask for, sue for, demand, take
or receive any payment, by setoff or in any other manner, including the receipt
of a negotiable instrument, for all or any part of the Indebtedness owed by
Tenant, or any successor or assign of Tenant, including a receiver, trustee or
debtor in possession (the term “Tenant” shall include any such successor or
assign of Tenant) until the Obligations have been paid in full; however, if
Guarantor
 

6

 

 

 
receives such a payment, Guarantor shall immediately deliver the payment to
Landlord for credit against the then outstanding and matured balance of the
Obligations. Notwithstanding anything in this Section 5 to the contrary, after
an Event of Default has occurred and is outstanding, Guarantor may, in its sole
discretion, make cash contributions to Tenant.
 
(c)           Guarantor shall not be subrogated, and hereby waives and disclaims
any claim or right against Tenant by way of subrogation, exoneration,
contribution, reimbursement, indemnity or otherwise, to any of the rights of
Landlord under the Lease or otherwise, or in the Premises (or any portion
thereof), which may arise by any of the provisions of this Guaranty or by reason
of the performance by Guarantor of any of its Obligations hereunder. Guarantor
shall look solely to Tenant for any recoupment of any payments made or costs or
expenses incurred by Guarantor pursuant to this Guaranty. If any amount shall be
paid to Guarantor on account of such subrogation rights at any time when all of
the Obligations shall not have been paid and performed in full, Guarantor shall
immediately deliver the payment to Landlord for credit against the then
outstanding balance of the matured Obligations.
 
6.             REPRESENTATIONS AND WARRANTIES OF GUARANTOR. Guarantor represents
and warrants that:
 
(a)           Guarantor is a Delaware limited partnership; has all requisite
power and authority to enter into and perform its obligations under this
Guaranty; and this Guaranty is valid and binding upon and enforceable against
Guarantor without the requirement of further action or condition.
 
(b)           The execution, delivery and performance by Guarantor of this
Guaranty does not and will not (i) contravene any applicable Legal Requirements,
the organizational documents of Guarantor, if applicable, any order, writ,
injunction, decree applicable to Guarantor, or any contractual restriction
binding on or affecting Guarantor or any of its properties or assets, or (ii)
result in or require the creation of any lien, security interest or other charge
or encumbrance upon or with respect to any of its properties or assets.
 
(c)           No approval, consent, exemption, authorization or other action by,
or notice to, or filing with, any governmental authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, Guarantor of this Guaranty or any other instrument or
agreement required hereunder.
 
(d)           There is no action, suit or proceeding pending or threatened
against or otherwise affecting Guarantor before any court or other governmental
authority or any arbitrator that would, or could reasonably be expected to
materially adversely affect Guarantor’s ability to perform its obligations under
this Guaranty.
 
(e)           Guarantor’s principal place of business as of the date hereof is
5885 Meadows Rd., Suite 500, Lake Oswego, OR 97035.
 
(f)            Tenant is directly or indirectly owned and controlled by
Guarantor.
 
(g)           Guarantor has derived or expects to derive financial and other
advantages and benefits directly or indirectly, from the making of the Lease and
the payment and
 

7

 

 

 
performance of the Obligations. Guarantor hereby acknowledges that Landlord will
be relying upon Guarantor’s guarantee, representations, warranties and covenants
contained herein.
 
(h)           All reports, statements (financial or otherwise), certificates and
other data furnished by or on behalf of Guarantor to Landlord in connection with
this Guaranty or the Lease are: true and correct, in all material respects, as
of the applicable date or period provided therein; and fairly represent the
financial condition of Guarantor as of the respective date thereof.
 
7.             NOTICES. Any consents, notices, demands, requests, approvals or
other communications given under this Guaranty shall be in writing and shall be
given as provided in the Lease, as follows or to such other addresses as either
Landlord or Guarantor may designate by notice given to the other in accordance
with the provisions of this Section 7:
 
If to Guarantor:
If to Landlord:
   
c/o – Holiday Retirement
5885 Meadows Rd., Suite 500
Lake Oswego, OR 97035
Attn: General Counsel
c/o Fortress Investment Group LLC
1345 Avenue of the Americas, 46th Floor
New York, NY 10105
Telephone: (212) 798-6100
Attention: Jonathan Brown
   
With a copy to:
With a copy to:
   
c/o Fortress Investment Group LLC
1345 Avenue of the Americas
New York, New York 10105
Attn: Cameron MacDougall
Tel: (212) 479-1522
Email: cmacdougall@fortress.com
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York NY 10006
Attention: Donald A. Stern
Telephone: (212) 225-2640
Email: dstern@cgsh.com
   
With a copy to:
With a copy to:
   
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attn: Neil Rock
Tel: (212) 735-3787
Fax: (917) 777-3787
Email: neil.rock@skadden.com
 

 
8.             CONSENT TO JURISDICTION. Guarantor hereby (a) consents and
submits to the jurisdiction of the courts of the State of Texas and the federal
courts sitting in the State of Texas with respect to any dispute arising,
directly or indirectly, out of this Guaranty, (b) waives any objections which
the undersigned may have to the laying of venue in any such suit, action or
proceeding in either such court, (c) agrees to join Landlord in any petition for
removal to either such court, and (d) irrevocably designates and appoints Tenant
as its authorized agent to accept and acknowledge on its behalf service of
process with respect to any disputes arising, directly or
 

8

 

 

 
indirectly, out of this Guaranty. The undersigned hereby acknowledges and agrees
that Landlord may obtain personal jurisdiction and perfect service of process
through Tenant as the undersigned agent, or by any other means now or hereafter
permitted by applicable law. Nothing above shall limit Landlord’s choice of
forum for purposes of enforcing this Guaranty.
 
9.             CERTAIN ADDITIONAL COVENANTS.
 
(a)           Financial Deliveries.
 
(i)           Guarantor shall deliver the information described in Schedule 3 to
Landlord.
 
(ii)           Upon the delivery of any financial information by or on behalf of
Guarantor pursuant to this Section 9 from time to time during the Lease Term,
Guarantor shall be deemed (unless Guarantor specifically states otherwise in
writing) to automatically represent and warrant to Landlord that the financial
information delivered to Landlord is true, accurate and complete in all material
respects, presents fairly the results of operations of Guarantor for the
respective periods covered thereby and reflects accurately the books and records
of account of Guarantor as of such dates and for such periods in all material
respects.
 
(b)           Disclosure. Guarantor agrees that any financial statements of
Guarantor and, if applicable, its Consolidated Subsidiaries required to be
delivered to Landlord may (subject to the restrictions in Article 27 of the
Lease which shall be deemed to extend to information provided by, and relating
to, Guarantor), without the prior consent of, or notice to, Guarantor, be
included and disclosed, to the extent required by applicable law, regulation or
stock exchange rule, in offering memoranda or prospectuses, or similar
publications in connection with syndications, private placements or public
offerings of Landlord’s (or the entities directly or indirectly controlling
Landlord) securities or interests, and in any registration statement, report or
other document permitted or required to be filed under applicable federal and
state laws, including those of any successor to Landlord. Guarantor agrees to
provide such other reasonable financial and other information necessary to
facilitate a private placement or a public offering or to satisfy the SEC or
regulatory disclosure requirements. Guarantor agrees to use commercially
reasonable efforts to cause its independent auditors, at Landlord’s cost, to
consent, in a timely manner, to the inclusion of their audit report issued with
respect to such financial statements in any registration statement or other
filing under federal and state laws and to provide the underwriters
participating in any offering of securities or interests of Landlord (or the
entities directly or indirectly controlling Landlord) with a standard
accountant’s “comfort” letter with regard to the financial information of
Guarantor and, if applicable, its Consolidated Subsidiaries included or
incorporated by reference into any prospectus or other offering document.
 
(c)           Review Right. Landlord shall have the right, from time to time
during normal business hours after not less than five (5) Business Days prior
written notice to Guarantor, itself or through any attorney, accountant or other
agent or representative retained by Landlord (“Landlord’s Representatives”), to
examine and audit all financial and other records and pertinent corporate
documents of Guarantor at the office of Guarantor or such other Person that
maintains such records and documents. Guarantor hereby agrees to reasonably
cooperate with
 

9

 

 

 
any such examination or audit; provided, however, the cost of such examination
or audit shall be borne by Landlord.
 
(d)           Assignment; Sale of Assets; Change in Control. Without the prior
consent of Landlord, which consent may be withheld or granted in Landlord’s sole
discretion, Guarantor shall not assign (whether directly or indirectly), in
whole or in part, this Guaranty or any obligation hereunder or, through one or
more step transactions or tiered transactions, do, or permit to be done, any
Transfer except as expressly allowed by the Lease. Upon the consummation of (i)
a Transfer that is not prohibited by the terms of the Lease and (ii) the
contemporaneous delivery of a substitute guaranty with respect to the
transferred Obligations as contemplated by the terms of the Lease, the Guarantor
with respect to the tenant Transferring the interests shall be immediately
released from (A) the performance or observance of all or any portion of any of
the agreements, covenants, terms or conditions contained in this Guaranty as
they relate to the applicable interest or interests being Transferred, as
applicable, and (B) its obligation to comply with the covenants contained in
Section 10 of this Guaranty (provided, in the case of this subsection (B), one
or more Guarantors that satisfy the financial covenants in Section 10 (as
applicable), guarantee the obligations of the tenants following the Transfer of
the Lease, with respect to all of the Premises), in each case, without the need
for any further action on behalf of the parties hereto. In connection with any
such release, upon written request by Guarantor, Landlord shall deliver to
Guarantor such evidence as is reasonably requested to evidence such release.
 
(e)           Payment Method; Default Interest. Guarantor shall make any
payments due hereunder in immediately available funds by wire transfer to
Landlord’s bank account as notified by Landlord, unless Landlord agrees to
another method of payment of immediately available funds. If Guarantor does not
pay an amount due hereunder on its due date, Guarantor shall pay, on demand,
interest at the Overdue Rate on the amount due for a period ending on the full
payment of such amount, including the day of repayment, whether before or after
any judgment or award, to the extent permitted under applicable law.
 
10.           FINANCIAL COVENANTS. Until the payment and performance in full of
the Obligations:
 
(a)           Subject to Section 10(b), (i) Guarantor shall maintain, at a
minimum, the Net Worth or Market Capitalization (as applicable) and Fixed Charge
Coverage Ratio and, at a maximum, the Leverage Ratio (each as defined on Exhibit
A attached hereto) set forth on Schedule 1(a) attached hereto. The Net Worth,
Fixed Charge Coverage Ratio and Leverage Ratio of Guarantor shall be measured as
of the last day of each calendar quarter and such calculations shall be
delivered to Landlord in accordance with Section 9 and Schedule 3. Guarantor
hereby represents and warrants that its Net Worth and Fixed Charge Coverage
Ratio meet or exceed the levels reflected in Schedule 1(a), and its Leverage
Ratio is less than or equal to the levels reflected on Schedule 1(a).
 
(b)           Unless and until a Material Event shall occur, if Guarantor
becomes or is a Publicly Traded Company with a Market Capitalization (each as
defined on Exhibit A attached hereto) in excess of Five Hundred Million Dollars
($500,000,000) at the time such Guarantor becomes a party to this Guaranty, then
Section 10(a) and Section 10(c) shall not apply and
 

10

 

 

 
Guarantor shall maintain, at a minimum, the Fixed Charge Coverage Ratio set
forth on Schedule 1(b) attached hereto. The Fixed Charge Coverage Ratio shall be
measured as of the last day of each calendar quarter and such calculation of
Fixed Charge Coverage Ratio shall be delivered to Landlord in accordance with
Section 9 and Schedule 3. Upon the occurrence of a Material Event, (i) if
Guarantor is a Publicly Traded Company with a Market Capitalization in excess of
Five Hundred Million Dollars ($500,000,000), as measured immediately after such
Material Event, then this Section 10(b) shall continue to apply; or (ii) if
Guarantor is not a Publicly Traded Company with a Market Capitalization in
excess of Five Hundred Million Dollars ($500,000,000), as measured immediately
after such Material Event, then Section 10(a) shall immediately apply to such
Guarantor.
 
(c)           At no time shall Guarantor guaranty (or enter into a keepwell or
similar instrument), permit any assets of Guarantor to serve as security or
collateral for, or otherwise provide any form of credit support for, any
indebtedness or other obligations of any person or entity which is not a
wholly-owned and controlled, direct or indirect subsidiary of Guarantor.
 
11.           MISCELLANEOUS.
 
(a)           Guarantor further agrees that Landlord may, without notice, assign
this Guaranty in whole or in part. If Landlord disposes of its interest in the
Lease, “Landlord,” as used in this Guaranty, shall mean Landlord’s successors
and assigns.
 
(b)           Guarantor promises to pay all costs of collection or enforcement
incurred by Landlord in exercising any remedies provided for in the Lease or
this Guaranty whether at law or in equity. If any legal action or proceeding is
commenced to interpret or enforce the terms of, or obligations arising out of,
this Guaranty, or to recover damages for the breach thereof, the party
prevailing in any such action or proceedings shall be entitled to recover from
the non-prevailing party all attorneys’ fees and reasonable costs and expenses
incurred by the prevailing party. As used herein, “attorneys’ fees” shall mean
the fees and expenses of counsel to the parties hereto, which may include
printing, photocopying, duplicating and other expenses, air freight charges, and
fees billed for law clerks, paralegals, librarians and others not admitted to
the bar but performing services under the supervision of an attorney. The term
“attorneys’ fees” shall also include, without limitation, all such fees and
expenses incurred with respect to appeals, arbitrations and bankruptcy
proceedings.
 
(c)           Guarantor shall, from time to time within ten (10) days after
receipt of Landlord’s request, but not more than two (2) times in any given
fiscal year, execute, acknowledge and deliver to Landlord a statement certifying
that this Guaranty is unmodified and in full force and effect (or if there have
been modifications, that the same is in full force and effect as modified and
stating such modifications). Such certificate may be relied upon by any
prospective purchaser, lessor or lender of all or a portion of the Premises (or
any portion thereof).
 
(d)           If any portion of this Guaranty shall be deemed invalid,
unenforceable or illegal for any reason, such invalidity, unenforceability or
illegality shall not affect the balance of this Guaranty, which shall remain in
full force and effect to the maximum permitted extent.
 

11

 

 

 
(e)           The provisions, covenants and guaranties of this Guaranty shall be
binding upon Guarantor and its heirs, successors, legal representatives and
assigns, and shall inure to the benefit of Landlord and its successors and
assigns, and shall not be deemed waived or modified unless such waiver or
modification is specifically set forth in writing, executed by Landlord or its
successors and assigns, and delivered to Guarantor.
 
(f)           Whenever the words “include”, “includes”, or “including” are used
in this Guaranty, they shall be deemed to be followed by the words “without
limitation”, and, whenever the circumstances or the context requires, the
singular shall be construed as the plural, the masculine shall be construed as
the feminine and/or the neuter and vice versa. This Guaranty shall be
interpreted and enforced without the aid of any canon, custom or rule of law
requiring or suggesting construction against the party drafting or causing the
drafting of the provision in question.
 
(g)           Each of the rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies provided by law or in the Lease or this
Guaranty.
 
(h)           The provisions of this Guaranty shall be governed by and
interpreted solely in accordance with the internal laws of the State of Texas,
without giving effect to the principles of conflicts of law.
 
(i)            The execution of this Guaranty prior to execution of the Lease
shall not invalidate this Guaranty or lessen the Obligations of Guarantor
hereunder.
 
(j)            The Recitals set forth above are hereby incorporated by this
reference and made a part of this Guaranty. Guarantor hereby represents and
warrants that the Recitals are true and correct.
 
(k)           Guarantor hereby acknowledges and agrees to be bound by the
restrictive covenants set forth in Article 26 to the Lease.
 
(l)            Notwithstanding anything to the contrary herein, if Landlord
exercises its rights under Article 28 of the Lease and requires Tenant to
execute a Severed Lease, contemporaneously with the execution of any Severed
Lease, Guarantor shall execute a new guaranty for each of the Lease and each
Severed Lease, pursuant to which Guarantor shall separately guaranty Tenant’s
obligations under the Lease (as amended) and each Severed Lease on the same
terms and to the same extent as Tenant’s obligations under the Lease are
guaranteed by Guarantor pursuant to this Guaranty, and thereupon, this Guaranty
shall be automatically be deemed terminated and of no further force or effect
 
[Signature Page Follows]
 

12

 

 

 
IN WITNESS WHEREOF, Guarantor and Landlord have executed this Guaranty as of the
day and year first above written.
 

  GUARANTOR:       Holiday AL Holdings LP,   a Delaware limited partnership    
  By: Holiday AL Holdings GP LLC,     its General Partner           By:      
Name: Scott Shanaberger   Title: Chief Financial Officer        

 

S-1

 

 

 
Executed by Landlord for the purpose of Section 11(l):
 

 
LANDLORD:
 
NIC 12 ARLINGTON PLAZA OWNER LLC
NIC 12 BLAIR HOUSE OWNER LLC
NIC 12 BLUE WATER LODGE OWNER LLC
NIC 12 BRIARCREST ESTATES OWNER LLC
NIC 12 CHATEAU RIDGELAND OWNER LLC
NIC 12 CHERRY LAUREL OWNER LLC
NIC 12 COLONIAL HARBOR OWNER LLC
NIC 12 COUNTRY SQUIRE OWNER LLC
NIC 12 COURTYARD AT LAKEWOOD OWNER LLC
NIC 12 DESOTO BEACH CLUB OWNER LLC
NIC 12 EL DORADO OWNER LLC
NIC 12 ESSEX HOUSE OWNER LLC
NIC 12 FLEMING POINT OWNER LLC
NIC 12 GRASSLANDS ESTATES OWNER LLC
NIC 12 GREELEY PLACE OWNER LLC
NIC 12 GRIZZLY PEAK OWNER LLC
NIC 12 JACKSON OAKS OWNER LLC
NIC 12 MAPLE DOWNS OWNER LLC
NIC 12 PARKWOOD ESTATES OWNER LLC
NIC 12 PIONEER VALLEY LODGE OWNER LLC
NIC 12 REGENCY RESIDENCE OWNER LLC
NIC 12 SIMI HILLS OWNER LLC
NIC 12 STONEYBROOK LODGE OWNER LLC
NIC 12 SUMMERFIELD ESTATES OWNER LLC
NIC 12 VENTURA PLACE OWNER LLC, each a
Delaware limited liability company

 

  By:       Name: Andrew White   Title: Chief Executive Officer,       President
and Secretary

                  

S-2

 

 

 
EXHIBIT A
 
CERTAIN DEFINED TERMS
 
As used in Section 10 of this Guaranty, the following terms shall have the
meanings set forth below:
 
“Acquisition” means, by any Person, the purchase or acquisition by such Person
of any Capital Stock in another Person or any asset of another Person, whether
or not involving a merger or consolidation with such other Person.
 
“Annualized” means, with respect to an amount, (a) such amount, divided by (b)
the number of calendar quarters in such period, multiplied by (c) four.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP and in the reasonable judgment of such Person, is required to be
accounted for as a capital lease on the balance sheet of that Person.
 
“Capital Stock” shall mean, with respect to any entity, any capital stock
(including preferred stock), shares, interests, participation or other ownership
interests (however designated) of such entity and any rights (other than debt
securities convertible into or exchangeable for capital stock), warrants or
options to purchase any thereof; provided, however, that leases of real property
that provide for contingent rent based on the financial performance of the
tenant shall not be deemed to be Capital Stock.
 
“Consolidated EBITDAR” means, for any period, for Guarantor and, if applicable,
its Consolidated Subsidiaries determined on a consolidated basis, Consolidated
Net Income for such period, plus without duplication, to the extent deducted in
determining Consolidated Net Income, the sum for such period of (i) amortization
and depreciation expense, (ii) provision for income taxes (including provision
for deferred taxes not payable currently), (iii) Consolidated Interest Expense,
(iv) Rent Expense, (v) non-cash charges as are reasonably acceptable to
Landlord, and (vi) non-recurring income and expenses as are reasonably
acceptable to Landlord; but, excluding, for purposes hereof, to the extent
included in determining Consolidated Net Income for such period, the amount of
interest income as determined for such period in conformity with GAAP.
 
“Consolidated Fixed Charges” means, for Guarantor and its Consolidated
Subsidiaries determined on a consolidated basis, for a particular period, the
following determined in accordance with GAAP: the sum of the scheduled and
mandatory amortization of Debt (but without double counting) during such period
plus Consolidated Interest Expense and Rent Expense for such period.
 
“Consolidated Interest Expense” means, for a given period, all interest expense
for Guarantor and its Consolidated Subsidiaries during such period determined on
a consolidated basis for such period in accordance with GAAP, including the
interest component under Capital Leases (and also including, to the extent
required under GAAP, the implied interest component under a securitization), any
accrued but unpaid interest, capitalized interest, and all current
 

Exhibit A

 

 

 
payments due under Interest Rate Protection Agreements by Guarantor and its
Consolidated Subsidiaries determined on a consolidated basis (net of payments to
such parties by any counter party thereunder, but excluding the amortization of
any deferred financing fees.
 
“Consolidated Net Income” means, for any given period, the net income or loss of
Guarantor and its Consolidated Subsidiaries during such period (including net
income or net loss attributable to non-controlling interests) determined on a
consolidated basis for such period in accordance with GAAP; provided that there
shall be excluded from such determination of net income or loss (i) adjustments
for straight-line rent accounting, (ii) the income or loss of any Person (other
than the Consolidated Subsidiaries) in which Guarantor or any of its
Consolidated Subsidiaries has an equity investment or comparable interest,
except to the extent of the amount of dividends or other distributions actually
received by Guarantor or any Consolidated Subsidiary in cash on a non-contingent
basis, without any obligation to return such dividend or distribution by the
Guarantor or any Consolidated Subsidiary, (iii) income or loss of a Person
accrued prior to the date it becomes a Consolidated Subsidiary or is merged or
consolidated with or such Person’s assets are acquired by Guarantor or any of
its Consolidated Subsidiaries and (iv) any after tax gains or losses
attributable to sales of non-current assets out of the ordinary course of
business and write-downs of non-current assets in anticipation of losses to the
extent they have decreased net income.
 
“Consolidated Subsidiary” shall mean, with respect to Guarantor, any subsidiary
or other entity the accounts of which would be consolidated with those of
Guarantor in its consolidated financial statements if such statements were
prepared as of such date.
 
”Cumulative Straight-line Rent” shall mean the sum of all non-cash straight-line
rent adjustments made by Guarantor or its Consolidated Subsidiaries, whether
made before or after the date hereof, but only to the extent such adjustments
remain directly reflected as an asset or as a liability on the balance sheet of
Guarantor as of the applicable date of calculation.
 
“Debt” means, for Guarantor or any of its Consolidated Subsidiaries, without
duplication, any indebtedness of Guarantor or any of its Consolidated
Subsidiaries, whether or not contingent, in respect of: (i) borrowed money as
evidenced by bonds, notes, debentures or similar instruments; (ii) indebtedness
for borrowed money secured by any encumbrance existing on property owned by
Guarantor or its Consolidated Subsidiaries, to the extent of the lesser of (x)
the amount of indebtedness so secured or (y) the fair market value of the
property subject to such encumbrance; (iii) all reimbursement obligations in
connection with any letters of credit or amounts representing the balance
deferred and unpaid of the purchase price of any property or services, except
any such balance that constitutes an accrued expense, trade payable, conditional
sale obligation or obligation under any title retention agreement; (iv) all net
obligations of such Person under any Interest Rate Protection Agreement valued
in accordance with GAAP; (v) all obligations in respect of any preferred equity
to the extent payments are being made thereon; (vi) indebtedness of any
partnership or joint venture or other similar entity in which such Person is a
general partner or joint venturer and, as such, has personal liability for such
obligations, but only if and to the extent there is recourse to such Person for
payment thereof; (vii) any obligations of Guarantor and its Consolidated
Subsidiaries with respect to redemption, repayment or other repurchase of any
Equity Interest or the principal amount of any subordinated Debt (regardless of
whether interest or principal is then-currently payable with respect thereto);
(viii) any lease of
 

Exhibit A

 

 

 
property by Guarantor or any of its Consolidated Subsidiaries as lessee which is
reflected as a capital lease obligation on the consolidated balance sheet of
Guarantor or its Consolidated Subsidiaries; to the extent, in the case of items
of indebtedness under clauses (i) through (viii) above, that any such items
would appear as a liability on Guarantor’s or its Consolidated Subsidiaries’
consolidated balance sheet in accordance with GAAP; or (ix) the liquidation
preference of any Equity Interest of Guarantor or any shares of preferred stock
of any of its Consolidated Subsidiaries to the extent payments are being made
thereon.
 
“Equity Interest” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“Fixed Charge Coverage Ratio” means, for Guarantor for the trailing twelve (12)
consecutive month period ending as of any date of determination, (i) the
Consolidated EBITDAR for such period, divided by (ii) the sum of the
Consolidated Fixed Charges for such period. For purposes of computing the Fixed
Charge Coverage Ratio, Consolidated EBITDAR and Consolidated Fixed Charges shall
be normalized on a Pro Forma Basis for any acquisitions and/or divestitures
and/or refinancings and/or debt repayments occurring during each fiscal quarter.
 
“Interest Rate Protection Agreements” means any interest rate swap agreement,
interest rate cap agreement, synthetic cap, collar or floor or other financial
agreement or arrangement designed to protect Guarantor or any Consolidated
Subsidiary against fluctuations in interest rates or to reduce the effect of any
such fluctuations.
 
“Leverage Ratio” shall mean as of any date of determination, for Guarantor and
its Consolidated Subsidiaries determined on a consolidated basis, the ratio of
(a) the sum of (i) Debt (excluding reimbursement obligations in connection with
any undrawn letters of credit to the extent included in Debt) and (ii) Rent
Expense for the Trailing Four Quarter Period ending on such date multiplied by
ten (10), to (b) Consolidated EBITDAR for the Trailing Four Quarter Period
ending on such date. For purposes of calculating the foregoing ratio, asset
dispositions, refinancings, debt repayments or Acquisitions which have occurred
during such period shall be included on a Pro Forma Basis.
 
“Market Capitalization” means the Market Price of Guarantor’s Publicly Traded
Capital Stock currently outstanding multiplied by the number of such shares. For
purposes of this definition, the number of shares of Guarantor’s Publicly Traded
Capital Stock currently outstanding shall not include any shares held (a) by any
subsidiary of Guarantor; or (b) by Guarantor as treasury stock or otherwise.
 
“Market Price” means, on any date, the closing sale price per share of
Guarantor’s Publicly Traded Capital Stock on such date on the New York Stock
Exchange or another registered national stock exchange on which Guarantor’s
Publicly Traded Capital Stock is then listed, or if there is no such price on
such date, then the closing sale price on such exchange or quotation system on
the date nearest preceding such date.
 

Exhibit A

 

 

 
“Material Event” means (a) any transaction or series, step or tiered
transactions, including, but not limited to the Transfer of any stock,
partnership, membership or other direct or indirect equity interests of
Guarantor or any Person or group of Persons Controlling Guarantor, that involve
or effectively result in (without regard, for example, to the form or direction
of transaction or name or form of any successor entity/ies) (1) a change in
Control of Guarantor or in such Controlling Person or Persons; or (2) the
Transfer of any of the assets of Guarantor or its Consolidated Subsidiaries if
the Net Worth of Guarantor immediately following such transaction is not at
least equal to Seventy-Five Percent (75%) of the Net Worth of Guarantor
immediately prior to such transaction; or (b) any transaction or series, step or
tiered transactions that results in the Guarantor no longer being a Publicly
Traded Company.
 
“Net Worth” means, as of the date of this Agreement (if applicable, on a Pro
Forma Basis reflecting the repayment of $235,000,000 of the Outstanding Debt (as
defined in the Purchase Agreement) on such date) and any subsequent date of
determination, for Guarantor and, if applicable, its Consolidated Subsidiaries
determined on a consolidated basis, an amount equal to the book value of
Guarantor’s assets as of such date, plus (a) (i) accumulated depreciation and
(ii) the Cumulative Straight-line Rent (to the extent reflected as a liability
on the balance sheet of Guarantor as of the applicable date of calculation),
minus (b) (i) the liabilities of Guarantor as of such date, (ii) the total
intangible assets (excluding resident lease intangibles) of Guarantor as of such
date, and (iii) the Cumulative Straight-line Rent (to the extent reflected as an
asset on the balance sheet of Guarantor as of the applicable date of
calculation), each as determined in accordance with GAAP.
 
“Pro Forma Basis” means, for purposes of determining compliance with any
financial covenant hereunder, that the subject transaction shall be deemed to
have occurred as of the first day of the applicable period ending on the last
day of the applicable period for which financial performance is being measured.
Further, for purposes of making calculations on a “Pro Forma Basis” hereunder,
(i) in the case of an asset disposition or repayment of debt, (A) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject of such asset disposition shall
be excluded to the extent relating to any period prior to the actual date of the
subject transaction, and (B) Debt paid or retired in connection with the subject
transaction shall be deemed to have been paid and retired as of the first day of
the applicable period; and (ii) in the case of an Acquisition, (A) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject of such Acquisition shall be
included to the extent relating to any period prior to the actual date of the
subject transaction, and (B) Debt incurred in connection with the subject
transaction shall be deemed to have been incurred as of the first day of the
applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates included in the income
statements shall be eliminated).
 
“Publicly Traded Capital Stock” means Capital Stock which is (i) registered
under the Securities Exchange Act of 1934, as amended, and (ii) listed on the
New York Stock Exchange or traded on the NASDAQ Stock Market.
 
“Publicly Traded Company” means a company with Publicly Traded Capital Stock.
“Quarter” means calendar quarter.
 

Exhibit A

 

 

 
“Rent Expense” means rent expense computed under and in accordance with GAAP,
exclusive of any non-cash adjustment under GAAP for the straight lining of rent.
 
“Trailing Four Quarter Period” shall mean with respect to a date, the period of
four consecutive Quarters ended on such date or the end of the Quarter most
immediately preceding such date.
 

Exhibit A

 

 

 
SCHEDULE 1(a)
 
FINANCIAL COVENANTS
 
Fixed Charge Coverage Ratio: 1.10x
 
Leverage Ratio:          10x
 
Net Worth: $150,000,000
 

Schedule 1

 

 

 
SCHEDULE 1(b)
 
FINANCIAL COVENANTS
 
Fixed Charge Coverage Ratio: 1.05x
 

Schedule 1

 

 

 
SCHEDULE 2
 
LOCATIONS
 
Facility
Address
City
State
Arlington Plaza
6801 W Poly Webb Road
Arlington
TX
Blair House
1200 East College Avenue
Normal
IL
Blue Water Lodge
2840 Keewahdin Road
Fort Gratiot
MI
Briarcrest Estates
14525 Clayton Road
Ballwin
MO
Chateau Ridgeland
745 S Pear Orchard Road
Ridgeland
MS
Cherry Laurel
1009 Concord Road
Tallahassee
FL
Colonial Harbor
2405 Ft. Eustis Blvd.
Yorktown
VA
Country Squire
1602 Buckingham Street
St. Joseph
MO
Courtyard at Lakewood
7100 W 13th Avenue
Lakewood
CO
Desoto Beach Club
5201 Desoto Rd.
Sarasota
FL
El Dorado
714 W Arapaho Road
Richardson
TX
Essex House
20 N. 12th St.
Lemoyne
PA
Fleming Point
720 Latta Rd.
Greece
NY
Grasslands Estates
10665 W. 13th St. N
Wichita
KS
Greeley Place
1051 6th Street
Greeley
CO
Grizzly Peak
3600 American Way
Missoula
MT
Jackson Oaks
2500 Marshall Avenue
Paducah
KY
Maple Downs
7220 Genesee St. E.
Fayetteville
NY
Parkwood Estates
2201 South Lemay Avenue
Fort Collins
CO
Pioneer Valley Lodge
2351 N 400 E
North Logan
UT
Regency Residence
6711 Embassy Boulevard
Port Richey
FL
Simi Hills
950 Sunset Garden Lane
Simi Valley
CA
Stoneybrook Lodge
4700 SW Hollyhock Circle
Corvallis
OR
Summerfield Estates
9133 Baird Road
Shreveport
LA
Ventura Place
3026 54th Street
Lubbock
TX

 

 

 

 

 
SCHEDULE 3
 
FINANCIAL INFORMATION
 
(1) FINANCIAL REPORTS: No later than 50 days after the Commencement Date,
Guarantor shall deliver to Landlord audited financial statements with footnotes
including footnotes with respect to the Guarantor for the period prior to the
Commencement Date certified in a manner reasonably acceptable to Landlord by
independent certified public accountants of recognized standing.
 
(2) QUARTERLY FINANCIAL REPORTS: No later than 30 days after the end of each
calendar quarter (or 50 days with respect to the last calendar quarter of each
year), Guarantor shall deliver to Landlord unaudited financial statements
prepared for the applicable quarter with respect to Guarantor, including:
 
 
(a)
a balance sheet and operating statement as of the end of such quarter;

 
 
(b)
related statements of income;

 
 
(c)
calculation of Net Worth, Fixed Charge Coverage Ratio and Leverage Ratio;

 
 
(d)
an Officer’s Certificate executed and delivered by the Chief Executive Officer
or Chief Financial Officer of Guarantor, certifying that the foregoing are true
and correct and were prepared in accordance with GAAP, applied on a consistent
basis, subject to changes resulting from audit and normal year-end audit
adjustments; and

 
 
(e)
such other information regarding Guarantor or Tenant as may be reasonably
required to be disclosed by (i) operation of law, rule, regulation or legal
process, (ii) the adoption of any accounting standards or principles, (iii) any
change in any of the foregoing, (iv) any change in the interpretation or
administration thereof by any governmental authority, accounting standards or
oversight board or comparable agency or authority charged with the
interpretation or administration thereof, or (v) compliance with any request or
directive (whether or not having the force of law) of any such regulatory
authority or agency, to a governmental authority or agency such as the Internal
Revenue Service or the Securities and Exchange Commission, or a stock exchange
such as the New York Stock Exchange, in each case in form and substance
reasonably acceptable to the Landlord.

 
(3) ANNUAL FINANCIAL REPORTS: No later than 50 days after the end of each
calendar year, Guarantor shall deliver to Landlord audited financial statements
including footnotes prepared for the applicable calendar year with respect to
Guarantor, including:
 
 
(a)
a balance sheet and operating statement as of the end of such calendar year;

 
 
(b)
related statements of income;

 

 

 

 

 
 
(c)
calculation of Net Worth, Fixed Charge Coverage Ratio and Leverage Ratio;

 
 
(d)
an Officer’s Certificate executed and delivered by the Chief Executive Officer
or Chief Financial Officer of Guarantor, certifying that the foregoing are true
and correct and were prepared in accordance with GAAP, applied on a consistent
basis, subject to changes resulting from audit and normal year-end audit
adjustments; and

 
 
(e)
such other information regarding Guarantor or Tenant as may be reasonably
required to be disclosed by (i) operation of law, rule, regulation or legal
process, (ii) the adoption of any accounting standards or principles, (iii) any
change in any of the foregoing, (iv) any change in the interpretation or
administration thereof by any governmental authority, accounting standards or
oversight board or comparable agency or authority charged with the
interpretation or administration thereof, or (v) compliance with any request or
directive (whether or not having the force of law) of any such regulatory
authority or agency, to a governmental authority or agency such as the Internal
Revenue Service or the Securities and Exchange Commission, or a stock exchange
such as the New York Stock Exchange, in each case in form and substance
reasonably acceptable to the Landlord.

 

 

 

 

 
EXHIBIT J
 
QUARTERLY COMPLIANCE CERTIFICATE
 
Newcastle Investment Corp. (herein “NCT”)
c/o Fortress Investment Group LLC
1345 Avenue of the Americas, 46th Floor
New York, NY  10105
 
Re:
Lease among [___________] (the “Landlord”), and [__________] (the “Tenant”)
dated as of [●], 2013 (as it may be amended and/or restated from time to time,
the “Lease”)

 
Tenant hereby certifies that for the 12 months ended [●]:
 
1.
Capitalized terms not otherwise defined in this Certificate shall have the
meanings set forth in the Lease. All capitalized terms shall be equally
applicable to the singular and plural forms thereof and to any gender form
thereof.

 
2.
No Event of Default or non-curable default under the Lease, has occurred or
exists, except: [_________]

 
3.
The Lease Coverage Ratio for the preceding twelve (12) months (or such shorter
period, annualized, if the Lease has been in effect for less than a period of
twelve (12) months) through the end of such period was:[INSERT RATIO COMMENCING
DECEMBER 31, 2014.]

 
TOTAL NET OPERATING INCOME
$__________________
   
TOTAL BASE RENT
$__________________

 
LEASE COVERAGE RATIO:
 
Actual
     
Required
     

 
4.
[Intentionally omitted.]

 
5.
Occupancy Information: Year-to-Date as of _____/______/______

 
Attach current rent roll for each Facility
 
6.
Annual Information Requirements for each Facility:

 
 
(a)
Insurance: Date Last Paid (enclosed Certificate of Insurance when renewed)

 
 
 
 

 

 

 

 

 
 
(b)
Property Taxes: Date Last Paid (enclosed receipt when paid)

 
 
 
 

 
(c)
Copy of Annual License/Certification Survey (if applicable):

 
7.
All information provided herein and in the attached financial statement is true
and correct.

 
Date: ______________________ Certified by: __________________ Title:
________________
 

 

 

 

 
EXHIBIT L
 
FAIR MARKET VALUE
 
The Fair Market Value of the Facilities shall be such amount as may be agreed
upon by Landlord and Tenant; provided, however, in the event Landlord and Tenant
are unable to agree after negotiating in good faith for a period of sixty (60)
days upon the Fair Market Value of the Facilities, then the Fair Market Value of
the Facilities shall be determined by an independent appraisal firm, in which
one or more of the members, officers or principals of such firm are Members of
the Appraisal Institute (or any successor organization thereto), as may be
selected by Landlord (the “Appraiser”). Landlord shall give Tenant notice of the
identity of such Appraiser. Landlord shall cause such Appraiser to determine the
Fair Market Value as of the relevant date (giving effect to the impact, if any,
of inflation from the date of the Appraiser’s decision to the relevant date)
and, absent Tenant’s selection of a second appraiser within the time permitted
and otherwise pursuant to the provisions of this Section, the determination of
such Appraiser shall be final and binding upon the parties. A written report of
such Appraiser shall be delivered and addressed to each of Landlord and Tenant.
To the extent consistent with sound appraisal practice as then existing at the
time of any such appraisal, an appraisal of Fair Market Value for purposes of
this Lease shall take into account and shall give appropriate consideration to
the sales comparison approach and the income approach (the cost approach shall
not be considered), and neither method or approach shall be deemed conclusive.
This provision for determination by appraisal shall be specifically enforceable
to the extent such remedy is available under applicable law, and any
determination hereunder shall be final and binding upon the parties except as
otherwise provided by applicable law. Landlord and Tenant shall each pay
one-half (1/2) of the fees and expenses of the Appraiser and one-half (1/2) of
all other costs and expenses incurred in connection with such appraisal. If
Tenant does not accept the choice of the Appraiser selected by Landlord as
provided above, then the following shall apply:
 
(i)           Within fifteen (15) days after Tenant’s receipt of Landlord’s
selected Appraiser, Tenant shall by notice to Landlord appoint a second
Appraiser meeting the requirements set forth above to act on its behalf. In such
event, the Appraisers thus appointed shall, within sixty (60) days after the
date of Landlord’s notice of its originally selected Appraiser, proceed to
determine the Fair Market Value as of the relevant date (giving effect to the
impact, if any, of inflation from the date of their decision to the relevant
date); provided, however, that if Tenant fails to appoint its Appraiser within
the time permitted, or if two Appraisers shall have been so appointed but only
one such Appraiser shall have made such determination within such sixty (60) day
period, then the determination of such sole Appraiser shall be final and binding
upon the parties.
 
(ii)           If the two Appraisers shall have been appointed and shall have
made their determinations within the respective requisite periods set forth
above and if the difference between the amounts so determined shall not exceed
ten percent (10%) of the lesser of such amounts, then the Fair Market Value of
the Facilities shall be an amount equal to average of the two appraisals. If the
difference between the amounts so determined shall exceed ten percent (10%) of
the lesser of such amounts, then such two Appraisers shall have twenty (20) days
to appoint a third Appraiser meeting the above requirements, but if such
Appraisers fail to do so, then either party may request the American Arbitration
Association (the “AAA”) or any successor organization thereto to appoint an
Appraiser meeting the above requirements within
 

 

 

 

 
twenty (20) days of such request, and both parties shall be bound by any
appointment so made within such twenty (20) day period. If no such Appraiser
shall have been appointed within such twenty (20) days or within one hundred
five (105) days of the original request for a determination of Fair Market
Value, whichever is earlier, either Landlord or Tenant may apply to any court
having jurisdiction to have such appointment made by such court. Any Appraiser
appointed by the original Appraisers, by the AAA or by such court shall be
instructed to determine the Fair Market Value of the Facilities within thirty
(30) days after appointment of such Appraiser in accordance with the
methodologies and approaches set forth herein.
 
(iii)           Following the determination by the third Appraiser described
above (if applicable), the determination of the Appraiser which differs most in
terms of dollar amount from the determinations of the other two Appraisers shall
be excluded, and the average of the remaining two determinations shall be final
and binding upon Landlord and Tenant as the Fair Market Value of the Facilities.
This provision for determination by appraisal shall be specifically enforceable
to the extent such remedy is available under applicable law, and any
determination hereunder shall be final and binding upon the parties except as
otherwise provided by applicable law.
 
(iv)           If the foregoing two (2) or three (3) Appraiser system is
utilized, then Landlord and Tenant shall each pay the fees and expenses of the
Appraiser appointed by it and each shall pay one-half (1/2) of the fees and
expenses of any third Appraiser.
 

 

 

 

 
EXHIBIT M
 
INITIAL IMPROVEMENTS
 
[See attached]
 

 

 

 

 
Newcastle Independent Living Deferred Maintenance Items
 
Number
 
Property Name
 
Address
 
City
 
State
 
Description
 
Completion
Time
 
Estimated
Cost
 
Reserve
Amount
 
(1)
 
Arlington Plaza
 
6801 West Poly Webb Road
 
Arlington
 
TX
 
ADA Modifications
 
12 months
  $ 1,420   $ 1,562                      
Sub-Terranean Parking Garage
 
6 months
  $ 1,000   $ 1,100                      
Roof Covering
 
6 months
  $ 750   $ 825                      
Exterior Walls
 
6 months
  $ 3,700   $ 4,070                      
Windows & Frames
 
6 months
  $ 9,600   $ 10,560                      
Kitchen Walk-in Cooler
 
6 months
  $ 5,000   $ 5,500                      
Water Distribution
 
6 months
  $ 1,500   $ 1,650                      
Water Heater
 
6 months
  $ 2,600   $ 2,860                      
Approximately two square feet of mold was identified on the first floor stairway
ceiling; two square feet on first floor hallway ceiling; and four square feet on
the basement garage ceiling. Although the mold is not considered an
environmental issue, the source of moisture should be identified and mitigated.
 
12 months
  $ —   $ —  
(2)
 
Blair House
 
1200 East College Avenue
 
Normal
 
IL
 
ADA Modifications
 
12 months
  $ 2,220   $ 2,442                      
Three interior radon samples exceeded the EPA recommended action level.
Additional long-term sampling should be completed in the units that exceeded the
EPA action level.
 
12 months
  $ 950   $ —  
(3)
 
Blue Water Lodge
 
2840 Keewahdin Road
 
Fort Gratiot
 
MI
 
Windows & Frames
 
6 months
  $ 7,500   $ 8,250  
(4)
 
Briarcrest Estates
 
14525 Clayton Road
 
Ballwin
 
MO
 
ADA Modifications
 
12 months
  $ 2,320   $ 2,552                      
Pedestrian Paving
 
6 months
  $ 4,000   $ 4,400                      
Retaining Walls, unit masonary/ concrete
 
6 months
  $ 75,000   $ 82,500                      
Carports
 
6 months
  $ 1,500   $ 1,650                      
Exterior Walls, brick or block
 
6 months
  $ 8,000   $ 8,800  
(5)
 
Chateau Ridgeland
 
745 S Pear Orchard Road
 
Ridgeland
 
MS
 
ADA Modifications
 
12 months
  $ 6,220   $ 6,842                      
Roadways/ Parking Lots
 
12 months
  $ 3,894   $ 4,283                      
Exterior Walls
 
6 months
  $ 3,250   $ 3,575  
(6)
 
Cherry Laurel
 
1009 Concord Road
 
Tallahassee
 
FL
 
ADA Modifications
 
12 months
  $ 400   $ 440  
(7)
 
Colonial Harbor
 
2405 Fort Eustis Boulevard
 
Yorktown
 
VA
 
ADA Modifications
 
12 months
  $ 220   $ 242                      
Landscaping Irrigation
 
12 months
  $ 5,000   $ 5,500  
(8)
 
Country Squire
 
1602 Buckingham Street
 
St Joseph
 
MO
 
ADA Modifications
 
12 months
  $ 200   $ 220                      
Pedestrian Paving
 
6 months
  $ 4,000   $ 4,400                      
Roof Covering
 
12 months
  $ 75,000   $ 82,500  
(9)
 
Courtyard At Lakewood
 
7100 West 13th Avenue
 
Lakewood
 
CO
 
ADA Modifications
 
12 months
  $ 660   $ 726                      
Pedestrian Paving
 
6 months
  $ 1,800   $ 1,980                      
Waterproof Membranes at Drains Inlet
 
6 months
  $ 2,750   $ 3,025                      
Structural Deck Coating
 
12 months
  $ 60,650   $ 66,715                      
Settlement at South Drive
 
6 months
  $ 2,500   $ 2,750                      
Refinish Ceiling
 
6 months
  $ 8,000   $ 8,800                      
Windows & Frames
 
6 months
  $ 21,900   $ 24,090                      
Patio Slabs
 
6 months
  $ 3,150   $ 3,465                      
Unit Fencing
 
6 months
  $ 1,050   $ 1,155  
(10)
 
Desoto Beach Club
 
5201 Desoto Road
 
Sarasota
 
FL
 
ADA Modifications
 
12 months
  $ 220   $ 242  
(11)
 
El Dorado
 
714 West Arapaho Road
 
Richardson
 
TX
 
ADA Modifications
 
12 months
  $ 320   $ 352                      
One interior radon sample exceeded the EPA recommended action level.
 
12 months
  $ 925   $ —                      
Additional long-term sampling should be completed in the unit that exceeded the
                                     
EPA action level.
                 
(12)
 
Essex House
 
20 North 12th Street
 
Lemoyne
 
PA
 
Water Treatment, Softening Systems
 
6 months
  $ 2,500   $ 2,750  
(13)
 
Fleming Point
 
720 Latta Road
 
Greece
 
NY
 
ADA Modifications
 
12 months
  $ 385   $ 424                      
Roadways/ Parking Lots, Asphaltic concrete
 
6 months
  $ 2,500   $ 2,750  

 

 

 

 

 
Number
 
Property Name
 
Address
 
City
 
State
 
Description
 
Completion
Time
   
Estimated
Cost
   
Reserve
Amount
                     
Raodways/ Parking Lots, Curb, Gutter & Pedestrian
 
6 months
  $ 750   $ 825                      
Based on the date of construction of the ancillary office space, continued
implementation of the current asbestos O&M Program is recommended.
 
12 months
  $ —   $ —                      
Based on the date of construction of the ancillary office space, a Lead Paint
 
12 months
  $ 495   $ —                      
O&M Program is recommended.
                 
(14)
 
Grasslands Estates
 
10665 West 13th Street North
 
Wichita
 
KS
 
Roof Covering, Built up Membrane
 
6 months
  $ 8,050   $ 8,855                      
Roof Covering, Asphalt Shingles
 
6 months
  $ 4,000   $ 4,400                      
Exterior Walls
 
6 months
  $ 2,500   $ 2,750                      
Emergency Generator
 
6 months
  $ 6,000   $ 6,600  
(15)
 
Greeley Place
 
1051 6th Street
 
Greeley
 
CO
 
ADA Modifications
 
12 months
  $ 1,645   $ 1,810                      
Roadways/ Parking Lots, Drainage Swales
 
12 months
  $ 3,000   $ 3,300                      
Smoke & Fire Detection System
 
6 months
  $ 5,200   $ 5,720                      
Ansul System
 
6 months
  $ 6,000   $ 6,600  
(16)
 
Grizzly Peak
 
3600 American Way
 
Missoula
 
MT
 
ADA Modifications
 
12 months
  $ 165   $ 182                      
Pedestrian Paving
 
6 months
  $ 2,400   $ 2,640  
(17)
 
Jackson Oaks
 
2500 Marshall Avenue
 
Paducah
 
KY
 
ADA Modifications
 
12 months
  $ 760   $ 836                      
Roadways/ Parking Lots, Asphaltic concrete
 
12 months
  $ 18,000   $ 19,800  
(18)
 
Maple Downs
 
7220 Genesee Street East
 
Fayetteville
 
NY
 
ADA Modifications
 
12 months
  $ 320   $ 352                      
Roadways/ Parking Lots, Asphaltic concrete
 
6 months
  $ 400   $ 440                      
Raodways/ Parking Lots, Curb & gutter
 
6 months
  $ 1,500   $ 1,650                      
Pedestrian Paving
 
6 months
  $ 2,000   $ 2,200                      
Based on the date of construction of the ancillary training center, an Asbestos
 
12 months
  $ 495   $ —                      
O&M Program is recommended.
                                     
Based on the date of construction of the ancillary training center, a Lead Paint
 
12 months
  $ 495   $ —                      
O&M Program is recommended.
                 
(19)
 
Parkwood Estates
 
2201 South Lemay Avenue
 
Fort Collins
 
CO
 
ADA Modifications
 
12 months
  $ 3,730   $ 4,103                      
Roadways/ Parking Lots, Asphaltic concrete
 
12 months
  $ 10,290   $ 11,319                      
Roadways/ Parking Lots, Curb & gutter
 
12 months
  $ 31,500   $ 34,650                      
Pedestrian Paving
 
6 months
  $ 2,600   $ 2,860                      
Exterior Walls Damage Repair
 
6 months
  $ 5,000   $ 5,500                      
Exterior Walls Paint
 
6 months
  $ 15,000   $ 16,500                      
Exterior Wall Sealant
 
6 months
  $ 3,000   $ 3,300                      
Windows & Frames
 
6 months
  $ 66,000   $ 72,600                      
Kitchen Ansul System
 
6 months
  $ 6,000   $ 6,600                      
Fire alarm Devices
 
6 months
  $ 5,600   $ 6,160  
(20)
 
Pioneer Valley Lodge
 
2351 North 400 East
 
North Logan
 
UT
 
ADA Modifications
 
12 months
  $ 220   $ 242                      
Roadways/ Parking, Repair
 
6 months
  $ 750   $ 825                      
Roadways/ Parking, Fill Cracks
 
6 months
  $ 2,500   $ 2,750                      
Domestic Water Heater, Gas Fired
 
6 months
  $ 5,100   $ 5,610  
(21)
 
Regency Residence
 
6711 Embassy Boulevard
 
Port Richey
 
FL
 
Site Lighting
 
6 months
  $ 9,000   $ 9,900                      
Elevator, Controller or Dispatcher
 
12 months
  $ 25,000   $ 27,500  
(22)
 
Simi Hills
 
950 Sunset Garden Lane
 
Simi Valley
 
CA
 
Balconies Replacement
 
12 months
  $ 13,500   $ 14,850                      
Fencing Replacement
 
12 months
  $ 13,500   $ 14,850                      
Utility-owned transformer is leaking on concrete base and should be reported to
the electric utility provider. No costs are associated with this action. The
utility provider is responsible for cleanup.
 
12 months
  $ —   $ —  
(23)
 
Stoneybrook Lodge
 
4700 Southwest Hollyhock Circle
 
Corvallis
 
OR
 
NA
  —   $ —   $ —  
(24)
 
Summerfield Estates
 
9133 Baird Road
 
Shreveport
 
LA
 
ADA Modifications
 
12 months
  $ 2,740   $ 3,014                      
Roadways/ Parking Lots, concrete
 
6 months
  $ 900   $ 990                      
Pedestrian Paving
 
6 months
  $ 1,200   $ 1,320                      
Interior Walls/ Floors
 
6 months
  $ 7,500   $ 8,250  

 

 

 

 

 
Number
 
Property Name
 
Address
 
City
 
State
 
Description
  Completion
Time
   
Estimated
Cost
     
Reserve
Amount
                     
Roof Covering, Single Ply Membrane
 
6 months
  $ 10,500   $ 11,550                      
Roof Covering, Asphalt Shingles
 
6 months
  $ 61,736   $ 67,910                      
Windows & Frames
 
6 months
  $ 2,400   $ 2,640  
(25)
 
Ventura Place
 
3026 54th Street
 
Lubbock
 
TX
 
ADA Modifications
 
12 months
  $ 385   $ 424                      
Mold Indoor Air Quality Assessment
 
6 months
  $ 2,500   $ 2,750                      
Roadways/ Parking Lots, Asphaltic concrete
 
6 months
  $ 3,500   $ 3,850                      
Pedestrian Paving
 
6 months
  $ 6,000   $ 6,600                      
Roof Covering, Asphalt Shingles
 
6 months
  $ 158,100   $ 173,910                      
Exterior Walls, Repair
 
6 months
  $ 5,000   $ 5,500                      
Exterior Walls, Paints
 
6 months
  $ 48,300   $ 53,130                      
Exterior Walls, Follow up Study
 
6 months
  $ 3,500   $ 3,850                      
Soffits
 
6 months
  $ 15,000   $ 16,500                      
Balconies, Wood decks
 
6 months
  $ 30,000   $ 33,000                      
Water softening Equipment
 
6 months
  $ 23,580   $ 25,938                      
Two interior radon samples exceeded the EPA recommended action level.
 
12 months
  $ 925   $ —                      
Additional long-term sampling should be completed in the units that exceeded the
EPA action level.
                                       
Approximately two square feet of mold was identified on the wall around the
freezer and approximately four square feet was identified on the wall around the
elevator equipment. Although the mold is not considered an environmental issue,
the source of moisture should be identified and mitigated.
 
12 months
  $ —   $ —                                            
Total
                            $ 1,000,785   $ 1,096,150  

 

 

 

 

 
EXHIBIT N
 
SUBORDINATION AGREEMENTS
 
[See attached]
 

 

 

 

 
MANAGER’S CONSENT AND SUBORDINATION
OF MANAGEMENT AGREEMENT
 
THIS MANAGER’S CONSENT AND SUBORDINATION OF MANAGEMENT AGREEMENT (this
agreement, as it may be amended, renewed, supplemented, extended or replaced
with the agreement of Landlord described hereinafter, the “Agreement”), dated as
of December ___ 2013, is made by Holiday AL Management Sub, LLC, a Delaware
limited liability company (together with its successors and assigns, “Manager”).
 
PRELIMINARY STATEMENTS
 
Each Landlord identified on Exhibit A (together with its successors and assigns,
including any Person that acquires ownership of the Landlord’s interest in the
Property as a result of, or following, a foreclosure on the Mortgage Loan or
Mezzanine Loan, or a conveyance in lieu of foreclosure, “Landlord”), has entered
into that certain Master Lease dated as of December ___, 2013 (as it may be
amended, renewed, supplemented, extended or replaced, the “Master Lease”) with
NCT Master Tenant I, a Delaware limited liability company, as tenant (together
with their respective successors and assigns, “Tenant”) with regard to certain
properties more particularly described on Exhibit A (individually, a “Property”
and collectively, the “Properties”);
 
Tenant has subsequently subleased each Property to the applicable subtenant
(individually, a “Subtenant” and collectively, the “Subtenants”) more
particularly described on Exhibit A.
 
GS Commercial Real Estate LP (together with its successors and assigns,
“Mortgage Lender”) has provided a mortgage loan secured, in part, by the
Properties (the “Mortgage Loan”) pursuant to that certain Loan Agreement, dated
as of December __, 2013, between the Mortgage Lender, Landlord and the other
parties named therein (the “Mortgage Loan Agreement”); and
 
GS Commercial Real Estate LP (together with its successors and assigns,
“Mezzanine Lender”) has provided a mezzanine loan secured by a pledge of the
direct equity interests in Landlord (the “Mezzanine Loan”) pursuant to that
certain Mezzanine Loan Agreement, dated as of December __, 2013, between the
Mezzanine Lender and Landlord’s equityholder (the “Mezzanine Loan Agreement”);
and
 
Landlord, Mortgage Lender and Mezzanine Lender require, as contemplated by the
Master Lease, Mortgage Loan and Mezzanine Loan that Manager execute and deliver
this Agreement.
 
AGREEMENTS
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in order for Tenant to comply with the Master Lease and
to induce Landlord to accept Manager as the manager of the Property, Manager
hereby agrees for the benefit of Landlord as follows:
 

 

 

 

 
1.
Definitions. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Master Lease.

 
2.
Manager’s Representations. Manager warrants and represents to Landlord, Mortgage
Lender and Mezzanine Lender, as of the date hereof, the following:

 
2.1.           Manager has agreed to act as manager of the Property pursuant
those certain management agreements entered into on the date hereof with respect
to each Property between such applicable Subtenant and Manager (such agreement,
as it may be amended, renewed, supplemented, extended or replaced, each a
“Management Agreement” and collectively, the “Management Agreements”). Manager
has delivered true, correct and complete copies of the Management Agreements to
Landlord.
 
2.2.           The entire agreement between Manager and Subtenants for the
management of the Properties is evidenced by the Management Agreements.
 
2.3.           Each Management Agreement constitutes the valid and binding
agreement of Manager, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditor’s rights
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or law), and Manager has full authority under all
state and local laws and regulations to perform all of its obligations under
each Management Agreement.
 
2.4.           Each Subtenant is not in default, in any material respect, in the
performance of any of its obligations under its Management Agreement.
 
3.
Manager’s Agreements. Notwithstanding any terms of the Management Agreements to
the contrary, Manager hereby consents to and covenants and agrees with Landlord,
Mortgage Lender and Mezzanine Lender as follows:

 
3.1.             Subordination of Management Agreement. The rights of Manager to
receive any management fees, incentive fees or other compensation, reimbursement
of costs and expenses or other payments in consideration for its management
services for each Property and/or other performance by a Subtenant under its
Management Agreements shall be and remain subordinate in all respects to
Landlord’s rights to receive Tenant’s and Subtenant’s payments, and Tenant’s
performance of its other obligations, under the Master Lease. The Management
Agreement and any and all liens, rights and interests (whether choate or
inchoate and including, without limitation, all mechanic’s and materialmen’s
liens under applicable law) owed, claimed or held by Manager in and to the
Properties are and shall be in all respects subordinate and inferior to the
Mortgage Loan, the Mezzanine Loan, and the liens, rights and interests of
Landlord owed, claimed or held by Landlord under the Master Lease, including,
without limitation, (i) any and all liens and security interests created or to
be created for the benefit of Mortgage Lender and securing the payment and
performance of Landlord’s obligations under the Mortgage Loan, (ii) any and all
liens and security interests created or to be created for the benefit of
Mezzanine Lender and securing the payment and performance of the mezzanine
 

2

 

 

 
borrower’s obligations under the Mezzanine Loan, and (iii) any and all liens and
security interests created or to be created for the benefit of Landlord and
securing the payment and performance of Tenant’s obligations under the Master
Lease. Notwithstanding the foregoing, provided and on the condition that no
Event of Default is continuing and no Event of Default (as defined in the Master
Lease) exists of which Manager has been given written notice by Landlord or of
which Manager otherwise has actual knowledge, Manager shall be entitled to
receive from Tenant any accrued and unpaid amounts owed under the Management
Agreements. In the event Manager receives any payment under the Management
Agreements other than as permitted in the preceding sentence or as permitted
during the continuance of an Event of Default (as defined in the Master Lease),
Manager shall remit such payment to Landlord for application by Landlord on
account of obligations of Tenant arising under the Master Lease.
 
3.2.           Landlord’s Rights Upon Event of Default. During the continuance
of an Event of Default and following any termination of the Master Lease as a
result thereof, Manager shall, at the request of Landlord, continue performance,
on behalf of Landlord, of all of Manager’s obligations under the terms of the
Management Agreements with respect to the Properties. Alternatively, during the
continuance of an Event of Default and following any termination of the Master
Lease as a result thereof, Landlord shall have the right, subject to any consent
rights of Mortgage Lender and Mezzanine Lender pursuant to the terms of the
Mortgage Loan Agreement and/or the Mezzanine Loan Agreement, respectively (which
consent shall be granted or withheld in accordance with the terms of the
Mortgage Loan Agreement and the Mezzanine Loan Agreement, as applicable), to
terminate the Management Agreement or Management Agreements related to the
affected Property or Properties, as applicable, by giving Manager thirty (30)
days prior written notice of such termination, in which event such Management
Agreement(s) shall terminate effective thirty (30) days after receipt of such
notice and neither Landlord nor such Subtenant shall be bound nor obligated to
perform the covenants and obligations of such Subtenant under such Management
Agreement(s). This Section 3.2 shall survive any termination of the Master Lease
and any termination of such Management Agreement(s) that results from a
termination of the Master Lease.
 
 3.2.1. Affiliated Manager. If (i) Landlord elects to continue the Management
Agreement as provided in Section 3.2 above, and (ii) Manager is an Affiliate of
Tenant or Guarantor, then during the continuance of an Event of Default Manager
shall continue to perform its obligations pursuant to the Management Agreements
but, (i) Manager shall not be entitled to receive management fees, incentive
fees or other compensation or other payments in consideration for its management
services for the Property, and (ii) shall only be entitled to receive
reimbursement from Tenant for Manager’s reasonable out-of-pocket costs and
expenses in managing the Property, provided that, each Subtenant shall have the
right to terminate the applicable Management Agreement upon thirty (30) days
prior written notice.
 
 3.2.2. Unaffiliated Manager. If Manager is not the Tenant, Guarantor or an
Affiliate of any of the foregoing, as long as Manager is performing its
obligations pursuant to the Management Agreement, Manager shall be entitled to
receive (i)
 

3

 

 

 
management fees, incentive fees or other compensation, reimbursement of costs
and expenses or other payments in consideration for its management services for
the Property and (ii) also be entitled to receive reimbursement from Tenant for
Manager’s reasonable out-of-pocket costs and expenses in managing the Property.
 
 3.2.3. Limitation on Landlord’s Obligations. Without limiting Manager’s rights
against Subtenants, Manager agrees not to look to Landlord, Mortgage Lender or
Mezzanine Lender for payment of any accrued but unpaid management fees,
incentive fees or other compensation, reimbursement of costs and expenses or
other payments in consideration of its management services relating to the
Property and/or other performance by Manager under the Management Agreements
accruing prior to the date notice is delivered to Manager of any foreclosure or
conveyance in lieu of foreclosure on the Mortgage Loan or Mezzanine Loan
Landlord in accordance with Section 5 thereof.
 
 3.2.4. Without the consent of Landlord, Mortgage Lender and Mezzanine Lender
(which consent shall be granted or withheld in accordance with the terms of the
Mortgage Loan Agreement and the Mezzanize Loan Agreement, as applicable), the
Management Agreement shall not be amended to increase the aggregate management
fee above 5.0% of gross revenue. Landlord shall not be bound by any amendment to
the Management Agreement adverse to Landlord heretofore entered into without
prior written consent of the Mortgage Lender and Mezzanine Lender.
 
3.3.           Further Assurances. Manager further agrees to (i) execute such
affidavits and certificates as Landlord, Mortgage Lender or Mezzanine Lender
shall reasonably require to evidence further the agreements herein contained,
(ii) on reasonable written request from Landlord, Mortgage Lender or Mezzanine
Lender, furnish Landlord, Mortgage Lender or Mezzanine Lender, as applicable,
with copies of such information as Tenant is entitled to receive under the
Management Agreement, and (iii) reasonably cooperate with representatives of
Landlord, Mortgage Lender or Mezzanine Lender in any inspection of all or any
portion of the Property.
 
3.4.           No Joint Venture. Landlord has no obligation to Manager with
respect to the Master Lease or the Subleases and Manager shall not be a third
party beneficiary with respect to any of Landlord’s obligations to Tenant set
forth in the Master Lease. The relationship of Landlord to Tenant is one of a
landlord to a tenant, and Landlord is not a joint venturer or partner of Tenant
or Subtenant.
 
3.5.           Landlord Not Obligated Under Management Agreement. Manager
further agrees that nothing herein shall impose upon Landlord, Mortgage Lender
or Mezzanine Lender any obligation for payment or performance under the
Management Agreements in favor of Manager, unless such party notifies Manager in
writing after an Event of Default that such party has elected to assert a
Subtenant’s rights under its Management Agreement with respect to the applicable
Property and assume such Subtenant’s obligations thereunder first accruing or
arising from and after (subject to adjustment of
 

4

 

 

 
fees with respect to the period after the date the notice is given to Manager),
and solely with respect to the period commencing upon, the effective date of
such notice.
 
3.6.           Landlord’s Reliance. Manager has executed this Agreement in order
for Tenant and Subtenant to comply with the Master Lease and to induce Landlord,
Mortgage Lender and Mezzanine Lender to accept Manager as the manager of the
Properties and with full knowledge that Landlord, Mortgage Lender and Mezzanine
Lender shall rely upon the representations, warranties and agreements herein
contained, and that, but for this instrument and the representations, warranties
and agreements herein contained, Landlord, Mortgage Lender and Mezzanine Lender
would not take such action.
 
3.7.           Successors and Assigns. Manager agrees that this Agreement and
Manager’s obligations hereunder shall be binding upon Manager and its successors
and assigns and shall inure to the benefit of Landlord, Mortgage Lender and
Mezzanine Lender and their respective successors and assigns.
 
3.8.           No Amendment, Termination, or Assignment. This Agreement shall
not be amended, modified, terminated or assigned by Manager without the prior
written consent of Landlord, Mortgage Lender and Mezzanine Lender, each acting
in its sole discretion (which consent shall be granted or withheld in accordance
with the terms of the Mortgage Loan Agreement and the Mezzanize Loan Agreement,
as applicable). Except (i) in connection with any Permitted Transfer which
involves the Proposed Transferee or an Affiliate thereof managing the Properties
or (ii) pursuant to any other transaction permitted pursuant to the terms of the
Mortgage Loan Agreement and the Mezzanine Loan Agreement, Tenant and each
Subtenant agrees that it will not enter into any other management agreement (or
similar arrangement) under which the right to manage the operations of the
Properties is granted to a third party without the prior written reasonable
consent of Landlord and, if required pursuant to the terms of the Mortgage Loan
Agreement and/or the Mezzanine Loan Agreement, the consent of the Mortgage
Lender and the Mezzanine Lender, respectively, as applicable (which consent
shall granted or witheld in accordance with the terms of such agreement). Upon
any permitted assignment hereunder, the assignee shall agree to assume all of
the obligations of Manager under the applicable Management Agreement and under
this Agreement arising with respect to the period after the date of the
assignment, and provide a copy of such assignment within two (2) Business Days
of the effective date of such assignment. Further notwithstanding the foregoing
and unless expressly prohibited pursuant to Section 3.2.2 above, a Manager that
is not the Tenant, Subtenants, Guarantor or an Affiliate of Tenant, Subtenants
or Guarantor shall have the right to terminate the Management Agreement for
default by Subtenants provided Manager gives Landlord, Mortgage Lender and
Mezzanine Lender forty-five (45) days’ prior written notice of such termination.
In the event Landlord, Mortgage Lender or Mezzanine Lender (or Tenant) shall
cure such default within forty-five (45) days of its receipt of the foregoing
default notice (or, in the case of a default that cannot be cured without
possession of the Tenant’s leasehold interest in the Property, within such
longer time period as may be reasonably required for the curing party to obtain
possession of the Tenant’s leasehold interest in the Property so long as payment
of all fees and reimbursement of costs and expenses pursuant to the terms of
such Management Agreement shall be made to such Manager in accordance with the
terms of
 

5

 

 

 
such Management Agreement during such cure period), then any termination notice
related to such cause shall be of no further force or effect.
 
3.9.           Additional Duties. Manager agrees that, without limitation of
other duties under each Management Agreement, such duties shall include (i)
reasonably cooperating with, and assisting, Mortgage Lender, Mezzanine Lender,
Landlord, Tenant and the applicable Subtenant, as applicable, in connection with
any operational transfer of the Property, and (ii) extending such Management
Agreement as necessary, upon the request of Mortgage Lender, Mezzanine Lender,
Landlord, Tenant or applicable Subtenant, as applicable, solely to the extent
required to provide the aforesaid cooperation and assistance.
 
3.10.         Tenant Personal Property. Notwithstanding anything to the contrary
set forth in the Management Agreements, Manager represents and warrants to
Landlord that it does not own any right, title or interest in any Tenant
Personal Property, and covenants agrees that in no event shall Manager suffer or
permit any Tenant Personal Property to be conveyed, assigned or otherwise
transferred by Tenant to Manager.
 
3.11.         [Intentionally omitted.].
 
3.12.         Master Lease Controlling. Notwithstanding anything to the contrary
set forth in the Management Agreements, Manager shall at all times manage the
Properties on behalf of Subtenants in accordance with and subject to the terms,
conditions, requirements and restrictions of the Master Lease. In the event of
any conflict between the terms, conditions, requirements and restrictions of the
Master Lease and the terms, conditions, requirements and restrictions of the
Management Agreements, the terms, conditions, requirements and restrictions of
the Master Lease shall be controlling for all purposes.
 
4.
Termination. This Agreement shall terminate upon the termination of the Master
Lease as it applies to a Property and/or, subject to compliance with the terms
of this Agreement, upon the termination of a Management Agreement, provided,
however, that no such termination shall impair the enforceability of any
provisions of this Agreement or the remaining Management Agreements that survive
termination and/or any obligations under this Agreement or the Management
Agreements that have accrued prior to such termination.

 
5.
Notices. All notices, demands, requests, consents, approvals and other
communications hereunder shall be in writing and delivered (i) by mail
(registered or certified mail, return receipt requested), in which case such
notice shall be deemed received three (3) business days after its deposit or
(ii) by reputable nationally recognized overnight courier service, in which case
such notice shall be deemed received the next business day, addressed to the
respective parties, as follows:

 

6

 

 

If to Manager:
 
Holiday AL Management Sub LLC
5885 Meadows Road
Suite 500
Lake Oswego, OR 97035
Attn: Chief Legal Officer
 
If to Landlord:
 
c/o Fortress Investment Group LLC
1345 Avenue of the Americas, 46th Floor
New York, NY 10105
Telephone: (212) 798-6100
Attention: Jonathan Brown
 
with a copy to:
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Donald A. Stern
Telephone: (212) 225-2640
Email: dstern@cgsh.com
 
If to Mortgage Lender:
 
GS Commercial Real Estate LP
6011 Connection Drive, Suite 550
Irving, Texas 75039
Attention: General Counsel
 
with copies to:
 
GS Commercial Real Estate LP
200 West Street
New York, New York 10282
Attention: Daniel Bennett and J. Theodore Borter
 
and
 
Cleary Gottlieb Steen & Hamilton
One Liberty Plaza
New York, New York 10006
Attention: Michael Weinberger, Esq.
 
If to Mezzanine Lender:
 

7

 

 

 
GS Commercial Real Estate LP
6011 Connection Drive, Suite 550
Irving, Texas 75039
Attention: General Counsel
 
with copies to:
 
GS Commercial Real Estate LP
200 West Street
New York, New York 10282
Attention: Daniel Bennett and J. Theodore Borter
 
and
 
Cleary Gottlieb Steen & Hamilton
One Liberty Plaza
New York, New York 10006
Attention: Michael Weinberger, Esq.
 
or to such other address as either party may hereunder designate in writing.
 
SIGNATURE PAGE TO FOLLOW.
 

8

 

 

 
IN WITNESS WHEREOF, Manager has caused this Agreement to be duly executed by its
duly authorized representative, as of the day and year first above written.
 

  MANAGER:        
 
Holiday AL Management Sub LLC, a Delaware
limited liability company
          By:        Name: Scott Shanaberger     Title: Chief Financial Officer
 

 
Signature Page to NCT I Subordination of Management Agreements
 

 

 

 

 
SUBORDINATION, NON DISTURBANCE,
 
RECOGNITION AND ATTORNMENT AGREEMENT
 
THIS AGREEMENT, made as of the __ day of December, 2013 between each Landlord
list on Exhibit A (individually, “Landlord” and collectively, “Landlords”) and
each subtenant listed on Exhibit B, as applicable (individually, a “Subtenant”
and collectively, “Subtenants”).
 
W I T N E S S E T H:
 
WHEREAS, Landlords are the lessor under that certain lease dated as of the date
hereof (such lease, as the same may be amended, modified, extended, renewed,
supplemented or replaced, collectively, the “Master Lease”) demising certain
premises defined therein (collectively, the “Premises”) to NCT MASTER TENANT I,
LLC (“Tenant”);
 
WHEREAS, each Subtenant is the subtenant under that certain sublease (each of
“Sublease”) dated as of the date hereof between Tenant and the applicable
Subtenant covering the property listed on Exhibit B;
 
WHEREAS, each Subtenant has requested that each Landlord agree not to terminate
the Sublease nor disturb such Subtenant’s occupancy under its Sublease in the
event of the termination of the Master Lease due to Tenant’s default thereunder
or the exercise of any of Landlords’ rights under the Master Lease; and
 
WHEREAS, each Landlord is willing to enter into such an agreement on the terms
and conditions contained herein.
 
NOW, THEREFORE, Landlords and Subtenants agree as follows:
 
1.           Subordination. Each Subtenant agrees that its Sublease and all of
the terms, covenants and provisions thereof and all rights, remedies and options
of such Subtenant thereunder are and shall at all times continue to be fully
subject and subordinate in all respects to the Master Lease. This provision
shall be self-operative and no further instrument shall be required to confirm
or perfect such subordination. However, at the request of Landlord, a Subtenant
shall execute and deliver such other documents and take such other action as
Landlord reasonably requests to perfect, confirm or effectuate such
subordination.
 
2.           Non-Disturbance. Each Landlord agrees that so long as a Subtenant
is not in default in its obligations for the payment of rent, additional rent,
or other charges due under its Sublease, or in the performance or observance of
any of the other terms, covenants and conditions on its part to be performed or
observed under its Sublease, in each case beyond any applicable notice and cure
period and such Sublease is otherwise in full force and effect and neither the
rights, possession or enjoyment of such Subtenant under its Sublease shall be
affected, terminated or disturbed by a Landlord, its successors or assigns,
subject, however, to the terms and the provisions of paragraphs 3 and 5 hereof;
and
 

 

 

 

 
3.           No Changes to Sublease. Each Sublease constitutes an inducement to
each Landlord to enter into this Agreement. Consequently, a Subtenant shall not,
without obtaining the prior written consent of such Landlord (which consent
shall not be unreasonably withheld or delayed), (i) enter into any agreement
amending or modifying its Sublease (except to a de minimis extent), (ii) breach
the obligations under the provisions of Article 21 of the Master Lease.
 
4.           Attornment. If the interest of Tenant under a Sublease is
transferred (or surrendered or terminated) to Landlords by reason of Tenant’s
default under the Master Lease or by reason of assignment of the Master Lease
(or any similar device) in lieu of transfer (or surrender or termination)
following Tenant’s default, such Subtenant will be bound to such Landlord under
all of the terms, covenants and conditions of its Sublease (except as expressly
set forth in paragraph 3 and as otherwise expressly provided below) for the
balance of the term thereof and of any extensions or renewals thereof that are
effected in accordance with its Sublease, with the same effect as if such
Landlord were the sublandlord under its Sublease, such attornment to be
effective as of the time such Landlord succeeds to the interest of Tenant under
such Sublease, without the execution of any further agreement. However, each
Subtenant agrees, at its own expense, to execute and deliver, at any time and
from time to time upon request of such Landlord, any agreement that may
reasonably be necessary or appropriate to evidence such attornment. Failure of a
Subtenant to so execute any such agreement shall not vitiate such attornment.
Each Subtenant waives the provisions of any statute or rule of law now or
hereafter in effect that may give it any right or election to terminate or
otherwise adversely affect its Sublease or the obligations of such Subtenant
thereunder by reason of any proceeding in connection with Tenant’s default under
such Sublease. Notwithstanding anything in a Sublease to the contrary, from and
after the date each Subtenant shall be required to attorn to such Landlord
hereunder, the rent payable under such Sublease shall to the extent necessary
shall be increased as provided in Section 4.1 of the Master Lease.
 
5.           Notice of Default. Each Subtenant will notify Landlord of any
default of Tenant or other circumstance that would entitle such Subtenant to
cancel its Sublease or to abate the rent or additional rent or any other amounts
payable thereunder, and agrees that notwithstanding any provision of its
Sublease, no such cancellation thereof or abatement shall be effective unless
such Subtenant shall have sent such applicable Landlord a notice in the manner
herein provided and such applicable Landlord shall have failed to cure the
default giving rise to such right to abatement or cancellation within the time
period that Tenant is entitled to under such Sublease or, if such default (which
shall be a non-monetary default) cannot be cured within such time period, unless
such Landlord shall have failed promptly to commence such cure or thereafter
diligently to prosecute such cure to completion. No cure of Tenant’s default by
such Landlord shall be deemed an assumption of Tenant’s other obligations under
such Sublease and no right of such Landlord hereunder to receive any notice or
to cure any default shall be deemed to impose any obligation on such Landlord to
cure (or attempt to cure) any such default.
 
6.           Notices. All notices, consents, approvals, demands and other
communications (“notices”) hereunder shall be in writing and shall be deemed to
have been sufficiently given or served for all purposes when delivered in
person, sent by Federal Express or overnight courier or sent by registered or
certified mail, return receipt requested, to any party hereto at its address
above stated or at such other address and to such other persons (but not more
than two) of which
 

 

 

 

 
it shall have notified the party giving such notice in writing. A copy of all
notices to any Landlord shall simultaneously be sent to its counsel, Donald A.
Stern, Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York NY
10006, telephone: (212) 225-2640. Any notice sent by registered or certified
mail shall be deemed to have been served forty-eight (48) hours after the date
it is mailed in accordance with the foregoing provisions. Any notice sent by
Federal Express or overnight courier shall be deemed to have been served the
next business day. Any notice sent by personal delivery shall be deemed to have
been served on the date of such delivery. Any notice shall be deemed effective
and deemed given by any Landlord or any Subtenant, as the case may be, if signed
and sent by its respective counsel.
 
7.           Satisfaction. Each Subtenant agrees that this Agreement satisfies
any condition or requirement in its Sublease relating to the granting of a
non-disturbance agreement by a Landlord.
 
8.           Miscellaneous. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the parties hereto and
may not be modified or terminated orally. In the event of the assignment or
transfer of the interest of a Landlord, all obligations and liabilities of such
Landlord under this Agreement shall terminate, and thereupon all such
obligations and liabilities shall be the responsibility of the party to whom
such Landlord’s interest is assigned or transferred. This Agreement and the
rights and obligations of the parties hereunder shall be governed by and
construed in accordance with the law of the State of New York. This Agreement
may be signed in counterparts. Capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Master Lease.
 
[end of agreement; signatures follow on the next page]
 

 

 

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
LANDLORDS:
 

  NIC 12 Arlington Plaza Owner LLC   NIC 12 Blair House Owner LLC  
NIC 12 Blue Water Lodge Owner LLC
 
NIC 12 Briarcrest Estates Owner LLC
 
NIC 12 Chateau Ridgeland Owner LLC
 
NIC 12 Cherry Laurel Owner LLC
 
NIC 12 Colonial Harbor Owner LLC
 
NIC 12 Country Squire Owner LLC
 
NIC 12 Courtyard At Lakewood Owner LLC
 
NIC 12 Desoto Beach Club Owner LLC
 
NIC 12 El Dorado Owner LLC
 
NIC 12 Essex House Owner LLC
 
NIC 12 Fleming Point Owner LLC
 
NIC 12 Grasslands Estates Owner LLC
 
NIC 12 Greeley Place Owner LLC
 
NIC 12 Grizzly Peak Owner LLC
 
NIC 12 Jackson Oaks Owner LLC
 
NIC 12 Maple Downs Owner LLC
 
NIC 12 Parkwood Estates Owner LLC
 
NIC 12 Pioneer Valley Lodge Owner LLC
 
NIC 12 Regency Residence Owner LLC
 
NIC 12 Simi Hills Owner LLC
 
NIC 12 Stoneybrook Lodge Owner LLC
 
NIC 12 Summerfield Estates Owner LLC
 
NIC 12 Ventura Place Owner LLC
      By:      
Name:
 
Title:

 
Signature Page to NCT I Subordination of Sublease
 

 

 

 

 
 

STATE OF NEW YORK       }     SS.: COUNTY OF NEW YORK  

 
On the ___ day of __________ in the year 20____, before me, the undersigned, a
Notary Public in and for said state, personally appeared ________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

            Notary Public  

 
Signature Page to NCT I Subordination of Sublease
 

 

 

 

 
SUBTENANT:
 
NH Arlington Plaza LLC
NH Blair House LLC
NH Blue Water Lodge LLC
NH Briarcrest Estates LLC
NH Chateau Ridgeland LLC
NH Cherry Laurel LLC
NH Country Squire LLC
NH Colonial Harbor LLC
NH Courtyard At Lakewood LLC
NH Desoto Beach Club LLC
NHH El Dorado LLC
NH Essex House LLC
NH Fleming Point LLC
NH Grasslands Estates LLC
NH Greeley Place LLC
NH Grizzly Peak LLC
NH Jackson Oaks LLC
NH Maple Downs LLC
NH Parkwood Estates LLC
NH Pioneer Valley Lodge LLC
NH Regency Residence LLC
NH Stoneybrook Lodge LLC
NH Summerfield Estates LLC
NH Ventura Place LLC
 
By: NCT Master Tenant I LLC, a Delaware
limited liability company
 
By: Holiday AL Mezzanine I LLC, a
Delaware limited liability company
 
By: Holiday AL Holdings LP, its
Member
 
By: Holiday AL Holdings GP LLC,
its General Partner
 
Signature Page to NCT I Subordination of Sublease
 

 

 

 

 

  By:       Name: Christopher J. Bouchard     Title: Secretary  

 
NH Simi Hills LP
 
By: NH Simi Hills GP LLC, a Delaware limited
liability company
 
By: NCT Master Tenant I LLC, a Delaware
limited liability company
 
By: Holiday AL Mezzanine I LLC, a
Delaware limited liability company
 
By: Holiday AL Holdings LP, its
Member

         
By: Holiday AL Holdings GP LLC, its
General Partner
            By:       Name: Christopher J. Bouchard     Title: Secretary  

 
Signature Page to NCT I Subordination of Sublease
 

 

 

 

 
State of OREGON
)
   
)
ss.
County of CLACKAMAS
)
 

 
On this _____ day of December, 2013, personally appeared before me Christopher
Bouchard who stated that he is the Secretary of Holiday AL Holdings GP LLC, a
limited liability company, and that the instrument was signed in behalf of the
said limited liability company by authority of its board of directors and
acknowledged said instrument to be its voluntary act and deed.
 

  Before me:           Leah Renae Kuor     Notary Public for Oregon     My
Commission Expires: April 23, 2014           This area for official notarial
seal  

 
Signature Page to NCT I Subordination of Sublease
 

 

 

 

 
Exhibit A
 
1.             NIC 12 Arlington Plaza Owner LLC
2.             NIC 12 Blair House Owner LLC
3.             NIC 12 Blue Water Lodge Owner LLC
4.             NIC 12 Briarcrest Estates Owner LLC
5.             NIC 12 Chateau Ridgeland Owner LLC
6.             NIC 12 Cherry Laurel Owner LLC
7.             NIC 12 Colonial Harbor Owner LLC
8.             NIC 12 Country Squire Owner LLC
9.             NIC 12 Courtyard At Lakewood Owner LLC
10.           NIC 12 Desoto Beach Club Owner LLC
11.           NIC 12 El Dorado Owner LLC
12.           NIC 12 Essex House Owner LLC
13.           NIC 12 Fleming Point Owner LLC
14.           NIC 12 Grasslands Estates Owner LLC
15.           NIC 12 Greeley Place Owner LLC
16.           NIC 12 Grizzly Peak Owner LLC
17.           NIC 12 Jackson Oaks Owner LLC
18.           NIC 12 Maple Downs Owner LLC
19.           NIC 12 Parkwood Estates Owner LLC
20.           NIC 12 Pioneer Valley Lodge Owner LLC
21.           NIC 12 Regency Residence Owner LLC
22.           NIC 12 Simi Hills Owner LLC
23.           NIC 12 Stoneybrook Lodge Owner LLC
24.           NIC 12 Summerfield Estates Owner LLC
25.           NIC 12 Ventura Place Owner LLC
 

 

 

 

 
Exhibit B
 
1.             NH Arlington Plaza LLC
2.             NH Blair House LLC
3.             NH Blue Water Lodge LLC
4.             NH Briarcrest Estates LLC
5.             NH Chateau Ridgeland LLC
6.             NH Cherry Laurel LLC
7.             NH Country Squire LLC
8.             NH Colonial Harbor LLC
9.             NH Courtyard At Lakewood LLC
10.           NH Desoto Beach Club LLC
11.           NHH El Dorado LLC
12.           NH Essex House LLC
13.           NH Fleming Point LLC
14.           NH Grasslands Estates LLC
15.           NH Greeley Place LLC
16.           NH Grizzly Peak LLC
17.           NH Jackson Oaks LLC
18.           NH Maple Downs LLC
19.           NH Parkwood Estates LLC
20.           NH Pioneer Valley Lodge LLC
21.           NH Regency Residence LLC
22.           NH Simi Hills LP
23.           NH Stoneybrook Lodge LLC
24.           NH Summerfield Estates LLC
25.           NH Ventura Place LLC
 

 

 

 

 
Exhibit A
 
Property
 
Subtenant
 
Tenant
 
Landlord
Simi Hills
 
NH Simi Hills LP
 
NCT Master Tenant
I LLC
 
NIC 12 Simi Hills
Owner LLC
Courtyard at Lakewood
 
NH Courtyard at
Lakewood LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Courtyard at
Lakewood Owner LLC
Greeley Place
 
NH Greeley Place
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Greeley Place
Owner LLC
Parkwood Estates
 
NH Parkwood
Estates LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Parkwood
Estates Owner LLC
Regency Residence
 
NH Regency
Residence LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Regency
Residence Owner LLC
Desoto Beach Club
 
NH Desoto Beach
Club LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Desoto Beach
Club Owner LLC
Cherry Laurel
 
NH Cherry Laurel
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Cherry Laurel
Owner LLC
Blair House
 
NH Blair House
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Blair House
Owner LLC
Briarcrest Estates
 
NH Briarcrest
Estates LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Briarcrest
Estates Owner LLC
Grasslands Estates
 
NH Grasslands
Estates LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Grasslands
Estates Owner LLC
Jackson Oaks
 
NH Jackson Oaks
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Jackson Oaks
Owner LLC
Summerfield Estates
 
NH Summerfield
Estates LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Summerfield
Estates Owner LLC
Blue Water Lodge
 
NH Blue Water
Lodge LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Blue Water
Lodge Owner LLC
Country Squire
 
NH Country Squire
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Country Squire
Owner LLC
Chateau Ridgeland
 
NH Chateau
Ridgeland LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Chateau
Ridgeland Owner LLC
Grizzly Peak
 
NH Grizzly Peak
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Grizzly Peak
Owner LLC
Maple Downs
 
NH Maple Downs
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Maple Downs
Owner LLC
Fleming Point
 
NH Fleming Point
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Fleming Point
Owner LLC
Stoneybrook Lodge
 
NH Stoneybrook
Lodge LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Stoneybrook
Lodge Owner LLC
Essex House
 
NH Essex House
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Essex House
Owner LLC
Arlington Plaza
 
NH Arlington Plaza
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Arlington Plaza
Owner LLC
El Dorado
 
NH El Dorado LLC
 
NCT Master Tenant
 
NIC 12 El Dorado

 

 

 

 

 

       
I LLC
 
Owner LLC
Ventura Place
 
NH Ventura Place
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Ventura Place
Owner LLC
Pioneer Valley Lodge
 
NH Pioneer Valley
Lodge LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Pioneer Valley
Lodge Owner LLC
Colonial Harbor
 
NH Colonial Harbor
LLC
 
NCT Master Tenant
I LLC
 
NIC 12 Colonial
Harbor Owner LLC

 

 

 

 

 
EXHIBIT O
 
FACILITIES
 
Facility Name
 
Address
 
City
 
State
 
Zip
Simi Hills
 
950 Sunset Garden Lane
 
Simi Valley
 
CA
 
93065
Courtyard at Lakewood
 
7100 W 13th Avenue
 
Lakewood
 
CO
 
80215
Greeley Place
 
1051 6th Street
 
Greeley
 
CO
 
80631
Parkwood Estates
 
2201 South Lemay Avenue
 
Fort Collins
 
CO
 
80525
Regency Residence
 
6711 Embassy Boulevard
 
Port Richey
 
FL
 
34668
Desoto Beach Club
 
5201 Desoto Rd.
 
Sarasota
 
FL
 
34235
Cherry Laurel
 
1009 Concord Road
 
Tallahassee
 
FL
 
32308
Blair House
 
1200 East College Avenue
 
Normal
 
IL
 
61761
Briarcrest Estates
 
14525 Clayton Road
 
Ballwin
 
MO
 
63011
Grasslands Estates
 
10665 W. 13th St. N
 
Wichita
 
KS
 
67212
Jackson Oaks
 
2500 Marshall Avenue
 
Paducah
 
KY
 
42003
Summerfield Estates
 
9133 Baird Road
 
Shreveport
 
LA
 
71118
Blue Water Lodge
 
2840 Keewahdin Road
 
Fort Gratiot
 
MI
 
48059
Country Squire
 
1602 Buckingham Street
 
St. Joseph
 
MO
 
64506
Chateau Ridgeland
 
745 S Pear Orchard Road
 
Ridgeland
 
MS
 
39157
Grizzly Peak
 
3600 American Way
 
Missoula
 
MT
 
59808
Maple Downs
 
7220 Genesee St. E.
 
Fayetteville
 
NY
 
13066
Fleming Point
 
720 Latta Rd.
 
Greece
 
NY
 
14612
Stoneybrook Lodge
 
4700 SW Hollyhock Circle
 
Corvallis
 
OR
 
97333
Essex House
 
20 N. 12th St.
 
Lemoyne
 
PA
 
17043
Arlington Plaza
 
6801 W Poly Webb Road
 
Arlington
 
TX
 
76016
El Dorado
 
714 W Arapaho Road
 
Richardson
 
TX
 
75080
Ventura Place
 
3026 54th Street
 
Lubbock
 
TX
 
79413
Pioneer Valley Lodge
 
2351 N 400 E
 
North Logan
 
UT
 
84341
Colonial Harbor
 
2405 Ft. Eustis Blvd.
 
Yorktown
 
VA
 
23692

 

 

 
